     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 1 of 155 Page ID #:1



 1    Peter R. Afrasiabi (Bar No. 193336)
      Email: pafrasiabi@onellp.com
 2    Jenny S. Kim (Bar. No. 282562)
      Email: jkim@onellp.com
 3    Vishwanath Kootala Mohan (Bar No. 313759)
      Email: vkmohan@onellp.com
 4    ONE LLP
      4000 MacArthur Blvd.
 5    East Tower, Suite 500
      Newport Beach, CA 92660
 6    Telephone: (949) 502-2870
      Facsimile: (949) 258-5081
 7
      Attorneys for Plaintiff,
 8    Michael Grecco Productions, Inc.
 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
                                     WESTERN DIVISION
12
13     MICHAEL GRECCO PRODUCTIONS,                Case No.
       INC., a California corporation,
14                                                COMPLAINT FOR:
15                    Plaintiff,                  1.   COPYRIGHT INFRINGEMENT
                                                       (17 U.S.C. § 501); AND
16          v.                                    2.   NEGLIGENCE (Cal. Civ. Code §
                                                       1714)
17
       SHUTTERSTOCK, INC., a Delaware
18     corporation; KOBERT MEDIA, an unknown
       entity, dba VOLLEYPOST; and DOES 1-10,     DEMAND FOR JURY TRIAL
19     inclusive,
20           Defendants.
21
22
23
24
25
26
27
28


                                         COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 2 of 155 Page ID #:2



 1          Michael Grecco Productions, Inc (“Grecco”), by and through its attorneys of record,
 2    complains against Shutterstock, Inc., Kobert Media dba Volleypost, and DOES 1-10,
 3    inclusive, (collectively “Defendants”) as follows:
 4
                                    JURISDICTION AND VENUE
 5
            1.     This is a civil action against Defendants for their acts of copyright
 6
      infringement in violation of the United States Copyright Act, 17 U.S.C. §§ 101 et seq and
 7
      negligence under Cal. Civ. Code § 1714.
 8
            2.     This Court has subject matter jurisdiction over this copyright infringement
 9
      action under 28 U.S.C. §§ 1331, 17 U.S.C. § 501(a), and 28 U.S.C. § 1338(a) and
10
      supplemental jurisdiction over the negligence claim under 28 U.S.C § 1367.
11
            3.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) and 28
12
      U.S.C. § 1400(a) in that the claim arises in this Judicial District, the Defendants may be
13
      found and transact business in this Judicial District, and the injury suffered by Grecco took
14
      place in this Judicial District. Defendants are subject to the general and specific personal
15
      jurisdiction of this Court because of their contacts with the State of California.
16
17                                              PARTIES
18          4.     Plaintiff Grecco is a photography studio and business owned and operated by
19    photographer Michael Grecco, registered with the State of California January 01, 1998.
20    Grecco is the successor by corporate name change from Michael Grecco Photography, Inc.
21    to Michael Grecco Productions, Inc. on January 26, 2012. Grecco is a California
22    corporation with its principal place of business at 3103 17th Street, Santa Monica,
23    California 90405 and has appointed Michael Fattorosi, 5850 Canoga Avenue, Suite 400,
24    Woodland Hills, CA 91367, as its agent for service of process.
25          5.     Grecco is informed and believes and, upon such, alleges that Defendant
26    Shutterstock, Inc. is a corporation incorporated in Delaware with its principle place of
27    business at 350 Fifth Avenue, 21st Floor, New York, NY 10118, United States and has
28    appointed Corporation Service Company, 251 Little Falls Drive, Wilmington DE, 19898,
                                                     2
                                               COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 3 of 155 Page ID #:3



 1    as its agent for service of process.
 2            6.     Grecco is informed and believes and, upon such, alleges that Defendant
 3    Kobert Media is an unknown entity with its principle place of business at 1397 2 nd Avenue,
 4    #133, New York, NY 10021. Kobert Media does business as Volleypost, which has a
 5    website “www.volleypost.com.”
 6            7.     DOES 1 through 10, inclusive, are unknown to Grecco, who therefore sues
 7    said Defendants by such fictitious names. Grecco will ask leave of Court to amend this
 8    Complaint and insert the true names and capacities of said Defendants when the same have
 9    been ascertained. Grecco is informed and believes and, upon such, alleges that each of the
10    Defendants designated herein as a “DOE” are legally responsible in some manner for the
11    events and happenings herein alleged, and that Grecco’s damages as alleged herein were
12    proximately caused by such Defendants.
13
                                       STATEMENT OF FACTS
14
            Plaintiff’s Business and the Photograph Forming the Subject Matter of This Dispute.
15
              8.     Michael Grecco, principal and owner of Grecco, is an award-winning
16
      commercial photographer and film director. Grecco is noted for its iconic celebrity
17
      portraits, innovative magazine covers, editorial images, and advertising spreads for
18
      numerous top-tier media outlets.
19
              9.     As part of its business as a prominent celebrity photography agency, Grecco is
20
      hired by a multitude of top-tier media outlets, such as Hollywood studios, to take
21
      photographs of celebrities. Grecco then licenses its photographs on an exclusive and non-
22
      exclusive basis to the top-tier media outlets. Grecco has licensed individual images of
23
      celebrities for thousands of dollars to major top-tier media outlets.
24
              10.    Grecco has created many stylized and valuable photographs of celebrities.
25
      Among them is the photograph-at-issue—the photograph of Snapchat co-founders, Evan
26
      Spiegel and Bobby Murphy (the “Snapchat Photo”).
27
28    ///
                                                     3
                                               COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 4 of 155 Page ID #:4



 1          11.    Grecco has timely obtained the copyright registration with the United States
 2    Copyright Office for the Snapchat Photo (Reg. No.: VAu 1-161-074). A true and correct
 3    copy of the Snapchat Photo and its copyright registration is attached hereto as Exhibit A.
 4          12.    Grecco filed for copyright registration of the Snapchat Photo within 90 days
 5    of its authorship and even before its publication and/or before Defendants’ copyright
 6    infringement of the same.
 7                                    The Defendants and the Marketplace.

 8          13.    Plaintiff is informed and believes that Defendants are sophisticated and successful online

 9    content publishers serving their readers by publishing, creating, and distributing content

10    for their audiences worldwide—through their respective websites, namely

11    https://www.shutterstock.com/, http://www.kobertmedia.com/, and

12    https://www.volleypost.com/—in a variety of different industries. True and correct copies

13    of screenshots of the Defendants’ Websites are attached hereto as Exhibit B.

14          14.    Defendants tout themselves to be leading companies for content creation and

15    distribution. For example, Defendant Shutterstock asserts that it is a “leading global

16    technology company offering a creative platform for high-quality assets [. . .] company

17    licenses images, video, music, and editorial assets -- as well as custom content tailored to

18    a brand’s needs [. . .] Shutterstock portfolio of brands includes Bigstock, Offset,

19    PremiumBeat, Rex Features and Shutterstock Custom.” Defendant Shutterstock’s whole

20    business revolves around licensing content and it licensed the Snapchat Photo to make

21    money to at least Volleypost (true and correct copies of the e-mail from Volleypost co-

22    founder and the associated Shutterstock license are attached hereto as Exhibit C)—this

23    not just an accidental publication but an express and intentional act by Defendant

24    Shutterstock.

25          15.    Plaintiff is informed and believes that Defendant Shutterstock’s licensing

26    business model has made it a vast and profitable company earning millions of dollars from

27    licensing content. A true and correct copy of Defendant Shutterstock’s quarterly financial

28    result as published on PRNewswire is attached hereto as Exhibit D.

                                                        4
                                                 COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 5 of 155 Page ID #:5



 1          16.    Further, Defendant Kobert Media asserts that it, “[f]ounded by a veteran team
 2    in the online advertising industry, [has] created an agency solely focused on content
 3    marketing.” It also asserts, among other things that it distributes “content and run[s]
 4    targeted campaigns on the top distribution channels available.” True and correct copies of
 5    screenshots of Defendants’ “About Us” webpages are attached hereto as Exhibit E.
 6          17.    Defendants are aware of the value of copyrights and the legal implications of
 7    copyright infringement. Their websites have detailed notices on how to contact the legal
 8    department with any queries. Their websites detailed “Terms of Use” that discuss
 9    intellectual property rights, prohibit illegal use, etc. Further, the Shutterstock website has
10    detailed discussions on copyright and the “Digital Millennium Copyright Act.” True and
11    correct copies of screenshots of Defendants’ websites exhibiting their legal sophistication,
12    awareness of copyrights, and the legal implications of copyright infringement are attached
13    hereto as Exhibit F.
14          18.    Plaintiff is informed and believes that Defendants have violated federal law by
15    willfully infringing Grecco’s copyrights to at least the Snapchat Photo identified herein.
16    Specifically, Defendants reproduced, distributed, and publicly displayed the Images, and/or
17    derivatives thereof without permission, consent, or license.
18          19.    In fact, Defendant Volleypost posted the Snapchat Photo on its website in at
19    least one article entitled, “Evan Spiegel’s Net Worth: Everything to Know.” A true and
20    correct copy of the screenshot evidencing the unauthorized use of the Snapchat Photo is
21    attached hereto as Exhibit G. Plaintiff is informed and believes that Defendant Volleypost,
22    based on its license with Defendant Shutterstock (“Shutterstock license”), downloaded the
23    Snapchat Photo from Shutterstock. See Exhibit C.
24          20.    Grecco has never sold or licensed the Snapchat Photo to Defendant
25    Shutterstock. In fact, Grecco, because of the significant monetary loss suffered by
26    licensing its photographs through stock licensing companies, such as Defendant
27    Shutterstock, has stopped licensing its valuable photos to them. Defendant Shutterstock
28    licensed the Snapchat Photo to Defendant Volleypost without having any right to do so.
                                                     5
                                               COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 6 of 155 Page ID #:6



 1          21.    In the marketplace, celebrity photos, such as the Snapchat Photo, carry
 2    tremendous monetary value. Grecco licenses these images to various third parties to create
 3    highly sought-after feature spreads, among other things, on television, print, and online.
 4          22.    Defendants’ reproduction, distribution, and public display of the Snapchat
 5    Photo, and derivatives thereof, has resulted in the Snapchat Photo being circulated widely
 6    on the internet. A true and correct copy of the Snapchat Photo as available on Google on
 7    the internet. A true and correct copy of the Snapchat Photo as available on Google because
 8    of its unauthorized display on Shutterstock.com is attached hereto as Exhibit H.
 9          23.    Plaintiff is informed and believes that Defendants have driven significant
10    traffic to the Website in large part due to the presence of the sought after and searched for
11    celebrity photographs that frame this dispute. All of this traffic translates into substantial
12    ill-gotten commercial advantage and revenue generation for Defendants as a direct
13    consequence of their infringing actions.
14
                                        FIRST CLAIM FOR RELIEF
15
                    (Copyright Infringement, 17 U.S.C. § 501, Against All Defendants)
16
17          24.    Plaintiff Grecco incorporates herein by reference the allegations in paragraphs
18    1 through 23 above.
19          25.    Grecco is the rightsholder to the copyright of the Snapchat Photo, which
20    substantially consists of wholly original material that constitutes copyrightable subject
21    matter under the laws of the United States. Grecco has complied in all respects with the
22    Copyright Act and all of the laws of the United States governing copyrights. As evidenced
23    by Exhibit A, the Snapchat Photo has been timely registered with the United States
24    Copyright Office.
25          26.    Defendants have directly, vicariously, and/or contributorily infringed, and
26    unless enjoined, will continue to infringe Grecco’s copyrights by reproducing, displaying,
27    distributing, and utilizing the Snapchat Photo for purposes of trade without authorization of
28    or payment to Grecco in violation of 17 U.S.C. § 501 et seq.
                                                     6
                                               COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 7 of 155 Page ID #:7



 1          27.    Defendants have willfully infringed, and unless enjoined, will continue to
 2    infringe Grecco’s copyrights by knowingly reproducing, displaying, distributing, and
 3    utilizing the Snapchat Photo for purposes of trade.
 4          28.    Plaintiff is informed and believes that Defendants’ acts of infringement are
 5    willful because, inter alia, the Defendants are sophisticated businesses with full knowledge
 6    because, inter alia, the Defendants are sophisticated businesses with full knowledge of the
 7    strictures of federal copyright law and the basic requirements for licensing the use of
 8    copyrighted content for commercial exploitation.
 9          29.    Plaintiff is informed and believes that Defendants, despite such knowledge,
10    willfully reproduced, publicly distributed, and publicly displayed the Snapchat Photo on
11    their websites. Defendant Shutterstock, in fact, licensed the Snapchat Photo without ever
12    possessing the right to do so.
13          30.    Defendants have received substantial benefits in connection with the
14    unauthorized reproduction, display, distribution, and utilization of the Snapchat Photo for
15    purposes of trade, including by increasing the traffic to their websites and licensing deals.
16          31.    Defendants’ unauthorized actions were and are continuing to be performed
17    without Grecco’s permission, license, or consent.
18          32.    Defendants’ wrongful acts have caused, and are causing, great injury to
19    Grecco, of which damages cannot be accurately computed, and unless this Court restrains
20    Defendants from further commission of said acts, Grecco will suffer irreparable injury, for
21    all of which it is without an adequate remedy at law. Accordingly, Grecco seeks a
22    declaration that Defendants are infringing Grecco’s copyrights and an order under 17
23    U.S.C. § 502 enjoining Defendants from any further infringement of Grecco’s copyrights.
24          33.    As a result of Defendants’ wrongful acts alleged herein, Grecco has suffered
25    and is suffering substantial damage to its business in the form of diversion of trade, loss of
26    profits, injury to goodwill and reputation, and the dilution of the value of its rights, all of
27    which are not yet fully ascertainable.
28    ///
                                                      7
                                                COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 8 of 155 Page ID #:8



 1          34.    Because of the willful nature of Defendants’ copyright infringement, Grecco is
 2    entitled to an award of statutory damages of up to $150,000 per copyrighted work per
 3    Defendant.
 4          35.    Grecco has identified at least one copyrighted work—namely, the Snapchat
 5    Photo—infringed by Defendants, which occurred by way of reproduction, public
 6    distribution, and public display of the Snapchat Photo on the Defendants’ websites and
 7    public display of the Snapchat Photo on the Defendants’ websites and through licensing
 8    deals with other companies. Therefore, Grecco is entitled to an award of $300,000
 9    ($150,000 times two for each Defendant) in statutory damages.
10          36.    Alternatively, at its discretion, Grecco is entitled to actual damages in an
11    amount to be proven at trial for the infringement of all works at issue.
12          37.    Grecco is also entitled to its attorney’s fees in prosecuting this action.
13
                                   SECOND CLAIM FOR RELIEF
14
                            (Negligence Against Defendant Shutterstock)
15
            38.    Plaintiff Grecco incorporates herein by reference the allegations in paragraphs
16
      1 through 37 above.
17
            39.    Defendant Shutterstock obtained the Snapchat Photo at least negligently, if not
18
      intentionally, carelessly, and without authority. As a sophisticated content licensor,
19
      Defendant Shutterstock knew or should have known that they need proper consent to utilize
20
      someone else’s content (for example, to use someone’s photograph—in this case, the
21
      Snapchat Photo) for commercial exploitation. In fact, as evidenced by Exhibit F,
22
      Defendant Shutterstock is well aware of the reasonable care it owes in acquiring someone
23
      else’ content. As evidenced by Exhibit F, it has extensive rules and restrictions for the
24
      Snapchat Photo) for commercial exploitation. In fact, as evidenced by Exhibit F,
25
      Defendant Shutterstock is well aware of the reasonable care it owes in acquiring someone
26
      else’ content. As evidenced by Exhibit F, it has extensive rules and restrictions for the
27
      same. Despite having generated hundreds of millions of dollars from licensing content, as
28
                                                     8
                                               COMPLAINT
     Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 9 of 155 Page ID #:9



 1    evidenced by Exhibit D, Defendant Shutterstock lacked the properly functioning internal
 2    procedures and mechanisms in place to ensure that it used the Snapchat Photo only when it
 3    actually acquired it. In fact, a simple Google search would have instructed Defendant
 4    Shutterstock that whoever it purchased the Snapchat Photo from did not own it in the first
 5    place and that in fact, the owner of the Snapchat Photo was Grecco. Thus, it breached the
 6    reasonable duty of care it owed Grecco.
 7             40.   As a direct and proximate cause of Defendant Shutterstock’s actions, Plaintiff
 8    has been injured in an amount to be proven at trial.
 9
                                            PRAYER FOR RELIEF
10
               WHEREFORE, Plaintiff Grecco requests judgment against Defendants as follows:
11
               1.    The Defendants, their officers, agents, servants, employees, representatives,
12
      and attorneys, and all person in active concert or participation with them, be permanently
13
      enjoined from designing, copying, reproducing, displaying, promoting, advertising,
14
      distributing, or selling, or any other form of dealing or transaction in, any and all
15
      advertising and promotional materials, print media, signs, Internet websites, or any other
16
      media, either now known or hereafter devised, bearing any design or mark which infringe,
17
      contributorily infringe, or vicariously infringe upon Grecco’s rights in the photographs at
18
      issue.
19
               2.    Defendants be held liable to Grecco in statutory damages for copyright
20
      infringement, including willful infringement, in accordance with 17 U.S.C. §§ 504 (a)(2)
21
      and (c) and for costs, interest, and reasonable attorney’s fees pursuant to 17 U.S.C. § 505.
22
               3.    An accounting be made for all profits, income, receipts, or other benefit
23
      derived by Defendants from the reproduction, copying, display, promotion, distribution, or
24
      sale of products and services, or other media, either now known or hereafter devised that
25
      improperly or unlawfully infringes upon Grecco’s copyrights pursuant to 17 U.S.C. § 504
26
      (a)(1) and (b).
27
      ///
28
                                                      9
                                               COMPLAINT
 Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 10 of 155 Page ID #:10



 1         4.     Requiring Defendants to account for and pay over to Grecco all profits derived
 2   by Defendants from their acts of copyright infringement and to reimburse Grecco for all
 3   damages suffered by Grecco by reasons of Defendants’ acts, pursuant to 17 U.S.C. §§ 504
 4   (a)(1) and (b).
 5         5.     Actual damages for copyright infringement pursuant to 17 U.S.C. §§ 504
 6   (a)(1) and (b).
 7         6.     That Grecco be awarded any such other and further relief as the Court may
 8   deem just and appropriate.
 9   Dated: February 14, 2019               ONE LLP
10
11                                         By: /s/ Vishwanath Kootala Mohan
                                                Vishwanath Kootala Mohan
12                                              Peter R. Afrasiabi
13                                              Jenny S. Kim

14                                               Attorneys for Plaintiff,
15                                               Michael Grecco Productions, Inc.

16
17
                                  DEMAND FOR JURY TRIAL
18
           Plaintiff Grecco hereby demands a trial by jury as to all claims and all issues
19
     properly triable thereby.
20
     Dated: February 14, 2019ONE LLP
21
22                                          By: /s/ Vishwanath Kootala Mohan
23                                              Vishwanath Kootala Mohan
                                                Peter R. Afrasiabi
24                                              Jenny S. Kim
25
                                                 Attorneys for Plaintiff,
26                                               Michael Grecco Productions, Inc.
27
28
                                                  10
                                            COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 11 of 155 Page ID #:11




                           EXHIBIT
                             “A”
                                       11
  Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 12 of 155 Page ID #:12
Certificate of Registration
                      This Certificate issued under the seal ofthe Copyight
                      Oliice in accordance with tttle V,Uflited States Code,
                      attests that registration has been made for the work
                      identifred below The information on this certificate has
                      been made a part ofthe Copyright Office records.                    Registration Number
                                                                                       VAU 1-161-074
     a
                                          AEu^n                                                EffectiYe date
                                                                                                 registration;
                                                                                                                 of
                      Register ofCopyrights, United States of America
                                                                                            December 22,2O13




  Title
                          Title of Work: Grecco Unpublished 7 /29/2013 ra 12/22/2013
  Completion/ Publication
              Year of      Completion:     2013

  Author
                  I             Author: MGP, Inc.
                      Author Created:      photograph(s)

              Work made for bire:          Yes

                             Citizen of: United States                             Doniciled    in:   United States

                          Anonymous:       Yes

  Copyright claimant
              Copyright      Claimant      MGP, Inc.

                                           3103 l Tth Sheet, Santa Monica, CA, 90405. United States

  Rights and Permissions
              Organization Name: MGP, Inc.
                                 Name: Michael Grecco
                                 Email:    michael@michaelgrecco.com                                     Telephone: 310-452-4461
                               Address:    3103 17th Street

                                           Santa Monica, CA 90405 United States


  Certification
                                 Name: Michael Greaco
                                  Date:   December 22, 2013




                                                              12                                                      Page   l of I
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 13 of 155 Page ID #:13



                                                                                   VA.,eol\ r.lolg                                        /
                                                                                                          Zorl-tz-21
                                                                                 *-APPLICATION-*

                                                                                                                         to6
                                                                                                              #     'a




  Title
                         Titl€ of Work: Grecco Unpublished '712912013 to 12/22/2013
  Completion/ Publication
              Year of Completion: 2013

  Author
                  I           Author:    MGR lnc.

                      Author Created: photograph(s)

              Work made for hire:        Yes

                           Citizen of:   United states                           Domiciled   itr:   United States

                         Anonymous:      Yes

  Copyright claimant
              Copyright Claimant: MGP, Inc.
                                         3103 lTth Sfteet, Santa Monica, CA. 90405. United Srates

  Rights and Permissions
              Organization Name:         MGP, lnc.

                               Name:     Michael Grecco
                               Email: michael@michaelgrecco.com                                       Telephotre:   310-452-4461
                             Address:    3103 17th Sheet

                                         Santa Monica, CA 90405 United States


  Ceftification
                               Name!     Michael Grecco
                                Date:    December 22, 2013




                                                                                                                         Page   lof   I


                                                           13
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 14 of 155 Page ID #:14




        Registration #:
     S€rvice Request   #;   11092'782492
              Priority:     Routine                      Application Date: December 22, 2013 07:45:35 PM




 Correspondent
            Organization Name: MGP, lnc.
                            Name: Michael Grccco
                            Email: michael@michaelgrecco.com                         Telephone:   3   l0-452-4461
                          Address: 3103 17th Street
                                   Santa Monica, CA 90405 United States
                                                                                           F^xt 310-452-4462




  Mail Ceftificate
                       MGB Inc.
                       Michael Grecco
                       3103 17th Street
                       Santa Monica, CA 90405 United States




                                                            14
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 15 of 155 Page ID #:15




 Copyright Office   <noreply@loc.gou>              December 22,2013 4.44 PM
 To
  Michael   MichaelGrecco.com Grecco <Michael
            @                                      @   MichaelGrecco.com>
 Confirmation of Receipt




  THIS IS AN AUTOMATED EMAIL - PLEASE DO NOT REPLY.

  Your application and payment for the work Grecco Unpublished 7/29/2013
  to 12/22/2O13 were received by the U.S. Copyright Office on 12/24/2013.

  PLEASE NOTE: Your submission is not complete until you upload or mail
  the material you are registering. To do so, logon to eCO
  (https://eco.copyri g ht. gov/eService_en u/) and cl ick on case nu m ber 1 -
  1092782492 in the Open Cases table. Follow the instructions to either
  upload a digital copy or mail a physical copy (with shipping slip attached) of
  the work being registered. Additional instructions and requirements for
  submitting the material being registered can be found at
  http ://www. copyrig ht. gov/eco/ti ps/.

  SHIPPING SLIPS: lf you mail physical copies of the material being
  registered, the effective date of registration will be based on the date on
  which we receive the copies WITH CORRESPONDING SHIPPING SLTPS
  ATTACHED.

  A printable copy of the application will be available within 24 hours by
  clicking the My Applications link in the left top most navigation menu of the
  Home screen,

  You may check the status of this claim via eCO using this number 1-
  1092782492. lf you have questions or need assistance, Copyright Office
  contact information can be found at
  http ://www.copyri ght. gov/hel p/i ndex. htm l#general.

  United States Copyright Office




                                        15
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 16 of 155 Page ID #:16




 paygovadmin@mail.doc.twai.gov                   December 22,2013 4'.44 PM
 To:
  Michael @ MichaelGrecco.com Grecco <michael   michaelgrecco"com>
                                                 @
 Pay.gov Payment Confirmation: Copyright Fee Services



 Your payment has been submitted to Pay.gov and the details are below. lf
 you have any questions or wish to cancel this payment, you will need to
 contact Copyright Fee Services at ctoinfo@loc.gov or 877-476-0778.

 Application Name: Copyright Fee Services
 Pay.gov Tracking lD: 25DLE7G4
 Agency Tracking lD: 1-|2M4EW

 Account Holder Name: Michael Grecco Productions, lnc.
 Transact on Type:ACH Debit
 Transact on Amount: $35.00
 Payment Date: Dec 24,2013
 Account Type: Business Checking
 Routing Number: 122016066
 Account Number: ************3281

 Transaction Date: Dec 22, 2013 7 :44:15 PM
 Total Payments Scheduled: 1
 Frequency: OneTime


 THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                       16
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 17 of 155 Page ID #:17




 Copyright Office   <cop-rc@loc.gou>             December 22,2013 4:5.1 PM
 To:
  Michael @ MichaelGrecco.com Grecco <Michael @ MichaelGrecco.com>
 Acknowledgement of Uploaded Deposit




 THIS IS AN AUTOMATED EMAIL. PLEASE DO NOT REPLY.

 Thank you for submitting your registration claim using the Electronic
 Copyright Office (ECO) System.

 The following files were successfully uploaded for service request 1-
 1092782492

  F le Name :2O1 3O7 29 _T o_201 31 222_Grecco_Unpublished_1 .zip
  F le Size:158959 KB
  Date/Time :12/22/2O13 7:45:35 PM



  I-HREAD lD:1)2MBZZ\

  United States Copyright Office




                                       17
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 18 of 155 Page ID #:18




 Copyright Office   <cop-rc@loc.gou>             December 22.2013 4:54 PM
 To:
  Michael @ MichaelG recco.com Grecco <Michael @ MichaelGrecco.com>
 Acknowledgement of Uploaded Deposit




 THIS IS AN AUTOMATED EMAIL. PLEASE DO NOT REPLY.

 Thank you for submitting your registration claim using the Electronic
 Copyright Office (ECO) System.

 The following files were successfully uploaded for service request 1-
 1092782492

  File Name :201 307 29 _T o_201 31222_Grecco_Unpublished_2.zip
  File Size :164411 KB
  Date/Time :12/22/2013 7:48:42 PM



  |IHREAD lD: 1-l2M90Xl
  United States Copyright Office




                                       18
                                                Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 19 of 155 Page ID #:19




                      Listing of "20130729_To_20131222_Crecco_Unpublished"                                     (Paqe 2)                                                 Listing of "20130729_To_20131222_Crecco_Unpublished"                (Page 1)
                                                                              20lr07r1limjohn McP 694jps                                                                                                         20rr07ll-Hardw.k Lu(.r McP 4r2jp9
       20I10/rr Hrrdw.k Luar_MGP_434.1p9                                      ?0r307rllim lohn McP_69rjp9                                       20rr071r_cre.i3k.r_[1cP                                          20110711 Hrdw.k Lu.ar MCP-433jp9
       ,0r10711 H..dlkk ru.ar McP 43sjpq                                      u0r30TrIJih lohn rrcP 6e6jpe                                          2011071r Bra99 Dave MCP 626jp9                               20Il07rr_H.rdwr.k Lu..s McP 434jps
       20r3071r Hrdwtk u.ar M6P-136jps                                        201307rUnlhi              MCP_697jp9
                                                                                                                                                    20rr07r1 sase eve-McP_527Jpq                                 20130711 Nrdw.k Lu.r,MCP 435jp9
       20110711   Hadsitk Lu.ar McP a87jps                                    t0rr07llJ nlohi           McP 6e3jpe
                                                                                                                                                    20r307rr 8.199 oav€ MaP 623jps                               ?0ll07rr-Hrdwick Lu.d      McP    al6jpe
       20130711   Hadw.k Lu.ar_MCP_a33jp9                                     2011071rlnlohi            McP 599   Jpq                               20130711 &rgs Dave,M6P-529lpq                                20130711 Hrdwi.k Lu.a3_M6p-437jp9
       20rr07rr_Haldw.k_Lu.rs,McP 43s)p9                                      2013071r-l,mJohn_McP-700.jpg                                                                                                       20130711 Hardw(k Lue3 McP 4r3.ioa
                                                                                                                                                    20r307u shqq Dav. McP 630.tpe
       20130711   Hadw.k Lu.rs-MCP_490Jpg                                     20r30711l,mlohn MCP,70r.lpq                                                                                                        201r0711 Hrdwi.k Lud3,Mcp_43ejpe
                                                                                                                                                    20130711 &rse-Dav._McP,6t1 jp9
       201307rI Hadwr.k Lucls McP 4e1lpe                                      20r307lrJimJohn-McP 702 jpe                                                                                                        20r3o7rr_H d{i(k Lues McP 440jp9
                                                                                                                                                    20rr07ll-8dqq Dave McP 632jps
                                                                              20lr0711l,mjohn_M6P_70r             jpq                                                                                            20110711 Hardw(k_Lu(a3-Mcp,41l.lpq
       20r307rr_radwick-Lu.a5_McP-492Jpq                                                                                                            2011071r_3Dse_Dave-McP 633 jpe
       ,0r307rr H.ldwkk Luai       McP 4e3jpe                                 20r307rrJrmjohd McP 704jpe                                                                                                        ?0rr07u_Had$kk Lu..s McP 44r,ipe
                                                                                                                                                    20lr07rr 3raq9 oave Mcp 6r4jp9
       20130711 Hrrdwtk Lu.ar MCP_49..jps                                     2013071r1m lohn McP 705jpe                                                                                 jpq                                                  jps
                                                                                                                                                                                                                 20110711 Ha.dw.k Lu.r!_MCp_443
                                                                                                                                                    20r3071r 3as9 Dave-MCP-5r        5

       2013071r Hardsrk LuQr MCP 495jpg                                       ?01307llJ mlohi McP 706jpe                                                                                                        2013071r Hardw* ru.ir McP 444jp9
                                                                                                                                                    z0rl07rl    Brasg   orve MCP 636jp9
       20130711   Hadw.l    Lu.as MCP,a96jp9                                  201r07rlJnjohi            McP 707,Jps
                                                                                                                                                    20110711 saqq       Dar  M6P 5l7.ioq                        20130711 Hadw.k Lu.ar_Mcp_445jpq
       2013071r Hadwck Lurrs McP 497jpe                                       20!r07rr_Jimtohn McP 703lpq                                                                                                       20rr07rl f.rdw.k ru.r5 McP 446jps
                                                                                                                                                    201307rr Br4s oav€ MCP 633.lps
      20130711    Hadw.k Lu.rs     MCP-4931p9                                 ?0l30711l,n lohn McP_709Jps                                                                                                       20rr0711 Nrdwd Lu.d-MGP_447jpe
                                                                                                                                                    20130711 &rss D&._McP,6re.lpq
      20rr07rr_Ha'dwick_Llcas-ircP 499lpq                                     20l10711li6lohn M6P 7ro.ioq                                          2013071r_Bbqe,Dave McP 640jpe                                201307rr_Hrrdw,.k-Luar M6P 443jps
      20130711 Nardwi.k     Luc!   MCP    soojps                              20ll071rlimlohn McP 71ljps                                           20130711 &ass Dav._MCP-54rlpq                                20r30711 Hrdwi.k Lros_Mcp_44ejps
      20130711 Hardwtk Lu.a!-MGP-50I            jpq                           ?0rr0Truim lohn-M6P_7r2 jpq                                          20r107rr_Bbss_Dave,McP                jps                    201r0711 Hardwi(k_LuQ! M6p 450.jpq
                                                                                                                                                                                   642
      2013071r    H.dsi.k Lu.ar    McP 502jpg                                 ?01307llJ n lohn McP /13jpe                                                                                                       20r307u Hardwkk L!.as Mcp          451.rp9
                                                                                                                                                   20lr07tt srasg       Drve MCP_64Ijps
      20110711 Hrdwtrk Lu.ai MCP_503jp9                                       2013071lJ mlohd MCP,714 jp9                                                                                jpq                    2011071r HardwKk Lu(a!_Mcp_4s2 jpq
                                                                                                                                                   201ro/tt 36ee        Dave_McP-644
      20r30711    Hadw.k   Lu.a3_McP-504,1p9                                  20130711 Ktrby       M   k._MCP_loJpq                                                                                             201307rr H,rd*(k      turas   cP   4!1.teq
                                                                                                                                                   20r 307 r r-rrass_oave,McP      645jpq
      2013071r Hardwck Lu<.s McP 505jpe                                       20rr07rr-(.by        Mke McP     1ljps                               20130711 Ba99 Luv€ M6P_646Jps                                20110711 Hadw.k u.$ MCP_454jp9
      20110711 Hardwi.k  L!.rs cP 506.lps                                     2013071r (lbY M'ke McP r2jps                                                                                                      20130711 Hrdw.k u.rr_McP_455 jpq
                                                                                                                                                   201107r1     &ree Dav!_M6P_54/.lpq
      201307rr Hadwi(( luas McP s07.ioq                                       20130711_(trby_Mik€-McP 1r jps                                                                                                    20rr0/rrJrirdw.k Luas McP 4s6jp9
                                                                                                                                                   201107rr-Bnqg o&€ McP 643.lps
      201307lr,H.idwirk-Lu.a5 McP soajps                                      20rr07rr_xnby-Mik! MtrP 14jpe                                                                                                     201307rr xrdwick Lucr5 McP 45/jpg
                                                                                                                                                   201307rr &ags Dre McP 649jps
      20r307rr Hi.dskk Lu.ar McP 509jps                                       20r30711 xirby Mikc McP 15jpe                                                                                                     2013071r      Hdw.k Lu6     McP_453jpe
                                                                                                                                                   20r307r1 sasg Dave_MCP_550 jpq
      20130/rl Hadw.k Ltr.as_McP sroJpq                                       201307rr Knby-MLk€_MCP l6jp9                                                                                                      20r307rr-Hadwi.l-LuQs       McP    459jp9
                                                                                                                                                   201r07rr3aqs-D.ve McP 65rjpe
      z0lr0.rl_H    dw.k_Lu.as-McP        s11   jpe                           20r307rr_Krby_M ke MCP l7rpg                                                                                                      ?0rr07ll,Hadwkk Lu(as       MCP    460jp9
                                                                                                                                                   201r07r1 3ra99 orve McP 652jpg
                           L!.rs MCp_5r2rpg                                   2013071r   ( rbv Mke McP_r3Jpq                                                                                                    201r071   l   Hardwrk_Lu(a3_Mcp_46rJpq
      20130711 Hardwrck                                                                                                                            201r071r 36es-Dave_McP-5s3 jpq
      20130711 Hadwi.k Lu.a!_MGP_5rr.lpq                                      20r:071r   K   ,by   M   ke_M6P_rslpq                                                                                             2or307rr Hardwrck-Lu(.s MCP 462jp9
                                                                                                                                                   20r30711_Bra9q_Oave,M6P 654 jpg
      201307r1 Hardwrk Luas_McP 5r4jpq                                        20110711   ( dy_Mltr_McP 2jpe                                                                                                     20r307rr_Hardw* ru.rs McP 461jp9
                                                                                                                                                   ,0rr07rr_Bngq oave         M6P 65r.rpg
      201l07lIl'hjohn McP 67sjpe                                              ?0r307rr xirby Mik€ MCP 20jp9                                        201107r1 3.rq9 Dav€_M6P-556lpq                               20130711 Hadwd u.rs_McP_.5.Jpq
      20r3071rJimjohn McP 676jpe                                              20r307rr Ktrby Mike McP-zljpg                                        201307rr &rqq Dave McP 6s7.jDq                               20110711 N rdw .k_ru.!r    Cp 45sjpq
                                                                                                                                                                                                                                        -M
      20r10/rr_l n_lohn-McP-677 jpg                                           2013071r_Kirby_Mike MCP 2? jps                                                                                                    2013071l-Hrdwi(k Lu.rr MCP 466jp9
                                                                                                                                                   20rr07ll shge        Dave McP
                                                                                                                                                                          65ajps
      ?0rr071rJ n_lohn rrcP 673jps                                            20rl07rr_(nby-M ke M6P 23rpg                                                                                                      20130711      Hrrd,,.k Lu.6 Mcp-467jee
                                                                                                                                                   20130711 &asg Dave McP 659jp9
      20r307rllrnlohn      M6P 67ejee                                         20rr07rr ( lbY Mke McP 2arps                                         ?013071r  3€s9 Drve McP_b5ojpq                               2013071r Hardwi.k Luas_McP_463jpe
      20130711limlohiMCP 630jpq                                               20rm711 klby Mik._fr6P_2 sjpq                                                                                                     z0rr07u_Hardw,.k Lues McP 46ejpe
                                                                                                                                                   20l307rrjrass-Dave M6P 661 jpg
      2013071Uimjohn MCP_$r jpq                                               20rr0711 k dy_Mike_M6P 26jpe                                                                                                      20rr07ll,Hardwkk Lu.as r,,lCP 470jp9
                                                                                                                                                   zorro7lr,Bagg oave ilcP 662jps
      2013071Uin-rohn McP 6a2jpe                                              ?0r307II XiAy Mikc         MCP   27jp9
                                                                                                                                                   20rr0711 sass D:V._MGP_563 lpq                               20130711 Ha.dstrk_Lu(a3_M6p_47r          jpq
      2013071lJ n-lohn McP 6a3jps                                             20r3071r xfty Mik€ McP_23.jp9                                        20130711 3,roq Darc M6P 664.trq                              201307rr Hardw.k-Lu(a,,Mcp         472   jpq
      20130/11.1nlohn McP 63ajpe                                              20130711 (nby Mike McP_zgJpo                                                                                                      20r107rl-Hadw(k ru..s iicP 473jp9
                                                                                                                                                   2013071rjhsq_Dav! MCP 665jp9
      20r3071r.1'mJohi_McP 53s jpg                                           201r07rr_(fby-Mke           M6P   sjpq                                                                                             20130711 Nrdw{k Lu.rr_ucp_47. jps
                                                                                                                                                   20130711 &rsg De€ MCP_655lpq
      20r307rlJidJohi-McP 636 jpe                                            20rr07rr-(6Y-Mke McP r0tps                                                                                                         20r:0)11 Hrdwi.k-Lu.a.,Mcp-.75 jpq
                                                                                                                                                   20rr071r &ase Dav€ McP_557,jpq
      20lr07luimjohn       McP 637.lpq                                       20130711 ( dy rr,ke,M€P_3rtpq                                                                                                      ?0rr071l-Hrrdwi.k Lucas McP a76jpe
                                                                                                                                                   20rr0/rr-oraqq-D.ve McP 663 jpg
      2013071rJ mjohn MCP_533.1pq                                            201r0711 Rtrby-Mit€_McP,32 jp3                                                                                                     ?0rr07ll  Hardwic[ Lu(as McP 477jpe
                                                                                                                                                   z0lr07rr 8r.99 D.ve        McP 669Jp9
      201307rrJmlohn McP 539.iec                                             2013071r_xnby_Mik!-McP 33 jp9                                                                                                      20r307u Ha.dwkk Lu.as Mcp_4/3jp9
                                                                                                                                                   ?0r307rr Br.sg Drve ircP 670jp9
      20l307rrl mJoh.     M6P 6e0jps                                         2013071r Kkby M,ke McP_r{.jpg                                                                                                      201307rr Hards(k_Lu(as-M6P 479jp9
                                                                                                                                                   ,01r07r1 &!eq_oav._McP-67r jpe
      2013071llinjohn     M6P   69rjpe                                       20130711 Krby Mke MCP_]5Jp9                                                                                                        201307rr_Hardw rk-Lu(.s-M6P 4A0jp9
                                                                                                                                                   2013071r_B6qq_Davr-M6P 672 jp9
      201307r1limjohn-MCP_592       jpq                                      20110/rr-K.by_M ke-McP 36rpg                                                                                                       20130711      Hadw.k ru.r! M6P,43IJpe
                                                                                                                                                   2013071r sngs D&e McP 673jp9
      20130711Jimjohn MCP 693.ipq                                            201307rr_( lby-Mike M6P 37jps                                                                                                      20130711      Nidw.k u.$   MCP 13?.tpq
                                                                                                                                                   20r307rr &ass Dave McP 674jps
Srann.r HD:Users:admin:D€sktop:2Al        3O7   29 r o 20131222 _Cre..o_Unpublshed            sunday, D...nber 22, 2013 at 4 29.16 PM        Sonnerl-lO   !5e   :admin:D€skrop:20130729,To 20131222   C.ec.o_Unprblish.di        Sunday, December        22,2Ol3 at 4 29:15   pM




                                                                                                                                        19
                                            Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 20 of 155 Page ID #:20



                      Listing ot'20130729_To_20131222_Crecco_l.Jnpublished"              (Paqe 4)                                                              Listing of "20130729_To_2013122z_Crecco_Unpublished"               (Page 3)

      20110711 Leupord     a€9  rb4.jps
                                 McP                            20r]071r,M,dft n-Adid_M6P_270 jpq                                           ,0rr07rLxrby_M ke_McP,r3jpq                              20130711 tuby Mike M6P 34jpq
                           Ca9                                  20r10711 Madmanjdan_ri6P_271.jpq                                                                                                     2013071l_Ktrby Mike M6P sslpq
      ?0130711 L.upord          365jpg
                                 MCP                                                                                                        20rr0/Ir    xnby_M ke_MCP 39.lpq
      20r307r1 kop.rd_cfit9_M6P_r55,lrq                         ?0r307rr-Ma*n.n_Adam McP        272   jpe                                                                                            20110711 KnbY Mike McP 361p9
                                                                                                                                            20130711r(nbv Mrke McP 4.ioq
      20130711 bupo d_cn,q_McP,r57Irq                           ,01307rr-M.*d.n adam McP rTrjpe                                             20ll07II (nby       Mike McP,aojpq                       ,o!0711 Krby    Mik€ McP 37lpe

      ,0rr07u_reurd        craie McP 363jpe                     2011071t Mrlknrn Adam MCP 274.Jpg                                                                                                    201307rr_Kirby_Mike_McP_9      jps
                                                                                                                                            20110711 Ktrby Mikc McP 41jps
      20rr07ll-L.upo d cdie McP 36ejpe                          20130711 Milkmai Adam     275rps
                                                                                          MCP                                                                                                        201307rr_Leuro d_Craiq_MCP_3r3        jp9
                                                                                                                                            20110711 K.by Mike MCP 42jp9
      20r30711 L€upord cRie McP r70jpe                          2011071r Mr*mai r'dam_McP 276lps
                                                                                                                                            20130711    kdyMike MCP 41.jpg                           201307r1_Leupo d,cr.iq_McP_rr9 jp9
      20130711   Mr*frrn ,Jrm     MCP   225.jp9                 20r]0r1r_M,rk6ai_rn.n_McP-277 jpq                                           201r07rr-K lby-M ke,McP,4.4 jpq                          z0rr07rr Leupord crrie McP 320jpq

      20130711 Mrrknan rnam_McP_2?7Jpq                          201307rr_Marlman,Ad.n McP rz3 jpq                                           201r07r1-xnby       M   ke-McP aslpq                     2013071r L€upold crr'e McP 32ljpq
      ,0t]0/ll-Malknad.Adan McP,,3]p9                           20130711 Marknrn Adrm MCP 279jps                                                        (tbv Mke                                     2013071 l_L€!pord_c6 9_MGP_r12.Jpg
                                                                                                                                            20110/11                   MCP 461p9
      20lr0rrr_Maddan adrh McP 229rpg                           20rr07rr Ma*mrn Adrm M6P 230jp9                                             20130711 Knby Mike MCP 47jps
      ,01307]l-M:rkman Adlm McP,30jp9                           201307rr Mrrknrn Adam ucP 23r.jps                                           20110711 Kthy M'ke MCP 43jps
      201307r1 Ma*mai Adam MCP_?r1jp9                           201307r1_Mai<nan-adah McP-232 jpq                                                                                                    ?0r3o7rt Leupold ca9 rrcP 3251p9
                                                                                                                                            201307rI,{nby Mik€ McP 49jpq
      201r07rr   Markman Ad:n_Mcp_2r2.jps                       20ir07ll-Ma4man-adam McP 233lpq                                             20r30711 (rby Mik! M6P 5.ioq                             ?01307rr Leupold craq McP 326jpe
      201307u Ma4fran rdah McP 233.ioc                          2013071r i/.*mai adam McP 234lps                                                                                                     201307rr_Leupord,cd q_McP_r2llps
                                                                                                                                            20110711 K'by M*e M6P 50jp9
      ?01307rr Ma4d.n ]d.n McP 234.ioc                          20130711 Ma mm        MCP 235lps                                                                                                     201307r1 Leuoord crarq McP r23lps
                                                                                                                                            20tl07rr klby       M'ke_MaP       5rjps
      2011071I_r'ia*m.n adrm M6P 215jpg                         20110/11 Madman 'dam
                                                                                 Adrm MCP 235jps                                            201307rr k lby_M k.-MCP 5rjps                            20130711 kupord c.aie McP,l2ejps
      20130711   Ma*nrn Adam      M6P 216.rps                   201r071r_Markman,Adim    M6P-237      jpq                                                                                            20rr0711 Leopord crais McP r30jps
                                                                                                                                            20110711xtby Mke McP 53lpq
      201?0711   Mr*frrn   Adam MCP,2rTJpq                      201r0711 Markman Adah MCP ?A8.ioc                                                                                                    20rr07r1 Leopo d crais McP 33tjps
      20tr07rr Markfan Adih McP 23siec                          201r071r Mr*nrn Adam MCP 239jps                                             20110711 Knby Mrke MCP 55jps                             201307r1 bupo d,craiq McP_3rzjpg
      20rr0zrr_Marroan adam McP z3s.jps                         20110711 Mrrkman Adam_McP ?eo.jps
                                                                                                                                            20r3071r_Kft y_Mike,MCP-55jpq                            201r07rr Leu00 d criic McP Irj'q
      20Il07rl,Markmai Adam McP 2aojps                          20rl07rl Mr*man     adam_McP_?gr      jpq
                                                                                                                                            20lr07rr,(kby_Mike,MGP_57j19                             ,0rr0711 Leupo d crris McP 334jpq
      2011071r Ma.kmai Adsm_Mcp_z4ljps                          ,01]071I'MaAm:n rdam McP,9, ipg                                             ?01307rr k rby M'ke McP sajps                            20rr07rr-Leupod crris MCP 339jps
      20r0711 Markman,Ad.n_Mcp_242         jpq                  ,0r3071r Ma hai adam McP rertps                                             20110711Krby M'ke McP eejpe                              20I307rr_Leupo d_cr s_McP-336 jp9
      ?0ll07rr-Ma*man Ad.n McP 241jpq                           201r07rr Ma mai_rdrn_McP,294rrp9                                            z0r307r l_K rby_M       k€_McP_5    jpq                  ,01307rl Leupod cn'g McP 337jps
      20ll07ll i/a*mrn adrn McP 244jpe                          20r30/rl_Markman,Adrn_McP_295tpq
                                                                                                                                            201r071r,K tbv,M ke-M€P-50 jpq                           20Ir07Ir   L€upold   c.rs   McP 333jPq
                                                                ?01r071l_Marlman_Adan-MGP,296 jpq                                                                                                    20rr0/r1L€upold cras McP sre.jpq
                                                                                                                                            2011071r Klby Mke McP              6Ijpq
      2013071   r Markman_adim-Mcp,246Jpq                       20130711 Markman Adrm MCP 297jp9
                                                                                                                                            201107rr Ktrby Mke McP 62.lpq                            2013071 I,L€uoold-ca q,MGP-r4o jpg
      20r307rr Marknad_Adin,McP-247 jpq                         201107rr Ma*mrn Adam McP 293jp9                                             2011071r,Ktrby_Mike MCP 63.lps                           20110711 L€uoord Craq M6P 14rjpo
      20130711 Markman adam McP 2a8jps                          201r07rr_Markman-Adah,McP_2ee jpq                                                                                                    2011071r_L€upold cra e McP 142jpe
                                                                                                                                            2013071l-Ktrby Mika McP 6ajpe
      2013071r Madmai Adam MCP 249jp9                           201r07r1-Mi4mad,rJah     MCP 300.jp9
                                                                                                                                            20130711 Knby M'ke ir6P 65jps                            20r307rr_Leupold_cI s_McP 14] jpe
      20l]0/1r   Madmai_Ad,m MGP_r50jpq                         ,0rr07u,Maamai ,,Jam McP r0l tpe                                            20tr0711 Knby Mikc McP 66jps                             201307r l_Leupold_cd q_McP_144        Jpg

      ,01]071l-M:lkfra. Adam McP,51jp9                          201?07rr Mr.kmai rnan_McP_r0?.lpq                                                                                jp9                 z0rr071t   Leupord   cra9 McP 34s.lpq
                                                                                                                                            20lr07rrt<'by-Mik€_McP_b7
      ,01]071t Ma*man .dam McP,5,jp9                            20r$/rr,Markm.i_rnam_McP-r03Jps                                                                                                      20rr07rr   Leupold Cra'g McP    346jpq
                                                                                                                                            20r30711 (tby-Mike McP-63jpq
      2013071r Ma*mrn,r'nan,McP_2        Sl Jpq
                                                                20130711 Markman    ad   McP    loajpe                                      20rl07     Krby M ke McP 69jp9
      20t307rr_Ma4min      &.n                                  20110711 Mark an Adrm MCP 3o5jps                                                                                jp9                  ,0r30711 Leupord crais McP 343,Jpq
                                 M6P_?s4.rp9                                                                                                ?0rr07rr_( 6y_M         k.,M€P_7
      ,01]071l.Ma4frrn,,J.m McP,55 jpg                          20r3071r_Marknrn_Adam_M6P_r05 jpq                                                                                                    20rr0711 Leupord Craig McP 349lpq
                                                                                                                                            20rr07ll Krbv Mke          McP 70.J04
      201r0711 Mr*man_Adam_M6P_255lpq                           201e0711 Ma*mrn Adrm McP 107jpe                                                                                                      20110711 Leuoo d craiq McP r50rpq
                                                                                                                                            2013071r Ktrby Mke MCP             Trlps
      20130/rr uarkoad Adin McP 2s7jp9                          201r0711 Mr*mrn Adam_MCp_303.jps                                            20rr0711_xrby_Mrke-McP,72Jpq                             20130711L.upod Cra'g McP 3sr JPq
      201?0711 Mrdman adam MCP_253jp9                           20Ir07ll M.dnad Adam McP 309rpg                                             20110711 Ktby Mike McP   Tljpq                           20ll07Il-Leupo d cr.'q,McP-r52 rps
      20130/11 M,rkmad Ada6 MCP 259.ioq                         20130711 Mr*mai adam MCP 3r0rps
                                                                                                                                            20130/rl,Knby_Mikt-MGP,/4 jps
                                                                                                                                                                                                     20130711LeuNd cr s McP 35rlpq
      20rr07rl-Malknr ad:m McP 260jpe                           20r107rr_Ma m,i_rnam_McP_rllJrq                                                                                                      20rr07r1 Leupo d Crrig McP l54.lps
                                                                                                                                            ,0r307rr Knby Mik€ McP Tsjpe
      20n071l_Markman-!dam-Mcp,26r&q                            201]0711 Ma*man adrm MCP lt2lps                                                                                  jp9                 2Or307tr Leupo d criq McP 355.lps
                                                                                                                                            20rl07rr_(rby_Milr_MGP_75
      20lr07rr-Ma*man rdan McP 262jpe                           20r307r1 Markman_Ad!n_MGP_r13 jp9                                                                                                    20rrozrr hupord cras McP rt6jPe
                                                                                                                                            ?0lr07ll   r(   rby Mike M6P 77.ieq
      20lr07l I Markman,adin-M6p_26r Jpq                        20130711 Markman adrm MCP       ll4jpg                                      20r307rr_k fby,M le_McP,73 jp9                           2Or307rr Leupold cra9 McP rJT.lpq
      20rr07rl_MarNh.n Adah M6P 264lpe                          20130711 Ma*mrn_adam,M6P_r15 jpq                                                                                                     20rr07rI Leupold cras McP 3sajpq
                                                                                                                                            20rr07ll KrbY M ke M6P Tejpe
                                                                20rr07rr-Mr*mm Adah McP 3l6.jpq                                             20130711 (lby Mke McP sjps                               20r307r l-Leupold-cra q-MGP-359 jps
     20r307rr-uilkfian ad.m             266jle                  201307r1 Mrrkmrn Adam-MCp_r r7 jps                                                                                                   ?0rr07rr L€upold c€s McP 360jpq
                                 McP                                                                                                        20rr07rr,Ktby Mke McP 30lpq
                                                                ?013071 r_M(cullo(h-Aidy,M€P,146      jpq                                                                                            z0r307rr_Letrpold_cra q_MGP     361   jps
     ?01r07rr Marrmm ad.m McP 267jpe                                                                                                       ,0r30711 xrby Mrke McP 3r.lpe
     201r0/11 Markman Adim-MCP 263jpq                           20110711 M.cu lo.h andy MCP_r47jpg
                                                                                                                                           20lr0rrl-Knby_M,k.-McP_32.lpq                             20130711 L€upold     cas    McP 362Jpq
     201107rl-Markm:n ad:m McP 269jp9                           20rl07rr M.culo(h   Andy McP    l43ioq                                     ,0r3071r Knby M'ke McP 33.lpe                             20rr07rr,Leupord crais_McP 363jp9

5cannerHD:Us€rs:admin:Desktopr20130729_To_2013I222 Gre.co   Unpublishedr      Sunday, De..mber     22,20r3   ar   4:29:I6   PM        Scann.rHDrUseB:admin:D.sktop:201:0729_To_20111222-Crecco   Llnpublished:      Sunday, D€c€mber        22,2013 al4:2915   PM




                                                                                                                                 20
                                               Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 21 of 155 Page ID #:21



                      Listing of "20130729_To_20131222_Crecco_unpublished"                  (Page 6)                                                            Listing of "20130729_To_20131222_Crecco_Unpublished"                         (Page 5)
      201r0711 MmrclaFn,MCP_54r          jpg                    201r0711   ste
                                                                             anJohi-McP se5jpe                                                                                                                   20r30711 M.Cuio.h Aidy MCP 200jp9
                                                                                                                                               20110711 M.Cu o.h-Andy-Mcp         r4ejps
      20r307rr_MercJa$i,MCP        544jpq                       2013071l_sreqadJohn McP se6 jee                                                                                                                  20130711 M.Cu ro.h,Andy-MCP,20rJpq
                                                                                                                                               201307rl-M(cur o.h Andy McP t50.lp9
      201r0711   Moorelroi   MCP-545.1pq                        201r071r eedart_lohn_McP-5s7tpe                                                                    (h_andy-M 6p                                  20rl07ll M.curo.h      andy McP 202.rpq
                                                                                                                                               20110711   M.Cu r                  rs1jp9
      201307rr Moorela3on M6P s46.ioq                          20rl07rr_i.&a4_lohi         McP 993lps
                                                                                                                                               2013071r,M.Curoch                                                20130711 M.Colo(h Andy M6P           20rre
                                                                                                                                                                       Andy MCP 152jps
      201307rr Moorelason MCP_517 jpq                          20rm711 n.earuohi_McP-seejes                                                                                                                     201307rr M.cu o.h andy Mcp_201jp9
                                                                                                                                               201307rr M.Cu ro. h_a ndy-Mc p rs3jpe
      201307rr_Mooft Jalon-MCP     543 jos
                                                               2013071r_sr.tu.nlhi McP            600   jps                                                                                                     20t10711 M.Culro.h Andy McP 205ioc
                                                                                                                                               201107rt_M.culro(h Aidy McP 15..jps
      20lr07r1 Mooi€ .l.son McP    t4ejps                      ?01r071r st€Brnlohi MCP_60l.jpq                                                                                                                  20l307rr,M.curod Andy McP 207jps
                                                                                                                                               20130711 Mccu[o.h aidy_Mcp_ls5 jpq
      20r307r1-MooreJ8od MCP       950 jpg
                                                               20rr07Ir-skManjohn McP 602 jpe                                                                                                                   201307rl_M.Cur o.h_Andy-McP ?03jp9
                                                                                                                                               20t3071l_M(Cullo.h Andy McP r56rpq
      20r307r1 Modruj.ron McP 551rps                           20rr07Il stlNanlohn M6P_601 jpq                                                 ,0r30711 M.crr o.h andy_Mcp-rsTlrs                               70rr07]r M(curo(h aidy McP 209j09
      z0rr07tr-Moorclason McP 5s2lpe                           ,0rr07ll-ste djohn         McP 604jpq
                                                                                                                                               20rr071r M(cureh Andy MGP-r53tpq                                 201307u_M(curo(h Aady McP 2rojpe
      20130711 Moorejasoi McP 553.jpq                          20r307rr sieMaftJdhd MGP 60s toq
                                                                                                                                               20130711 M.Cur o.h_andy_M6p lsejpe
      20130711 M.orcJasoi_McP,554Jrq                           20130711-Sr. anlohn McP 6061p9                                                                                                                   201307rr M.CuIo.h,Andy,MCp 2rz,lpq
                                                                                                                                               201307rl_M.Culo(h Andy MCp 160jps
      20rr0711 Moorelason MCP_5ss.jps                          20130/11 netuaijoh i_McP 507jps                                                                                                                  20130711 M.Cu[o.h Andy MCp,2r]jpq
                                                                                                                                               20130711 M.Cu ro(h-Andy Mcp        l6rjes
      201307rr_irooreJaeon-McP     555   jpq                   20r3071r_stetuanlohn McP 60a jpg                                                                                                                 20rl07ri-M.Cur o.h_Addy McP ?14rps
                                                                                                                                               20rl07u_Mc€uro.h aidy Mcp r62jpq
      20130711 MooruJason MCP_557jp9                           20r30711 St€ anJohn_MCP 609jp9                                                                                                                   201307r1 Mccuro.h andy_M6p,2 15 jpq
                                                                                                                                               201107rr M.co0o.h_aidy Mcp 16t rpg
      201307rr-MooreJason,McP      tss jpq                     2013071I_sretuadjohn McP 6r0jp9                                                                                                                  20rr0711,M.C!r *h_A4dy ricp 216Jpg
                                                                                                                                               20r30/rr_M(curlo.h Andy McP 164lpg
      20rr07rr Mooclaion     M6P   !selpq                      20rr07lr stefradjohn McP_6LDq                                                   ?0r3071r M.cur o.h Andy_Mcp-r6s jee                              ?0rr07lr Mcculo.h Aidy McP 2l7jp9
      20130711 MoorcJaion-MGP,560Jpq                           2013071r_$.tuah-]ohn McP 612 rpg                                                                                                                 201307rr_M.au lo(h-Aidy McP 2l3jp9
                                                                                                                                               2013071}_M.curo.h Andy MCP t66jp9
      20r3011r_MoorcJa$i M6P 56ljpe                            20B07rr-srManlohi    McP 613lps
                                                                                                                                               20rr07ll   M.curld.h Andy Mcp_157jpq                             20130711-M(Cu ro(h Andy      MCP 2r9.Jp9
      20r30711 Moorelason,MCP_552        jps                   20rr0711 sretuadohtr McP 614.lps                                                                                                                 20r107rr M.culo.h,Andy_Mcp 220jpq
                                                                                                                                               2013071I M.cu loch Andy McP 16ajps
      20r30711 MooreJa,on_McP-553        jpq                   20rr07rr_steMrdJohn McP 615jp9                                                                                                                   201307rr_M.Curro(h-Andy McP 221.1p9
                                                                                                                                               2Orr07l l-M.curro.h andy McP-r69 jps
      2013071r_rrooreJason McP     164   jpe                   ?013071I    st Manlohn McP_515jp9                                                                                                                20B07rr,M.curo.h             McP     222jpe
                                                                                                                                               201307rr M.cu o.h Aidy_Mcp_l70.lpq
      20130711 Moonlrron_MCP_565 lpq                           20130711 St€ManJohn M6P 617jp9                                                                                                                   201r0711 M.Cr          ^ndv
                                                                                                                                                                                                                                    Mh_Andy_M6P_2 ?: j pq
                                                                                                                                               20rr07rr_uccurlo.h-Andy McP 171 rps                                              r

      2013071r Moorclardn MCP s66.toq                          20rl07rr_sreeadjohn        M6P 6r3       jpq                                                                                                     2013071r_McC!l o.h-Andy MCP                jp9
                                                                                                                                               20r307rr_M(curoch Andy Mcp r/2lps                                                                     224
      20lr07rr Moorelasoi    McP 567jps                        20r307r1    sreait   lohn_McP_6l9tpq                                                                                                             20r307rr M.cu io.h aidy_ucp_7?5 jps
                                                                                                                                               2011071r M.cu   r   eh_andy-M 6p   r73jps
      20130711 MmrcJason MCP 563jps                            20r30711 sreoaqohn_McP 620tpe                                                                                                                    20130711 MooruJa3on_MCP_st7jpq
                                                                                                                                              2013071r M.Curoch-Addy MCp 174jp9
      20130711 MooreJason MCP,570jp9                           20r3071l-sra atlohr McP 621.rps                                                                                                                  20r307rr i\roore la30n M6P sl3.ioq
                                                                                                                                              201307u_M.Curoch         Andv MCp 175jp9
      ,01307rr-Moor._rason McP s71 jpq                         201307rI SkMrnlohn MCP_5z2toq                                                                                                                    20r307rr i/oocjaron M6P 5rejps
                                                                                                                                              20r30711 M.culo.hJidy_Mcp u6 jpq
      20110711 Moon  l.son McP 572jps                          20r307ll sr.franlohn_McP-62r jpe                                                                                                                 20130711 Moorelaron MCP_5t0.Jpq
                                                                                                                                              20r]071r Mccolo.h_Aidy MCp l77jps
      201307rr MoorcJason_McP sTtlpq                           201r07rr_sreManjohn McP 62. jps                                                                                                                  20B07rr_M@reJa$n MCP 92rrpg
                                                                                                                                              z0rr07rr,M.cu[o.h andy MGp_173]pq
      201t07rr_Moor.Jason McP 574.lpe                          20rr07rr-$e anjohn McP,6r5,lpq                                                 ,0r30711 M.cur o.h Andy_Mcp-rTetpe                                ?0u07rr Moorclasor McP 522.lpe
      20r307rr_M@rcJaon M6P 575jps                             20130711 Su ,vrnl m McP_rootpq                                                                                                                   201307rr MooruJrson MCP 52r.jp9
                                                                                                                                              20110711 M.crro.h-andy M6p raojps
      20r30711 Moorelasoi_M€P_575        jps                   20r3071l_su r v:nJ n MCP l01jp9                                                                                                                  201307rr_MooreJ*oi,McP 524 jpe
                                                                                                                                              201r07rr_Mccu roch Andy MGp-rsrjps
      20110711 Moorc laeon M€P 577.ioq                         20rr07rr_su rvanjin McP ro2jps                                                                                                                   201r071r-Moore-.lrson McP 52r jpe
                                                                                                                                              20rr07ll    Mccu ro.h Andy      Mcp_r3zjpq
      ?01307rI-Moor. l.:on   McP 573jpe                        2013071 r su[,van ]im_M6p_r0r jpq                                                                                                                20r30711 Moorulrson-MGP_525lpq
                                                                                                                                              2011071r M.Cu o(h-Andy MCp 131jp9
      20rr07rr Moorujrron    McP 57sjps                        201307r1    Sur ivan_lim-Mcp-104    jpe                                                                                                          20rm7rr Moor€_la5on_rrcP-r7 jpq
                                                                                                                                              20130/rr-M(Cu0orh Andy ircP 134.jps
      ?0130711 Moorelasoi    MCP,58o.jpq                       201{7rr sur,vinJim-McP        10slp9
                                                                                                                                              20rr07rr_M(cur o.h Andy Mcp r35.lpq                               201307rr_M@rcJa$d-McP s23.ipg
      20130/rr,MoorcJasoi    McP 5a1jpe                        201r07r1 surivrnl    f,   McP r06jpq
                                                                                                                                              20130711 M.cu    r   fth_andy-M cp 136tps                         ?0r3071r Moorclasoi McP 529Jp9
      ?0r3071r_MooreJalon McP sa2jps                           201r0711 survanl m_McP_lo7tpq                                                                                                                    201307rr MoorcJasai MCP_5r0J9s
                                                                                                                                              20130711 M.Curdch-Andy-M6p 187.lp9
      20r307rr srMrnlohn_McP_53r jpq                           2013071r_surrvaijrn M6P lo8jps                                                                                                                   201307rr_Moore_l.,on     McP   s31   jpe
                                                                                                                                              ?01r07u,Mccu roch Andy M6p_r33tp9
      201307r1 sre anlohn_McP-5a4jpq                           20rr07ll_sulrivai.lim McP 109jps                                                                                                                 20Ir07ll,Moore.lason McP 532jpe
                                                                                                                                              ,0r307rr    Mccu ro.h Andy_Mcp_rsejpe
      20r?07rr sr€ anJohn,McP 53sjpe                           20rr07rr-sufivan ]im Mcp 1r0.lps                                                                                                                 20r307rr MooElrson McP 5lrjps
                                                                                                                                              20lr07rr M.c![o.h_Aidy-Mcp reojpe
      20B07rr-st fradjohn McP 536.1p9                          20rr071r 5ur ivinJim_McP ltrtpe                                                                                                                  201307rr-MoorcJason_McP 534 jpe
                                                                                                                                              20130/rr_Mccullo.h Andy Mcp-rgl jps
      20130711 Sretr rtlohn ircP_537jpq                        201r0/r1 5u ryanJ n,McP rr2jpe                                                                                                                   201307rr_MoorcJarod-McP r3s jpe
                                                                                                                                              20rr071]-M(cu[o.h Andy Mcp,rg2Jpq
      20130711Si. anloh. MCP s38.ioc                           z0rr07rl,su rvan l m McP_rrslps                                                                                                                  2013071r   Merclrsoi     MCP 5r5.lpq
                                                                                                                                              20110711    M.Cu r o.h_andy-M    6p lerlps
     201307rr_sre adJohn McP 5aejpe                           20r307rr suflivadj,m McP rr4.toq
                                                                                                                                              20130711 M.Curoch-Addy M6p 194jp9                                 20rr0711 MooreJa3oi_McP,537 jrs
     20rl07rl-skBadjohn McP 590jp9                            20r3071r sul,vanjim_M6p_rr5 jpe                                                                                                                   201307r1 MoorcJaeon_McP-s33 jee
                                                                                                                                              2013071r_M.Cu ro(h-Andy MCp 195jp9
     20Ir0711 st€Rafr lohn_McP-59rJpq                         201307rr_sur,vrnJim McP 116.1p9                                                                                                                   20rr07l l-Mooi€J.son McP s39 jpg
                                                                                                                                              20r307rr Mccuno.h Aidv McP l96.ioc
     20130711 Sft Madl.hn_M6P-s92.lpq                         20rr07rr-sur iv.nl n McP 1r7 jpe                                                                                                                  20130711 Moorclason MCP s4ojps
                                                                                                                                              201:0711 M.cu[o.h Aidy_Mcp leTjpe
     201307rr_srtu.rloh.     M6P 593jp9                       20130711 su    rvanl m_McP-ll3.jpe                                                                                                                ?0r3071r Moorclaion_McP-51r jpg
                                                                                                                                              201307r1 M(curo.h Andy McP r$.rpg
     ,01307ll,StetuanJohn MCP sg.jpq                          201307r1 sL    rrvaiJrm_McP-l1e jpe                                                                                                               2011071r M@rcJa$n_iicP-512 jpe
                                                                                                                                              20rr071}_Mrcur*h Andy McP r99Jpg
ScannerHD:Use6 admin:Desktop:20110729_To_20131222-C.ecco   Unpubtkh€d:         Sunday, Oa.ember          22,2013 ar 4r29:lG   pM        S.anner HD:Use13:addin:Oesktop         20130729_To-?0131222   Crecco_Unpubti5hed:     Sundav,     D...mb.r     22, ZOt3   at4:2916   pM




                                                                                                                                   21
                                                Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 22 of 155 Page ID #:22



                        Listing of "20130729_To_20131222-Crecco_Unpublished"                              (Paqe 8)                                     Listing of "20130729_To_20131222_Crecco_lJnpublished"            (Paqe 7)
       20130724 3u(hlD_MCP_31l tpq                                      201r0724 3ui.h      lD M6P       36?.iDq                                                                             ?orr07l r_whireJasod_McP-:34 jpq
                                                                                                                                     2011071r solvadJ m,r{cP 120jee
       20110724 surhjD MCP,rr2jpq                                       201r0724 Fdnkel FnqMcP-lsajpe                                                                                        20rr0/r l_whit€Jison_MGP-33s jpq
                                                                                                                                     ?0r107rr 9ur rvinJrn_McP 121jpe
       20r10724 3u(h.lD_MGP         ll3jpe                             201307r4_Frinker-Er.            M6P 139jp9                                                                            20r30711   whte l.son McP 336rpe
                                                                                                                                     20r30711_suriv.i lim McP 122 Jps
       20130724 3u!.hJD_McP,3        l4   jpe                          201307r4_F6nr(€LErk MCP               190   jpg                                                                       201r07r1   whtej.soi McP l37jpe
                                                                                                                                     20r30zrl_su rivrnl,m McP r23rps
       20rro724,Bur.hlo      McP r15.jpe                               20110724 Frinke Ed. MCP rgl,lpq                                                                                       20r30711   whtrelasoi McP r33.jp9
                                                                                                                                     20r30711 Su rvanl m_McP_r24lpq
       20r30224-3u<hlo McP 3151p9                                                            Eri. MCP_r92lpq                                                                                 20r30711   whtrelason-McP,r39 jpq
                                                                                                                                     20130711 Su[vanl m_riCP_]2sjrs
       ?0110724 Bu*hjo McP 3r7tps                                      20110724 ftanker      &.        McP_r94tpq
                                                                                                                                     20r307rr su vanJ m,McP-126jpq                           20r3071r   whirel,!on_McP_r90Jpq
       20rr072{ 3u(h lD_M6P-3l3jp9                                     20130724 Fnnkei_Er. MCP 195jps                                                                                        20rr0zll-wht€-lardd McP 39lrpg
                                                                                                                                     201r07rr_sul dai.lim McP 127jp9
       20130724 3u(h lD_McP-rrejpe                                     20130724,Fra.k.r-Er. MCP 196jpq                                                                                       201307rr whh!-ra:on M6P 3e2lpe
                                                                                                                                     ?0r30711_su     riv.ilim   McP r23.lps
       20rr0724_3uschjo McP r20.jps                                    20r]0724,Fadk LEn. MCP_1e7,lpq                                                                                        2011071r whrlrsoi McP_rgr.lpq
                                                                                                                                    20rr071r s! rmnlrm_M6P_r29jpq
       ?0rr0724   8lnhlo      321lpe
                             McP                                                             Eri. McP_te3Jpq
                                                                                                                                    20130711 Su[vanl m MCP r3o.ioq                           20130711 rlhrela3on MCP_rg4jpq
       20130724   8u*hJD      322lps
                             MCP                                                             rii.     Mcp-lseJpq
                                                                                                                                    201307r1 sulvanjln_McP 1r1jpe                            20rr07rr_whneJason_McP_res  jpq
       20130724 3u{hJD,M6P-r23.jpe                                     20130724_Fdnkel-ft         .   McP 200jp9
                                                                                                                                    20rl07lr,sul f.n.l,m McP 112 jps                         201307rI whtr.-lason McP le6jps
       201r072. sukh.lD_MCP-324 jp9                                    20130724_Fnnk€LEr. McP               201    jps                                                                       2013o71r whitejaron M6P 1e7jps
                                                                                                                                    20r30zrl,su I'v.njim MCP r3r.rps
       ?0rr07z,r,Bur.hlD McP 325Jps                                    20r30724 Frank.LEd. M€P_202,1pq                                                                                       20!307r r whtreja{n,McP-r93Jpq
                                                                                                                                    20r30711 Su rvanl m_M6P l34jpq
       20rr0724-su*hjo McP 325lps                                                            Ei< Mcp_zottpq                                                                                  20rr07rr_wh r€_lason_M6P-399 jpq
                                                                                                                                    20110711 Su[vanJ d_McP rssjpe
       ?0Ir0724 SurhlD MCP 327lpq                                                                                                   24130711 5urrrv.nJtfr McP 1l6jpe                         20rr071r-wh relasoi_M€P-400jpq
       20I]0724 3u(hlD_MCP_3?3jp9                                      20110724 aranker-ft( M6P 20sjp9                                                                                       20130711 whlrelason McP ao1jps
                                                                                                                                    20rr07ll-sur ivarjim McP 137.jps
       20110724 BU(hJD_M6P 32ejpe                                      20130724_Franl€r      Er.      M6P   206jps                                                                           20130711 whitelason McP 402jps
                                                                                                                                    20lr07lr su rivrnlim McP r]slpq
       20rr0721-surch   lD    cP 330jpq                                20r30724 Frank€LEn. MCP_207,jpq                                                                                       20rr0/rr,whireJa!on_McP_10r jpq
                                                                                                                                    201307rr su fuanlim-McP l39jp9
       ?0rr07?4 Buschlo McP rrl.jpq                                                          En< Mcp zos tDq
                                                                                                                                    201r0711 50[vanJ       n    M6P 140jps                   20r307r l-whireJason_MGP-404 jpq
       20110724 suschlD MCP        rrzjpq                              ?01307,4 Fiaike -Ei(-McP',0g]pg                                                                                       20lr07rr wht€Ja$d       M6P 405.ipc
                                                                                                                                    201307r1_Sur vanJ      n    McP 141jpe
       20130724 3u(hJD-MCP 333lps                                      20r3072{_ksnker k. McP 2rojps                                                                                         20130711 whte   lasoi   MCP a06rp9
                                                                                                                                    20rr07lr   sur   ivaijim    McP_r.2Jps
       20130/24_3u<hJD       MCP   334jp9                              201307?4_Fr.nk!L€r. MCP 2rrjps                                                                                        20130711 wh   relrsoi   McP 407.lps
                                                                                                                                    ?01r071r su ivri lim,McP_143lpq
       20130724   sukhjD MCP_rr5jrq                                    ?0r30724 Fnnk!LEl._McP-rr jpe                                                                                        20r3071]-whlrejason-McP a0a jpe
                                                                                                                                    201r0/rr,su IranJih McP l44jps
       ?0130724 BukhlD_M6P_l36jpq                                      20130724 FankeLEn.,McP 213lps                                                                                        2013o71r wh&lason McP aoejps
                                                                                                                                    20rr071r-sunvanl m McP r45jp9
       20r30724 sus.hlD_McP,337.lps                                    20130724_f      rike_rric      MCP   214lp9
                                                                                                                                    2013071r-Su[van] n MCP 33jpg                            2011o711 whitelaron McP a10jpe
       201307?4-SuschJO                                                201307?4 F.ankel      &tr McP_zlsjpq                                                                                 20rr07rr_whiteJaron_McP-4rr jpq
                             MCP 3331p9                                                                                             201307r1 sr vanJrn_McP 3ejpe
       20rr0724 sunhjo       MCP   l39jp9                              20r30724 Fr.nkerEr. M6P 2l6.ioc                                                                                      20rr07rl whr€ lir.d MGP aI2 ioc
                                                                                                                                    20r307r1 sur ivaiJin-McP e0jpq
                                                                       20130724_Frrnk€LErr MCP 2r7jp9
       20r30724 3u(hJD_McP,r40.jpe                                                                                                  ?0B07rr    su   livrnjim McP 9rJps                      20130711 wh te   larn    McP   a1lrpg
       20r]0724 3u(h.lD,M6P 341jpe                                     20r{7?4_Frank€LEnc             MCP 213rpq                                                                            20r10711 wh    iejrsoi   McP   4l4rps
                                                                                                                                    20rr0zr1   su   rranlrm McP_92,1p!
       20110724_3u!.h__lD   MCP 342       jps                          20rro/24_Fdnke        fti.     McP 2r9lpq
                                                                                                                                    20r30711 Su[vanl m tricP 93 ioo                         20tr0711 wh{elrso' McP,415tpq
       20rr0724 suschlD MCP_34r tpe                                    201r0724 rraik.r_Eri(_Mcp 220jpe                                                                                     20Iro7II whitejason-McP a16jps
                                                                                                                                    201307rr_sur v.dj n McP 94jp9
       20110724   sunhlD    MCP    r4{    iDq                          20130724 Franker-ft (,M6P 221jp9                                                                                     201107rr whitejason McP 417jps
                                                                                                                                    20r30711 surivanl,n McP 95jp9
       20110724_Bu<hJO      MCP    345jp9                              20   ItoT 24   Ft.nkzLxt.      MGP _222    jpq                                                                       20rr07rr_whre_Jaron_McP_1r3       jpq
                                                                                                                                    z0u07lr su rivrn_lim-McP e6jpe
       20rt0/24 BuxhlD      MCP 346jpq                                 20r30724 FrrnkeLEr._Mcp,223.jpe                                                                                      201l07rr,whLt€-Ja$d,McP aIe jpe
                                                                                                                                    20130/rr-su rvanlim McP 97.lps
       20130724 BUKhJD_M6P_147 jpq                                                                                                  20r30zrr sulv:nj m McP 93jp!                            20110711 lrhft l.son M6P a20rpe
       20130724_Bu*h lD M€P l4a.rp9                                                         Eft MCp-z25tpq                                                                                  20rro7rr_wh rela3oi_M6P-42rJpq
                                                                                                                                    2011071r 5u[vinJ m M€P eejps
      201r0724  su,chlo MCP_l49lp!                                    ,01307,4 F.,nkel kcM6P,26jp9                                                                                          20I3o7Il-whitej.soi      McP 422jpe
                                                                                                                                    201307rr_White_tason McP !7r rps
      20r10724,3u<hjo McP rsorpe                                      20130724-Fr.nk€L€r. MCP,227 jpq                                                                                       20rr07rr_whireJa3oi_McP_42rjeq
                                                                                                                                    20r3071r whire ralon,M6P 372lps
      20130/24-BuxhlD MCP 35rjpq                                      ,0r307r4 FirnkeLEr._fi cP rr3 jpe                                                                                     201307ll,whiteja,on McP a2ajpe
                                                                                                                                    201307r1_wh ie l.son McP r73.lps
      ?0130724 sukhjD MCP ls2.ioq                                     20rm724 fiaik. _En. MCP 229]ps
                                                                                                                                    20rr0zrr wh t jrsoi McP_r/4lpq                          2013071r whitelaron McP a25jps
      20r3072a,BuschlD      McP 353jpq                                                 rik_McP,rrojpe                                                                                       201307rI-wh elaron McP a26jps
                                                                                                                                    20tr07rr,tvhreja,on McP 175 jpe
      20r30724 3u5.hlD      MCP    r54.iN                             201r0724 Fraik.r-Eik M6P 2t1jps                                                                                       2013o711 Wh te.laron MCP a27.jpg
                                                                                                                                    20rr07rr whtrejason McP_r75jps
      20110724-su(hlo McP 355lpq                                      20rr0724 Frank€LEr._McP,2r jpe                                                                                        20IrozIl-lvhlel$on McP 423 jpe
                                                                                                                                    201307rr whire._tason McP 177rps
      20E0724 surhlD MCP rrs.iDq                                      ,0r307r4 FrrnkeLEr. McP rs3.rps                                                                                       201107r1 whhejrsor McP a2elpe
                                                                                                                                    z0rr07ll   wh te lason McP 373.lpq
      20130724    3u(hJD    M6P 357jps                                2ntt0724_Ftank Fi. McP 234,rpq                                                                                        20rr0711 whiielasoi MaP_430Jpq
                                                                                                                                    20110711 wh      hlsoi_McP lTejpe
      20r10724 BurhJD M6P_r53jpq                                                                                                                                            jpq             20130724 Buschlo McP l06.lp9
                                                                                                                                    20rr07r1 rvhrtejasoi McP          330
      20r10724 8u{h..tD_ucP lsejpe                                    20r30724_F,.nkel      ftk       McP 236jps
                                                                                                                                    20r30711 Whnejaron MCP                                  20r30724 3Ls.hJD MCP 307jpq
                                                                                                                                                                      rsr.ioq
      20130724 suschlo MCP r50,lpq                                    20130724 Franker_ErqMcP               2lajpe                  201307rr-whnejaron MCP                  jpq             20rro724 susch.lD McP ro9jps
                                                                                                                                                                      132
      20rr0724 sunhlo_McP_rsrtps                                      20r30724_Frinkrr,Er. MCP 239.jps                                                                                      20110724 Bu(h lD McP l10jpg
                                                                                                                                    20rr07lr whftJason          MGP   l3l   ieq
S.anner HOrUs.reradmin:Desklop        201107?9,To 20131222_Crecco_Unpubtishedr 5unday, December22,2Ot3 at 4 z9:r6 pM          Scanner HD UseB:adnin:Desklop:20130729_To_20t31222   6recco_Unpublkh€d:      Sunday, Decemb.r 22,     20ll   at 4r2916 pM




                                                                                                                         22
                                                   Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 23 of 155 Page ID #:23




                      Listing of "20130729_To_20131222_Cr€cco_Unpublished"                       (Page 10)                                                l   isting of "20130729_To_20131222_6recco-unpublished"                           (Page 9)

       20rro7z4_Knoft-Mrhael MCP 6l jps                                20r30/24,1i(hance_c.dr (k_McP_412 lpg                                                                                                      20r30724lohis-Andre      MCP 407jp9
                                                                                                                                          20130724 rrank      Ltr.   McP 2a0rps
       20130724 Knor Mrchrel_MCP_64 jps                                20r30724 L.(han.. C.dr* MCP 443jp9                                                                                                         20rr072aJohis,Andtrw_M6P_103jpq
                                                                                                                                          20r10724 fianke      Er. McP_2.rlps
                                                                       20130724_La.han(._C.dr rk_MGP_aa4jp9                                                                                                       201l0724johns Andrer           409jp9
       20r30724_xnot-Mi.hael MCP 6s jpg                                                                                                   ,01307,4 ftanke Frt M6P ,4,]pg                                                                   MCP

       201307?4 Knot-Michrel-McP-55          jps                       ,0rr07r4   La.hrn(e   cedr.k   MGP   44sjpe                        20r10724 rranke En. McP 243.lps                                         ?0rr072aJohn3_andft w_M6P-4r0jpq
       20130724-Knott-Mi.hrel     MCP   67ipg                          20r30724_La.hin(e-Cedd.k_MCP-446jpq
                                                                                                                                          ,01r07,4 F.anke F.it M6P ,44'jp9                                        20110724john3_Andrcw     MCP 411     jps
       20r107?4    (not   Mich.rl,McP-53 jpq                           ,0130714 La.h.i.e c!d.i.k M6P 447jpe                               20130724 Frunke En. M6P_245jp9                                          201r0724_John, andr€uMcP-4r2 jpq
       20130724 Knot Mi.hr€l McP 69.rpg                                20130724 b.hrn.e C€dn.k MCP 44ajps                                                                                                         20I3072alohns            McP   al3jpe
                                                                                                                                          ?01r0724-Fraikel     E.c M6P 246jp9
       20130724 r(norMidrer McP-7oJee                                  ,01307?4 La.han.e c.dnck McP 44ejpq                                20130724 Frrnker,Eri._MCP,247   jps                                     20r10724lohns ^ndrew
                                                                                                                                                                                                                                andrew McP 414jpq
       20130724 Knot Mi.hrer M6P 71.1p9                                2011072._tn.han.e_C€di.k_MCP,450.jpq                                                                                                       201l0724lohnr Andrcw McP 41sjps
                                                                                                                                          20l10724lohns and.ew M6P r63jpe
       20130724 knot M.hae McP 72.lpe                                                                                                     20l]0724lohnr_Andrew'M6P,]64Jpq                                         20rr0724lohnr And.ew McP 416.ioq
                                                                       20r30724_!a(han.e_C.d.cl_MCP_45?lps                                                                                                        20tl0724lohnr_Andrew McP 417.jpg
       z0r30721,knon_M.hae McP Trjpe                                                                                                      20r307?ajohns Aidrew McP 365jpe
       ?0r30724 Kdor,M (hae _M6P_74jps                                 ,0rr07r4 L.(han4 cedr.k McP 4t3lpe                                 20rr0724lohis_aidrew_Mcp,355.lpq                                        ?0130724johnr-Andr4_McP-4r3 jpq
                                                                       20r30724_La(hanc._C.dr (k-MCP-45alpq                                                                                                      20130724Jdhnr_Andrew_McP_4r9          jpq
       20rro72a-Xnon-M.h,e        MCP 75jpg                                                                                               201r072alohns andrcs McP r67,ipe
       20130724    xnd M.hae McP        75.jpq                         ,0r307r4 L..h.n(e cedr.k       McP 455.tps
                                                                                                                                          20130724Jahne-Andrew_MCP_r53,1p9                                       2013072410htu Andres McP 420jpq
       201r072a-Kndr-M.hael-MCP              jpg                       20r30724_La(hai(e-Cedr (k-MCP-455jps                                                                                                      2013072.Johi3_AidreqMCP_42rrpq
                                        77                                                                                                201r0724lohns Andruw MCP t69jps
       20130724 Knot Ml.ha.l-McP,73.lpq                                ,0130714 La.h.n.e ced.kk McP 457jpe                                20130724John3Jndrew_McP-r70 j19                                        ?0Ir0724lohis Andrew McP        4?2 jpq

       ,0110714 r<nor Mi.haer McP Tejpe                                20130724 b.han.e-Cedn.k Mcp_.53jp9                                                                                                        20130724 Knoft MKh&r McP 101jpe
                                                                                                                                          201r0724Johns Anddw McP 371jeg
       20130724   (nor    Mich.er-McP_30Jpe                            20130724 Lachan.e c.dnck M6P asejpe                                                                     jps                               20r10724 Kior Mkhaer McP 10?jpe
                                                                                                                                          20130724Johne_Andrew-MCP_r72
       20130724 Knofr Michr€l McP sLlpg                                20r?0724 bchan.e c€dri.k MCp 460jps                                                                                                       201]0724 Knot M.hael McP to3jpe
                                                                                                                                          20Ir0724Johds Andrcw MCP 373.ioq
                                             jpg                       z0l30724,Lachan.e cldrkk McP 461jp9                                                                                                       201r0724-(non,M (haer,McP 101 jpq
       20r30724-Knot-Michier-MCP-33                                                                                                       20130724 1ohn! andrew-MCP_374 jps
       20130724 knot Michrer McP,3.jpq                                                                                                    20r30724Johni_Andr.uMCP-375 jpq                                        ,0r30714 Knor M.haer McP 105jpe
       20130724 knot Mkha.LM6P 35jpe                                   201r0724 u.han.e cednrk_Mcp-463.Jps                                                                                                       20110724 Knon M.had MCP t06jp9
                                                                                                                                          20lr0724loh6 Andrw M6P 376jpq
       20rr07?4_(nor_Mr(hae                                            20130724 L..hadc€ cedr(k McP 464jpe                                                                                                       20r30724-knoh M.ha€r M6P 107,jpq
                                 _M6P_36jps                                                                                               201r0724lohis Aidr.w-M6p,377Jps
       201307?4   Knot-M.hae McP-3zjps                                                                                                    20rr0724lohis_Aidr4-M€P,r73Jpq                                         ,01307r4 (non Mkh.d McP 103.lpe
       2013072. Knon_M.ha. MCP aajpg                                   20130724 La.hri(e Cedr.k MCP 16514                                                                                                        20r30724-Kno(Mnhael_McP_r09lpq
                                                                                                                                          201307241ohis kdrcw McP 179jee
       20r107?4_Knor_Mtrh.e      jp9                                   20]r0724-La.hri(€ c.dr.k McP-,r57jpe                               20rr0724lohis Andraw McP_330Jps                                        ?0rr0724-Knofr    Mich.€l-M6P   rr0lpq
                                 -MCP_39
       201r0724-Kiot-Mi.hael-McP-901p9                                                                                                    20r30724Johne_andrew_McP_r3l,lp9                                       ,01]07,4 Xnolt    Mid..   McP   ll,]pg
       201r0724 r<noft Mi.haer McP er,jps                              20r10724-La.hanre_Crdn.k_MGP_459tp9
                                                                                                                                          2013072ajohns andruw r,lcP        l32lps                               20r30724 Kior_Mi.ha€ _MCP_rB jp9
       20r30724 Knott Mi.hrel MCP 92Jp9                                20rr0724_La.han.e,c€di.k-McP_470jpq                                20130724john! Andrcw MCP 333jpg                                        20rr072._xiort-Mi.he,McP-l       l4   jpq
       20130724   Knot Mich..l McP ea.lrc                              20130724 l,.han.e Cedri.k M6P 471jps                                                                                                      20130724 Knor     M,.hae   cP   lrsjee
                                                                                                                                          20]ro7?aJohds AndEw McP 33ajpe
       ,01r07r4 (nor Mi.hrr             s5jpe                          20110724 ia.han.e C€dnck_McP,472.jps                                                                                                      20130724 Kno(-Mkhae MCP-Ir6jpg
                                  McP                                                                                                     20l3072ajohnr And.ew M6P l36jpe
       20130724 Knoft MtrhreLMCP 96jp9                                20r30724,1..hanc._C€dn(l_MCP-47rJpq
                                                                                                                                          20110724lohns               McP 337jps                                 20r107?4-Knon_Mrha.l_McP,lr7          jpq
       20rr0724_Knor,M       (hae,McP,ezjpq                                                                                                                ^ndrew
                                                                                                                                          20lr0r24lohnr-andrew_M6P,334         jpq                               20130724   kon M.h&l      McP   ttajpe
       20130724 Kdor M(hae MCP 93.ioq                                 201r0724 Lr.han.€ Cedr.k MCp_4751rp9                                                                                                       20110724 Knon M.haer MCP        rr9jPs
                                                                                                                                          20lr0724loh6 Andrew         M6P   raejpq
       20130724 Knon_M.hae-MCP 99jps                                  201r0724_La(h.ic€-cedr.k-McP 4761p9
                                                                                                                                          201307241ohis-tudrew'MCP_390ips                                        20rr0224 (nor M.ha.r McP 120.ieq
       20r10724_!..h!n.._cedn.k_McP-426            jpq                ,0rr07r4 La.h.i.e ced.r.k McP 477jpe
                                                                                                                                          20r307241.his-Andr4_MCP_r9l.lpq                                        ,01307,4 (non M.ha€l McP 1,ljpg
       201r0724_Lach.n.e,cedn.k-McP_4?7,lpq                           ,01307?4 Lachrn.e c€di.k Mcp 473.jpe                                ,0rr07z4Johne,Andre*-McP 392.lpq
       ,01107,4 La.hrnc€ cedi.k M6P 4,3.ipg                           2011072. La.han.._C.di.k_MCP_479jpq                                                                                                        ,0130724_Knd_Mrlael-McP,r2a lpq
                                                                                                                                          20rr0724lohns Andruw McP 193jp9
       20110724 Lr.han.€ Cedi.k MCp 429Jp9                            20r3072a ra.hane c€di.k M6P 430.ieq                                                                                                        ?01107?4 Knot Mich.€lMcP l?s lec
                                                                                                                                          201307241ohn! Andruw_Mcr,lg4 jp9
       20r30724-La(han(.-Crdn(k M6P_430 jpq                           20130724 La.han.. Cedi.k MCp 48ljps                                                                                                        20130724 Knoft Mi.hreLM6P 127lps
                                                                                                                                          ?0rr072,rJohns Andcw McP 3e5.jpe
       20110724 La.har(e crdrkk McP 43rjpg                            20rr0724 u.han.€ cedn.k_Mcp 432.jps                                                                                                        2013072. K'or_Mi.hae _M6P,5 r.tp9
                                                                                                                                          20t30724johnr Andrew McP re6jpq
       ,0I]07,4   La.han.e    c€dr.k   McP   43,jpq                   20130724 b.han.€,cedr.r_McP_43rlpq                                                                                                         20r30724-KnotLMichae _MCP-53Jp9
                                                                                                                                          201307241ohn5 Andrcw MCP r97jps
       20r307r4_ra.hin.e_c€dr.l_McP_4rr jp9                           ,0rr07r4 Ll.had(. cedr.k        McP 4a4lps
                                                                                                                                          20rr0/24.lohm-^ndrew_McP r93 jpq                                       ,0r307r4 Knor Mi.hre McP 54je3
       2013072._r.chan.e cedd.k-McP-4r4Jpq                            2013072-1   L..h.n.e Cedr.k MCp.sslps                               ?0l30724lohnr aidrew M6P 3eejpq                                        20110724 Knor Mi.hae MCP s5jp!
       20110724 La.hrnce cedd.k McP 41s.jpe                           20r30724_La<han.._C.di.k_MCP-436jp9                                                                                                        20rr072a-(not-M (hael-McP 56.jpe
                                                                                                                                          20l30724lohis tudrcy McP_400.Jpg
       20130/24 Lr.hrn.€ Cedn.k MCP 436.1p9                           20rr072._ta.hai(e-ced     .k    M6P,r37.jpe
                                                                                                                                          20rr0724lohn3,Aidra_McP_10r,lpg                                        ,0rr07r4 Knor M.haer McP 57jpe
       20r30724 La.han.e_Cedick_MCP_437.tp9                           ,0r10714 Lachance cldick M6P 433jpe                                 20rl072llohi3-Andre*_McP,102.lpq                                       20130724 knon M.hael McP sajpe
       20]30724 La.han(e C€drkk M6P 433irc                            20130724 u.han.e_Ced .k M6P-439.jps                                                                                                        20r30724,knor_M.har|_MGP_59Jps
                                                                                                                                          201307241ohns andrcw McP 403jes
       20130724   b.han.e ccdr.k McP a3ejte                           201r0724-b.han.!-c.dn.{Mcp_4e0Jpq                                                                                                          201r07?4_Kndt-r,i.hr.r_MGP,60,jpq
                                                                                                                                          201r0724johns andruw McP 404jp9
       20r30724_b.han.e-cedr rl_McP-440jp9                                                                                                20rr0724lohns andrc{Mcc40s.ioq                                         20r307?-1 xnon Mrchr.rricP 6l.jpe
       20110/24 richan.e cedr.l McP.4r.jpq                                                                                                20rr0724Johnr,addrcw-McP-406jp9
ft ann..   HD:Users:adnln Desktop:20130729_To_201lr222,Crecco   Unpubiish€d          sunday, D...mb€r 22, z0l3 ar 4 29.t6 PM        Scannei HD:Use6radhln:Desktop:20!3A729           :Io   20131222 Ctecco_UnpublBhed             Sunday De(ember 22 2013 at4 2916   PM




                                                                                                                               23
                                                  Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 24 of 155 Page ID #:24



                       Listing of "20130729_To_20131222_Cr€cco_tinpubtished"                                   {page       l2)                                         Listing of "20130729_To_20131222_Crecco_Unpublished"                                   (Page 11)
       20rr0724-Rorh!mund        pei€r Mcp ?33.1p9                                 ,0rr0724-Th€ ].d€fi McP        42 rps                                                                                                            20r,0724 Rerganl.d McP r76rps
                                                                                                                                                      201r0724-Ln h.n.e        cedi.k    MCP        493Jps
       20rr0721_Rorhemund Peter Mcp 239jp9                                         ,0130/24_The    rld.ff   MCP   43.lpq
                                                                                                                                                      20110/24_Lr.hadc!        C€dft k MCp 494jp9                                   20l3o7z4-tuaqanjed McP 177jps
       20130724 Rothemund pder Mcp_2e0jpq                                          20rr0724 The,redeff McP 441p9
                                                                                                                                                      20130724 Lachan.e        cedr.k Mcp,4esjpq                                    ?o1r0724 Reasanled M6P r73jp9
       20r30724 Rothemund Pd.r McP_2e1,jpq                                         20130724 rhe,re.Jeff McP 45jps                                                                                                                   20110724 Reasanjed MCP        r/9jp9
                                                                                                                                                      20r30724 La.har.e cedr.k_Mcp_4e6 jpq
       201r0724 Rorhaouid_Pde.-i,icP             ?e2   jpe                         ?0130724 rh€ier left r\/lcP 46.ioq                                                                                                               20rr0724_Reagan_led_McP-130       jpq
                                                                                                                                                      20110724 La.hin.e_ced.t.k-Mcp 4e7tpe
       201r0724 Rorh!nuid_pet€r,Mcp              2er lpg                           201t0724 rh.ihr.leff_rvcP-9 jpq                                                                                                                  20rr0724_ReaqanJ€d-McP        r3l jpq
                                                                                                                                                      20130724 La.hrn.e_Cedi.k_MCp 493.rp9
       20110724 Rdrhemund_peilr Mcp 295jp9                                         20130724 rh. r..l€ff_McP 6,ipe                                                                                                                   20rr0724,Re.qanJ€d_M6P r32 jps
                                                                                                                                                      20r10/24_R.aqanJ€d        McP r23rpe
       20rr0724,Rothemund pcter Mcp-296jpq                                         20rr0724,rhell.rl.tr McP 7jpq                                      20110724 R.:ganjed MCP r29lpq                                                 20Ir0724 Rc4anled MCP 13ljp9
       20lr0z?4 Rorhenund Pcrer McP_2e7jpq                                         20r30724 rhe,redeff M6P 3jp9                                                                                                                     2orr0724 R€rganled MaP r34.jp9
                                                                                                                                                      ?0rr0724 R.asriled M6P r30jpq
       20130724 Rothemund_Pder-r.tcP             293rp9                            201t0724 rh€i arjeff_Mcp-gjps                                                                                                                    20r30724_ReaqanJed_M€P-r36 jpe
                                                                                                                                                      20130724 R.igrnJ.d,MCP l3ljpq
       201r0724 Rorheouid,peter-Mcp              2991pg                         2Or 3o3_enpiy_Pl d,ricP                                               20130724_R.asanJd McP-rt2 jpe                                                 201r0224 Reaqai led McP raT.irq
       201307r4-Rorh.ouid_Perr MCP 300jp9                                          20130303_Denreey_Panick        Mcp 000! jpg                                                                                                      20r30z?4,Rothemuid Perer McP 243jp3
                                                                                                                                                      20110/24_Reisan.J.d McP l?r rps
       20110724 Rorhlmuid p.ter Mcp-rorjrq                                         20rrfi03-D.np y Parrk          McP_000,rjpq
                                                                                                                                                      201r0224 R.asanled McP rr4.lpq                                                20rr0724 Rorhemuid Peier MCP_249jp9
       20rr07?4 Rothehund Pder MGP_r02jps                                          20130301 D.nps.y    p*.k       Mcp_000stpq                                                                                                       20rr0724 Rorhefr und Pet€r_M€P_250 jps
                                                                                                                                                      20r30724 neasai   l.d     McP_lrslpq
       20r]072. RothemuidJder-Mcp 301 tpe                                          20110403 oempsey_par.k         Mcp 00o6.lps                                                                                                     20r307?a,Rothefr   uid PeRr McP 2s1jps
                                                                                                                                                      201r0724_Reasanl€d McP 136jps
       20130724 RothenuRd_p€re. MCp 304lps                                         2011030r Demp3ey_pall].k Mcp 0007jps                                                                                                            ?0130724.Roth€frund    P.ter McP ?9?jpq
                                                                                                                                                      20130724_ReaqanJ€d        McP     117   jpe
       20110724_Rorh€muid-Pekr McP 305 jps                                         20130301_Denp3ey,Par'd         Mcp 0003jps
                                                                                                                                                      20110724_Re.ganjed McP            t]!   jpg
       20130724 The led€ff McP rojps                                               ?0rr0303 Demp y Parrk McP 0010.ipq
                                                                                                                                                      20130724 R€rsanjed MCP            Egjpq
       20rr0724 lhe l.deff McP r1.Jps                                              ,0130403 o.mpsey par.k_Mcp-oorr jpe                                                                                                             201r0724 Rorh.muid_P€rer,M6P_2s5Jpq
                                                                                                                                                     20130724 Reasai led_M6P_l40jps
      20r?0724 rhe rerJefi_McP-1?tpe                                               20110403_D€mps.y-Par.k         McP 00r3   lps                                                                                                   ?orlo72a-Rorhemund     Pete. McP     2s6jps
                                                                                                                                                     20r3072a_Reaq.iled McP 141jp9
      20110/24_rhe,rer._Jefi,ucp r3.jps                                            20r1030r_Dcmpsey    P:rr*      Mcp 00r4jp9
                                                                                                                                                     201r0724-Reaqanl€d         MCP 142     jpg                                    20130724 Rorhenund Pecr McP          25ljpe
      20t107?._Ihri.rj.ff       McP    l4jp9                                      2or3$or_Dehpsey Par,ck Mcp oorsjpq                                                                                                               20130724 Roihcmund Peter McP 2sajpe
                                                                                                                                                     20rr0724 Re.ganjed MCP             r4rjps
      u0130724 Th€,    edeff    MCP    r5jps                                      20r3m03 Dempi€y pari(k_Mcp_0016 jpe                                                                                                              20r307?4_Rorh€mudd_Pd€r_McP-?s9            jpe
                                                                                                                                                     20130724 Reaqinj.d MCP             r44 oq
      20110724 rhe 1ed€# M6P r6jpq                                                ,0130403 D€mp&y_par(k,Mcp 0017 jpe                                                                                                               20rr0724_Roih€mund-Pder-McP          260   jpq
                                                                                                                                                     20110721 R€agan_ted MCP l4srpg
      201307?4_rhe    red.ff    McP 17.rps                                        20r3030r_ftnp*y P.r.k McP 0013lpq                                                                                                                20r30724 Rothehuid perer MCp 26rrps
                                                                                                                                                     201307?4 Reasai led M6P r45jpq
      20r30724_The    redefi    MCP 131p9                                         20rro3o3-Dempsey Par.k McP_00lgjrq
                                                                                                                                                     20130724 Reagrnled,MCP_147 jps
      2080124 rheiredefi McP r9jpe                                                20130303 oempsey pari.k M6p 0020.i0q                                                                                                             201r0724 Rorhenund_Perer_McP_?6rJpq
                                                                                                                                                     20r30724 Rerganl€d_McP_143               jpq
      20I30724 rheierleft McP 2 joq                                               20110303 Dempeey_par'ck         Mcp 0021jp9                                                                                                      201107?4 Rorhenund Pet€r McP 26ajps
                                                                                                                                                     20r3o724_ReiqanJed McP r4ejee
      20130724 rh.i edeft_M6P-20jp9                                               20110303_Denp*y-Parrk Mcp OO2z.Jps                                                                                                               20130724 Roth€mund Petcr Mcp 265jps
                                                                                                                                                     20r]o724_tuaganjed MCP lso.rps
      ,0rr0724 rhe r.d€ff McP 2r.rps                                              20r]0303 D€mpsey par.r_Mcp-0023tpe                                                                                                               20110724 Rorh€mund_Per€._MCP-266lrq
                                                                                                                                                     20130721 Reaqaijed M6P lsl ioc
      ?0110724 The ledetr MCP 22rpg                                               20130303 o.mpsey     p*.k_Mcp 0024jps                                                                                                            20r107?4_Rothemund_Pder-McP                jpq
                                                                                                                                                     20110724 Reaeriled_McP l52jpe                                                                                      267
      ?0110724 rhe red.tr McP-zrlpg                                               2013030r Denesey_par.k-M6p           0025jps                                                                                                     ,otro7,4.Rothemuid     P€ler   M6P,63jp9
                                                                                                                                                     20r30724,Reasanl.d McP 151jpe
      20130/24,rheirerjefi ucP 24jpe                                              20r3030r_Denpsey Patn.k Mcp_0025           jpq                                                                                                   20110724 Rothemuid Perer MCP_?69lps
                                                                                                                                                     20rr0724 Re4anled McP 154jps
      20r307?4   rh€i€.leff McP 25jp9                                             20rr0303 Denpsy pari.k Mcp 0027.irq                                                                                                              20110724 Rorhemund,Perer_M6P_270Jpq
                                                                                                                                                     20130724 R€rsanl€d-McP_Iss jpe
      20130724 rh€i€deat M6P ?6.toq                                               20130403 oemp$y-pan(k Mcp 0023.rpq                                                                                                               ,01]07,4   Rothemund   Petr McP,i1,]p9
                                                                                                                                                     20r30724_Reaganjed McP 156lps
      20110724 rhe    rell.rf 27jpe
                                McP                                               20130301_D€mFey      P.r.k      MCP 00?9lpq
                                                                                                                                                     20r10724 R.asai led McP          r5/jrs                                       20130724 Roih€nrnd tut€r MCp   2/2jp9
      201307?4-The reu.tr McP 2atps                                               20r3o30r,oehpsey Prii.k Mcp_0010j9q                                                                                                              20r10724 Rorh€mund Peter_McP_z7r jps
                                                                                                                                                     20130724 Reagriled,M6P_153               jpq
      20rr0724 rherred€fi McP z9 toq                                              20r10303 Dempsey,pari.k Mcp 0031jp9                                                                                                              ?oI]0724 Rothemond Pder McP 27ajpe
                                                                                                                                                     20rr0724 Reaqrnl€d McP t60jp9
      20llo724_rhererjefi McP 3 jpe                                               2013030r_Denp*y Pari.k Mcp_0032 jpq                                                                                                              20rr0724 Rothemund Pder MCP ?75jps
                                                                                                                                                     20rr0724 Reaganled McP_t5l jpq
                                                                                  20r3m0r   Demp   j€y_pari(k_Mcp 0011.jpg
      201r0724 rh€iLer.letr McP_30jpq                                                                                                                20r10/24,tua9anjed McP 162 rps                                                ,01107,4 Rothemund Peler M6P,76 jpg
      20r30724   rh!,.r   l.fr_M6P 31jpe
                                                                                  20110301,D!np*y      Pir.k      MCp_00341pq
                                                                                                                                                     z0rJ0724 R.rgan led MCP,rsrlpq                                                20130724 Rorhemuid peier MCp 277rp9
      201107?4   Th.lldsfi      McP   l2.rps                                      20110303 olmpsey pr?.r_Mcp   00lsjps                                                                                                             20r30724 Rothahund_Perer_rv6P-273Jps
                                                                                                                                                     201:0724 Reasai_led_McP l64jps
      20110724   rh. r.ddf      McP   lrtpe                                       20110303_Dempsey_Parkk MCp 0035 jps
                                                                                                                                                     20130724 Reasroled MCP r65jp9
      20130/24-Th.ir.d.tr       MCP r5     lp9
                                                                                  ,0r1030r Dempsev Par,.k_Mcp,00r7 jpe                                                                                                             20r30724 Rarh€mund_Perer_MCP,230jpq
                                                                                                                                                     20r30724 R€reanJrd_McP           166     jpe
      20130724 rheiredefi       iicP :6jre                                        20130303_D.np*y Panick MCp 00r3jp9                                                                                                               2O110724 Rorhemund Peter MCp 231jps
                                                                                                                                                     20rr0724 Re4anled McP_r57 jpq
      201r0724,rh€i   €detr McP r/jes                                             20rl$0r   Demps.y   Prvrk McP 0019.Dq                                                                                                            20r30724 Rothemond_Pder_McP-232 jpq
                                                                                                                                                     20r30/24 R€rsanJed_McP 163lpe
      20r30724 rh€, er tarf-M6P 33.jpq                                            201:0303 D€npsey par(k_Mcp 0040.tps                                                                                                              ,01ro7,4'Rdhefruid Pder        M6P   ?a3jp9
                                                                                                                                                     2011072._R€aqad    _led   McP    169     rps
      201r0724_rh€    led.fr    McP   lejps                                       20r3030r,oenpsey Prii.k_MGp_004r jpq                                                                                                             20130724 Rorhenuid_P€rer_MGP-231           jpq
                                                                                                                                                     20r30724 Reasai-led_McP l70jps
      20130/24 rhe red€ff McP 4jps                                                20r10303 oempsey par!.k_Mcp 0042jps                                                                                                              20Ir07z._Rothedund Per.r M6P 235 jpe
                                                                                                                                                     20r3o724,Reaqiiled McP 171jpe
      20r30724_rhe    ed.ft     McP 40jpe                                         2013030r_Denp*y Pani.k Mcp_004r jpq                                                                                                              20130724 Rorh€mund Per€r_]V6P_235lps
                                                                                                                                                     20rr0724 Reaernl€d_McP r74jpe
      20lr0724,rhe,re.Jetr McP        41   jpq                                    ?01r$03 Denp y Pari(r_McP 0044.jpe                                                                                                               zorr0724 Rorh€nund     Per€r   ricP 237leq
                                                                                                                                                     20110724   Rlisanj€d      MCP    l7sjpq
S.anner HD:Users admin Oetktop:20I10729                  To_20t1r22?-Crecco   Unpubtishedr        Sunday, De.ember 2Z,2013 ar4:29r16 pM        S.anner HDrUie6:admin Desktop 20130                  /29.Io 20L3t222 a.e.co   Unpubtished         Sundry, De.enber 2?,20I3 at 4 2916   PM




                                                                                                                                          24
                                            Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 25 of 155 Page ID #:25




                     Listing of "20130729_To_20131222_Cr€cco_Ljnpublished"                    (Page 14)                                             Listing of "20130729_To_201                   3   1222_Crecco_Unpublished" (Page                 131

                                       jp9                         2011030r Dempsey partrk M6p_0?          lljps                                                                                                2013030r,D€npny-Pati(k iicP-0r0r jpe
      201r030r,D€mpsey_Pari.k_MGP_or55                                                                                               20130303 Demp3ey_Parnk_MGP-0045Jpq
                                                                   20r1030r_D.mp3ey-Prvkk         McP 021?jp9                                                                                                   2013030r Dlmo v Pavrk MCP 0ro2.iDc
      20r3m03 o€npf v Par,ck-M6P,0r56 j9q                                                                                            ,0rro3o3-DemFey PrvKk M6P 0047,jpe
      201r030r_o.mp.ev_Pa!'.k-M6P 0157 jps                         20110401 Dehpsey      P*.k   McP_02lr.jps
                                                                                                                                     20Ir030r Dempsey_P*Ek_M6P_00431pq                                          20rr030r_Demp*y-Pari(k-McP_0r0r  jps
                                                                   20r30303-Dempe.y_Pt       (k-McP-0214 jp9                                                                                                    20130303 Dempr.y Parkk McP  0r04jr9
      20130303 D.mp*y Parick-M6P-0r53 jpq                                                                                            ,0rr$o3-Dempsey P.v.k McP 004etpe
                                                                   20130403 Dempsey      p*.k     MCp-02 15.jps                                                                                                 20rr030r,oempiey P.ri(k McP,0l05 jp9
      201r0303_D!mpFy_P.ri.k-McP 0159 jps                                                                                            20130403 Demp3ey_Par (LMCP-0030jrq
                                                                   20r30303_Dempeey_Paft     (k-McP-02r6 jpg                                                                                                    20130303 o.mosev Pfttrk MCp 0r06.iee
      20r]0303 o!np*y Plri.k-M€P,0r50 jpe                                                                                            20r30303,Denpsey       Pnr.k McP 0051.jps
      2or1m0l o€mpRy Pari.k McP 0161jpg                                                                                              20r30403 Def,psey      par.k    Mcp 0052jps                                20130303 Dempsey-P*tr[_MCP-0r07 jp9

      20trm03 olnp*y Parick McP 0r52Jpq                            20r3030r_Den!*y-Patft k McP 02r3 jpe                                                                                                         ,0rrGor  oempsey Pft.k McP 0roajpe
                                                                                                                                     z0rrfior         Par.k McP 0053jpe
                                                                                                                                                 Denpsey
                                                                   20130303 Drnpi€y Par{k McP 0219lee                                                                                                           20rl$03-DemFey,Par.k_McP_o109 jp9
      20r10303 &mpsey Prtr'.k McP 016ljpq                                                                                            20r10403 D.mpay paii.k Mcp_0054jps
      2013030r o.mps€y P.r(k-McP 0l5,rlpq                          ?0r3030r-oefr p*y Pati.k McP 0220lpe                              20rrm03 D€ms Y Pain.k McP 0055jps                                          20110403 Dempsey     P*.k     MCP   0l10jp9
      20r10303 D€mpsey Pa?trk McP 0165lpg                          20110303 o.npscy Par,ck Mcp 022rlpg
                                                                                                                                     201r0301 o€mpay_par(k_Mcp_0055 jpq                                         20130303_DemF.y_Par.k-MCP-o1r.          jps
                                                                   20130303 D€mp!.v Pdrick MGP 0222.t0q
                                                                                                                                     20r3030r-oempny Patn.k McP 00s7 jpq                                        ?0r30303 Dempsev     Par.k    McP   0rrtjpe
      20r3$o3-Dempsey Patr.k MCP 0167.jp9                          20r?030r oenp5ey patri.k Mcp 0223jps                              2013030r empky_pari.k-Mcp_oo53 jpq                                         201r030r_D.6p,ey Paii.k McP 0lr6jpq
      20r3$03    Dempsey-Pav (r(-MGP_or6e    jps                   2011$03 emF€v         Pfti.l   M6P 0224.i0q
                                                                                                                                     ?01r040r-o€npi.y Pasick McP 005ejpe                                        ,0110403 Dempsey Par.k McP 0117jpe
                                                                   2013040r Dempsey pftKk M6p_0225jp9                                                                                                           20rro30r-D€nps.y Pahck McP 0113jpq
      20r3$o3-DemFey Par.k MCP 0t/ojps                                                                                               20130303 Demps€y_Pari.k MGP,0050Jpq
                                                                   20r30303_D€mp3.y_Pak(l_McP-0225 jpq                                                                                                          ,0110403 D€npRv Pati.k McP 011ejpq
      ?0r3$0r-Demp,ey-Pav.k McP_or7r jpe                                                                                             ?0rro3or-Dehp*y Pft'ck         M6P   006rjpe
      20110403 Dempsey P:r.k M6P 0172jpq                           ?0r10303 Dehp,ey      Pfti.k   McP 0227jpe
                                                                                                                                     20r]0303 Dempsey pd,.k MCp 0062rps                                         20r30303_D€mp!€y_Pat'.k_McP_0rz0.jps
                                             jp9                   20130303_Dempsey_Par      (k_McP-0223     jpq                                                                                                ,0130403 D.mp Y Pani.k McP 0lrrjpe
      20rr030r-Denp3ey_Patn.l_M6P_0r73                                                                                               ,0rr$o3,Dempley Prv.k          M6P 0064lpe
      20rr0403 Dempsq Panick-McP-ouaJpe                            20rro8or_Dempsey      Par.k McP 0229jpq                           ,0130303 Dempsey       P.r.k   McP 006s.lpe                                20130301 D€mp*y Pari.k-ircP 0122 rpg
                                             jps                   20110301 DenFey par d_Mcp_02301ps                                                                                                            20130303 Dlnosly Parick McP 0123 ipq
      ?0r30301_Denpeey_Pari.k McP 0r76                                                                                               20130303 Demo!.y       P r(k   McP 0056.i!c
                                                                   20r3030l,Denrs.y_P.ftr.k-McP-0231         jpq                                                                                                ,013030r D.mpsey PanKk McP 01r4!pe
      ?0rr$03_o€mp*y_Pari.k_M€P_0r7l rpg                                                                                             20Do8o3_Dedpsey        Par.k McP 0067jps
      ?0130303 Drnps€y Pari(k McP 0l73lps                                                                                            20r30303 Demps.y       Par.r   MCP   0063jps                               20130303 &mpsey Partk-McP_0125 1p9
      ,0130303 o€mpay Pari.k MCP 0179jpq                           20r3030r o€npi€y Parn.k_McP_0zrr          Jpq                     20r30303 Denlsey Pari.k McP 0059.ieq                                       20Ir0303 oehpsey P.rkk McP 0r26jp9
      20rr030r_D.nps.y,Patkk-MCP-0l30jpg                           20130303 o€mp*y_Pan'.k_McP-0?34 lpq
                                                                                                                                     z0rrm0r-D€frps.y Parkk         McP   0070jps                               20rlGol    D.mpsey   Pt.k     MCP 01271p9

      20130303 Dempsey    hrKk     McP   0t31jpq                   20130303 &mpsey Par,.k Mcp 023s.lps                                                                                                          20rr$03_D.mFey_Par rk-M6P-0123Jp9
                                                                                                                                     201r0403 o€mpay_Pari.k-McP_oo7t.jpq
      20110303 &hpsey P*.k McP 0132jps                             20rlm03 empsey Pari.k McP 0236jp9                                 20130303_D€mpFy-Pari.k-McP-oo72          jpq                               20130303 Deh6ey Pfi.k M6P 0l29.irq
      20r30303 Dempsey_P&.k MCP 0r33jps                            201m403 DemFey Padcr,M6P_02r7Jp9                                  201r030r-D€np*y-Parick McP 0073 jpe                                        ,0r3030r oempsey     P.rd     McP   ot]ojps
      2013 03 Denpsey Par.k McP ora4jpq                            ?0130303   Denp*y P.tkk McP 02lajpe                               20130303 DempRy pari.k Mcp_0074jp9                                         20r30303-Denpe.y_Par.k_McP_0rrr         jps
      20110403 Dempsey Prr.k M6P 0ra5jpq                           20130403 Oempsey      Pftkk    MCp   0239jp9                      20130303 &mpsey-Plrick,MCP_0075 Jpq                                        ?01rff 0r_Demp3.Y,Par.k McP 0r32jpq
      2013030r_DenFey_Pav.l_M6P_0r37.jpg
                                                                   20rr03or        Par(k McP 0240.i0q
                                                                              Demo3ey
                                                                                                                                     ,0r3030r Dempsey P.ri.k M6P 0076jpe                                        ?0110403 Demp$y Patid McP 0r33jps
                                                                                      (k McP 0r4r jpe
                                                                   ,0rr030r-Dempsey_Par                                                                     pftkk                                               20130303 D€mpay P,*rk,McP_0rr. jp9
      20rr030r_Denp,ey-Pavi.k-M€P_0]33,lpe                                                                                           20130303 Dempsey               Mcp 0077rpq
      20130303   D.mr*v   Par'ck MCP 0I3910q                       20130303 D.mps* Par.k McP 0242jps                                                                                                            ,0r3030r_tump*y_Pan,.k-McP_0r3r Jps
                                                                                                                                     20I1030r Dempsey Par.k-M6P_0073Jpq
      20130301 D€mpj€y Pari.k MCP 01901p9                          20130303 Dempsey_Parr.k_MCP_0241 Jpq
                                                                                                                                     ,0rr$o3-Dempsey Par.k McP 007ejps                                          20110303 oenp y Pari.k McP 0136jpq
                                                                   201r030r_Demp*y_Pasrk-McP-02441pq                                                                                                                       ft mpRy Pari.k_McP_01r7.jpq
      20r10303_o!mp!€y,Pari.k-frcP-0r9r jp9                                                                                                                                                                     20110303
      20r3ffi03 0.m0,!v Prskk McP 0r92.ioq                         20110303   D€np   Y   Par,.k McP 02451p9                          20110303 Dempeey_Par (l_McP-003]Jps                                        ?01r$0r-D€hpr€y-P.r'ck ii6P 0133,jpq
                                                                   20r3m0r Dempsey       pari.k Mcp 02.5.1p9                                                                                                    ,0rr$03 o€mprey Parkk McP 0lrejpe
      ,01]0303 olmpsey hrtrk McP 01e3jpe                                                                                             20r3$03 DenD*v Patn.k          McP 0032.i0o
                                                                   20rma0r DempQy        parick_M6p_0?47tpe                                                                                                     ,0130303 oempsey PriKk McP 01.0tpe
      201rm03 Dempsey Prr.k McP 01e4jps                                                                                              zorro8or_Denp*y Pari.k McP 0033jpe
      20rr$or_Demp3ey_P r(k_McP_or95.1p9                           ?0rr$o3-D€dpiey       P.nrck McP 024ajpe
                                                                                                                                     20110403 Dcmpay pari.k Mcp_0034jp9                                         20110303_Demp3ey_Pir  (k,McP,0l4r lp9
      20r3$0r_Demp,.y-Paii.k M6P,01e5Jpq                           20r3$03 Dempsey P.skk McP o2asjpe                                 20r3m03 o€mpny-Pani.k,McP_0035 jps                                         20rr030r_D.mF.y_P.v (k-M6P 0l42 lpq
      20110403 De psey pain.k M6p 0197jpe                         20r30403 D.mpsey_par(k_Mcp_0250 jpq                                                                                                           ?013040r oempsey     P   .k   McP 01431p9
                                                                                                                                     ?0r3030r-o€nps.v Parkk M6P 00a6jpe
      20130401 Denpley    P,r,.k   MCP   0r$rpg                    20130303 Denpe.y      Par(k    M€P 025r.toa
                                                                                                                                     20130303 oemp'ey Prvi.k McP 00a7jpe                                        20110303 Dempsey     Pfi.k    MCP,or44jp9
      20130303 DrmpFy_Pari.k-McP-0r99.1p9                         ,01]030r-Dempley-Pair.k.McP 0,5, jpg                                                                                                          20r30403 Dempsey_Pa!r.k_McP_01,t5       jpg
                                                                                                                                     20r3ffi0: o.mpsey P&trk McP 0043.jp9
      20130303   o.nos.v Pr0,ck    McP 0200.ieq                   20130303 Denpsey Pak.k MCp 0253.jpg                                                                                                           ?0130303 Drmpsey     Par.k    McP   0t46jpe
                                                                                                                                     20110303 ocmpsey Pavi(k McP 0039 ioq
      201]0303 olnpsev Pftrk McP 0201jps                          20I3030r Denpay Par'.k McP_o?r4.lpq                                                                                                           201e0303 D.mpFv Pain.k McP otaTjpq
                                                                                                                                     ,0rr$or-Dempsey Par (k McP 00e1lpe
      20rl$03-n€mps.y_Parkr(McP_o202.jp9                          20lr$o3-o.nprey Par,ck M6P 02r5lpe                                 20130303 Denpsey prr.k_Mcp_00921p9                                         20r30303_o.mpFy_Par'.k-McP_0143         jps
      20rr$03_Demp.ey_Piv (rLMcP-020r&e                           20110303 o!np,.y P.ri.k ir6P 0256jpe                                                                                                         ?0rr030r Demes€v Pati.k McP 0r49.ioq
                                                                                                                                     201r0403 Demp,ey,par.k_Mcp-00ertps
      20]3o3or,Dehpsey Par.k McP 0204jpq                          ?0r3$03 oenps.y PrvKk MCP 0257jp9                                  201r0403 Demps.y_pa&r(t Mcp_0095Jpq                                       20rr0303 ftnor.y Paftk McP 0150.ipq
      20130401 Defipsey partrk Mcp 0205.Jpg                       20r30303_Dem$ey_Pavi(k McP_0253 jpq                                                                                                          20r1030r &mpsey Paftk MGP_0r5r.jpe
                                                                                                                                     20130403    Dlmpry Par,.k      McP   0096jps
                                                                  20r3030r_D.mFey_Par       (k-McP 02s9 jpq                                                                                                    20110303 Dempsey_P*i.k-McP_0152 jpg
      20130301 D€mpley Pari.k MCP 02031p9                                                                                            20r:ffi03   o.np   Y   Pari.k   cP 0093jp9
      ?0rr030r_D!npray Pari.k-M€P-0?0e jpq                        20130303 Dempsey       Par.k    MCp 0260jp9
                                                                                                                                     20130303_D€mpi.y-P.ti.k,McP,0099         jpq                              20130303 Dempsev      P.rkk    MCP 015r.ieq
                                                                  20130303 Denpsq        par.k    MCp   026l.jpq
      20130303   olnoi.y P.v'.k McP 0210.10q                                                                                        20130303     rkmo*v Pfti.k      M6P 0r00.toq
s.anner HD !ee6 admln:Desktop:20130729-To-20131222   Grecco Unpublish€d          sund.y, De.efrbe' 22,20I3 at4 29.16 PM        s.ann.r HD L/!e6 adhh:Desktog 20130729              Io   20),3!222 Ctec.o Unpublished          Sundav. December        22,2013 ai 4 29r16   q\,t




                                                                                                                          25
                                            Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 26 of 155 Page ID #:26



                     Listing of "20130729-To_20131222_Crecco-Unpublished"                   (Page 16)                                                  Listing of "20130729_To_20131222_crecco-Unpublished"                            (Page 15)
       ?0rr030r Denp3ey P.r'cr,McP,3225 jpe                      20r3fi03 D.mpsey parKr M6p,r277jpq                                                                                                           20r30303 o.no,ev Pari.k McP 0314 irc
                                                                                                                                          20rro3or_Dempsey paid.k Mcp 0252.1p9
       20r30303 Demprey Par(l_McP,r227 jpq                       20130403 &mpsey  Prr.k McP rp3?20lpq                                     20Do3or_Dempsey pani.k Mcp 0263jp9                                  2or3030r Dempsey P.ri.k McP 0srs.jpq
                                                                 20130303 Dempsay_par (k_Mcp-tp322 I jp3
                                                                                                                                          2013030r Dempsey Parrk_McP_026r jpq
                                                                 2013030r D€mpiey_pard(Mcp-rp3222        jpq                                                par(k ucp_0265jpq                                 20r10303 Dempsey Priikk McP 0317jps
                                                                                                                                          2013040r Dempav
       20130401 D.mpsey P n.k McP 3rr0.lp9                       20rr$0r_Denp*y Pari.k McP rp3223jp9                                                                                                          r0r3$0r_De(p*y_Parrk_McP_0r13lpq
                                                                                                                                         2013030r_Demp*y,Par.k M6P 0?66 jpg
       ?0130301 o.mpsey Pari.k Mcp r2rr.jpg                      20rr$0r_D€np*y Prv'ck McP rp3225.jpe                                                                                                         20r3$0r_Denpny_Pan (k_McP_0rr9.jpq
                                                                                                                                         201r030r_Dempsey-Parkk     M6P 026/.1p9
       ?013030r oempsey Partrk Mcp_rzrzJpq                       20rro8or_D.npsey Prr(k McP rpr226rps                                                                                                         20r30303,o€nps€y-Pati    rk_McP_0r20    jpq
                                                                                                                                         20r360r_Dedpsey Parick Mcp 026ajDs
       2013030r Donpry,P* (k_M6P 3?33Jpg                         20r30403 oenesey    p*.k_M€p_tpr227lB                                                                                                        20130401 oempsey Pak{k McP          0l21jpe
                                                                                                                                         20130303 D€mps.y Pfui.k McP,026e jpq
       ,or3$03_Denp!!y_Pir     (k-MCP 3?341p9                    ?0130303 Demeley    P:ltk.McP'|p],,3jpg                                 2013040r Demp!ey_p& (k-Mcp_0270      jpq                             ,011040]   Dempsey   Prti.k   McP   0r,,jpg
       20130303 D€np,.y    hh.k    M6p 3235jp9                   20r3$or_Demp*y-Pat..k         McP rp3229jp9                                                                                                  20rr030r_Dempsey_Pari.k_McP_or23Jp0
                                                                                                                                         20r30303,Demps.y   Par.k   M6P   027rjps
       20r30401 ocnpsey    pri.i.k MCp-32r5jps                   20rr$0r_Denp*y Par,ck Mcp pr230jp9                                                                                                           20I3$0r,Denpsey,Par'cr(M6P-0324.jpq
       20130401 tuhpsey Pari.k Mcp,rz37lpq                       20rr$or_D€hpsey Patri.k Mcp rp32ll.jps                                                                                                       20I30303 Denp,ey Parkk_M6P-0r2e jps
                                                                                                                                         20rr03or,Denpsey Par'.k McP 02Tlrps
       20r3030r-D€mp,ey_Pankk                   jpe              20130403 Dempsey    par(k ricp
                                                                                             to3212 trq                                                                                                       20110303 Dempay Par.k McP 0l26jps
                                   McP   3233                                                                                            2013030r oef, psey parick_Mcp-o274jpq
       20rrffi 0r_De6p*y,Pav.k McP 32]e jee                      ,013040] Demp,ey-Pav (k-McP'|'3,33]p9                                                                                                        20130303 o€mpRy Paii.k MCP 0127jp9
                                                                                                                                         201r040r Dempley_par'ck_Mcp-0275 jpe
       2013$03 oempsy P*.k McP r2aoJpq                           20rr030r_Dempsey    Par.k Mcp rp1234jp9                                 20rl$03-Dedpsey P.r.k Mcp 0276jp9                                    20rr0303-oenp*y-P.r.[McP,0323 jpq
       20130301 Demp'ey P*.k ucP r24tt9s                         20r3030r_Demp*v Patn.k McP rpr2r5jpe                                                                                                         20130403 oemp*y Patkk-McP 03zsjpq
                                                                                                                                         201r030r_Dehp:.v Par.k McP 0277 jps
       20130401 Dcmpsey    P .i.k UCP_r242jpq                    201r030r-Demp,.y Pani.k Mcp rp32r6Jpo                                                                                                        ,0r3040r oempsey Pfti.k McP 0330jpe
                                                                                                                                         20rr0303 Dempsey paiitrk M6p 0r73.jps
       2011030r_D€mpsey_Pari(k McP       3241   jpq              ,0r30403 D€mp3ey par,ck_M6p,rprr37.lpe                                                                                                       20r3mot Demps.y Prti.k McP Ollrlps
                                                                                                                                         ?0r3030r oempsey_pari.k-M€p_0279jpq
      20rrfi 0r,D€mpsey_Parkk McP 3214 jps                       ,0 r r0401 &mFey,pav (k-Mcp rp3r 3 3!ps                                                                                                      20I3030r,DemFey_Pati.k MCP Ol32.lps
                                                                                                                                         ,0rrmor &mp3ey_Pltick McP ora0jpe
      20130403 oempRY Par.k McP_r?45Jpq                          20rr030r_Denpsey    Par.k McP rp3239jp9                                                                                                      20r30303 Denls.v Pavkk McP 033r.10q
                                                                                                                                         208030r-o.mpr.y hr,.k Mcp 023rjpg
      20r3m0r oenpRy Pfi.k McP_rz46Jpq                           ?0rr030r_Dempsey Parkk Mcp rpr240j9s                                                                                                         ,0130303 Dsmp*y Par* McP 0334jps
                                                                                                                                         20130303 oemp*y par.k Mcp 0232.jpq
      20rrfi 0r Dempsey pakk_Mcp-r247jes                         2013$03 Denps€y Par'.k MCP_pl24llpq                                                                                                          20130401 Dempsev Parr.k McP 0335jps
                                                                                                                                         20110303 Demp'ev Par.k McP_o? 3r,lpq
      20rr$03_Def p*y Padck r'rcP r24ajp9                        20130303 D€mps€y-Par'ck-McP ip3242 jpq                                                                                                      20rr03or_D.mps€y_P,f *_McP 0rr5 jp9
                                                                                                                                         20110303 Dampsey-Pavkk McP 0234.tpe
      ,0r3$0r_D!hprey Parick McP 3249jps                         20110303_D.mpsey,Parkk McP rpr241 rp9                                                                                                       20Ir030r_Dehp*y-Parrli_McP_0rr7Jpe
                                                                                                                                         201r030r_Dedpsey-Parick    McP 023s     jps
      20130401 Dempsey     partk Mcp r250.ioq                    20130303 olmpsey Par.k McP_rp3z44.lpq                                                                                                       20130303 Dempsey Panrck McP  0l33jpg
                                                                                                                                         20130303 o.mpsey P&ick McP,0235 jpq
      20110403 oempsey-pat(k_Mcp                                 20130403 oempsev paii.k McpJpr245jpq                                                                                                                          Pftick McP 0ll9Jps
                                         32slrpg                                                                                         20rrm03 Demp!ey Pari.(McP_o233 jpq                                  20130301 Dempsey
      20130301 Demp*y_P&.k,MGP 32521p9                           ,0r30303 oemer.y paft k,Mcp rp3r46jps                                                                                                       20rt030r_Dempsey_PrEi.k McP 0l40jps
                                                                                                                                         20130403 Dempr€v   Par.t   MCP 0?39 ioq
      20130303   oenpsy Pnrr.k Mcp 325rjp9                       2or3ffor_Demp*y Pani.k McP rpr24/jpg                                                                                                        20130403 oemps.y P:vick M6P-034].1pq
                                                                                                                                         2013030r_Dempiey Parr.k MCP 0290rps
      20130303 osmpsey     p
                           n.k Mcp_3254jp9                       ,0rr0303_D.mp:.y P.ni.k Mcp rpr248jpq
                                                                                                                                         20rr0303 Dempsey Pain.k Map 029r.lpq                                ,0rr0a0r o.mpi€y   Par (k McP 034r.lpe
      20130301 D€mF.y_Pari.k McP 3259jp9                         ,0r30403 o€mpsey_paricr-Mcp_rp3r4etpe                                                                                                       20r3fi or_D€mp*y,Paii.k MCP 0313 jps
                                                                                                                                         20r3m0r Demp3ey,patick,Mcp 0292.rp9
      20r3ffi 0r_DQmFey,Patkk McP 3256 jp9                   2o1r032o_cord_rEnt.y_MGP                                                                                                                        20130303_D.mps.y_Parr.k_MCP_0r14 jp9
                                                                                                                                         20110303 D€mpsey,Parick McP 0293jp9
      20lro3or_D€mpsey Paskk McP 1257 jps                       2013032o_Cold_sianrey,McP      00r0rpg                                                                                                       201r030r,Dehpsey,Pan.k_McP_0r45    jp9
                                                                                                                                         20r3fi0r_Dempsey Pftkk McP 02s4jps
      20130401 oempav Pft      .k McP_rzs8tpq                   20r30320 6ord sEn ey McP       oourrq                                    20130303 Dempsy Par.k_MGP-o?es jpq                                  20r30301 Dempsey Prnd McP 0l46jp9
      20l]0403 Dempi€y,par.k_M6p         r259.rps               20r3ffi20 cod sran ey McP_oor2jpe                                                                                                            ?0r{303     Dempsey_Pari.k MCP 0347.Jp9
                                                                                                                                         ,0130303 Demps€v_pan(k_M6p 0rs6.jpe
      20rrffi03 o.mp,ey Prr,.k Mcp 3260jp9                      2013032o_Co d,Sranr.y MCP      0011jps                                                                                                       20r30403 o€mpsey Prti.k McP 03asjpq
                                                                                                                                         20rr030r Denpsey Pain.k McP 029/lpq
      uor30303 o.npsey patii.k Mcp_rz5tjpq                      ?0rr$2o-cord srr.r.y     M6P   00r4jps                                                                                                       ,0rr030r    D€mpsY    Paftk M6P 034etpe
                                                                                                                                         20130303 o€mpsey Pari.k_McP,0293Jpe
      20110303 D€mesey_par((M€p-3262 jpe                        2080320 CoH      nriky   MCP_00r7jpq
                                                                                                                                         2013040r Demesey_paricr,Mcp             jps                         20130303 Dempky Parkk McP 0350jp9
                                                                                                                                                                          02ee
      ?0110303 Drmpsey Pavkk McP 325rjps                        20r30320_cord-stanr.y McP 0013rpg                                                                                                            20130301 Dempsly Patr(k M€P          0rsljpq
                                                                                                                                         ?0rr$0r  oehpsey PfiKk McP 0300jps
      20130303 o.mpqY Pak.k McP 3264ioq                         20110320 6ord stan ey McP 00r9jpq                                                                                                            20130303 Dempsey Paii.k McP 0152jps
                                                                                                                                         20130401 Dempsy par (k_MGp,or0l jpq
      20Bfior-Dempny P.r.k         MCP 1265rp9                  20130320,60 d_stadky McP 0020jps                                                                                                             2013o30r Dempley Pari(k,McP_orsr jpq
                                                                                                                                         2013030r,Demp*y Par.k MCp 0102jps
      20110403 oenpsey     P*i.k   McP_r256Jpq                  20rr$20-co d nanky i,lcP 0021jp9                                                                                                             2011040! oempsey Prtn.k McP 03sajpe
                                                                                                                                         20Ir0303 Denpsey Pasr.[-MCP_0]0r jpq
      20110303 Demp$y_p ick_Mcp 1267jpe                         20rlm20 cord stairey McP 0022toq                                                                                                             20rr0303_oefr psey_Pari.k MCP 0355       jp9
                                                                                                                                         20110303 D€mp,ey_par,.k Mcp 0304.tps
      ?0r3$0r         pari.k Mcp,3253jpq
                 D€mpsey                                        20rr03?0,coH n.nhy McP 00?3jps                                                                                                               20130301 D€mpFv Prrick McP 0356jpe
                                                                                                                                         ?0130303 D.mpsey Pft i.k_McP_or05Jpq
      201rm03 tumpsey_Pairk_McP,r26e jpe                        20130320 cord shn ey McP_0024tpq                                                                                                             20r303or_Dempky,Pari.k_McP 0357 Jps
                                                                                                                                         ,0rr0a0r Demprey_pfi(k Mcp 0r06jps
      ?0110303 Demp*y      P&.k                                 20r30320_6old shn eY McP 0025.1ps                                                                                                            20130301 Dempsy Patkk McP 035ajpe
                                   MCP   3270lpq                                                                                         20110303 Demp Y h?.k McP 0307.i0q
      20r3040r oemeay pa?.k_Mcp-rz7ltpe                         20110320   60d   stan €y McP-00251rq                                                                                                         20rro3o3-DempQy_Partrk M6P r22o.lp9
                                                                                                                                         20130303 Demes€y,pav (k Mcp 0303jpe
      20l3030r,oemp5ey Pfiikk McP r272lps                       20110320 co d,sranr.y,Mcp 0023jpe                                                                                                            20r3030r Deho*y Pati (k-McP-r221 jpq
                                                                                                                                         2013030r_Demp5ey Par   (k M6p 0109jps
      z0r3ff0r Denpiey Par!.k McP-rrTrjps                       20I10320 cord srairey McP_00?9jpq                                                                                                            20rro3o3,oempsey Patr.k McP 1222jps
                                                                                                                                         ,0r?030r Damesey_parrck Mcp 03ro.tpe
      201r0303 D€mpsey_p ri.k Mcp 3274jps                       20r304?0 cold naiby_McP-00r0.jpg                                                                                                             20I30301-oefr Fey-Prtrk-McP-1221 jps
                                                                                                                                         20rro8or_o€npsey Parick McP 0r11.lps
      ?orrmor Dcmpsey Parkk McP r27s.ioq                        201r03?0 cord sirn ey McP o03r.lpq                                                                                                           ?0130303 D€mp3ey Pr?ick McP 3224jps
                                                                                                                                         ,0r3030r Demp!ey pari(k_Mcp-or1, jps
      ,0r3040r Demp3ey_p*(k_Mcp rrT6jps                         20130320 cold stan ay MCP00l2.ioq                                                                                                            20r3030r o€no*v Pali.k McP r?25.jpo
                                                                                                                                         20130403 DempFy-Pak(k McP 031?jpq
ScannerNDr(r5ers:ad(in:Desktop:2O130729.1o_l0Lf!222   Ct...o_Unpubtrshed:     Sunday, De..mber       22,2013 ar4:29r16   pM        Scanner HD:UseB:admin:Orsktopr201lO729_To           20131222 Cre.co Unpublished          Sunday,   Oe.emb.' 22,2011at 4 2916   Pi,l




                                                                                                                              26
                                                   Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 27 of 155 Page ID #:27




                     Listing of "20110729_To_20131222_Crecco_unpublished"                 rPage       l8)                                                  Listing of "20130729_To_20131222_Crec€o_tjnpublished"             (Page 17)
                                                                  20110427 canpos viionno McP        017.jps                                                                                     201r0320 cord stanr.v McP 00441!c
       20r30320,Co1d   Sran   ey McP 0135jpg                                                                                        201303?0 cold st.n ev McP                oolljpe
       201r0320-cold sran.Y-MCP-o136jp9                           20130427 CampG_vtronno,M6P_        0175 Jpq
                                                                                                                                    20130320 Cold            Stan   ey MCP_0031.jps              201r0320 cod stanrey       McP   0035lps
       70110320 Cold Sranley McP 0r jpg
                                                                  20130427 c.mpos    vforno McP 0176jp9                             20130320 Cord            Stan €Y MCP     003!jp9             201r0320 cdd stanrev       M6P 003610q

       2013032o-cold,sranky-MCP 0119.jps
                                                                  20130427_Campos    v ronio_M6P_ 0r77Jpq
                                                                                                                                    20130320 Cord Shn €y_Mcp-0035.jpq                            20130320 cod Stailey       MCP   0037lps
       20r30320 Cold srankv McP 0I40rpg                           20130427   cmpos vtor.o Mcp 0173.jps                              20130320 6ord stanky i/cP                00l7jps             20r30320 cod stanrey       McP 0033jpq

       201r0320-6ord,stanl€y_McP_0r4r.rps
                                                                  20130327 Campos_v tor io_McP_ 0r79.lpq
                                                                                                                                    20130320 Cold Sbnhy_M6P_0033 jpq                             20130320 cod 9railey       M6P 0039.jp9
                                                                  ?0rr03r7,cmpos,vto,io       McP 0r3olpe                                                                                        70rr031o_co d_srairey-M6P,0090          jp9
       20130420 cold shnley McP ora2.lpq                                                                                            20]r032o-cold-shnr€y M6P-0039Jpq
                                                                  20130327 Campo._v ror io_MCP-      0131   jpq                                                                                  20130320   Co   d Srail.y_McP,0091jps
      20r3$2o-cord stairey,MCP,0r43rp9                                                                                              20130320 6old,Stanl€y,i,rCP_o0401pq
      20130420 Cord Si.nr.v MCP 0144.10q                                                                                            20rr$2o-cod stadl€y McP 00al,lpe                             20rr0320 cold,srairey-r,lcP 0092 jpq
      20r303?0 6ord strnrey-McP-or45 jpe                          20r3032/_Campos_vrbnno-McP-        0133   jps                     20110320,60 d_srairey_McP-00a2.lpq                           2Or3$2o_Cald-nai ey_MCP_0093 jp9
                                                                  20130327-campor vironno McP 0134jps                                                                                            20rr$20 coid sr.n          McP 00s4jpq
      20110420 cold shnrev McP 0ra6jpq                                                                                              ,0rr$r0             cod srairev    McP   004rtpe                                   eY

                                                jpg               20130327 Campor vronno_McP_0r3stpq                                                                                             201t0320 cord shn ey McP 0095.jp9
      20rr0320-oold-stailey MCP          0147                                                                                       20110320 Cod Srailey               MCP 0044.1pq
                                                                  20110327 Cahpos Vtroino MCP 0136jps                                                                                            20110320 cord sr.n ev McP 0096.i0q
      20110420 Cord Shnley McP 0143jp9                                                                                              ?0r30310            cod srairey    McP   004sjpe
                                                jpg               20130327 Campos viroino MCp 0r37.ioq                                                                                           20130320 cold     nrn€y    MCP   0097jp9
      20!r0320-€o d-sbnrey-MCP           0149                                                                                       20130420 Co d srailey_McP-oo45jpq
      20130320 Cod strn ey McP 0r90jp9                            20130327 Canpo,    viioino MCp 0r33jps                            ?0r30310 cord stnrey McP 0047.jps                            ,01303?0 cord st.n    €Y McP     ooeajpe
      2013032o-Co d_stan ey_M6P 015r.jpg
                                                                  20110327 Crmps vtronno_M6P_ 0r39jpq                               20130320 Coid strnrey-McP,ooa8jpg                            201{420 Cold nrn€y      MCP 0099jp9
                                                                  20rr03?7-campos-viloino M6P 01e0jps                                                                                            ?01r0320_cord_sran    q-McP-0r00,jp9
                                                                                                                                    20 I I03      zo-cold-stm .y-McP 0049jp9
                                                                  20110427 crmpos vtror no_M6P_ 0r9rJpq                                                                                          20110420 cold shn €y       MCP   0101jp9
      20r3032o_Cold_sran      ey   MCP   0rs3tpg                                                                                    20130420 Cold            nan.y     MCP   0050.jp9
      20rr032o-cold-sranrey_M€P_0r54 jps                          20t30327-Canpo!-V tor io_MCP       0192   jpg                                                                                  20B03Zo,Cord_shnhy_McP_0102             jps
                                                                                                                                    70r3m?o_cord_sran ey_McP,oo5rlpq
      20110320 Cold Sranhy McP 0lssjps                            20130427 Crmpos vtorf, o    MCp_   0r93Jps                                                                                     20130420 cord sianrey McP 010?jpg
                                                                                                                                    20110320 cord stan €y McP 00s2jp9
                                                                  20130327 Campo! v rar no_M€P_ 0rg4jpq                                                                                          20r10320 Cord Shnley
      20rl$2o-Cold_Sranl€y_MCP 0156 jps                                                                                             20130320 Cold Stanhy               ilcP-oosrjps                                         MCP   0r04.jpg
      201r032o-cord-srair€y_McP_or57 jp9
                                                                  20130327 Camp6     Vtorno MCP 0r95.iDq                            20r30a2o_Gord_sranhy_M6P_005a                   jpq          20rr032o_GoLd_shnr.y_MGP_or05           Jpg
      20110420 cold lhdlev rrcP 015ajpe                           20110327 Campos Vrtoxno MCp 0196lps                                                                                            20r10320 cod stanrey       McP 0106jpq
                                                                                                                                    20130320 Cord SEnrey MCP 0055jps
      20r3042o-Cold_shiley         MCP 01sq     jpg               2013032/ Campo! vrorno_McP_0l97Jpq                                                                                             20130320 cod Stailey       MCP_oI071p9
                                                                                                                                    20130320 Cdd Sranrey MCP 0055jpq
      201304?0 6ord st.nrey MGP-ol60jpq                           20rr0327-campor v o no McP oleajpe                                20lr$20 cod             stanley McP 00t7jpe                  20130320 60d $anrey        M6P   or03toq
      ,01r03r0 cod strnrey M6P 016rjpe                           20130327 Campos Vtrorino MCp 0199jps                                                                                            ,0r303r0 cod srairey       McP   0roetpe
                                                                                                                                    20r30320 cod sranr.y McP 0053rp9
      20130320 cod saney McP 0l62jpe                             20r?0427 camposvitoino Mcp 0200jp9                                 20110320 cod sraireY McP 0059tps                             20130320 co d Srairey      MCP   0rr0.lps
      20r30320_co d sian ey-McP_0r5r.lpq                         20rr$27-cane6-vno no McP 0201jps                                   20rl$2o,co d-srairey-McP 0050.1p9                            20rr0320,c0 d_srairey McP        0lrljpq
      2013$20 cod stan ey McP 0l5a.lpq                           20130327 c.mpos vrtoido McP 0202jps                                                                                             20130320   cod    sr.trrey McP   0r12jps
      20130320 Cold 9ranlay        MCP   0r65.1p9
                                                                 20130427 Crmpos vtror no_M6P_ 0203jpq
                                                                                                                                    20r30320 Co d-sran              ley_Mc P_0052 t   p
                                                                                                                                                                                                 20r3032o_cord,shn.y_McP_0rrr            jps
                                                                                                                                                                                          9
      ?0rl$2o-cord_sranhy_McP-or66              jp9              20r30327_Canpoe_V    ror no_MCP, 0204      jpg                                                                     jps          ?0rr$2o_cold_stan     ey-McP-0r    l4   jpq
                                                                                                                                    20r3$2o_cord_stanley_McP_oo5r
                                                                 20110327-campos-vtorio McP          0205   jpe                                                                                  20rr$20 cord,sr.i     eY McP     0rlsjpq
      ?0lr$2o-cold-sradl€y-McP-or67Jpe                                                                                              20 r   3   03 2   o-cord-st.i ey-McP     0064   j ps
      20110420 cold srailey McP 016ajp9                          20110327 Crmpd      vrorno   MCp_ O205Jps
                                                                                                                                    20110420 cold nan ey McP 0065jps                             20110320 Cold nrn €y MCP_orr6jps
      20130420 Cold_stril€y MCP 0169jps                          20130327 campor vroino_MCp_ 0?07lpq
                                                                                                                                    20r3m20 Cold-sranley-McP_0055 jp9                            20rl032o,cord_sran q_McP_0rr7 jp9

      20r30320 6ord strnrey McP 0l70lPq                          ,01303,7 campos vilo.ino McP 0,03,jp9                              20130320 cold stan !y McP 0067jpe                            201303?0 cold strn €y McP 011ajpg
      ,0r304r0 cord si.nrey              0rTrjpe                 20130327 Campor Vnorino MCp 0209rp9                                                                                             20130420 cord srrn €y McP 0119jp9
                                   m6P                                                                                              20130320 cord stanl€y McP 0063jpe
      ,01303,0 co d sirn ey McP 017,]p9                          201?0327 Campos vnoino MCP 02ro.lpq                                                                                             20130420 cord shnhy McP 0r20jp9
                                                                                                                                    20130320 Cord Stanley MCP 0069.jps
      201r032o_co d-sran.y_M€P_0r7rrpq                           ,0lr$,7-campol-vioino'McP 0,1, jpg                                 201r0320 60rd sradr€y McP 0070.irc                           20rr03zo-cord-sradr€y_McP 0r2l          jpq
0rr0729-ro-2orl1z22-Gr...o,Unpobllsh.d-z                         20rl$27-cadpos-vitoino MGP 02ttjps                                 ,0rr03r0 cod stairey McP 007rjpe                             ,01303,0 6old shdley M6P 0r,,jpq
                                                                 20130427 crmpos     vto.no McP 02r5jp9                             20110320 Cod Srailey MCP 0072Jps                             20r10320 cord stanrey Mcp 0rz3.jps
      2011032/ Crnpor vronno MCp 0r62jps                         20110327 Crmpos vtorio_MCP_ 02r7jpq                                                                                             20r3032o_co d,sranrey_M6P_0l24Jpq
                                                                                                                                    20130320_Co d_sr'rl.y-McP_007r Jpq
      20110427 crmpo5_vnonn.-McP 0r54jp9                         20r30327 Caopoe_v tor no_M€P_ 02r3.jp9                                                                                          20rr0320,60 d_srairey-M6P-0l25 lpq
                                                                                                                                    201r0320{ord sriirey M€P 0074.1eq
      20r30327 canpor viror no McP 016sjpe                       20130327 C.mpos     Vtorno MCP      0219.Jps                                                                                    20110320 cod stailey McP 0t26lpq
      ,0130417 campos vrtor no McP 0166jpe                                                                                          20130420 Cord Shney   MCP 0076jps
                                                                                                                                                                                                 20130320 Cod 5rairey MCP 0r2/jps
                                                    jps          20tr$27_campos_vnoino_McP 0221lpe                                                                                               20rr$20 cod sr.irey iicP 0123.ieq
      20130327_Campoe_Vrronno_MCP_              0157                                                                                20rr0320 cold st.n.y McP 0077.iec
      20130327_C.mpos,V ronno_MCP_              0I53lpq          ,0]r$,T.cahpos.v olino MGP 0,2,']p9                                ,0r304?0 6ord strn eY McP 007ajps                            20130320 cold srairey McP 012ejee
      20rr$27,campos vtonio McP,0lssJpq                          20rr$?7 campor vnoino McP 022ljps                                  ?0130320 6old sbnky McP 007ejps                              20130320 cord sr reY i/cP 0130jps
      20rlm27 ca por vtorino McP 0r70jpe                         201m427 Campos vtronno ucP,0224jpq
                                                                                                                                    201303r0-Gord-s6nky_McP_0030                    jps          20rlu20_cord-sr!n q_ucP-0r31 jps
      20110427 Crmpor vnorino MCP               0t7rjp9          20130427 Campos-v tonno_MGP_        022S   jpe                                                                                  20rr032o_cord_stan €y_McP-0r32          jpq
                                                                                                                                    20110320_6ord_sranrey_McP_oo8rlpq
      ,0rrfi27_c.npor vno. no-McP_              0r72 jpq         20130327 crmpos vtorno McP 0226jpe                                 ,0r3ffi,0          6old stanl.y M6P 00a,jpg                  20130a?0 cord si.n cy McP 0133jp9
      20130327 Canros Vnor no MCP 0rZ3.i0c                       20r30327 crmpos vtorno McP 0227jpe                                                                                              20130420 cord srrn €y McP        013.jpq
                                                                                                                                   20r3m20 60d stailey McP 00aljpe
scanier HD:Us€rs:admin Desktop 2o13a729 -Io 2013L222 ar€..o Unpublkhed          sunday, D..ehb.r 22, ?013 at4.29.16 PM        Scanne.HD        !se6:admin:Deskop:20Ll0?29_ao.20131222_Ct.c.o_Unpubl6hed:          sunday. D.cenber        22,2013 at 4 2916   PM




                                                                                                                         27
                                              Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 28 of 155 Page ID #:28



                     Listing of "20130729_To_20131222_Crecco_ljnpublished"               (Paqe 20)                                                      Listing of "2013           0 72   9_To _20731222 _Crccco_lJnpu blls hed" (Page 19)
      20130327 C.npos Vto.no MCP 03rr.jpq                   20110327   crnpor_v orido-McP 0342jpe                                    20130327 C.mpos vronno MCp 0223.iN                                        20110327 crmpo3   vrorno M€P 0279lps
      20130327 Canpos Vror no MCP o,l2.jps                  20130327 Crmpor_virorido-Mcp        0333tps                                                                                                        20130327 Crmpo!   vtoino    MCP 0230jps
                                                                                                                                     20r3m27 crmpos viror no McP_022sjpq
      20130327 caheor v onno MGP_0tlrjE                     20110327_Campos      Virorho MCp 0r34rp9                                                                                                           20r3$27_canpos_vrtonno_McP_      0231   jpq
                                                                                                                                     2011042/ campd3_vtonno-Mcp 02l0jp9
      20rr0s27 campo5 v"oriio McP_0l34jps                   20rl$27_canpos       vitorio Mcp o335jp9                                 201r0427 campor_v torido,Mcp 02ll jp9                                     20r30327 Cadros V onno MGP 02S2lDq
      20r3$27_C,mp6,Vro.io,MCP 0rr5 jp9                     20130327 campos vtorno_McP,0r36jpq                                                                                                                 20r30327 campos vnoino McP 0233jps
                                                                                                                                     20rrffi27_canpos vtoiro M6p 0212Jps
      20r3N27-Crmpo._Vtorno-MCP 0lr6jp9                     ?0130427 cameor v ror no-McP_ 0r37jpq                                                                                                              20I30327 campos viionno McP o2aajps
                                                                                                                                     20rr0327_cahpos vnor'no McP 0?rrlpq
      20rr$27-cimp6-v tor no,McP 0337 jp9                   20r30327 Crfr por vtroi,no,M6p, 0r33Jpq                                                                                                            20130427 campos vtrorio Mcp 02a5jpe
                                                                                                                                     20   rr$2   7-campos vito.ino McP         0rr4lp!
      20130427 Cimpos vtor no MCP          olrsjpq          20110327-Camp6_Vnorino MCP 0l39.Jps                                                                                                                20r3ff 27 Crmp6_v r.r no_M€P, 0?35 jpq
                                                                                                                                     ,01]04,7 crmeB-vtol io-M6P.0,3sjpg
      20130327 Campor Vlionno MGp_0rr9.lpq                 2013$2|_cafr po. vitorino McP 0190.1p9                                                                                                              20r3ff 2/,Campo3_V   ror no_MCP_ 0?37,jpe
                                                                                                                                     2013042/ Crmp.3_vtonno-Mcp 02l6jp9
      20130327 Campor-viroino_McP 0340lps                  20Ir0327 campos vtronio MGP_0letJpq                                                                                                                 20130327 canpor vtonno McP 0233jpe
                                                                                                                                     201r0327_Campo5        Vto    no M6p 02r7Jps
      2013032/,Canpor_Vitonno MCP 0r41jp9                  20130427 camps vrorio_Mcp-03e2jpq                                                                                                                   20r30327 campor vtrorino iicp 0239tpg
                                                                                                                                     20130327 Cahpos Vroriio MCP- 0?r3jpq
      20rrff?7_c.mp6_vr.rin. M6P 0l42jpe                   20130427 campor      vtorno Mcp 0393.i0q                                                                                                            20rr327 Campos vnoino MCP 0290.tps
                                                                                                                                     20rr0327 campos vrorino McP_02lstpq
      ?0130327 Canpos v tor no MCP_0r43jpq                 20r30327_Crmpor Vto.rno MCp 0394.jps                                                                                                                ,oIr03,7-campos-vtoino.MGP. 0,91 jp9
                                                                                                                                     201?0327     Ca   mpos-vror   n   o-MCp 0240jps
      20110327 crnpos vro. no McP, 0r14jpq                 20130327-C.npos Vnorno MCp 0395lpq
                                                                                                                                     20r{327 Crnp6-Viror no MCP 024rjp9                                        ?0r30327-canpos,v orido,McP- 02s2 jpq
      20r1fi 27_campos_v orido-McP 034t jp9                20130327 Cmpos  viroino Mcp 0196toq                                                                                                                 20r30327 Canpos vtrorio MCp 0291jp9
                                                                                                                                     20110327 campos viorno McP-0242jrq
      20r3fi ?7_Campor,Vitoriio MCP 0146lps                20130327 Campos viroino M€p 0397.ieq                                                                                                                20130327 Crmpos   vrorio   MCp 0294jps
                                                                                                                                     20r30322 campor vtonno             M6P_   024rjpq
      ,0rrfi 27_campor-vioriio McP 0r47jpe                 ,0r303r/ campd-vroiio_McP oseajpe                                         20130427 cameosvrorho Mcp,0244jpq                                         20110327 Campor   vtorno MCp 0295.jpg
      20130327 Campos vtroriio MGp 0r43.ioq                20r30327_Campos Vtorno MCp 0399jp9                                                                                                                  201303?7 Canoos Vtorrno MCP 0296 irq
                                                                                                                                     20110327 Camp6_v orino ircP 024s rps
      2013032/ Canpos    vtorno MCp 0r49.ioq               20rr0327_campor      vtorno McP 0400.jpq                                  20r3ffi27_campo!,Vitor no McP 0246.1ps                                    ,0tr03,7'cafr pol-viloino McP 0,93.jpg
      20130327_C.np6-Vtorno M6P 0350jps                    ,0130317 crmpor v'oino_M6p,         040 r   jpe                                                                                                     20130427 campos vnorino Mcp 0299tpg
                                                                                                                                     20r3$27 c.mpos viror no_McP_0247jpq
      20rr0327,c.dpo, vtor no McP 0351.jps                 ,01303,7 crmpol-Vnoino-McP 040,lpg                                                                                                                  20130327 Campos   viio   no MCP o300.lpq
                                                                                                                                     ?01303,7 crneo! v*oino'M6P.0,43jp9
                                                           20130327 Crmpos_vitorido Mcp 040tlps                                                                                                                20r30327_Campos_viroino    McP 0r01lpq
                                                                                                                                     20130427 crmeor vtonno-M6p 024ejpq
      ,01?04,7 crmeo! v oino'M€P.03 5 3.]pg                20rr032z-Qmpos Vrtorio M€p 0404Jp9                                                                                                                  20rrm27 c.mpos vitorino McP 0302jpe
                                                                                                                                     20110327_canpor        vtoriro McP 0250Jps
      201{427 campor_virorho_McP- 0354 jps                 20rr$27-cahpos virorio McP_0405Jpq                                        201r0327-Cadpos                                                           20130327 crmpos vtorno McP 0303jps
                                                                                                                                                     Vrorioo MCp 0z9rJpq
      20rr0327 Gnpor Vtro.no MCP 0355jp9                   20130427 camp6_vrorno Mcp 0406jp9                                                                                                                   20130327_Canpor_v tor no M€P- 0r04 jpq
                                                                                                                                     ,01303,7 caheos vilonno.McP 0,5, ]pg
      20130327 Campos vtronno MCP 0r56jrq                  20110427 ca6pos-vtorno McP 0407jps                                                                                                                  20rr0327_canpos_v tor no_McP_ 0r0s jpq
                                                                                                                                     20130327 Campo._vitor no McP 025r.lps
      20130327 Campos v tor no MCP-0357jpq                 20r303?7_Canpor Vitonno MCp 0403.Jps                                                                                                                ?0rr0327-cadpos,v torlno-McP, 0306 jpq
                                                                                                                                     20 11032 7_Ca     mpo!-Vitor no MCP 0254jps
      20r10327-C!dpo!_vd         no-McP 03tajpq                                                                                      ?0110327 c.mpos vftonna            MGp_   025sjpq                         ?0130427 campos vdonno McP 0307jpe
      2orr$z7_cinpor vbrdo r/cP 0399rps                    20130327 Crmpos viroino_Mcp, 04r0lps                                                                                                               20130327 Campos vnorino MCp 0303lps
                                                                                                                                     ,01303,7 c.mpol vtorino-M6P 0,'6jp9
      20130327 Crmpor vnorio MCP 01501fi                   20130327_Canpos Vrtonio MCp 04rrJpg                                                                                                                20rro327_campos-viroino,McP- 0roejpq
                                                                                                                                     20130327 Campor-Vtorino Mcp 0257jp9
      ,01303r7 crmpor viroriio-McP-0r6r jps                20rr$27-cahpos vtorno Mcp 04r2jpq                                                                                                                  ,0I3o3,7 c.dpos vitondo McP 0310,]p9
                                                                                                                                     20130327_Campo: Vitorino MCp 0253.1pq
      20n0427 Gmeor_viro.no_Mcp- 0362.jpe                  20130327 campos      vtorio    McP_04rrjpq
                                                                                                                                     20rrffi z7,€ahpos viro.no McP 0?59.lpq
      ,0r]ffz7   c:dpos Vtrorino MCP 036rjps               20r30427 campos_vtortio Mcp 04r4jps                                                                                                                20rr0327_Canpd_v tor io_M6P- 0r12lpq
      20110327 campos v tor no Mcp_0354jpq                 20130327_cadp.s      vitoino McP    0415.rps
                                                                                                                                     20110327 Canpoe-vtror no McP 026rjp9                                     20rr0327_canro,,v tor io_M6P_ 0r1r jpq
      20130327_campo,,vtor no McP 036sjps                  ?0r30327    crneoi   vnoino_M6p, 0416,1pe
                                                                                                                                     ?01]03,7 crmpos vtoino-McP- 0,6,jp9                                      20110427 campor vtorno McP 0r14jpe
      20r3ffi27,C.dpos   V tor   do MCP 0166.rps           20130327 Crmpos_vitoino,Mcp         04utps                                20r3m27 crmpo! vtorino,Mcp 026tjpe                                       20r30327 Campo!_vrarno MCP 0315.jpg
      20r3ft27 crnpor vnorno McP 0357lpq                   20130327_camp6-vnorino     Mcp 04tajpe                                                                                                             20rrff   27_campos_vnoino_McP_ 0r15      jpq
                                                                                                                                     20110427 campo!_vtoriio Mcp 0264jp9
                                                           ,0rr$r7     campos vrorro_McP-o4rejpe
                                                                                                                                     ,01:03,7 campo' vdoliio-McP. 0,69 jp9                                    20rro327 camFos vnorino McP 0117.jp9
      201103?7 Cadp.r Vitorino MCP 0369jp9                 20130427 campoe_vrorno Mcp 0420jp9                                                                                                                 20r3o327_Crmpos_Viroino_MCP_ 0rr3 jpq
                                                                                                                                     201r0427 campos,virorrno Mcp 0266jpe
      20rr0427 canp.r_vitonno,Mcp 0370jps                  20110327 campos v ror no_McP_       042   upq                             20130327 Campos viiorno MCp 0257t4
      20r30327,Campoi Virorino M6P 0371jps                 20130427    cahp.!,vrbnno-M6p       0422.Jpg
                                                                                                                                     ,01303,7 cameos vtol no.McP 0,63']pg                                     20130327 Crmpos_vtroino MCP 0320.1pq
      20110327 campos v ror no M6P_0r72lpq                 201303?7_canpor V     oino McP      0123.rpq
                                                                                                                                     20130327_Camp6 Vtor no MCP 0269jp9                                       20rr0327-canp8-v tor io-MGP- 0l21.lpq
      20130327_Canp6     V ro.   no MCP 0173jp9                                                                                      20130327 caneoi v..ndo Mcp 0270jps                                       20130427 Campo!    vtorio   MCP O322.lps
      20rr$27 canpos vrorno MCP 0r71rpq                    2013032z_Campos-vitonno McP 0425 jpg                                                                                                               ?0rr0327_canp.s-v tor io_M6P_ 0r2r jpq
                                                                                                                                     20130427 Cam9.r-Vtorido McP 027ljps
      20130327,Canpos Vnonio i,rcP 0r75rps                 ,01]03,7 campos      Vftdr   io-McP 04,6jp9                                                                                                        20r3ff27 campor vtorio McP 0324jp9
                                                                                                                                     ,01304,7 crnpol vlorido.McP 0,7,jp9
      ?0110327 crmpor vnonio McP 0375Jps                   20110327 Camp6_Vrdrno McP 0427jps                                                                                                                  20Iro327,campos_vlonno_M6P_      0325    jpq
                                                                                                                                    20130427 C,mp6_vnorho McP 027lJps
      20130427 crm@r vnoriio Mcp-0l77jpe                   20r10327-campos      vtorno McP_0423jpq                                                                                                            ,0I}o3,7   campol Viloino McP 0r,6jp9
                                                                                                                                    201r03?7-Cafr pos Vtro.no MCP_027,rJpq
      20tr0327 canpos v onno McP 03/3jrq                   20130427 canpos_vronno Mcp 042s.rps                                                                                                                20rr032/_crmpo3_vitoino_McP_ 0r27 jpq
                                                                                                                                    20130327 Campo3,Vitor no MCp 0275.1ps
      20110327 Gmpos vtroma MCP 0r79.ioq                   20r30327_c.dpor vnoino MGp o430.lpq                                                                                                                ,01103,7 cadpos vitoido McP 0r,3]p9
                                                                                                                                    20r3ffi27,Campos       Vitor no     MCP_   0z75jps
      2013032/,C.mpor    V   io. no MCP 033ojpq                                                                                     30r?0327     Crmp6,vtorido M6P 02/7jp9                                    20r30327 Canpd_vfo no MCP_0129tps
      20rr$?7 campos v       tor no   McP_0r3t.lpq         20130327-Caopo!-Vitorino       MCp 0432rp9
                                                                                                                                    ?013032/_Cinpor Vtorino MCp 0273 irq
Scanner HD   UseB:adminroerktopZA!3O72910.20131272_Ct.cco-U.pubtkhed:     5unday, December      22,20r3 ai 4:29 16   pM        ScannerHD:Use6adminrD€jktop:20130729                  To 20111222 Cr€cco Unpubtith€d          Sundry, D€.emb€r 22,2013 at 4 29 16   PM




                                                                                                                          28
                                             Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 29 of 155 Page ID #:29




                     Listing of "20130729_To_20131222_Crecco_Unpublished"                      (Page 22)                                           Listing of "20130729_To_20131222_Crecco_Unpublished"                    (Page 2 1)

      20r1032/_H€(h.ovii.h Arexridru McP 0070jps                      20130427 Nefth.ovkh Are[idrc_MCp_ 0ru       rjpq                                                                         ?0r30327 H.Kh.ovtr.h Arerindre,McP            00l9jpq
                                                                                                                                     20130327,Cadpos    Vto.no MCP 041?lpg
                                                007r&q                20110427   8e(h(ovr.h_arer.nd( McP 012?jpe                                                                                                                                           jpg
      201r03?7-He(h(ovir.h-Al.randrc_McP_                                                                                            20r3ffi27 Campos vtor     no   CP_041.Jp!                 20110327 HeKh.ov(.h-Alex.nd(-MGp-             0020
      20r3fi27 Hed.ov'i.h ar.xrndrc McP 0072jps                       20130327   H.d.ovt h Arexandrc_Mcp_ 012l jpq
                                                                                                                                     20130327_Campos_Vror      do MCP 043S.lps                 20rr0327 He(h.ovi.h A€xrndrc MCp- 00?r.tps
      20rrm27-Herch.ovr(h-ahxandrc_McP_         0073.]pq              20130327 Hn h.dtr.h_a.xaidre McP 0r24jps                                                                                 20130127 Heft h(ovkh_A€xrnd4 M6p-0022jpq
                                                                                                                                     r0rr$27 campor vrorno McP 0436jp9
      20r3fi27 Hekh.di.h A€xandrc MCP 0o74.lps                        20130327 H.rch.ovn.h aenndrc_Mcp_0lr5,lpq                                                                                ?0I30s27 He(h.ovkh A.xahdrc_Mcp_ 002r.lpq
                                                                                                                                     20r3$r7_cmpos vnonio McP 04r/jpg
      20r303?7 Her.h(ovt h A€xandr. MGP 007s.loq                      20110327 HeKh.ovir(h_A€xaddrc M6p 0126lpg                                                                                20110427 Nerth(drh-Alxrndrc             M6P 00?4jpe
                                                                                                                                     20rr$27 c.mpo5 viioriio Mcp 0433jp9
      20rrm27 Nerch.dt h ar.xaddre M6P 0076jp9                        2011032l_Herh.ovn.h Arcxandre McP 0127.1ps                                                                               20rl$2r-Hed.ovn(h Alex:ndrc             McP 0025jps
                                                                                                                                     201?0327 Crmp6_vironio-Mcp, 013ejpq
      20r30327 Herch.ovrch Aiexrndre M6P 0077.i0q                     201r0327_Herch.ovr(h-Arexandft McP 012A.lps                                                                              20110327 Hn h.ovth-Alexaidrc            McP 00?6jps
                                                                                                                                     20r30327 Campos vtronno MCP 0410jpq
      20130327 HeKhcovtirr           McP ooTsjps                      ?01r0327-Herth.ovrt.h   arexaidru McP    0r29jps               20110327 Camp6_v rorrno M6p 044rjpe                       20r10327 Hli.hovn.h Areraidru           Mcp 0027jp9
                               ^lex.id(
      20130327 H.rh.ovn(h,Alerandre-McP 007ejp9                       20130327_He(h(ovth,Arex..dr. McP 0110jp9                                                                                 20130327-H.d.ovir.h Arexandft r'icP 0023jp9
                                                                                                                                     20130427   Ca pos vrorno,ecP_ 0142lpq
      20130327 H.ftb.ovtr.h Alexrndr. McP 0040.rp9                    20rr0327   H.i.h(dt
                                                                                       h Arexrndrc McP 013rjps
                                                                                                                                     20130327 Campos,Vror no McP 0443jp9                       20r10327 Herch.ovf.h arerandre Mcp 0029jp9
      20rr$27_H€(h.ovir.h_^hxandrc McP_ 003]Jpq                       20110327 H€d.Nr.h_aerandft-McP 0132 jpe                                                                                  20110327 Herch.avt h Aerand( MCP 00l0.iDr
                                                                                                                                     20rrffi27 campor vlorno McP 0444jp9
      ,01303,7 He(h.ovtr.h Akxandre McP 004,'jp9                      ?0rr0327 Hlkh.dtr.h               0Br lpq                                                                                20r10327   He(h.ovkh A€iandre-Mcp- 00rrlpq
                                                                                          ^.xandre_McP-
                                                                                                                                     20130327_Canpos V  oido MCP 0445jps
      20110327_H.i.h.ovtr.h,A €xandft_ircP_ 003r jpq                  20r{327 HeKh.dii.h_A.xandrc   McP 0l34tpe
                                                                                                                                     20rr0327 clnpos vtrorho McP_0446jpq                       20110327 Hefth.ovkh Aexrndft MCp 0032                       tDq
      20110327   Heki.ovkh a€xandr. MCP 0034jpg                       20110327 Herch.ovn.h ar€xandre_McP_  0l3stpq                   20110327_Can9or Vitonno MCP 044/jp9                       20110327 Neft h.ovkh a.xandrc_McP, 00rr.lpq
      20rrfi 27_trer.h.ov   r.h_A exndre_McP_ 0035 Jpg                20110427 He(h..vir.hjr€xandi. M6P 0l36jps                                                                                201!0427 H.d.d{(h,atexiidrc Mcp 0034jpe
                                                                                                                                     20130327 Campos Vtronno MCp 0413jpq
      ,0r30417 Herh.dtch-Arenidrc-M€P 0036jps                         20r30327_Herh(ovit.h Arex.rdre rrcP 0t37jp9                                                                              20r30327-Hei.hrovd.h Alexridrc McP 00l5jps
                                                                                                                                     20130427 campos vtrorno McP 0449.i0q
      20r3ffi l7_H.Kh.dr.h Alexrndrc McP_ 0037lpq                     20130427 Heft h.ov t h_Ar.xmdi€_M€P- 0r3a jpe                                                                            201r0427Hn h.ovir.h Areraidrc M6P 00r6.ioc
                                                                                                                                     ?0rr$27 cahpos vtorno McP           0450rpq
      20rrffiz7 H.rch.ovt.h Alerandrc McP 0033.iDc                    20r10327_He(h(dt h-Arerrndru McP 01?9jp9                                                                                 20130327_Hed.ovit.h arekndrc McP 0017jp9
                                                                                                                                     20130427 campos    v'or     045lJpq
                                                                                                                                                               no-M€p_
      20130327 Herth.ovr.h              MCP 0039.jps                  20130327 Hckh.ovri.h aerandrc_Mcp_ 0r4ojpq                                                                               20r30327 HeKh.ovtr h_Ar.xandre-ric P-
                                                                                                                                     20r3ffi27,canpor vrbrio McP 0452jps                                                                     0 0   t   3   Jpq
                             ^rexrndrc
      20130327_Harth..vir.h_al.xandre-McP_ 0090lpq                    20130327 Hekh.d(.h_^.xandrc McP 0r4rjps                                                                                  20130327   Herh(ovr.hJ€xandr. {cP 003ejpe
                                                                                                                                     20130327 Campor vnoino MCP 045rJpg
      20rr$27-He(hcovit(h-A exandre_M6P- 0091 jps                     2013032 /_H€rch.ovn(h-Arrxand rc MCP 0142jpg                                                                             20130327_Herh(ovkh         A€xandre McP 00401p9
                                                                                                                                     20r30s27 caneor virorho_Mcp_015.jrq
                                                                      20130327 Her.h.ovii.h Arexand.e MGP 0143Irq                                                                              20r30327 Heft h.ov kh-^ axandft
      20130327 H€(h.ovii.h Aexandru MCp 0092.jpg                                                                                     20rl$27-c.mroi v     orino McP 0455jp9                                              _MGp_ 0urJpq
      20110327 HeKh.ovt h Aeraidrc MCP,0093Jpq                        20130427 Herch.ovtr.h_Arexandre-M6P      0r44jps               20110327 Canpos Vitorino MCP 0456Jps                      20r]042/ Ne(h.drh_A]€x&dr€ Mcp 0042jpq
                                                                      70u0327-uerh.dikh Arexaidru McP 0r45.jps                       2011042/ campd_vrrorno,M6p 04r7jpe                        ?01103?7 H€i.h.ovt.h arexridrc MCp 0043jp9
      20130427 Ner.h.ovrch Arex.ndre MCP 0095.1p9                     20130327   Herh.wt h    Arexrndrc-Mcp, 0t15Jpq
                                                                                                                                     20r30327_Canoos,Vto.no      MCP 0453 jpg                  20r30327   HKh.dii.h      Ar€raidrc_McP-     0044           jps
      20110327 Her.h.dtr.h                 MCp 0095.jpq               20130327   Hkh.ovt h    Ar.xandr._McP-   0t47jpe               20rrmz7-cahpos v tor no McP 0459jp9                       201r0427   H€   Kh.ovir.h_Ar.xrid    rc, M6p- 004       5   j pq
                           ^rexrndrc                                  20130327-H€rch.dich Aenndru       MCP 0143.jps
      20130327_H.rh.dn(h-Alexand€-ircP 0097 jp9                                                                                      201r0327 Campor_v ronno_ucp- 0460jpe                      ,0rr0327,H€r.hcovrt.h arex.idre McP 00r6jp9
      20130327 Herhcovit(h ahxandre M6P 00e3jps                       20rr$27-Hed.wn(h a€xandrc         Mcp 0r4gJps
                                                                                                                                     20130327 campos_vtoino McP          046tjp9               20rr0327 H.rch.ov*.h A.xandrc-Mcp oo.7.rps
      20130327_H€rth.ovir.h-A €xandre_M€P_ 0099Jpq                    20Ir0327 HeKh.dir(h_Ahxand€       M6P 0r50lpg                                                                            20130327 Herchcov(ch-Arxandi.          i,icP 0043.jpe
                                                                                                                                     20r3m27 C.npos viiorho McP_0462Jrq
      ?0rr$2/ He(h(ovr.h A.xaidrc    McP 0l00iDe                      2013032/ Herchcovit(h-Ar!x.ndre   M6P 0lstjpq                                                                            20r30327_Herch(ovrh       A.x       drc MCP 0049tp9
                                                                                                                                     20r3m27 CrmDor virorino Mcp 0463.i0q
      z0rr$2Z-He(h(ov ich-Ale{indre-McP 010t rp9                      20r30327_Herch.ovit.h   Arex.idro cP 0r52jps                   20110427 campd_vrorino_Mcp 0464jp9                        20rr$27-nei.hovkh     arexandru McP 0050jpg
      20130427 Herch.ovt h Arerrndrc MCp 0r02.lpq                     20rr0427 He(h.ovkh Areraidrc_McP-0rs3jpe                                                                                 20l]0427 He(h.dr.h_ar€nidr€ Mcp- 00s1 jpq
                                                                                                                                     20130327 Campos    Viorno MCP       0465.Jpq
      20130427 H.Kh.dtr h Arexandrc MCP_ororjpq                       20130327   H€(h.ovt h_Are\andre-McP 0lr4jpq                                                                              20r30327_H{.h.ovir.h_arex dre M6P 0052jps
                                                                                                                                     20r30427 campos v tar no_Mcp_ 0155lpq
      20r3ffi?7 H.rh.ov .h Arexandre M6P 0104jps                      20rr$27,H€r.h.ovitch Aexandrc McP 015s.jps                                                                               20r10327 Hrch.oviirh Arexaidre_Mcp 00rrjp9
                                                                                                                                     2013627 Camp6_Vtorno MCP 04671p9
      20r3$27 H.rkdvn.h Akxandc McP 010s.jps                          ?0Ir$27 H.rch.wn.h a €xandre_McP_ 0r55jpq                      2or3ffi?7_CamposVroino MCP 0463jps                        20rr0327 Herch.ovii.h Ar.x,id re-M6p_ 0031j pq
                                                                      20130327 Herch.ovii.h Ar€:andre MGP 0lssiDq                    20rr0327-campos vdotuo McP 0469jp9                        20130327 HeKh.ovtr h-Aexaidre-iioP, 005Sjpq
      20r3$2/_H€(kovtr.hJ €ia.drc_MCP 0r07lp9                         20r3ft27 Herch.ovit.h-Ar€xandre McP 0ts9lpg                                                                              20110327-Herhrovtch       A€xandru McP 00s6jp9
                                                                                                                                     ,0r303r7 crmeor vnoriio_Mcp-0470jpe
      201r0327_Hcr.h(ovt h-Alex.idrc-McP 010ajp9                  20110327_Ma.l._Cal6-,l6t                                                                                                     20rr$27 Herh.ovrh         A€xrndru,McP       0057jps
                                                                                                                                     20110327 Camp.r_vro no-M6p 047rjpq
      201304?7 Herch.ovt h arexrndrc Mcp 0r09jpq                     20130427 M,ere   caro! McP,0439jpq                                                                                        20r?042/   B.     h.ovkh A]!xrid( Mcp 00s3ieq
                                                                                                                                     20130327 Canpo' Vtrorino MCP 0472Jps
      20130427   NeKh.dn.h     Arexandru   McP,0rrojpq               20130327 Mde Cardi MCP 0490.t0c                                                                                           20t1032/-Hed.dikh,a.x.dr. McP                0059.rp9
                                                                                                                                     20130427 Canpos    vtorno MCp, 0473,1pq
      201r0327 He(h.ovn.h_^hxandrc_M6P_        0 I joq               20130327  M €re_cinor_McP 04erjpe                                                                                         20r30327_H€i.hovith Arexandru McP 0060.jps
                                                                                                                                     20130427 Cahpos    vrorno MCp 0174toq
                                                                     2013$27 Mree Cr os MCP 0492.rp9                                                                                           ?0130427   HKh.ovii.h Arera|drc-Mcp_ 006]Jpq
      20rr$27 H.rh(ovit.h Aex.trdrc Mcp 01rrJpg                      2013$27 Mie€ C. os MCP 049rjps                                                                                            201r0327 HeKh.ovir.h Arexaid€ M6P 0062.ica
                                                                                                                                     20110327-canpoi viroino McP 0476jps
      2013$27 Hed.ovkh_ar.xindrc Mcp 0r14.ipq                        20r30327 Mi.r!_Can6-M6P 0494jp9                                                                                          20rr032z-H€rh.ovtd a.xandre Mcp 0063jp9
                                                                                                                                     20r3m27 canpor vnoiio_McP- 0477jpe
      20130327,H.d.d i.h_Aretandrc-MCP        jp9
                                               0115
                                                                     20r30327,Mier€_Caros MCP 0495jp9                                                                                         20Ir0327 Herch.ovrh A€rrndre,McP 006.jp9
                                                                                                                                     2011032/ Crm9o!_viroriro-M6P 0473jp9
      ,0rrfi 27_Herch.ovtch-Are*ddre-M6P 0116 jp9                    20130327-Mhre Caros MCP 0496jps                                                                                          20r3$27     Heft   h.drh   Ar.rrndi._Mcp_ 0065Jps
                                                                                                                                     20r30327_Canpos-Vitorino M6P 0479jp9
      20130327 Hefth.ovn.h ahxandrc M6p 01l7jps                      20130327 M€re Crnor_MCP_ 0497jpq                                                                                         20130327_Ne(h.dn(h,Alrrndrc             MCP 0066 jps
                                                                                                                                     20130427 Campos    vromo M6P        04A0Jpq
      20130327 He.h.ovii.h A€xaidru MCP,0u3lpq                       20r3m27 Mree Canos MCP 0493.jpc                                                                                          20r30327_Hfth(dnd_Aex.idrc              MCP 00671p9
      20r3$27_H€(h(ov..h-A ex.idrc_MCP 0r19.rp9                      20rr0327_Mre €-Carros MCP 0499Jp9                                                                                        ?0r30327    Hkh.ovii.h Ar€xadrc_Mcp_0063.1pq
                                                                                                                                    20r3m?7_H.(h.ovitrh arexandre McP 0017jp9
      z0rr$27_Herch(dt h,Aefaidre-McP 0120jp9                        ,0110327_Mi.L Ca os MCP 0500.jpq                                                                                         20130327 Herch.ovii.h Ar.x,idre MCp 0059.t0q
                                                                                                                                    20130327_He(h(ovkh Arexandro MCP 00r3jp9
scanner HDrUse6:adhrn:Deshop:2O!3A729           ro 20131222_Crecco_Unpublkh€d:      Sunda* Decenb€r22,2013 ar4:29:16 pM        ScannerHD Us.15:adhin:Desktopr20l3O729_To_20131222-Cre.co   Unpubtkh€d:           5undav, December      22,2013 at4:2915           pM




                                                                                                                          29
                                            Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 30 of 155 Page ID #:30



                       Listing of "20130729_To-20131222_Crec(o_Unpublished"               (Paqe 24)                                                                 Listing of "20130729_To_20131222_Crecco_l.Jnpublished"             (Paqe 23)
      201303?7-Miere Ca os MCP 0503Jpq                         20rr0327,M ere_caros M6P 065sjps                                                                                                             20rr03?7_M arc_ca os_McP_ oss2,lpq
      20130327 Mrre carros McP 0504jpe                         20130327 M.re_€aros MCP 0656jp9                                                                                                              20r1032/_M €r._car oe_McP_     0553   jpq
                                                                                                                                               20110327 Mieh Canor M6P 0902.ioe
      20r3m27 Mde Cars MGP 0605.i0c                            20rr$27_Me e Caror MCP 0657Jp9                                                                                                               ,0r303r7      caror M6P 0554lpe
                                                                                                                                                                                                                       Miere
                                                                                                                                               20110327_ML.r._Ca or-MCP 0503 jpg
      20r]042/ irr€ I caros M6p,0605.jpe                                                                                                       20 r   l$2   7,M   el.-€. rlor McP 0504lpq                   20130327 Miee ca oi McP 0555jps
      20r10427-Mi€h_can6_McP 0607rps                           20130427 Mieh canas McP 0559.toq                                                                                                             20110327 Miee Crdor MCP 0556jp9
                                                                                                                                               ?0130327 M €le Caros MCP 0505jpq
      2080327_Mier€_C ror_MCP 0603lps                          20130427 Mier€ Cadd,MCP_      0650 j pq                                                                                                      20130327 Miere     Crn6 MCP 0557jp9
                                                                                                                                               20r30417 Mi. e caros McP_0505Jpq
                                                               20110327 M €re Ca oe_MGP,0661jpg                                                                                                             20130327 M'eh Crnos_MCP_ 0s53jps
                                                                                                                                               20130327 Miek         crd.!   McP,0s07jpq
      ?0130327 Mi.re Carros MCP_05r0jpq                        20rr0327_Mere-car05      M6P 0662jps                                                                                                         ,01r03r7-M€r€,carros McP 0tse..1pe
                                                                                                                                              20110327 M'ek_ca os McP 0503jp9
      20130327 M rre Caros MCP_061rjpq                         20110327-Me e    caror McP 066rjpe                                                                                                           ,0I303,7-Mlle.caro, M6P 0560.ip9
                                                                                                                                              20r3ffi?7_ML.r€_Ca         o: MCP 0509rp9
      20rlm27 M € e_cfio3-McP 0612jpg                          20r:0327 Miee Ca.ror MCP 0654.i0c                                                                                                            20rr0327 Mrer. aaro! MCP 055rlp9
                                                                                                                                              20130327 M ere Caros MCP-05ro.lpq
      20rr$2|_Mr.._cir or M{P 0613 jps                         ,0r304r7 Mi.h_caios_McP- 0555,jpe                                                                                                            20110127 Miere Crnor-McP 055?jpq
                                                                                                                                              20130427 Mrcre caros McP_05rrjpq
      20rr032z_Mieh_ca      o5 McP 06r4lps                                                                                                    ,01304,7 M'e e cr.io3-McP- 0 5I,jp9                           20r3$27    Mie e_Ca/or_rrcP_   0s6rjpq
      20130427 Miere     ca or McP_05lsjps                     20r303?7,Mkre    ca os McP 0667jpq                                             20rrffi27_Mie e_c.rror M6P 0t11jp9                            20r10327 Mie.,crrlos M€P 0s64jps
      ?0130427 M,ere     ca os McP 0516.i0c                    20110327   M.re caros McP 0669.jp9                                             201303?7_Mier€-c: os McP 0sr4.jpe                             20130427 M'el. cr os McP 0s6sjpe
      20r10327_M !le_carro!-McP            jp9                 20110327 Mer. Caros_M6P, 0670jpe                                                                                                             20110427 M €re_Can6_MCP, 0i56 jpq
                                    0617                                                                                                      20130327 Mere ca 6 McP,o5rs,lpq
      ,01303?7_M. e-car os McP 0613jps                         20130327 Mie e_car o._McP     067ljpe                                          20r3m27 Mere aar6 MCP 0s16.iDq                                20r3032/,M €re,Car o!_MCP_ 0957,1pq
      20rr0427_u    €r c.ros McP 06r9jps                       2013032/ M,ele_Ci os,MCP 0672.1p9                                                                                                            20rr0327_M€re_Car
                                                                                                                                              ,0troa,i       Mtrle   c:r o,-McP. 0517jp9                                          oS-MGP_ 0563,tpq
      2011032/   ir€ € crdo! M€P_0620tpq                       20110327 Mier. cr os McP 067r,lps                                                                                                            ?0r3$27 Miee c.nor McP 056ejpe
                                                                                                                                              20l]0327_Mie e-Ca. os MCP 0s13jps
      20130427 Mieh Canor McP-062r.lps                         20130327 Miere Crnos MCP 0574jpq                                                                                                             20110327 Miee Crnor M6P 0570jp9
                                                                                                                                              20r3ffi27 Miek Crdor MCP 0sr9.jp9
      20rr$27_Mier€-ca oi McP 0622jpe                          20110327 M€re,ca      6-M6P 067sjps                                            20130327 Mi.re Candr,McP 0s20jpe                              20r30327,Mi. e_ci os_M6P_ 0s7r jpq
      20r]fi27_Miere Carror MCP 0623jps                        20110327_M.le_caros  McP 0676jps                                                                                                             20110327 Mrel€ ca or M€P 0s72.i!q
                                                                                                                                              ,01303,7       M    .le c,dos-McP 05,1]pg
      u01r0327 Mere caros McP 06?4jps                          20rl$?/_M  e e-caror McP 0677jps                                                                                                             20rr0327 M€r€ c: or MCP 0573.iec
                                                                                                                                              20 11032 7_M        ere_Ca dos_Mc P 05221p9
      20110327 M € e Car6,McP, 06?5 jpe                        20130327 Mier. Crnor MCP_0573Jpq                                                                                                             2O1r0427 Mere Caros MCP 0571jp9
                                                                                                                                              ?0130327 M€ie Caros MCP 0523tpq
      20130327   M. e_cfi os_u€P 0626rpg                       20130427 Mier€ crnds,Mcp_ 0579tpq                                                                                                            20130327 Mrere Card,MCP 0s7r.rp9
                                                                                                                                              20r:0427 Mie e cars McP_05?4jpq
                                                               20r30327_Mier.-Ca 05 MCP 0630jps                                                                                                             ?0rr$?7-Miee c.ros M6P 0t76,lpe
                                                                                                                                              20r3fi27_Mi€._Ca or M6P 0r25jpg
      20110327 Mi.r. Cr os MCP_0523trq                         20130327-Mhre Ca os MCP      o$rjps                                            201r0327_Mieh_C ror M6P 0526jp9                               ,0r303r7 Miee caror McP 0577,jps
      2013042/ Mierc cados McP_ 0529jpq                        20110327 M€re carros McP 0632jp9                                                                                                             20130327 Miee cr or McP 057rjeq
      20130327_Mier.-Carros,MCP 0630 jp9                       ,01r03r7 Me e_caros_McP- 06a3jpe                                                                                                             20130327_MEre_Ca or_MCP_ 0s79 jpq
                                                                                                                                              20rrm27        M ere   cand_M€P-0s23tpe
      20Bfiz7_MEre Caros MCp 0631jp9                           2013032/_M,. e_Cador MCP 0644.rp9                                                                                                            20rr0327-Mer€_ca o._McP 0s30jps
                                                                                                                                              20110427 M er._car6_McP 052ejps
      ?0r304?7 Mde cars M6P_0633jpe                            20rr$27 Mie. c oi McP        0535,1pq
                                                                                                                                              20130327 Mi€re Caros MCP 0530jps                              20110427 i,l.le ca os McP 0satjps
      201r0327 M   €   e Caro!,M€P- 0634,jpe                   20130427 Mieh crdos_McP_     05 a5 j pq                                                                                                      20130127 Mr€re     Cars   MCP 0532jps
                                                                                                                                              20r30327       Mi!e Canor MCP 05rr.jps
      20130327 Mi. a_canos_McP 0635les                         20r10427 Miere cand_MGP_     063   7   j pe                                                                                                  20r3$27 M'ere_Car oe_MCP_ 053rJp9
                                                                                                                                              201r0427       Mie. cr or MGP 0s32.toq
      20110327 Mi.r.    Cr o, MCP 05r6.jpq                     20r30327-Mhre carros McP 0633jps                                                                                                             ,0r303?7 M'ee caros McP ora4jpe
                                                                                                                                              201r0a?7_Mier€-ca os McP           05rrjps
      20110327 Miere Ca os MCP 0537.10c                        20rr0327 Mlre caror M6P 0639jp9
                                                                                                                                              20rr0327,Mer€ ca          os    cP 0534jos
      20110327_Mier€_ca  os McP 06lajp9                                                                                                       20110327 M ere Cinos_McP 0515tpe                              ?0r30327_MDle_Ca.lor-MCP- 0535,tpq
      20rl03z7,Mi.re carros McP 0639jps                        20r$32/_r,ree cador McP 0691.Jp9                                                                                                             20rr0327 Meh carro: M6P 0537.ieq
                                                                                                                                              20130327-M.re-Caros            MCP 0s36.jp9
      20110327 M€e Caros M6P 0610jpq                           208$27-Mie€ C o, MCP 069r,lps                                                                                                                20110427 Mel€  ca os McP 0s33jps
                                                                                                                                              20110327 Mi€e caros McP 0537jps
      20130327_M ! .-Car or-MCP 064lrpg                        ,01r04r7 Mier€_ca 6-McP 06e3jpe                                                                                                              20r3032/_M €r._c:rros_M€P, 053e jpq
                                                                                                                                              20rr0427 Mieo clrtos,M6P 09?ajps
      ?0130327   Mi!€   Canos MCP 064?Jrq                      20r30327_Miere   c:   os MCP 0694jps
                                                                                                                                              z0rrffiz7,Miee ci or M6P 0539jp9                              20rl$27    Mlere   caros McP 05e0jpe
      2013032/ Mier€_canos-Mcp 064t jpe                        20110427 M€re_can6_M6P 0695jps                                                                                                                                             jpq
                                                                                                                                                                                                            20rlo327,Mi.Le_Car o!_MCP_ 059r
                                                                                                                                              20130327 M,ere_Crdo._Mcp 0540jpe
     201r0327_Miere Ca os MCP 0644jps                         20130327_Mere-Caros MCP 0696jps                                                                                                               20lro327 M'ee c.ros McP ote?jpe
                                                                                                                                              20r3$27_MLere,Ca os MCP 054rrpg
     20110327 M,ere     ca os McP,0545jpq                     201r$27 Mee caro: McP 05e7lpq                                                                                                                 20rj10327 Miee carror Mcp 0593.rp9
                                                                                                                                              20Ir0327 Mer. Carros MCP 0542Jpq
     20r30327,Mere Carros MCP 0646jps                         2013032z_Mi..,C.nos MCP 0693.1p9                                                                                                              ?0rr03r7 M'e. cr.ror McP 0te4.lpe
                                                                                                                                              ?0r]$27_M ere,Car os MCP 0s4rjp9
     u0130327 M€re caroe McP 0647.toq                         20130327 Mie€     c    05 McP 0699lps
                                                                                                                                              20130327       Mi.e Caros MCP 0514lpq                         20110427   M.k cr     os McP 0595.rp9
     201303?7_M€. Caror MCP 0643lps                           20130327_Mier€-Ca      os MCP 0700jp9                                                                                                         20rr0327 M€r. carror M6P 0596.trc
                                                                                                                                              20r30327_Mi€e-Ca/oi            MCP 0149jps
     r0rr$27 Mi!€ crrror McP        0549Jpq                   20rr03?7 Mi.re carros MCP 070rjpq                                                                                                             20130127 ii de cr os McP 0597Jps
                                                                                                                                              20rrffi?7 Mie. crdor McP 0546.jpq
     20110327 Mier€ Canos_Mcp, 06s0jps                        20130327 M€re Cano,,M6P, 0702jps                                                                                                              20r30327 M,€le_Carloe_MCP, 0593 jpq
                                                                                                                                              20110327 M'eh Cado. MCP 0547.iec
     208$27      Mier. Ca os MCP    065tjpq                   20110327 M€re Caror MCP 070rjpq                                                                                                               20130327 M,ere Caros MCP 0599jp9
                                                                                                                                              20110327 Mere          ca o, McP   0543,1ps
     20130427 M,ereca os McP-0652jpe                          20r30327 Mree Caro! MCP 0704.i0c                                                                                                              20130327 Mie e Caroe_MCP_ 0500jps
                                                                                                                                              20130327 Mere Canos MCP 0s49            iDq
     20rrff?7 M.re carror McP 06rljpq                         20110327-M,ee     Cdos MCP    0705.1p9                                                                                                        20130327 Miee      crrror McP 0601jps
                                                                                                                                              20110327 M ere carros McP 0550lpq
     201r0327    M.e Caror M6P      0654.trq                  20130327 Miek Crdos MCP 0705ioq                                                                                                               20130327 M'e€ Crno! MCP 0502jps
                                                                                                                                              20r30427 hre caros McP 05sr.toc
Senner HD Use6 adnln:Desktop 20130729_T0_2013I222 Crecco   UnpubtGhed:       Su.d:y, Decenber 22,            ZO13   at4:29116 pM        Scanner HDrUs.6:adnin:Desktop:20130729_To_20r31222     Cr.cco   Llnpublkhed:       Sunday, December 22, 2013 at 4 29:16   PM




                                                                                                                                   30
                                               Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 31 of 155 Page ID #:31




                      Listing of "20130729-To_20111222_Crecco_l.Jnpublashed" (Page 26)                                                                            Listing of "20130729_To_20131222_Crecco_Unpublished"                      (Page 25)

      20130329 sozon    Adri.ia McP 00ss.lpq                              ,0r303re sozor Ad'iana    McP 010s coMPlpe
                                                                                                                                                 20130327 Mere Canos MCP 0707jps                                20130329-Bozon AdQd. MCp 0004,1pq
                                                                          20130429 Bozor Adnana     MCP   0106jps                                                                                               ,01303re Bozon r'dnam McP 0005jpe
      20r3m29 sozon adrrna McP 0056jpg                                                                                                           20rr$2r-Mrele_car o!_McP- 0703Jpq
      201r032e B.zon Adraia McP 0057.1pq                                  2013042e sozon Adnana McP       otoajpe                                20rr0a2/ r/ ere caros McP_0709jps                              20rr032g-Bozon Adnana MCP-0005.1pq
                        a&ana McP oosa.jps                                20130429 souon_Ad anr MCP       0r09jps                                                                                               2013032e Bozon     Adiair   McP 0007.1pe
      20130329 sozon                                                                                                                             20r30327,M rre-car 6-M6P- 07r0Jpg
      20110329 Bozon    Adana MCP 00s9.ioq                                20r3032e Bozon    Adria   McP 0110jpe
                                                                                                                                                 20110327-Mi.r.Crror MCp 0/1r.jps                               l0rr$2e-Bo,on Adnaia        McP 0003.1pq
                                                                          20130329 sozon Adnan!-MCP-0rr1       jp9                                                                                              20110329 Bozoi Adnam        MCP 0009.1ps
      20130329 sozoi adrana McP 0060jp9                                                                                                          ?0r30327 Mi€. C.ror MCP 07r2.iDq
      ?0I103?g,Bozoi-Adnana-MCP-o051 jpg                                  2013032g-sozon    rd .m   MCP-o1r?jpq                                                                                                 20130329_Bozoi_Adr    aia-M6P-00r0.1p9
                                                                          2013032g_soz.n_rdr ana_MCP_0rIr  jps                                                                                                  20110329   ezoi    Adrrna M6P 0011.1p9
      20130329 sozoi Adrana McP 0062.jpg                                                                                                         ,0rr03r7 Mie. c{ror McP 07r4tps
      ?01303?9 Bozoi Ad ana_M5P_005r jpq                                  20rr$2s   sdzod   Adr..a McP 01l4jpq                                   20r3m27 Mieh      cr or   McP 07r5tp9                          20rro829_Bozoi-rdriia       McP 00r2Jps

      20rl$29_3ozon Ad am MCP 0064jps                                     20r$32g_sozon].dr ana_McP_01l5lpq                                                                                                     20I30329 sozon-rdr               jps
                                                                                                                                                                                                                                      ana_McP_0013

      20130329 Bozon Ada.na-MCP,0055Jpq                                   ,0r303re sozon Addna McP 0116lpe                                       20t30327 M'el€ Ca os MCP_07r/jps                               201r032e Bo2on     drana McP 00r4jpq
                                                                          20110429 sozoi Adnana MCP_orr7lpq                                                                                                     20110429 sozon adrrna             0019jp9
      20130329 sozon Adrirn. McP 0066jp9                                                                                                         20110327 MEre     c:   o3 MCP 0713.i0c                                                     MCP

      201?0329  Bozon,,Jdia McP 0067.iDq                                  ,0r303re sozor adiana     McP 0113!pe
                                                                                                                                                 ,0r3$27-M ere_Carro3_MCP_ 07r9jpq                              ,01103,9 Bozon     ,jian    McP 0015jp9

      20r10329 sozon adrirnr McP 006ajp9                                  20t3032g,Bozoi_Adnana_McP_orr9.lpq
                                                                                                                                                 ,01303,7 M.le callos M6P 07,0jp9                               20110329 sozon Adn,na_MCa-0017 jpg
      20110429 sozon rdrana McP 0069.i0q                                  20110429 sozon adiana McP 0120jps                                                                                                     ,0r303re   Bozon   r'diam   McP   00r3jpe
                                                                                                                                                 ?0rr0327_M.r._car o,_MGP- 072rJpq
      20r3$29 ezon Adrrna MCP 0070jp9                                    20130329,3o2on_Adian!_M6P_0r2r  jpq                                                                                                    20130329 sozdn_Adriair-McP-oo19          jps
                                                                                                                                                 20]30427 Mirre carot McP 0722jpe
      20rr0329-3ozon,Ad an,,MCP_o07r jps                                 ,0}303,9   Bozon Adian. McP 01,,jp9                                     20130427 Mi€e Caro! MCP 0721.Jps                               20rr$29-Borod,Adnana-MCP          0020   jpq
                                                                         20130329_3ozon_adr an{MGP_0r23 jp9                                                                                                     201?0329 Boron Adnaia_Mcp_o02r           jp9
      20130429 Bozon adrana M6P 0072jps                                                                                                          ,01]03,7 Mi.e c.loj McP 07,4jp9
      20rrffi 29-3ouon-Adnana_MCP_o073.jps                               20rr$2s-Bozon,,rdr am,McP 0r24 jpg                                      20r30327 Mie. Crnor MCP 0725.rps                               2orl03?g-sozon-Adnaia-MGP-002?.t9q
                                                                         201?0329 &zon ,/r ana MCP 0r25jpg                                                                                                      20110329 3ozoi adrrna MCp_0023.1p9
      ,01303re Bozoi adran. McP 0074lpe                                                                                                          20rr$27    Miee cr     or McP 0726lrc
                                                                         20r3$29_B.zon_rnr ana_MCP_01251pq                                                                                                      20t3032g_Blzoi_Adr ana_McP_o024.1p9
      20130329 sozoi Ad.iam MCP 0075lps                                                                                                          ,01303,7   Miek c.     05 McP 07,7!p9
      20rr032g,3ozon-ad rna_MCP_0076.1ps                                 ?011032e-3ozor adn.na McP 0127jpe                                                                                                      20rr0329-Bo2oi Adr.ia-M6P 002sjpq
                                                                                                                                                 20110327 Miel€ Ca os MCP 0723jpg
      ,01303,9 Bozon,,Jn.na McP 0077jpg                                  20110429 sozoi adnana_Mcp_or231p9                                                                                                      20r10429 sozon Adrana McP 0026jps
                                                                                                                                                 ,01303,7 Mel€ callos McP 07,9jp9
      2013032e sozon admia McP 007ajps                                   20r3032g_Bo.onjdriana_McP_ol29tpq
                                                                                                                                                 20130327 Mel. ca os McP 07l0jpe                                20r3032g-3ozon_rdr anlMcP-0027           jps
      20130329-So:on-rnr    ana-McP-oo79      jpq                                                                                                20rr$27_M ele_cado!_McP- 0732 jpq                              ?013032e sozon Adnrm McP 0023jpe
      2013032e sozon Ad.ana McP 0030jpq                                  20110329 Bozon Adriam MCp 0r3r.lps                                                                                                     20130329 Bozon adnam Mcc_0029jp9
                                                                                                                                                 ,0r30317 M.re-€aros-M6P 0733jpq
      20tr0a2e sozon adrana McP 003rjpe                                  2013032g-sozon,AdianLMcP_or32tp9
                                                                                                                                                 ,0130317 Mkre caros M6P 07r4jpe                                2013032g_3ozon_riiana_Mcp_0030 jps
      20rr0329_Bozon_Adr an.-MGP-0032,1pq                                20I3032s Bozon Adram McP 0133jps                                                                                                       2013032e Bozon Adrian. McP        003ljpe
                                                                                                                                                 2Orl0327_MCre_Car      or_M6P_ 073SJpq
                                                                         20r3m29 Sozon /dram MCP 0r31jp9                                                                                                        20130329 Bozon     adiam          0012jpg
      20r3m29 Bo20d Adiana M6P 003: loq                                                                                                          20rr0327 Mr€e     c*os    M6P 0735.ipq                                                     MCP

      20130329 sozoi Admm MCP 003alps                                    20rr$29 soron /drria MCP 0135.ioq                                       20130327 Miee     Cr.o! MCP 0/37.jp9                           20rr$29-Bozod-Adnam_MCP           00rr Jpq
      ?013032g_Bozon_Adiana_MCP_0035                                     ?0r303re sozon r'dr.na McP 0136jpe                                      20130327-Mie a-Cinoi_MCP, 07r3.1p9                             ?0r303re Bozon adianr McP 0034jpe
                                              1pq
      20rr032g_Bozon-Adnria_M€P_0036Jrq                                  2013042e sozon Adnrna McP 0117jpq
                                                                                                                                                 20rr0327_Mie.-cinor-McP- 07r9l9q
      20130329 Bozon admna MCP 0087jps                                   20rr032g_Bozon-Adlhna_MCP-or]3lpq                                                                                                      20rr032g_so2oi_Adr ina-M6P-00r5.lps
                                                                                                                                                 20130327 M,ek Cr os MCP 0740lps
      20130329 8ozon Adrana MCP 0033jp9                                  ?0rr03re-Bozoi-Adriana McP 0Iselpe                                      20110327 Mrcre Ca as MCP_074rlps                               2013032e,s.2oi-Adr.na McP 0037jpe
      20130329 30zon Adrana MCP 0089.ioc                                 2013032S sozon Adiana MCP 0r4otps                                                                                                      20r10429 souon Adrrna-Mcp_oo33jps
      ,01303re sozon adrana M6P 00e0jpe                                  20130329 sozon-Adi'na-rrcP_or4rtps
                                                                                                                                                 20130427 Mere carlos McP oTaljpe                               20r30329 Bozon_rdr ani_Mct_00r9          jps
      20r3042e sozon adrana M6P 0091jps                                  20r103r9_8ozon_Adr an.,MCP-or42 jpq                                                                                                    ?0rr032g,Bozon,tdrlad._McP        0040   jp9
                                                                                                                                                 20110427 M ele ca os MCP 0744jpq
      20rr$2e-Bozon,Adriin!_M6P_00s2          lpq
                                                                         ?0130329 Sozon rdram MCP 0143jp9                                        20130322 Mreb Car6 M6P 074s.ieq                                20110329 Bozon adnam        MCP   0041jp9
      20rrffi29 Bouoi Adriah.             0093loq                        30rr0329 soron adrria MCP 0144jps                                                                                                      20r1032s sozon adiam McP 0042jp9
                                  r,f6P                                                                                                          ,0r303r7 Miere caros M6P 0746jpe
      20130329 Bozon    adirm     MCP 0094.1ps                           20rr$2s_0o2od-/,nr aia-McP,0145 jpq                                                                                                    ?0rr03?9 Bozon Ad ad. McP 0043.ioa
                                                                                                                                                 20130327 Miee Caro! M6P 0747jpq
      2013032S sozon    adianr    MCP_0095jp9                            ,01]03,9.Bozon Adian: McP 0l46jp9                                                                                                      2013032e 3o.on adnana McP 0044jpe
                                                                                                                                                 20r303?7_Mi€ e_Cano!_MCP_ 0713Jpq
      20130329_3oz.n_rdr aia_McP_0095         jp9                        ,0r30are   Bozon Adnana McP 0147,tps
                                                                                                                                                 20rr$27_Mi€._crnor_McP- 074e.lpq                               20130329 Bozon     adianr   MCP   0045jpg
      ?0r3$29 sozon A&ana McP 00s7jp9                                    20130329 Bozon_Adiana_MCP_or43Jpq                                                                                                      20rr$29_Bozon-Adnana-MCP          00,r5Jpq
                                                                                                                                                 20130327 M,ek Cr os MCP 07501p9
      20r30429 sozon adrrana Mcp 0093jp9                                 20r3037g_Bozon_Adiada,MCP,ol49jpq                                                                                                      201ro32s-sozoi-Adr.n: M6P 0047jpq
                                                                                                                                                 20rrm27 M'.h ca os McP_075r1p9
      ,0r3fi   29_3ozon_Adnana_MCP-o099Jpq                               20r3G29 Bozon.J.am MCP 0rs0jp9                                                                                                         20130429 sozoi Ad. rna Mcp_0043jps
                                                                                                                                                 ,01]03,7 Mele ca os McP 075,jp9
      20rrffi ?e-Bozoi-Adi.n. M6P 0r00 jpe                               20rlm29 Bozon Adrrna M6P 0r51jp9                                        20130327 Mere carros McP 0753.jpe                              20r10329-8ozoi_Adr an!,McP_0049          jp9
      ,01303re Bozon adri.d McP 0101tpe                                  20110329 sozon_rdr a-MCP_0rs?jpg                                        20110427 M ere    ca os McP 0754jee                            20r3032g_8ozon]lnr    ai._MCP,0050l9q
      20130329 Bozon    adr'rii   Mcp_0102jp9                            2013032e sozon ad..na McP 0llljpe                                                                                                      20110429 sozon Admm McP 00s1jD9
                                                                                                                                             20130329_Bo20n_rd      an._MCP
      20130329 3oz.n    d   rna,McP_or0rlps                              20r3042e sozoi adrana McP 0154.jpe                                                                                                     20110329 sozon annam        MCP   0052jp9
                                                                                                                                                 20110329 Bouoi Ad ada M6P 000r.ieq
      ?0r3o3rs-s.zon adrana McP 0104jpe                                  20130329 sozon_Adiana_McP-or55,lpq
                                                                                                                                                 2013032S sozoi Adiam       MCp 0002.rpg                       201303?e_Bo?od_Ad.an. McP          0053   jpq
      ?0r3fi2e-8ozon Adiana M6P 01oejpe                                  20130329 souon Adnana      MGP   0156teq                                                                                              20Ir03?9 Borod Adnam         MCP   00s4.ioc
                                                                                                                                                 20110329 sozoi Adiaia      MCP 0003Jpe

Scanner HD:Use6:admin:Desktop:20130729              1o 20L11222_arecco_UnpublChed:     Sunday, December22,2013       at4:29i16   pM        S.ann.r HD Lls€rs:adnin:D.sktop:20130729_To-20131222   Cr€c.o Unpublished          Sunday, D.c.mber           22,20ll   ar 4   29 16   PM




                                                                                                                                      31
                                                Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 32 of 155 Page ID #:32



                      Listing of "20130729_To_2013 1222_Crecco_Unpublished" (Page 28)                                                                      Listing of "20130729_To_20131222_Crecco_Unpublished"                                  {Page 27)
                                                               20110329 sozon   .Jr    a olro.jps
                                                                                           MCP
                                                                                                                                           2013032e sozoi   ad.air    MGP,015zJpq                                   ,01304,9 sozon     ,Jr :     McP 0,03']pg
      ,0r3fi   29_Bozonjdr ana MCP 02601p9                     ?orro3zs,sozon /dr.na McP 03rrjps
                                                                                                                                          2013032e sozoi ad.ria_M6P 0r53jpq
      20130329 Bozon     Adrair   MCP    026rjps               20r3032e Bozon rdnam_ri€p_0rl2.lpq
                                                                                                                                          20130329 sozon,r'nrhna_McP 0159tp9
      20130329 Bozon Adrana       MCP    0262jp9               20r1032e sozon Adiana_Mcp_0lrrJeq                                                                                                                    20130329 sozon Adiana McP          0zrrjps
                                                                                                                                          20110329 so,onjdrana-MCP 0160.jps
      20130329 sozon Adriri._Mcp-o263 jpq                      20r$329,8o:onjdiam          MCP 0314   jp9                                                                                                           ,0r3o329_3ou.n_Adiad._MCP-o2r2         jpq
                                                                                                                                          2080329,802on Adrana MCp 016ljps
      20110329 sozon_^drian.-M6P_0264           jpq            20r30329,Bozoi-Adnaia MCP 03rt jpq                                                                                                                   20rr0329 Bozon Adiani M6P 0213.i0c
                                                                                                                                          ?013032e Bozon adrana McP 0rsrjps
      201r032e sozon_adnina-Mcp 0?65,lpe                       20rr032g_so2or-adr.na McP 0116 jp9                                                                                                                   ,0lr03,9.3ozod'^dr aia'M6P 0,14 jpq
                                                                                                                                          20r30329 Sozoi Adiair MCP 0r5rJpg
      20110329 sozon Ad.anr MCP 02661p9                    20110329 rodi.e vdd.h:r_McP                                                                                                                              20r3042e sozon Adrria Mcp 0215.jpe
                                                                                                                                          20130329 Bdzon        McP 0164lrq
      20r3$2e    Bozon   a&am McP 026/jps                      2013032e rodtre vard€miJ_Mcp_r42rjpe                                                      ^daina                                                     20rr0329 sozod Adrrna MCp 02r6.rps
                                                                                                                                          20110329 3o.on_,,nr   ana McP 0r65.rp9
      201r0429 30zon Adnaia MCt026A.ioq                        20r30329_rod (e-Va d€m.r MCp 1422.rp9                                                                                                                zorr$re_Bozon-Ad.iana-McP 0rrTtps
                                                                                                                                          20110329 Bozon Adrana MCP 0r56jp9
      20130329 3ozon,Adiiia_Mcp 026r j09                       20rr0329_rod.e va demr Mcp 1423jps                                                                                                                   ?0rr$,g'Bozon Adiana McP 0,13jp9
                                                                                                                                          20130429 Bozon Adnani MCP 0157jpq
      201303?9_3.zon_Adriiia-M6P         0270   jpg            ?01r0329-rodice v.idemr Mcp r424jp9                                                                                 jpq                              20rr032e sozon Adnan. McP 021ejpe
                                                                                                                                          20r3042e sozon Adriam_Mcp,or53
      20110329 sozon              MCP    027rlpq               20130429 bdi.€ vard.dar McP 1425.ieq                                                                                                                 20110329 Bozon Adh:na MCP_0220jp9
                                                                                                                                          ,0r30329_Sozoi-Adriaia M6P 0169.Jpg
                         'Jmna
      20130329 sozon r'drEna MCP 027?Jpq                       2013042q bdi<€ vardenar McP 1426 irq                                                                                                                 20130329 s.zon_rdr ana_McP_022llps
                                                                                                                                          ?0r30329-3ozoi r'Jn.na MCP 0170rpg
      20110329   30,.n Adani      LiCp 0273.i0c                                                                                           2013032e sozon r'rr ana_ucp_0r/r.lpq
      20r30329_Bozonjdr                         jp9           20rro82g,rod.e vard.mr. Mcp 1423lps
                               an{MCP    0274                                                                                             20r30329 3o,on Ad ana_McP_0r72 jps
      20rr$29_Bozod-Adiara        MCP 0275      jp9           20rr$29 rod.e va demar Mcp_ r429jps                                         20130429 3dzon_Adrtana MCp 0173.i0q
      2013032e souon Adnaia McP 0275jpq                       ?0r30429 bd.e_va d€m McP l430jpe                                                                                                                      ,0r3032g_Bo.on'Adriana_McP_o225        jpq
                                                                                                                                          201ro3?e-Bozod    Ad.am McP 0174jpe
      20110429 &zon      adirna                               201r042e bd,.e_vatdenar M6p 14?rjpe                                                                                                                   20r10329 Bo.on Adiad. MCP 0226.10q
                                  McP_0277Jpq                                                                                             20rr0329 sozoi    adiair    Mcp 0r75.jpg
      2013032g_Sozon_rddana       MCP    0273rps              20rr0329 rodice vrrdemar M6p_ r4rrjpq                                                                                                                 2013032e Bozon adnam McP 0227jpe
                                                                                                                                          20130129 Bozoi Adnina M6P 0176 ipq
      20r30329_0o?on_Adr         0279lps
                               ana MCP                        2013032e rodi.e vrrd€mar_M€p_ r4r3 Jpq                                                                                                                20130429 3o2on     r/naia    MCP 0223jp9
                                                                                                                                          20110329 sozon_r'dr ana MCP 0r77jp9
      20rr$ze,8oron      am McP 0230jpe
                         Adr                                  20110329 rodKe vard€mar McP 1434ieq
                                                                                                                                          2or:$29_30?0n-Adr :na MCP 017A.1p9                                        20110429 tuuon     rJrria    M6P   0?29jps
      20r3042e sozon Adr ana_McP_023r jpq                     20110329_rode-va d!mr McP          1435jp9                                                                                                            ,0t]03,9-3ozon.r'dr.na McP 0,30 jpg
                                                                                                                                          20130429 Bozon Adruna MCP_or79jpq
      201r0429 3o2on Adnina,Mcp-0232 jpq                      20rl$2g_rod.e Va demr McP          r436jps                                                                                                            20lr$2e sozoi adr.na McP 021ljpe
                                                                                                                                          ?0lr0a2e Bouon Adnana_Mcp_o130 jpq
      ?01r0329_sozon Adiana McP 02a3jp9                       ?0130329 rodrc vadena/ McP         l437.ioc                                                                                                           20r30329 sozon_Adnana_McP_02r2,lpq
                                                                                                                                          ?011032e_sozoi adriani McP        013ljpe
      ?01303?9 Bozoi     Adiaia   MCP 0234.Jps                2013042s bd,.€_vrtdenar M6p        1433jpe                                                                                                            z0rt03zg_Bouon_Adna4a_McP_0233         Jpq
                                                                                                                                          201r0329,3o2oi Adriam MCp 0132jpg
      20r30429 &zon adrirna M6P 0235jpq                       20130429_rodi.€_Vardedar MCp 14t9 jp9                                                                                                                 20rr032e-Bozon,Adiana,McP 0234.1ps
                                                                                                                                          20rrffi2g sozon Admia       M6P   0rsrrpq
      20130329,8o.on_r'dr.na      McP 0236tps                 20130329 rodk. vrrdemai Mcp_ 1140Jpq                                                                                                                  20130429 3ozon Adnam MCP 0235jps
                                                                                                                                          20r1629_3ozon_rdr     ana MCP 01A4 rps
      20130329_3o?on     Adranr MCP 0237jp9                   201r032e rodke vard€mrr_Mcp_ r,r4r       jpq                                                                                                          201r0329 3o2on Adnaia MCP_o?r6jp9
                                                                                                                                          20rr$29_3ozon-Adrana MCP 01A5.lps
     20130329 8o,on A& ana MCP_o?33jpq                        201?0329_rod(e-vadem McP l442jp9                                                                           jpq                                        ,0l]o3,g.sozod r'dr.na McP 0,37jp9
                                                                                                                                          ?013042e Bozon Adiana_Mcp_0r35
     20r30429 sozon adr ana_Mcp_0239 jpq                      20130329_rod(e Vadem MCP r443jp9                                                                                                                      2ol3032e sozon     Adr   a McP 023ajpe
                                                                                                                                          20r30429 sozon_Adriana-Mcp-0r37jpq
     2080429     sou on_Adiina_Mcp       02e0jpe              20r]$2g-rodr.e v.rdemar Mcp r411jps                                                                                                                   201303?9 sozoi Adnana MCP 0239jp9
                                                                                                                                          20130329 3ozoi_Ad.aia,M6p 0r$ jpe
     20130329 Bozoi      Adi.na   MCp    029l.jpq             ,01304rq bd,.e_vardemar M6p 1445jpe                                                                                                                   20r3o3?g_sozon-Adiana_MCP,0240Jpq
                                                                                                                                          20130329 sozon ad ria MCP 0r39.rpq
     20130329 sozoi      adirna   McP_029?Jpq                 201r042g_rodic€-vardemar M6p 14461p9                                                                                                                  ,0lr03,9.Bozon Ad an. McP 0,41'jp9
                                                                                                                                          20r3m2e sozon Adr ana_M6P_01e0 jpq
     2013032g_so.on-r'driaia-McP         0293 lDs             20rr032s rodKe vrrd€mar_ucp- r44zJpe                                                                                                                  20110329 sozon Adisna MCP_024r,lpq
                                                                                                                                          20rr$2e,Bo,on a&ana McP 01e1jes
     20rr032s sozoi Adran. McP 02e4jpe                        20]3032e rod .e_va d!nir_Mcp l443jps                                                                                                                  20r30329,3020n_Adtana_MCP-o24r lpq
                                                                                                                                          20110329 Bozon Adrana MCP 0r92jp9
     20rr0329 sozon adram MCP 0r95jpq                         20r30129_rod(e-vad€har       Mcp l449jp9                                    2013042e eo:on Adnana_Mcp_o1er           jpq                              20rr0329 so20n .ldran. M6P 0244.i0c
     20130329_Bozod-Adr ana MCP 0296 jp9                      20I10329 rod.e vademar McP l4s0.ioq                                                                                                                   20110329 &uan_rdr aia_MCP_o245         jpq
                                                                                                                                          20r3ffi29 Sozon Adnanr MCP 0194jp9
     20110329 Bozon      adraia 0297jps
                                  McP                         20130429 bd@_valdemar Mcp 145rjpg                                                                                                                     z0r3$29    Bozon   Adr   a rricP 0246.i0o
                                                                                                                                          20110329 Sozor Ad aia MCP,0r95jpq
     20130329,3020i_Adn.i: McP 0293 jpg                       201r032e rod,c€ vrrdemar-M6p- r452,lpq                                                                                                                2013o329 sozoi Adnana_uCP,0?47.jps
                                                                                                                                          201l0329,3ozon    rdriiia   MCP 0196 jpg
     20rr03?9 sozoi adi a McP 0299rp9                         201r042e bdi.€_vardenar  Mcp 1453tpe                                        20130329 Sozon adr rna MCp_org/.lpq                                       20rro3zg_Bozon-Ad.iana-M€P-0243 jpq
     20130329 sozod adrirna M6p,0r00lpq                       20130329,1odi(€ vard.m.' Mcp 14541p9                                                                                                                  20r3o32e Bozon adiana McP o2aejpe
                                                                                                                                          20130429 sozonra& ana,Mcp         01ea   jpe
     20r10329-3ozon Adr anr MCP 0101jps                       ?013032e rod.e_va demr McP l45sjps                                                                                                                                                  jpq
                                                                                                                                                                                                                    ?0:r032e_8ozon_adriada-McP,02s0
                                                                                                                                          ?0130429 Bozon Adrana McP_otggJpq
     20rr0329 sozon Adram Mcp,0rozjpq                         20130329_rod(e-Vademr        MCp r456jp9
                                                                                                                                          2011032s kuon_adnana McP 0200jpe
     20130329_3ozon Adram MCP 0r03jp9                         2013032e rod.e_va demar M6p        t4rTjpe                                  20110329 sozoi              MCP_oZoljpq                                   20r3032s_sozon_,rdr   ad     McP 0252 lpq
     20110329 Bozon adnam Mcp-oro1.jpq                        2013032g_rod&_v.ldemar       McP i453.jps                                                     ^diam
                                                                                                                                          20130329 Bozoi_adaaia McP 0202jpg                                         ,0Ir01,9   sozon   ,,dra|r   McP   0,5]]pg
     ?0110429 3ouotr_Adn.ia,Mcp 0305 jpe                                                                                                  20rr$2g-Bozon Adn.na MCP 0203.Jpg                                         20130329 sozoB     adrrna    MCP O254.lpg
     20r3ffi29 sozoi              McP,0r05lpq                 201304?9_rodi(e-vard€mar MCp 1460 rp9                                                                                                                 2013o32e sozoi Adnina McP 02ssjps
                                                                                                                                          20130329 sozon-Ad ana_M€P 0204tpe
     20130329 30zon
                         ^dirna
                         Ad.ina   MCP    0307toq              20rr0329-rod(. vard€mr',M€P- 146rlpq                                                                                                                  20130329 sozoi Adnana_MCP_0256         jp9
                                                                                                                                          20r]0329,8ozoi A& ana MCP 0205rp9
     20110329 sozon Adianr MCP           0l03jp9                         (e-vardemr McP ra62jp9
                                                              20130329_rod                                                                                                                                          2011032e Bozon adnana McP 0257jpq
                                                                                                                                          201r0429 sozon,Adnaoa,MCp         0206   jp9
     20r3m29 3020n Adam i,tcP 0l09.ioc                        20r$329-rod.e vadem McP r45r.ioq                                                                                                                      20110329 sozon Ad ana MCP 0253jp9
                                                                                                                                          20r3m2g_souod     Adi.na McP 0207jp9
ScannerHOrUs.6:adnin:Deskrop20t30729_To_20llt222,CreccoUnpublishedr          5unday, Decemb€r      22,2013   ar   4.29 t6 pM        scanner HD:Users:admn:Deskrop:20130729               To 20131222 Cre.co Unpub   kfed:         Sunday, De.emb€r         22,2013 at 4:29:16   PM




                                                                                                                               32
                                               Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 33 of 155 Page ID #:33



                      Listing of "20130729-To_20131222_Crecco_Unpublished"                               (Paqe 30)                                                 tisting of "20130729_To_20131222_Crecco_lJnpublished" (Page 29)
      20130329 rod'ce Vadenar MCP rs66.ioq                                 20130329,1ourcn.o_R.'n.ldo,McP         0760   jps                                                                               2013032e rodi.€ vrrdem,r-Mcp- r5l5.jpq
                                                                                                                                                 20r30329-odrce       va   d.mar McP r461jps
      201l0a29 rod'.e Vadenar M6P 1567jp9                                  20tr03?9_Lourci.o R€in.ido McP 076rjp9                                                                                          20130329-odi(.,vrrdenar McP 1sl6jpg
                                                                                                                                                 20r10329      rodi.. vad€mar Mcp r465.ioq
      20lr$2e lod'.e v.ldemar-McP r563jpe                                  20110329 Louren.o_R€inardo_Mcp         0762jpe
                                                                                                                                                 20110329-rodicr-vaid!nar McP r466.jpg
                                                                           20rl$ze-Lourenco Rlimldo McP 076ljps                                                                                            20r30329,i0d (.-valdenr McP r913.lps
                                                                                                                                                 2013032e rodi.€ vrrdemar_M€p- 1467)p9
      20r30329-rodic€-vardehar   McP-   ls70lp9                            20110329 buren.o_R.mardo_McP 0764jp9                                                                                            20r30429 rod .e_vardrmar_Mc p- rrr9Jpq
                                                                                                                                                 :0110329-rodire      vrrdemr. McP r1$lpq
                                                                           201r032g-Lounn.o    Re   nirdo McP 0765.rpg                                                                                     20r3032g-rod (e-valdeh- McP l!20jp9
                                                                                                                                                 ,01304re bd .e vardemar_Mcp- r46e.tpe
      20r3m29-rad.. vard.mar_McP- l572tpq                                  20r3042s Lourcn.o   Re nardo,MGp_      0756Jpq                                                                                  20110329 rod.. vaden McP- r52rjp9
                                                                                                                                                 20110329_rod.e-vald.marMcP 1470jp9
      20130329 rod.e vardehr MCP 1s73jp9                                   20130329 Lourcn.o Rernado CP 076/rpq                                                                                            20r303?9-rod'ce          vadem McP ls22jp9
                                                                                                                                                 ,01r0ars bd{e vardenar,McP 1471jpe
      20Ir042g_rod.._vald€nar_McP_ r574 jpq                                20110329 Lourcn.o Reinado MCp 0763.i00                                                                                          2013032e rod,.€ vardemar_M6p_ r5zr jpq
                                                                                                                                                 2013032g,rodk.-Vad€nar MCP t472.jps
      20130329-rodtre va   dem   MCP 1575jps                               20rr0329 Lounn.o Re,nardo MCp 07691p9                                                                                           20130329 rodi.. vardenar M6p              rt4jps
                                                                                                                                                 20130s29 rodi.€,vadrnar McP 14/ljpq
      ?013032g_rodr<e,va   denar-McP- r575     jpq                         201{429 Lourei.o_Rrintdo_MCp- 0770 jp9                                                                                          20r?032e odke vrrdemar-Mcp, r5?5 jpq
                                                                                                                                                 20rl$29-rodic€ vard.mar McP r47{jpq
      ,orlo8re    rodi.e va denar McP reTTjpe                              20rr$zg-Lourico R0n.ldo i,lcP 0771jp9                                 ,0r303re rodre vrrdemlr-Mcp r475.lpe                      20r30329-1od(e Vrrdrna. MCP 116 jpg
      20r3$29 rodi.e valdenar M€P- rt73jp9                                 20110329 Lo!rcnco_Rcmrrdo-McP 0772 jp9                                                                                          20110429 rodtre          vdd.mr Mcp       r527.toc
                                                                                                                                                 20110329      rodk. vrrdemr.     Mcp_ 1476lpq
      201r0329 rodi.. vrrdemar McP ls79.lps                                20110329 Lou(n.o Re nardo MCp 0773.jps

      ,01303re rodic. vrrdeha, McP r530jpe                                 20130329_Lourcn(o_Re n:ldo McP 0774jpq                                                                                          20130329 rod (e-Va demar         ricP l529jps
                                                                                                                                                 20r3$29 rod.e vardenar Mcp_ laTsjpq
      20130429 rod'.c Vrldemr. McP      1s3ljps                            ?0]10329 Louren.o Renado MCP 0775lpq                                                                                            201303?9 rodr..          vad.mrr Mcp 1530jp9
                                                                                                                                                 20130429 bdtre-va         d.nr   M6P r479jp9
      20r3fi 2g-r.d.e-vard.nar-MCP_     r532 jpq                           20130329 Lourcn.o Reina do_Mcp_ 0776lpq                                                                                         20rr032e rod,.€ va dem,r_MGp_ l5rrjpq
                                                                                                                                                 201303?g_rod@-Vad.nar            MCP   r40jpg
      2013042e    bd.e valden ilcP lsaljpe                                 20rr$29 Lourei.o R€inardo Mcp 0/77jp9                                 20130329 rodi.e va d.maf-M6p           l4atjpq            20]r0329 rodic. vardemar Mcp 1532jps
      201303?9 rod.e v,rd€mar M6P r534jp9                                  20I3032e Lourei.o R€imrdo_McP_ 0773jpq                                                                              jpg         2013032e rodi.€ vrrdemar_M6P_             rrr.jpq
                                                                                                                                                 20130329_rodi.!,V.ldenar         MCP   1432
                                                                           2080329-Loui.nco R.imrdo ircP 0779jp9                                                                                           20rr$29-rodi(e-vrrdenar Mcp rs3.jps
                                                                                                                                                 ?0r]03re rod,.€ vrrdemar-Mcp r4a3jpe
      20130329 rodke vademar     Mcp 1536rpg                               ?0rr0a?9 Louron.o Re irrdo Mcp_0730jps                                                                                          ?0130329 rod (e vrrd.mar Mcp- r5r5Jpq
                                                                                                                                                 20130329 rdd'co_varden- McP 1444.Jp9
      20rl032g-,odi.e vr d€mar_McP- 1537lpq                                201r0429 Lourcn.a Re iardo MCP 073l.irc                                                                                         2013042e rod.e vard€mir_Mcp, 15l6.jpq
                                                                                                                                                 20r3$29_rod(e vardemar McP 1.35jpg
      ,0r303re rodic€ v.rdemar McP r5sajpe                             20130329,10urcn.o       Re nardo     MCP 0732.jps                                                                                   20r3032g_rod e-vard.mi. Mcp rr37.lp9
                                                                                                                                                 20r3042s bd.e vardenar-Mcp r436jpe
      20130329 rodi.€ VJdemr. MCp 1539jp9                              20130329 Louren.o       Rerna     do MCp-073rlpq                                                                                    20rr0329 rodke vardem Mcp- r533jps
                                                                                                                                                 20rr0329-rod{e_va den:r M6p 1437jp9
      20rr$2e_rodrc€_vardemar-MGP, r5e0        jps                     20130329_Lourcn.o_R.inardo McP 0734jp9                                                                                                                         r5l9jp9
                                                                                                                                                                                                           20130329 rodi.._va d€mar McP
                                                                                                                                                 ?0130329 rodi.. va d€mar,Mcp_ r43jpq
      ,0r303re-rod (e vardemar M6P l5erjps                             20rr$zg_Lou€i.o R!in.1do MCP 0735jps                                                                                                201r0329-rodi.€-vadeh McP r510jp9
                                                                                                                                                 ,01303re rodi.€ vardemar-M6p r4aejpe
      20r3042e bd.e varden M6P 15s2jps                                 20l3oa29,Lou.enco R€imrdo Mcp, 0735jp9                                                                                              20rr$?9-odicr vardenai Mcp r54l.jps
                                                                                                                                                 20110329 rodi.r_Videnar-McP r490jpg
      201r031g-rod.e-va d€nar_McP_ ts93 Jpe                            20130429 burenco_R€mardo-McP               0747   jp9                                                                               20110329 iodi.e_valdemar-McP              1542   jpg
                                                                                                                                                                             t49rlpq
                                                                                                                                                 20110329 rodice vrrdemar Mcp_
      20rr0329_rodi.e_va d.nar McP 1594.1p9                            20r30329_Lourcn(o       Re   iardo MCP 0783jp9                                                                                      20 r       032 g_ron   .e-vardenar McP    ls4rrps
                                                                                                                                                 ,01]04,9 bd .e valdemrf.McP I49,]pg                              3


      20130329 rod,.e Vardemar MCp r595.lpq                            20r3032e Lourcn.o       Re   iardo_Mcp- 073sjpq                                                                                     20r30a29 rod.e  vrrd€m McP rrllltoq
                                                                                                                                                 20rr$2g_rode vardemar Mcp r.93jp9
      20110329 rodi.€ vardemar_McP- l595tpq                            20130329 Lourcn.o_R.         na   do_Mcp 07e0lpq                                                                                    20rr0429 rod..-v,rd.m.r-Mcp 1s45jpe
                                                                                                                                                 20130329 rod.e vardem Mcp,l494tps
      70r30329 rodicc vardemr McP r597.ioa                             20130329_Lourcn.o_Reina           do McP 07911p9                                                                                    2013032g,rod .e_Va den- MCP r146jp9
                                                                                                                                                 20rr0a?e bdrc va d€mar_MGP, r4esjpe
      20130429 rodk€ Vardemrr MCp 1s93jps                              2013032e Lourcr.o R€inardo          M6P_   07s2lpq                                                                                  2013032e rodc va demar_Mcp_ r547jpq
                                                                                                                                                 20r30379_odi..-Va d€mar MCP 1496jps
      20110429    bd.e   vardemar M6p r599jp9                          20110429 Lor.en.o R€imrdo           Mct    0793.i0q
                                                                                                                                                 20rr$2s,rodicr v.rdcnar M.P_ r4e7 jpq                     20r30329 rodi.€ vademar Mcp l54a.ioq
      20r303?e-rodke-va d€nar McP I500jpe                              20r3032g-Lou4nco-R!in.rdo           MCP    0794   jp9                                                                               20rr0329,od,e vardemar Mcp r549.jps
                                                                                                                                                 20rrm2e        rod,c€ vardemar-Mcp 14e3jpe
      201303?9 rodr.e vadlmar    Mc2 1601lpq                           20r103?9 Lounnco        Re   mrdo Mcp 0795jpg                                         g,rod (c_varde mr McP 1.499rps
                                                                                                                                                 20 I 1032
      2013032e od'.e valdemar McP 1602jpe                              2013032e Lour.n(o       Re nardo    McP_07e5Jps                                                                                     20r3042e rodke vrrdemai McP- r5sr.lpq
                                                                                                                                                 20r3$29_rod (e-vardemar McP 1500.jps
      20110329 rodi.Q_valdemar_McP_ r503Jpq                            20130329-Ld!rcn.o_Re         na   do M6p 0797.rp9                                                                                   20r30329_rod(e_vard.m.r            Mcp 1552jp9
                                                                                                                                                 ,01304re bd .e vardenar_Mcp- rsorjpe
      ?0r30329_rodic€_vardemr-UcP,      r604   jp9                     20110329_Lourcnro-Re,B do MCP 0793tp9                                                                                               ,0rr03?9_rod.e-vard€m              MGP tr53jp9
                                                                                                                                                 2013042s      bd{e dlnar,Mcp r502jpe
                                                                                                                                                                      va
      20130429    rod(. Vardenrr MCp r605jp9                           20r3032e Lourci.o R€inardo_Mcp- oTsejrq                                                                                             2013032S rod{e           vadem     MCP r554.ioo
                                                                                                                                                 20r3ffi?g,rodke v. d.nar McP r503jp9
      20110429    bd.e vard.m M6P       1505jp9                        20130429 Laurcn.o R€inardo_Mcp- 0300jps                                                                                             20130329 rod'.e_va         d.m     McP l555jp9
                                                                                                                                                 20rr0329 rodi.€ vardemar_M6p_ r504 jpq
      20130429 bd .e vadlmar_McP, r607jpq                              2013032g_Lo!ren.o_R€rnardo_McP             0a0r   jp9                                                                              20130329_rodi.r_vademar McP 1556jpq
                                                                                                                                                 20r3032e rodi.€ vrrdemar_Mcp ts05jpq
      201r$2e rodi.e-va dcmar McP r6mlpq                               ?0rr03?9 Lourun.o       Re   mrdo Mcp_0302jpg                                                                                      20130329 rodicc vrrd.mar M6p r5sT toq
                                                                                                                                                 20130329_rodk€-V.rdehr. MCP r506jpg
      20130329 rodic€ virdehar McP 1609.1ps                            2013032e Lourcn.o       Re nardo_Mcp_ 0303        jpq                                                                              20130429 rodke vrrd.maf-Mcp rs53jp9
                                                                                                                                                 ?0lr032g,rod.e vardem McP_ r507Jp9
      20r10329 rodi.€ vardem* McP     r6r0.irq                         20r3$29_Lourcn(o_Reina do M6P 0304.Jp9                                                                                             20r30329_rod(e vard€narMcP_r559jps
                                                                                                                                                 20r30429     bd.._v:tdenar-Mcp 1t03jp9
      z0rt$29_rodk€_vardenft-McP- r61r jps                             20rr$29-Lourtd.o        Reinardo    ricP 0305.tp9                                                                                  20130329 rod.e            vard.mr   Mcp_   rs5ojpq
                                                                                                                                                20130429 bdre_va           d.mr McP 1s09jp9
      ?01rfi,g.lodte.v:ld€mal McP 161,jp9                              201r0329-Loure.o Rcimrdo McP_ 0305jp9                                                                                              20r3032e rod .e va d€mar_McP- Is6rJpq
                                                                                                                                                201303Ug_rod'..-Vad€nar           MCP   r5r0jp9
      20110429 bd.e va d€mar,Mcp 151r.jpg                              20130429 brrcn.o,Reinardo,Mcp 0307jps                                                                                              2013032g-rodi.e_vad€n McP rs62jp9
                                                                                                                                                20r3032e rodi.€ vr d€m,r_M6p,           rslrjpq
                                                                       2011032g_rou(n@_Reriardo McP 0am jps                                                                                               20r3$29_rodi.e-v. dehrr McP r563jps
                                                                                                                                                ,0r303re rodi.€ vrrdemar-Mcp 15r jpe
      20rr032s-Lourei.o Rlina do MGP 0753jpe                           20rr0329 Lour.n.o Re nardo MCp_0309Jp9                                                                                             20rlm29 odi.€ vrrdemtr Mcp rs64.tDq
                                                                                                                                                20rt03?9-rodk€-vrrdem.. McP 1513 rp9
                                                                       20I3032e Lour.n.o Rerna do,McP_ 03rojpq                                                                                            2013032e rodtre vrrd.h.r_M6p rs65 jpe
                                                                                                                                                20rr$29_rod (e vardemir Mcp 1514,loo
Scanner HOrUse6   adhln Deskrop:20130729_To_2011r222_Grec(o_LJnpubtished                Sunday,     D.(enber 22,20ll ar4 29 t6   PM        S.anher HD:Use6:admin Desktop:20110729_To-20131222 Cfe.(o   Unpubtkhed:                Sundav. De.ember 22.2013        at4r2916   pM




                                                                                                                                      33
                                                 Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 34 of 155 Page ID #:34



                     Listing of '20130729_To-20131222_Crecco_Unpublished"                    (page 32)                                                       Lasting of "20130729_To_20131222_Crecco_Unpublished"                        (Page 31)
       20rr$2e_Lour€n.o i€imrdo          McP_    0elrJpq        20110429 builn(o_Retnatdo Mcp 0954jp9                                                                                                        20110329 Lounn.o Renardo MCp 0362lrq
                                                                                                                                            2011032S   Lou   re^.o_Reina do MCp      0ADrps
       20rrfi ?9_Lourn(o_Rrmrdo McP 0914lpq                     20110329 burcn.o_Reid.rdo Mcp 0965jps                                                                                                        20130329   burcn.o ienado Mcp 035rlp9
       20r3$2e Lourcr.o Re na do_Mcp- 0ersjps                   20r10329_Lourcico Rehrrdo Mcp 0965.ioq                                                                                                       2013032e_Louren.o_R.i4a do_Mcp,               jpq
                                                                                                                                            20r303?9_Lourcn(o Ruirrdo M6p            $r3tpq                                                         0364
       2013032g-Lourotrco R€ nardo_MCp_ 0916 jp9                20rr$2s_Louri.o Raia do         M€P, 0e67tpq                                                                                                 20r3032g_Lourcn(o_Reidlldo-McP- 0365 jpq
                                                                                                                                            20110329_Loured.o      Re   iardo MCp 03r4lp9
       20110329 Lourcnco_Reidrtdo MCp 09r7jps                   20lr0a2e Lourun.o Reinirdo_Mcp 0e6ajps                                                                                                       20r10329 Lourei.o R.nJdo lrCP 0366.jp9
                                                                                                                                            ?01r032e Lourei.o      Re nardo_Mcp, 0a15    jps
       20110429 burcn.o_Rodatdo MCp 0913rpq                     20r3042e Lourun.o R. nirdo_Mcp 0e6ejpg                                                                                                       20r30329 Louan.o R!,mrdo MCp 0367rps
                                                                                                                                            2013032e Lourcn.o      Re,na   do-Mcp 0a16jpe
       20110429 burcd.o_R.imrdo          Mcp 09rgjpq            2013032e Lornmo Re,drrdo-M6p oe/ojpe                                                                                                         20110329 Lourgn.o Re iardo MCp 0363.1ps
                                                                                                                                            20130329 Lourcn.o_Rlin.tdo-M6p           0tt/lpg
       20rrffi2g-LouEn.o    Re na     dd M6P 0920.i0c           201i0329_Lourcico Rrha do MCp 097r,bq                                                                                                       20130329 burcnco_Re na do_McP, 0369jpq
                                                                                                                                            20110329_Lourcn.o R.        irldo MCP $r8lpq
       ?01]03,g.Louenco     Re na     do-McP-   09,] jp9        20130329_Louren.o R.ina do MCp_ 0972lrq                                                                                                     20r10329 Lour€n(o Reinado McP 0370.i0c
                                                                                                                                            20r30329_Lourn.o       Re   iardo MCp o8rgjpq
       20130329 Lourcnco_Re'd.rdo MCp 0922.jps                  ?0130429 Lourun.o R. nildo_Mcp         097tjps                                                                                              2Or10329 Lourcn.o R€inrrdo MCp 0A7ljps
                                                                                                                                           20r30429 Lourci.o_Reina do_Mcp 0a20jp9
      20130329 Lourcn(o_Romtdo MCp 092rlpq                      20r3042s Lourun.o_Retnrdo-M6p 09/4 jps                                                                                                      20r30429 Louren.o Rrimrdo Mcp           0372jps
      20110329 Lotrrcn(o-R.if,ardo MCp 09?4tp9                  2013032s brrci.o_Reidardo Mcp 0e75jps                                                                                                       20r30329 Lourci.o R€mrrdo MCp
                                                                                                                                           20130329 Louftnco,Rlin.1do MCp 0r22rps                                                                   037r.Jpq
      ,01r03,9'Lourei.o R€ na do-McP' 09,s jp9                  201r0329_Lourcrco R.ha do i4cp_ 0976jp9                                                                                                     201r0329,1ou(nco-R. a:rdo-McP
                                                                                                                                           20rl$29     Louren.o R. mrdo_Mcp_ 032rjpq                                                                03741p9
      ,01303,9 Louci.o Rernirdo-McP 09,6jp9                     20rr$2e,Loucn.o       Re   ia do_Mcp,0e77lpe                                                                                                ,0rr03re_Lourcn(o Re nardo McP
                                                                                                                                           ,0rr$2e     Louren.o    Re iardd_Mcp_    0324jpq                                                         0375lps
      20110329 Lourcnco-Reid.tdo MCp 0927,tpq                   20130429 Lourun.o_R€ natdo MCp 0973jp9
                                                                                                                                           20130429 Lourcn.o,Rernado McP 0425.jpg                           2O130429 Louren.o Rernado MCp           03/5jp9
      20130329 Lourcn(o-R€inirdo MCp Ogzslpq                    20110429 burcn.o_Retmrdo Mcp 0979jps                                                                                                        201r042e Loorcn.o Re'na do MGP-0377jpq
                                                                                                                                           20130329 ro!ren.o_R€in. do MCp 0326rps
      20130329_Lourcnro R.irardo MCp 0929jpq                    20130329 Lourci.o-R.iardo MCp 0930jpq                                                                                                       201r0429 Loujei.o R€inardo_McP, 0373lpq
                                                                                                                                           20110329 Louren.o Rlinido MCp 03r7.lps
      20r3d29 Lourci.o     R. na do_Mcp 0930jp9                 20rr$2g_Ldurcico R€ha do_i,tcp, 093r rps                                                                                                    ,0lro3re-Loui€nco R.inrrdo M6P 037ejps
                                                                                                                                           20r]$2e     Lourcn.o   Re    iardo_Mcp-0323jpe
      ?013042e Lo!rci.o    Re   natdo_Mcp       oelljee         201r032e Louren.o Re ia do_Mcp 0e32jpe
                                                                                                                                           ?0r30329 Lourcn.o_Re nardo_Mcp 0829jp9
      20130329 Louen.o Reimrdo MCP 0932,1pq                     2013042s Louren(o_Re n.tdo Mcp 0933jpq                                                                                                                  burcn(o
                                                                                                                                           201103?9 loureico Reinado McP 0330.jps                           20130329              Re   nardo_Mcp_   $3r.lpq
      20130329_Lou(nro R€hrrdo MCp, 09r3ips                    2011032g-Louren.o-Rein.rdo MCp 0934jpq                                                                                                       201ro329 Lourcn.o_R. n, do_Mcp_ 0332Jps
                                                                                                                                           2013031g_Loui€nco R.ina do MCp 03rlJpq
      ,01r032e_Lour.n.o    R€itrrrdo cp_ 0el4 jpe              20110329_Lourcko R€hrrdo MCp 093s.ioq                                                                                                        20130329 L.uren(o Reha do McP 0333.iec
                                                                                                                                           201l0329,Louren(o      ne,mrdo Mcp_ 03l2.lpq
      20130429 Lourci.o_R!      na   do MCP 0S35jp9            20rr$29 Lourci.o  R.ina do,Mcp 0936lps                                                                                                       20130429 Loureko Rsnado MCp 0AA4jp9
      20Il0a2q Lourai.o_Re natdo Mcp 0935.jpg                  20r]032e Lounn(o_R€ natdo Mcp 0e37jpe                                                                                                        20130329 Lourui.o R€imrdo MCp 0335jpg
                                                                                                                                           20r30429 Lour.n(o-Re nardo Mcp oal4jps
      ,0rrffi ,s-Lou€no    Reimrdo,Mcp_         0e37lpe        20130329_Lounn.o      Re    mrdo Mcp_   0$ajp9                                                                                               ,orr03re-Lou(nco,R€iiardo McP 0346 jpe
                                                                                                                                           20rrffi29 Louci.o Reinado,Mcp_03rsjpe
      20r3032e Lourcn.o Reinardo_Mcp- 0e33tps                  20r303?e-Lourerco Rernardo,M6P,         0eae   jpe                                                                                           ,orrffrs-Louren(o     Reinardo   M6P 0337jpe
                                                                                                                                           20r3032s Louren.o      Reina    do-Mcp 0a36jps
      20130329 Lourcn.o R€ii,rdo,t\f Cp 0939jp9                20110329 Lourci.o R€hado_Mcp 0990jp9
      20110329 Lourci.o_R€      na   do MCP 0940jpq            20r3m29 Loorei(o_Rlim do MCp 099rJpq                                                                                                         20110429 Louron(o_Re n' do_McP_ 0339.1pq
                                                                                                                                           20110329_Lourd(o       Re    mrdo MCp_0333Jpq
      20130329_Lourcico    Re   nardo MCp       094r.b4        20110329_Lou(n(o_Re naldo        MCP_ 0992     jpq                                                                                           20r3032g_Loorea(o-Reria d.,MCP_ 0390 jp9
                                                                                                                                           20r3$2g,Lourcn.o       Re nardo_MCp_ 0319    jpq
      ?0130329 Loureico Rernardo-Mcp 0942 rps                  ?0rr0329 Lourcn.o Rernirdo_Mcp 0993jp9                                                                                                       20130429 Lourcn.o R€inado MCp           oagrjps
                                                                                                                                           20r30429 Louftn.o_R.tnado           MCp 0a40jp9
      20130329 Lourun.o-Re,nardo MCp 09{3.lps                  20rr03ze Lourci.o_Reinardo M6p oes4jps                                                                                                       20130129 burun.o R€imrdo MCp 0392.jp9
                                                                                                                                           20110329 buren.o,R€id do McP 0a4r.jpg
      20130129 burcn(o,Reiiardo Mcp 0944jp9                    20130329 Lou rei.o_Re iia do MCp 0995Jpq                                                                                                     2O13032S burcn.o_Reimrdo_Mcp_ 039r jpq
                                                                                                                                           20r30329_Lourcnco Rlimrdo MGp 03.2lps
      ,01r$re-Louren.o Roia do_Mcp_ 0s45 jps                   2011032e_Lduren(o R€na do,r,tcp 0es6jpe
                                                                                                                                           20r]0329 Lourcn.o_Rp nardo-Mcp 034tjps                           20rro32s-Lourcn(o Rei.ardo McP oseajpe
      ,0B03re rourci.o Re nirdo,Mcp 0e46jes                    ?0r]$29    Louron.o   Re    natdo_Mcp 0997jp9                                                                                                20r10329 Lourcn.o ne nardo Mcp 0195.jps
                                                                                                                                           2013042e Lourcn.o_Re iardo Mcp 0344jps
      201103?g,LourencoRe mrdo MCp 0947jpq                     20130429 burcno-Retnlldo MCp 0993.i0q                                                                                                        20130429 Lourei.o Rernardo M€p 0396.ipq
                                                                                                                                           20r30329 Loucn.o Rernardo_Mcp_ 034s jpq
      20r3m2g_Lourun.o Rernardo-Mcp, 0943rps                   2013032g-Lourci.o Rehrrdo_M6P, 0999 jpg
                                                                                                                                           20r3ffi29 Lourun.o Reina do-Mcp 0846jp9                          zorrosre-Louren.o Reina do McP 03s7tpe
      20rr$29 Lourun.o_R€hardo,Mcp 0949jps                     20r3032s Lourci.o R€ha do_Mcp 1000tps                                                                                                        ?o130329 Louren.o Rcin,do MCp 0A9Ajp9
                                                                                                                                           20130329 Lourenco-Reidatdo          MCp 0347.Jps
      20110329_touQd.o R.na do MCp 09s0.ioc                    20r$329_Lou.en(o      R! na do MCP
                                                                                             loor.iec                                                                                                       20r30329_Louienc.-R.niido MCP 0399jp9
                                                                                                                                           20rr$2e Lour.n.o       Rehardo_Mcp-0343tpe
      ,0rrnre   Lourcrco   Re   nardo_M€P       0e5rjpe        20r30329,1oui!no Re mido_McP r002jps
                                                                                                                                           20110329 Loorcn.o,Re iardo i,t6p 0349jps                         20r3032s Louren(o R.in.ldo McP 0e00jps
      2080429 Lourenco     Re   nJdo MCp 0952Jpq               201r0429_bur€d.o RetnJdo Mcp r00r.ioq                                                                                                        20r30429 Lourcn(o Rcialdo McP 090r.ioc
                                                                                                                                           20r3fi29 Lou.ei.o      Re   nardo-M€p, 03s0jpq
      20r3032g,Lourn.o     Rernardo_Mcp_        095l rps       201303?9-Louren.o Rehrrdo-McP 1004 jp9
                                                                                                                                           20rr0329 Lourci.o_Re'nado MCp 0A5ljps                            20I10329-Lourcn.o Re naldo McP 0902jpg
      20r3ffi 29 Lourcn.o_R€,ia do-fi Cp        0954   jps     201r0329 Lourcmo_tuim do l1/lcp         t00slps                                                                                              20rr0329 Lourci.o Renardo MCp 0903.Jpq
                                                                                                                                           20130r29_Lou.€nco      R€ina    do MCp 035?jpg
      2011032e-Louren.o R.ha         do_M€P_ 0sse      jpe     20130329-Loui.no      Re   nardo,Mcp l006jp9                                                                                                 ?0rr$re,Loui.n<0 Reinado McP 0e04lps
                                                                                                                                           20rr$29   Lourcn.o_R.i4irdo Mcp 035tJps
      ?01103?9 Lourci.o-Re nirdo Mcp 0956jp9                   ?0110329 Lourun.o_Re nitdo M6P loo7.jps                                                                                                      20130339 buren.o R€inado MCp 0905.rpq
                                                                                                                                           20t10429_Lourcn(.      Re   i.ldo   MCP 0354.jpq
      20r30329-Lduft nco        mrdo,Mcp_ 0957rps              2013032g-Lourcn.o Reimrdo,M6P r003jpg
                           Re
                                                                                                                                          20rr032e Louren.o,Re nardo Mcp 03ssjps                            ?0rro32g-Lourcnco Rrnrldo McP 0906.jps
      20r30329 Lounn.o,Remardo_M6p 0953.1ps                    20r30329 Lourci.o R€iiado MCP 1009.Jpq
                                                                                                                                          201r0429_touren.o Retnardo Mcp 0355jp9                            20110329 Lourcn.o Reimrdo MCp 0907jpq
      20130329 burcn(o Ronado MCp 0959jpq                      ?0130329 Lo!rcn(o,R.ia do MCp_ 10roJpq                                                                                                                                            jpq
                                                                                                                                          20130329 Louronco R€inado MCP 0357.i0c                            20130329_Louren(o-R. ialdo_MGP 0903
     20r]fi2e louren.o     Renado Mcp 0e60jps                  20r]$29    Louren.o n.rdo,Mcp t011jps
                                                                                     Re
                                                                                                                                                                                                            20130429    Lo!rci.o Renardo MCp 0909jp9
                                                                                                                                          20130329,1dur€.(o       R!'mtdo MCp 03r3jpq
     20130429  Loirci.o Re i.tdo MCp 096r.jpq                  ?0130429 LouRn(o-Re n.tdo Mcp rorzjpq                                                                                                        20r3d29 Louren.o
                                                                                                                                          20t30329-Lourcn.o       Re mrdo MGP 0319 rq                                         Rernaldo MoP 09lo.ioc
     20rrffi2e Loucn.o R.rmrdo_Mcp 0e62 tee                    20rrft29   Lourcn.o Rernlrdo M6p 1013jps                                                                                                     20r1o329 Lourun.o Reinado MCp 09rr.jpg
                                                                                                                                          20r30429 LouEn(o        Re nardo     MCp 0360.1pq
     20rr$29 Louron(o-Reinardo M6P O963.ipq                    20130329 Lourci.o-R€iiado MCp 10r5,tpq                                                                                                       20130329 burcn(o Rlinido McP 091?ioq
                                                                                                                                          201303z9,Louren(o       Re nardo     M6P $6r.ioq
5<anherHD Us.6:admn Desktop:20130729 To 20111222_Crecco Unpubtished                                    22,20r, ii 4 2916   pM
                                                                              9unday, De(ember                                       kanne.HD:Users:admin:D6krop.20130729_To_20111222          Crccco   Unpublish€d:       Sunday, D..ember         22,2Oll      at 4:29   I6   pM




                                                                                                                                34
                                                        Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 35 of 155 Page ID #:35



                             l-isting of "20130729_To_20131222_crecco_ljnpublished"                           (Paqe 34)                                                   Listing of "20130729-T0-20731222_Crecco-unpublished" (Page 33)
      ?0l3ogo._Heriandu Manm                    ur(a€   0013.rps               20rr0904 H€rm.d.z Martra rrr(aE 0039toq                                                                                                               2013042s Louren.a,Rernlrdo-Mcp             1067jpe
                                                                                                                                                            20r3m7g-Lourcd.o    Re,n.rdo MCp r015lpq
      20rr090a_Hehand.z_Man                ia_Ma{rra_0039 jpq                  20130e04 He hrndez-M id na_M.Q ra 00e0jps                                                                                                             20r3032g-Loui€n(o Reinardo MCP r063.Jpg
      20r1090a H€mrndez i,lan na MaRr.a 00a0jp9                                20rr0s04 Hehandez Mrn na Ma<ara-oosrjpg                                                                                                               20r30429 burcn.o_Reiiado-Mcp r069jp9
                                                                                                                                                            20r3ffi?g_Lou€i.o R.inido MCP r0tSlpq
                                                             j pg              20130e04 Heriandez_Mad          nlMa*a.. 00e2jpe                                                                                                      2or3d32e-Lourcd(o       R!ii: do McP loToree
      2 0 I   30904
                       -Mar n.-M,..ara-004 r
                      -H€
                            m andeu                                                                                                                         ?0130329 Lourcn.o Re,iardo-M6p          r0l9lps
      20r10904 H€nrnd€z Manina Mas.rri 0042jps                                 20rr0e04 re.nand€zManim,M .ara,ooe3jpq                                                                                                                20130329 burcn@_Rqiado-McP 107tjp9
                                                                                                                                                            2013$29 Louiln.o R. nardo MCp,l020j9q
      ?0r30901-H€rnand.z_rrartinr_M!<aB_0043                 jpq               201r0e04 Hnn,ndd_Manina Ma*.n 00e4jpe                                                                                                                 20rr$29-Louri.o         R. naldo MCP       r072jp9
                                                                                                                                                            20130429 Lourcn.o,Re     na   do-Mcp r02ljps
      ,0130e04 Hernandd Mrfrina                 Mr*a*   0044jpe                20r30904-Hnnand.2       Ma(rrr_o09tlps
                                                                                                           Madin.
                                                                                                                                                            2013032g-Lourcn(o                                                        201r032e Lourua.o       Re   mrdo_r,tcp-loTrjpq
                                                                                                                                                                                Reina     do McP r022jp9
      20rr0904,Hemandrz,Manina,Ma<ara-0015                                     20130904 Hemaid€z_Madia Marda 0096rps                                                                                                                 ?0110329 Louan(o Rermrdo            Mcp r074jps
                                                             Jpq                                                                                            201r032e Lourcn.o_Reinrdo M6p r021jps
      ,01r0e04 Hsmidlu M.ftinr                  M dc    0046tpe                20rlogoa,Hehrndez M.nina Ma<ah_0097.1pq                                                                                                               20lr0a2e Lourun.o Re'dardo-McP-1075 jpe
                                                                                                                                                            201303?9_L.urcn.o R.in.rdo MCP r024,lpq
      20130904 uemand€z               Mfim
                               Maiara 0047iN                                   20110904 Hernaidez,Mld na            i/.nara 0093jps                         20r10329 Lourei.o_R.'nardo MCp 1025lps                                   20rr0329 Lourcn.o R€hrrdo_Mcp_ 1075 jpq
      20130s04 r.rnandez Manna MaKm ooa8jps                                    20r30904 Henandeu Mrn na Ma{ara-0099jN                                                                                                                20110329 burcn.o_R.im do M6p 1077lpe
                                                                                                                                                            2080329 Lourenco    Re   mrdo MCp, r0?6Jpq
      20r30e01_H.riandez_Man na_MaxaB_004ejpe                                  20130904 Bemand€z_Ma^ini,Ma*a.. 0100jp9                                                                                                               20r3032g-Ltured.o tuiia do McP 107llps
                                                                                                                                                            20130429 Lourun.o Reialdo MCp l027jp9
      20130904 H€mrnd€z Mad,na Mas.an Oo5ojpg                                  ,0r30e04 H(mnda Manha_Msdh 0101jpq                                                                                                                    20110329,1ourci.o-R€ nardo          McP r079lp9
                                                                                                                                                            z0r303re rourun.o Re na do_Mcp_ rorsjpe
      20rr0904-H.inandez_M.nina_Ma*ara-00slJpq                                 201r0s04 Hdn,nd.z-Mahina Mascra 0102.Jp9                                                                                                              ?08$29      LouRn.o          mrdo MCp r030jp9
                                                                                                                                                            20rr0a2s Lourcn.o_Rernatdo Mcp r029jp9                                                           Re

      20130904 H€nrnd€z Martim Mr(a€_O052.Jps                                  ,0rr0e04 H.nrido Martna_Ma3ah 0rorJpe                                                                                                                 20 r 3 032 g_Lou   r.n.o-Re mrdo MCP 1031jp9
      20110904_Hemand!z_Mafi na,rr,ra<.ra-00531pq                              20110904 He.naido!-M.n ia Mrsaa 0104.1ps                                                                                                              20110329 Louron.o Rernardo MCp_            r$2jps
                                                                                                                                                            20130329 Loorcn.o_R€idrtdo MCp 10311p9
      20130904 Hernandd Manin. Maka.a 0054jpg                                  20110904-Hehridez Mrnna Mr(ar. 0los.tF                                                                                                                2013042s burcn.o-Rehardo-rrcP 103t jpe
                                                                                                                                                            20r3ffi2g-Lou€nco R!iiirdo M6P r0r2.lpq
      20rr0904_Hernaid€z_Manrna_Ma*ara_0055 jpq                                20110904 H.mandez_Mrd           n. M.raa 0106.jp9                            201!0329 Louren.o_Rei:rdo MCP r0t3.lp9                                   20rr0329 Lourcn.o R€ha do_dcP, rfi4.jpq
      20130e04 Hehandez Matna Maicaa 00s6jpe                                   20r30904_He.nande. Manrm Ma(an_o107j0q                                                                                                                201?0329 Lourcn.o Roia do_MCP, t03s,tps
                                                                                                                                                            20t3032g_Lour€i.o Renardo MCP 10l4jp9
      20130901 HerD'ndez Maft na_Ma<an-oo 5 7 i ps                            20130e04         Hnnand4_Mar'dr,Ma*r.           0r0a   jpe                                                                                             20}ro329-Lo!rcio        R. nardo    MCp 10361p9
                                                                                                                                                            201r042s Lourcn.o_Rerna do Mcp         rolsjpg
      20rr090a Herimdez Marin. Mr(ad 00s3.loq                                 20130904_H!inandez-Mad,n. Mas.ra 0r09 jpq                                                                                                              20130329 Loorun.o       Re   mrdo_M6p_     r037Jrq
                                                                                                                                                            20130429 Louron(o-Rein.rdo i\,rcP r036jpg
      20130e04        Hliindez        Mafr'na   M.rara 00ee,ip9               201r0901-H€haid.z Martna MaloE_ou0lpq                                                                                                                  201r0429 Louren.o_R. nardo_Mcp          l033jps
                                                                                                                                                            20r3032g-Lourd.o R€imrdo        MCP_   r037Jpq
      20r30904 H€hrnd€z Mr*ina-Ma{ara_0050 jp9                                20110904 Hernand.z_Mrnna              l,.*ara   0111.1p9
                                                                                                                                                            20130329 Loorui.o_R€inatdo M6p         r04lp9                            20110329 Louron.o Reinardo          Mcp r039jps
      20rr0904_H€rnande_Man'na,M                   .a..-006rjpq               20 I   3   0904_Ho   rnandez,M.n na   Mrsaa 0rrzjpq                           2013032g_Lou€i.o                                                         20130429 Lourcn.o       Reinardo_MGp_      r090   jpq
                                                                                                                                                                                R!iialdo MaP 10391p9
      201!0904 Henandu M.rt,m MaKrn 0062jp9                                   20r30e04 Hemandez Man na_Ma*an                  01lljpe                       ,01304,9 Louren.o   Re   i,ldo.McP' I040jpg                             20r30329_LouRd(o R€h: do MCP r091jps
      20r30904 Hemaidez Man na_Ma !.ah_006r j ps                              201r0e04 Hemand4_Manin.               Man.n 0114jpe                           ?0130429 burunco_Renado Mcp 1041jp9                                     20110329 Louren.o Rona do MCp 1092.Jpq
      20rr0e04_N.rnandez_M,R na_Masora-0054.1pq                               20130904-Henandrz,Mdim Makrrr                   0115   jp9                                                                                            20rr032e Lourci.o        Re   nardo_M6p_    toerlpq
                                                                                                                                                            20r30429_Lourcn(o-Renado   Mcp 1042jp9
      20130904 Hem.ndez Madina              Mr(aa       0069.rp9              ,0rr0e04 H.naid€z Martha_Mas. a-0r16!pe                                                                                                               20 r   303?9_Lourci.o         n.rdo MOP 1094lps
                                                                                                                                                            ,01303?e Louren.o Re,naldo_Mcp_ r043 jpe                                                         Re

      2011090,r Hnnrndez              Manim sr(ara      0065.jps                                                                                                                                                                    20110329 Lounn(o         Re   mrdo   Mcp    r095.1p9
      ,0rr0e04-H{na'dez-M.nim Ma*..a 0067 jps                                 20rr0s0,r_Herd.ndez Mrnna             Ma(aE_orl3jpq                           20rr0329 LduEn.o R.imrdo McP,1015jpq                                    20110429 Louren(o_Reid.rdo-McP FRr 1014lps
      20I30e04 H!nadd.. Mrnini i.laK.r. 0063jpe                               ,0r30e04 Hem.ndez Man na_Ma<aa-ollejps
                                                                                                                                                            20rr$29   Louren.o Remardo M6P 1046]!c
      20130904 Henanda Martm Ma(arr 0069jp9                                   20rr0e04 Heriand.z_Manrnr_M*.a.r 0120jpe                                                                                                              ?0rr090,r-H!inaid.z Mart ia Mas.an 00r3.1p9
                                                                                                                                                            2013032e Lourun.o R.nardo-Mcp r047jps
                  riai d.z_Ma d na,Ma<a6_00 7 0 j pq
      ,0 r r0904,H.                                                           20130904_H(nand.z           Manim Ma(rra_012rJpq                                                                                                      20130904 Hemrnder Madna              M.naR 00lg.iDc
                                                                                                                                                            20r3$29_rour.ico    Re na     do MCP   ro4jps
      ,0rroeo4,uenandez Manrna Ma*:a 007ljpe                                  20]r0e04 H*nanda Martim Mar.aia_or2z.tpe                                                                                    jpe                       20130904_H.rnandez,Madin. M.raa 0020jpq
                                                                                                                                                            ?0rrm?e Lour.n.o    Rernardo-McP_ r04e
      2011090{ Hemrndez Madini Mr(ara 0072Jps                                 20110904 Hemaid€2_Madiia Ma{aG 01211p9                                                                                                                20r30e04 Hemrndez Mrft im_Maxa6_0021 jpq
                                                                                                                                                            20130329 Lourcn.o-R€in.rdo McP         t0s0jps
      20r30s04 Hnnandez Mrrtina_Ma<ara_0073 jp9                               20 r rogo4_H€rnandez-rian na Mrna6 0r24Jpq                                                                                                            20r30e04 Hemand€z-Madina,Ma$ad-0022 jpq
                                                                                                                                                            201303?g_Lourcn.o-R.in.rdo MCp 105r jpq
      20r30904_H€mand.z_Marina,Ma*ara,oo74                  jp9               20r30904-Hernandez Mrn na Mr(aa_0r25                   jps                                                                                            20130904 Nenand4_Manina Mas...r 0023jpe
                                                                                                                                                            201r032g-Lou€n.o Rehrrdo M6P_ r0r? Jpq
      20130904 Hernandlz M.rtim MaKrn 0075jp9                                 20130e04 Ne.mndez_Madrii_Ma*... 0126jpe                                                                                                               20130904     HdBnd.z Maftia Mas.ara 002.J!9
                                                                                                                                                            20r3m2e Lourcn.o_R. iardo Mcp ro5t.lps
      20r]0904 Hernaidez Manna Mar.ra 0o76jps                                 20110904 Hemandrz_Mad'dr              MaK.r.    0127   jp9                                                                                            20r30e04 Heinaddez Man ia_Ma!ca6_002
                                                                                                                                                            2080429 burenco-Renado MCp r054jp9                                                                                          s    lpe
      ,0rr0904_Hernaidez-Madrna-Ma*aa 0077,jpe                                2O]10904-H!inand.r Madim Ma<aE_or?alp9                                                                                                                20130904-H€rn.nde2-Mrnria            Maran     0026.1p9
                                                                                                                                                            201303?9 Lourcn.o              r05sjpq
                                                                                                                                                                                R€ na do_Mcp_
      20r30904-H.rn.ndez,MadiB M.*ara 0073.tp9                                ,0tr0904 H.naidez M'rtina-|,a3a.a.0I,9]p9                                                                                                             20rrogo4-Hem.idez M.d'na Mas.aa 0027jp9
                                                                                                                                                            20r3m29 Lourcn.o Re,nlido-Mcp, r0s5 jpg
      20r30904 H€in.ndez M.d,na M.rara 0079lpg                                ?0130e04 Hemndez MrnLna-M.*ar. 0r30jpe                                                                                                                20110904 Heriandez Mrftim Mas.ara 0023jp9
                                                                                                                                                            20r30329 Lourcn.o_R!inardo M6p 1057jpg
      20130904 H€mrnd€,_Man'na_Ma<i6_00301rs                                  20r30904_Hemandez M.n na Mr(ara-o1rrJps                                                                                                               20110904 Hemandaz Madid.             Mrsr.r. 0029.iec
                                                                                                                                                           20rr0329,LouRrco R.imrdo McP            10s3,lpq
      20130904 Hernandlz              Maria Ma*a6 omr.ioq                     20rr0904-nemand.z Mrnrna Ma(ari,0r32 j99                                                                                                              20r30901_Henandr:-Mafr ina           rras.r.r 0010 jp9
                                                                                                                                                           20130329 Louren.o ReLrurdo MCp          r0s9toq
      20130904 Hernandp Manna                   Ma(rE 00a2jp9                 20130904 Hsnandrz_Mad'na  Mamn 0133jp9                                       20110329 Louren.o-Ren:do McP            1060jp9
      20130904 Nefr andez Madrna_Mr(ara_o03lrpq                               20130904_H{nand.z-Mafr ha Mascra 0r3. rps                                                                                                             20130904 H€hridez Mrdna Mascrn 0032 toq
                                                                                                                                                           20r3fi29_Lourcn(o-Renado MCp            1061jps
      20130901 Hemandez Martim,rra<.ra_0034                 jps               20110904_H€m.ide2 Manrm MrsaD 0l]5Jpq                                                                                                                 20130e04 H.rnaid.z_Manlna Ma,.ara 0033lpe
                                                                                                                                                           20r303?9,Louren(o Reinardo MCp r052jpq
      ,0rr0e04-Hsnrdde?-Mnin. rran..a 003s jpe                                                                                                             201r0329 Louren.o-Reinirdo-Mcp          r063   jps                       20rrogoa-Hernandez Mrnrm             Mrsah 0034jp9
      ?0]30e04 Hehandk Ma^ir Mak.n 0036jps                                    20130e04 Benand.:-Mid           d_Ma*ar.        01r7   jps                                                                                            20r30e04 Hemrndez M,nim,Mae.ara_00r5           jps
                                                                                                                                                           20130329 Lourci.o_Rein.rdo McP 1064jpe
      20130e04 Henaidlz Man na_Mar.ar_0037Jp0                                 20r30904_Hen:dd€. Manrm Makrn_o1331p9                                                                                                                 20110s04     ren,nde_Manin. M.nara 0036jpe
                                                                                                                                                           20rr$29,Lourn.o R!mrrdo MCP r065lpq
      20110904 Hemandez Mafna Mrs.ara 0033.toq                                20130901-H{nand!z Madim Mas.ah 0rrg.toq                                                                                                               20130904_r{nand€r-Manim     Mas..r. 00r7 jp9
                                                                                                                                                           20110329 Lournco     Re   iardo MCp_ r056Jpq
Scann.r HOrUs.rs:admin:De5kop:20130729                   To-20131222_cr€.ft_Unpublished            Sunday, Oecedber     2Z,2Ot3 at4:29 r6   pM        SQnnet HD:Users:admin:D.sktop:20lf0729,Io                 ZOl3l222_at...o_ljnpublish€d:           Sund:y, D€c.mber        22,2Otl at4:2916   pM




                                                                                                                                                 35
                               *
                                            Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 36 of 155 Page ID #:36



                        Listing of "20130729_To_20111222_Crecco_tjnpubjashed'. (Page 40)
                                                                                                                                                     Listing of "20130729_To_20I31,222 _Crecco_IJnpubtished" (paqe 39)
       2or30904_sn rh v croria Mcp_o569 jp9                       20rr0904-9onc shaniod Mas.rn Mcp oa19jD9
                                                                                                                                     ,0130904-5ntrh vdol r-Mas.:lr M6P o,36jpg
       20r30904_sm h vrtor I Mcp 0570.Dq                          20130e01_ston. shainon,M.naG Mcp-oa20 jpq
                                                                                                                                     20r30904 smrh vi.tori, Man.r: Mcp_0237jp9                  2orroe04 smth vdo a-McP osrejps
       20110904-snrh vidona Mcp-0571 jps                          20110904 stone shaidon Mr(ara-M6p os2rJpq
                                                                                                                                     20130904-S(ith v.ron.-Ma,.rra MGp 0233jps                 20r30904 shnh-v'dom McP 0520jp9
       20rr0901 smth vrroia r,tcp-os72jp9                         20rr0904 sroie shannon Ma{rri_Mcp 0322jps
                                                                                                                                     201r0904_smith    ydor.-M.sarr_Mcp o239.lps               2O130904 snirh-Vkrora MCp 052rrps
                                                                  20130904 sron€,shanion Mii:R Mcp o323.ioq                                                                                    20r3090,t-smth v dona McP 0s22.ioq
                                                                                                                                     20rr0904 sm rh_v'ctoria Ma(ad,Mcp 0290 jpq
       20rr0e04 sn irh_v,.ror a,Mc p 0574lrq                      20110904 9tode shrnnoi_Ma*ara Mcp 0324rps
                                                                                                                                     20110904 sdirh_vktoria Ma<ad Mcp o2grjpq                  2or10904-smith vi.tom-McP-o523 jpq
       20110904 smtrh_vicrona Mcp   05/slpq                       20130904 sroie shrnnon_Ma*..r Mcp_032sjpg
                                                                                                                                     20rr0904 smrh-vtdorr Maear. Mcp o?92.iDc                  20110904 smiih vicrora Mcp 0524.rec
       20130904_Smrh Vdona McP_0576jp9                           20110904 non€ shaniod Mas.rE_M€p oa26jps
                                                                                                                                     201r0904_sm rh vi.toria,Makaa Mcp,0291 jp9                20110904 5m th,V doria MCP 0525.1ps
       20r30904-sh h vdora Mcp-0977tps                           20130904 stone shiinon Mrrara_Mcp 0327Jpq
                                                                                                                                     20130901_Sdiih v.roria Mas.ria Mcp 0294jps                2or30904 Smdh-vi.torL Mcp 0526.jp9
       20110904 smith vi.rora-McP 0573Jp9                        20130e04 sroie-sh.nnon Ma(..r Mcp o323jpe
                                                                                                                                     20130904 smrh_vkrorr Ma<ari Mcp o295jpe                   2O1r0904-Smtrh v,.ro. a_Mcp-o527       jpq
       20rr0e04 smrh_vi.rona McP 05/ejpq                         20130904 5ron.,shand.n,Ma3c.R      Mcp 032ejpe
                                                                                                                                     20r30904 smrh-victoia Ma(aa Mcp O295.ioc                  20r30s04 sm th vdona_M€P 052a.lpe
       20110904 sron€_shannon Mrr.r6_Mcp 0779.1ps                201r0904_srode   shrinoi_Miraa     Mcp_033orps
                                                                                                                                     20110904 tmith-vdora Mas...a Mcp 0?97tpg                  20rr0e04 smtrh v(toria,Mcp oezejrs
       20r30904-stone shrnion Man:ra MCp 0730jpq                 20110904 stone shindon Ma{rra,Mcp        033rjrq
                                                                                                                                                                                               20130904_snnh vidor r McP o5r0jp9
       20r30e04,stone    shainoi M.*an M6p oTsljpe               20rr0904 sroie_shadion Malcad,ircp o3lzJpq
                                                                                                                                     20130904 smiih vi.roria Mai.ara_Mcp o299jp9               20130904_sn th V dora MCP_053rlps
       20r30e04 sroi€_shandon MrRrn_Mcp 0732jps                  201r0904,sron€ shainon_M.!cara Mcp_o333.rp9
                                                                                                                                     20rr0904 snirh vdo.a Mas...a Mcp 0r0olpg                  ,orr0e04 shtrh vdoia-McP 0s3rjpe
       20130904 srone_sh.iion MakaE,Mcp 07a3 jp9                 20130904_stone shrnnon_Ma$ra MGp_0334 jpe
                                                                                                                                                                                               20r10904 smnh_vi.roria_Mcp 0531 jps
       20110904 sro.e-shannoi Ma(ara-M6p 0734.jps                20r10904_srone shanion-MaKrrr M€p_oa35.Jp9
                                                                                                                                     ?0r:0904 smtth vi.toria_Mcp 0433jp9                       20rr0s04 smtrh_vrcrora M6P 0514jee
       20130904 stonc shainon_Mr*.n Mcp_o73strg                  20r30904 sionQ_shadnon M8.aia_Mcp 03:5.lpq
                                                                                                                                     20130904 Sniih vdona McP o13,r.ipc                        20r3O904_Smth V dom MCP_o5r5Jpq
       20130904   non. 5h'nnon_tk*ra Mcp 0r36.ioc                20130904 Stone_sh.nnon Ma<ad-Mcp 0337jpq
                                                                 20130904_sroie shrnnon_Marr.r Mcp_m3ajp9
                                                                                                                                     20110904 sm rh_vktor     r   M6p_o43stpg                  201r0904_sdnh v,.torir Mcp_05r5Jpq
       201]0904 sron._sh.ntron Ma<ari-M6p 0737jps
                                                                                                                                     20130e04 smrh vi.toria,Mcp 04a6jpe                        20130s04 smtrh_vicu a M6P 0537jps
       20130904 Ston.-Sha^non Mr<&i,Mcp 0733lpq                  20130904_Ston. Shanrcn-Ma(ra_Mcp-oa39.Jps
                                                                                                                                    201r0e04,snith v dori-Mcp 04a7jps                          2Orro904 5m th_v (oria McP 05lajp9
       201r090._stod€ shannon Mr(ia-Mcp 0739Jpq                  20130904 stone   shaiioi
                                                                                        Mr$ara_Mcp 034ojp9
                                                                                                                                    20r30904_smith vdor.-M6p 0433lpq                           20130904 snrh-vktorir Mcp 0539.1ps
       20rr0904 srone 5h.niod_Mas.rra Mcp-0790 jp9               20130904 srone-sh.nnon_Maka.r Mcp o34l.ioc
                                                                                                                                    2080904 Sm rh-victoia Mcp,o439 jpg                         2Or30904-Snith vi.ror a_MGp_0540 jpq
                                                                 20I:0904 none shanion_Mas.aa Mcp_o34zjpe
                                                                                                                                    20r10904 Snirh v dora McP_0490jp9                          2or3oe04 sm th vdora_McP 054rjpe
       20110904_stone shannon Ma<aa Mcp 0792.1ps                 20r10904 ston€ shainoi Mrs.ara_Mcp 0343jps
                                                                                                                                    2013090a,smtrh v40rr McP 049r toq                          201:0904 snnh-vkiona McP 0542.1p9
       20130901_Stoi€ Shannon MaiaE MCp o/gr.ioc                 20]30904 Stone_Shiinon Marara,Mcp 0344 jpq
                                                                                                                                    20130904 Smrh vi.rona McP 0492Jp9                          2Or30904_Snirh victorir Mcp 051rlpq
      20130904 srone shrnioi,Ma*ara     Mcp,o794jp9              20rr0904 sroia_shannon Ma..i6 ircp 0345rpq
                                                                                                                                    20rr0904 smirh_vrcto.ia Mcp_0493 jp9                       2Orrogoa_smth vdora McP_054,t jpq
      20130904 srone-shanion Mr(arLMcp 0795 rps                  20110904_ston. shanno4-Ma*rE Mcp_0346.1ps
                                                                                                                                    20r30904_snft v dor r_M6P 0494jpq                         20r30e04 smnh_v dori. McP 054sjpe
      ?0130904 Sto4e_Shannon Mr(rra-Mcp 0796.1p9                 20130901-Stone Shrinon Mrsaa M6p o347jp9
                                                                                                                                    20I30904_Snrh vi.tdra_Mcp 0495.1pq                        zor10904 snnh-vi.tori. Mcp 0546.1p9
      20130901-noi€ shinnon_Maicara     MCp_o797      jp9        20130904 ttone-shannon M,s<ar. Mcp 034s.ioc
                                                                                                                                    20rr0904 s6irh_vi(oria Mcp_0496 jp9                       2O130904,Smith vi.ror a_Mcp_o547 jpq
      20110904 srone shannoi_Masaa      M6p,0793)p9              20130904 non.,shannon MascaR Mcp 03't9,tp9
                                                                                                                                    201r0904 5mirh-v dor r MGp_0497 jps                       20130904 smth vdona McP 0943,i0c
                                                                 20130e04_srone shainon_Mi*ara MGp_03s0 jps
                                                                                                                                    ?0rr0904_smrh victora_Mcp 049ajp9                         ,orr0e04 smnh_vr.to..,Mcp        054e   jpe
      ?01r0904_5roi€ shannon    M .rR   Mcp 0300jpq              20rr0904 stone shannon Ma(ari_M6p oasrjpq
                                                                                                                                    20130904 Smiih v,croria Mcp 0499jp9                       2Or30904_Snith   vidorir    Mcp_o550.1pq
      20130904,sron. shanion_Mai€ra     Mcp,030r jpq             20rr0904 srone_shannon Mar.ah Mcp o3s?.Joq
                                                                                                                                    20rr0e04 smrh_vdo.r Mcp,osoojps                           20tro904_sm th v dor a_Mcp_oss llpq
      20130904 srone_sh.nnon Ma(a'!_Mcp        0a02   jpq        20110904_stone shanion-M.saa_Mcp-0353       lps                    20l?0904_sdth vi.rona-Mcp 050r rpq                        zor10904 smtrh_v dona McP 0552jpg
      20r30904_sr.ne shannon    Ma(a6 Mcp 030rJpq               20l30904-Stone Shainoi Mrrara-M6p oas4jps
                                                                                                                                    20130904 Smhh v,cton. McP 05o2tpq                         2oI30904_snith victorir MCp 0553lps
      20110e04_sto.. shannon    ua*ara Mcp_0304 jpe             20rr0904 sioie_shandon Marna tricp O355jpq
                                                                                                                                    20rr0e04 snrh_vdor r McP_05o3jpe                          20tjr0901-sn rh vdorr_Mcp_osr4Jpq
      20Ir0904 ston€_sh..ion Ma(ara_Mcp 0a05.jpq                20130904_stone shannon Mas.ra Mcp,0ss6tps
                                                                                                                                    20130904_Snth Vdona M6P 0504lpq                           20r10904 smrh-v doia McP 0555jps
      20t30904 srone shrnnon Ma(an ficp 0305toc                 20130904 stone shannon Mr(ara-Mcp 0357jpq
                                                                                                                                    20130904 smnh_vi.toria Mcp 0505Jp9                        2Or30904_snirh v'.toia Mcp_0556 jps
      z0lr0e04 stone_shannon M.Krra,Mcp 0307jps                 201?0904_stoie shrnnon_M:ra.r Mcp_$5a jp9
                                                                20130904 srone 5hanion Mcp_05/sjps
                                                                                                                                    201r0904_snirh v dor a-Mcp 0s06jp9                        201ros04 sm rh_victor   r   Mcp 05r7.tpe
      20130904_noi€-Shan.on Makra MCp 0303 jpq
                                                                                                                                    20130904   Snih vi.rora   0507joq
                                                                                                                                                              M6P                             20r10904_sm th v   dora McP_o553j9q
      201?oeo{-stone shrinoi_Ma<ara Mcp_o3oelpe                 20rr0904 sion._shaRnoi M6p,0676tpq
                                                                                                                                    20rr0e04 smnh v'.toia Mcp-osoajps                         2Or30904 Smirh   vdona_Mcp-05s9 jpg
      ?0130904 srdne_shrnnon Mr{ara Mcp     droJpq              2013090a stone shrndon Mcp_0677.1ps
                                                                                                                                    20130904 Smtrh   vdori. McP 0509.i0c                      2013o9c4_sntrh Victorir MCp_0s601p9
      20rr0904_non€ shannon ua*aE Mcp,o3l1jpq                   20130904 srone_shannon Mcp_0673jp9
                                                                                                                                    20130e04 smrh    vi.ror r Mcp-05lojpe                     20130904-smth vdo.a MGP 0561.toq
      20110904 none,sh.nnon Ma<ara-Mcp 0a12 jpq                 20130904 ston€ shanion Mcp 0579.104
                                                                                                                                    20110904 Smtrh   vi.ton: McP 05rr.loc                     20It0904_smrh v dorta MCp 056Zjpq
      20130904_stone    shrinoi_Mi<..r Mcp_o3l3tps              20r30904 stone_sh.rnon Mcp_0530.rps
                                                                                                                                    20110904 sm h    vdona McP-0512jp9                        20130904 Sn h vi.torii_Mcp_056Jjoq
      20r30904 stone shannon-Makrn Mcp-03r4jp9                  20130904_9roie Shrnnon_Mcp 0631jp9
                                                                                                                                   20rrosol_smith v dor a,M6p 0s13.jps                        zorroe04 sm rh_vEbrr McP 0564jpe
      201r0s04_srofu sh,nnon Mas.ara Mcp 03tr.ioq               201r0e04 sionQ_rhanion Mcp,0632jps
                                                                                                                                   20rr0904 5mrh-victona Mcp_os14rps                          20130904 Smrth v dona_M€p,o56sjpq
      2013090,r-srone   shiinoi,M.*an   M6p,oBl6      Jpg
                                                                2013090._5rone shaina'_Mcp   063?   jpq
                                                                                                                                   ?0130e04_smith v'doria-Mcp 0515jpe                         20r3o904 smnh_v,do a McP 0566jps
      20130904 srone shannoiMa(.ra Mcp o3lTioc                  20r30904 stone,Sh.nnon Mcp_0534jp9
                                                                                                                                   20rr0e04 smith-vdo.a Mcp_o5r6jpq                           2O130904-Smith Vi.torir_Mcp_0s67Jpq
      20110904-ston€ shannon_u cara Mcp_ft 1ajp9                ?0130904 5ron.-shanion,Mcp 06a5jp9
                                                                                                                                                                                              2or30e04 sm th_v do.a-M6p 056a.lpe
ScannerHD:Users:admin:Deskropr2O1l0729 To_20t3I222 6r€cco UnDubJished         Sunday,   D.ember 22,2013 at4:29:15   pM
                                                                                                                              Scanner HD Use6 adminrOeshop 20130729 To_20131222_crecco-Unpublish€d          sunday, Decehber 22,2013 at 4:2916 PM




                                                                                                                         36
                                                Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 37 of 155 Page ID #:37




                    Listing of "20130729_To_20131222_Crecco-Unpublished"                        (Page 42)                                                     Listing of "20130729_To_2013 1222_Crecco_unpublashed"                  (Paqe 41)

      20r310r. Siiger    Ma                                         20r310r4,s nq.r_MrrLMcP,0050 jpq                                                                                                       20130904 srone shrniotr McP 0717rp9
                               MCP 0009.jp9                                                                                                     20110904 sron€,shainon_Mcp_0635 jpq
      20rrr0la-s'iqer_Mark_McP_oOlOjps                              ,0rr014 sneer M.rk McP 0061jps                                              20r30904_ston.-sh.iion McP 0637 jpg                        20r10904 srone,sh,nion_MCp-07r3jpq
      20rr10la siiea Marl rrcP 0011jpg                              2013r014tnqer Mllk McP 0052.toq                                             20r10904 sione 5hain.n_Mcp_0533.1pq                        20130904 srone shanion Mcp_07191p9
      20lll0la-sii9er-    ark MCP-0012jps                           u0r3r011s'nq6 Mra M6P 006rjpe                                               20r]ogo4_9tone-shrinon McP 0639rpg                         20110904 sione th,nion_McP-0740 jpq
      2011101a  s'nea Ma.k McP 00r3jps                              2013r0r4-Sidger_Mad_McP_00641pq                                                                                                        20130904 stone shannon McP       074ljpg
                                                                                                                                                201!0904 Sione Shannon_MGp-0590Jpq
      z0lr r0r4-s nq!i_Mar[_McP_001. jp9                            z01rr0r4 sidq.r Mrrk McP 006stpe                                            20r30904_stone-shanno    M6P   069rlp9                     20rr0s0.   srdn._shannon-M6P,0742     jps
      201310r4   snq*    Mark McP 0015.t0q                          20131014    shg{     Malk MCP 0066jpg
                                                                                                                                                20130904 stone shrnnoi Mcp_0692lps                         z0rr0e04-stoie-sh3inon McP       0743 jps

      20rr l0r4_s nq€r_M!rk_MCP_00r6      rpg
                                                                    20rl10ra sii9!i Mark McP 0067jpe                                            ,0r30904-stone shannon McP 069r.lps                        20130904-S(oie_shainod-McP 0744jpq
                sns!r i,lark McP 00l7jpq                            20r31014 giser Malk MCP 0068jpq                                                                                                        20r30e04   stoi.   shainon McP oTasjpe
      20111014                                                                                                                                  20r30904 stom shannoi_Mcp-0594 jpq
      20rlr0r4-s nq.r_urk_MCP_00r3rpq                               2013r014 sne.r Ma* McP 006ejpe                                                                                                         20130904_sron!_Shandon-McP       0746jpq
                                                                                                                                                20r30901-stoi€ shanion McP 0695jp9
      20111014 sns.r M.* McP 0019jpq                                201r1014 s nger Mark McP,0070jps
                                                                                                                                                20130904 Srone Shanion_MCp,0595 jp9                        20110904 sron.     sh  noi Mc.074/jp9
      20r3r01a,5!nser Mr*_McP 0020jp9                               20r3r0r4-s nqer,M.rk McP 007rjps                                                                                                       20130904 Srone     Shannon-MCP_0743 jps
                                                                                                                                                20r3090._sron._shannon McP 0697 jp9
      ,013r014 sineer Mirk McP 00rljpe                              20111014    S   nser_Malk,MCP-0072   jp9                                                                                               20rr0904 srone     shrnioi Mcp 0749j09
                                                                                                                                                20130904 Srone 5hainon_MGp_0593 jpq
      201310la sinser Mr* MCP 0022jp9                               70r3r0r4-sinqer-lr.rk McP 0073       jpe                                                                          jpg                  20110904 none Shanioi_MCP-o750 jpq
                                                                                                                                                20r309o._s!one-sh.inon McP     0699
      20r11014 sineer    M   k M6P 00?3jpg                          20131014 5inger_Ma _MGP_0074Jpq                                                                                   jpq                  20rr0904 sion! shaniod Mcp_0751jp9
                                                                                                                                                20r30904 srone 5hannon_[rcP-o700
      20131014 singer    M,    MCP   0024jp9                        ,01rr0r4-sidqer     na    M6P   007sjpe                                     20r3ogo4jtone-shannon McP 0701rpg                          20110904 Sione Shanion-Mcp_o75z1pq
      20rrr0r4-srisei-Mark_M6P_002s       jps                       20r3r014 sing.i Ma McP 0076Jpg                                                                                                         20rrogo4_stone-shannoi     McP   07t3ip9
                                                                                                                                                20110904 stone shrnnon McP 0702lps
      201110ra siiger Ma.k M6P 0026rpg                              20r3r0r4_sm0n_M k-McP 0077.rp9                                                                                                         201r0904 sion. Shannon,McP_o7r.       jpq
                                                                                                                                                20130904-Srdne,shannod McP 0703 rp9
      20rl r0r4_sinsn_Mark_MCP_0027rps                                                                                                          z0rroeo4_srode shannoi M6P 0704jps                         20r30901-s!one_shainon-McP       0755   jpq
      ,0131014 smqgi Malk McP 00,3,]p9                              201r10r4-5 iser_Ma*_MCp_00791pq                                                                                                        20130904 Sroie Sh,inon MCp-o756jp9
                                                                                                                                                201r0904  5toft shannon_M6p,0705Jpq
      20t3lota Sns€r Ma* McP         0029.1p9                       20r r ]0 r4-siqer-Ma -McP 00a0jps                                           20r30904,sbm_shandon McP 0706 jps                          201r0904   sroi. 5hainod_Mcp-o757jps
      20r3r0r4-s ns€r Mrlk-McP_0o30jps                              2013r014-snqer    M.* McP 00aljps                                           20r30e04-stofu shannon McP 0707jpe                         20r30904_sroi.,shrnnod-McP       07s3jpq
      20r31014 snser     Mr*         003ljps                        20131014 Srnser,Mft k_MCP_0032 jpq                                                                                                     20130904 Ston€ shrnnoi MCp 0759jp9
                               McP                                                                                                              201r0904 sron€ Shannon_MCp_0703 jpo
      2011101a slneer    Mr*   McP 0032jpe                          ,0rrr0r4_srneer_Mrrk-M6P 0033 jpe                                                                                                      20130904 Sron. Shrnnoi,MCp-0760jp9
                                                                                                                                                20r309o4_Srone_shadnon   McP   0709   jpg
      20r3r0]4_srnqer_Mark-ricP-00r3jp9                             20131014 Singer Mrlk      MCP   0034jpg                                                                                                ?0rr0904-sron!-shrnnon     McP 0761     jp9
                                                                                                                                                20130904 sione   lhrinon Mcp 07ro.jps
      20Ir]0I4 sidqer Mark-MGP-0034 jpq                             201?1014 Singer     Mr    M6P_00351p9
                                                                                                                                                20130904 Sione 5hranon,MCP_o7ll,lpq                        20130904 none sh.nnoi      McP 0762jp9
      ?013r014 sineer Mark M6P 003tjpe                              2013r0r4-5insd_Ma4_McP_0036jpq                                                                                                         20110904 sione shanioi     Mcp,o763.jp9
                                                                                                                                                20110904 srone_Shannon-McP-o7l2.lpq
      20r110r4,siiger_M,rk_M6P,0035rpg                                                                                                                                                                     20rr0904_none-shadioi      McP 0764     jpq
                                                                                                                                                20130904 stone shrnnon McP 07r3tpg
      20rrr0r4_sinser_Mark_M€P_00r7Jpq                              20r31010 ktanbuLMGP 06r27        jps                                                                                                   201r0904-stode shannon McP 076sjp9
                                                                                                                                                20130904 stone shrnnai Mcp_07r4rp9
                                                                    20rr1030 rianbul M6P 06123.i0q                                                                                                         201r0901 sion._sh,nnon_Mcp_0755,Jp9
                                                                                                                                                20r3ogo4,srone_shandor M6P 071sjpg
      20rr1014 s,ns{ Mark McP 0039jp9                               ,0r3r03o-riaibu McP 06lrejps                                                20rroeoa-ston.-shannon   McP   0716   jpe                  20r3090.-s.on._sh.nnon-M6P 0767 jpq

      20r3r0r4-5 ns€r Mrrk-McP_0040jpq                                                                                                          20r30904 ston. shannon Mcp 0717jp9                         z0rr0e01-sroie,shainon M6P 0763 jpe
      ,0r3r0r4 snser M.rk ircP 0041jps                              2013t030 r3Enbu _M€P_06rrrlpq                                                                                     jpq                  201r0904 stoie shainon M6P_0759jp9
                                                                                                                                                20r30904 sroie-shanroi-McP-0713
      20131014 sns.r Mi* McP 00-12jpe                               201rr0r0 l3tanbul McP 06l32.loc                                                                                   jpq                  20130S04 Ston€ 5hannon_McP-0770jpq
                                                                                                                                                20r30904_sroi€-shadnon McP     0719
      2013r014,S'nger_Mark_MCP-00.rJp9                              20r31030 kirnbur McP 06r33.lps                                                                                                         20lroeoa eon. sh.nnon McP 0771jps
                                                                                                                                                20130904 Srone Shandon MCP 07r0jp9
      20rrl0r4_srnger-Mark M6P,004a,lpq                             20r110r0 ktanbur McP 05r34jps                                                                                                          20130904 sron. shrnnoi Mcp 0772jp9
                                                                                                                                                20130904 Srone shahnon_Mcp_o7zlJps
      20rrr0l4_r,4qer-Ma _M6P 004s.tpq                              20l]1030 kranbur_McP_o5r35 jpq                                                                                                         20130904 srone shrnior Mcr 0773jps
                                                                                                                                                20130904 Srone shrinon-Mcp_o7z2 lpq
      201]r0r4 siiger Mark McP 0046.1p9                             20l31030,riadbuLM6P 061l6jpg
                                                                                                                                                20rr0904-stone sh.nnon McP 0723rpg                         20110904_xon€_shanioi      McP 0774     jpq
      20111014 5'n9€r Mark MCP 004zjpq                              20131030 EranbuLM6P 06137jps                                                                                                           ,0rroeo4-stode-shanioi McP 077sjpe
      20r3r0r4 s iqs M.rk-McP 0043jp9                               20131030-  nribu -McP,061r3      jpq                                                                                                   20130904 sione shrnnon McP,o/75.jp9
                                                                                                                                                20130904 Srone-shannon_McP     072slpq
      ,013r0r4 snelr M.* McP 004ejp3                                20r3r010_rsrmbu _McP_06rr9       jpq                                                                                                   201r0904 5r.ne shannon_McP,o777         jps
                                                                                                                                                2013ogo4_stone_shannoi M6P 0726jp9
      20131014 sneer    Mi*    McP 00e0jpe                          ,0r310ro_ct.nbu _McP-06r40lpe                                                                                                          2013090.-sr.nejh.nnon_McP 0773,1pq
                                                                                                                                                ,0r30e04-ston.-shannon McP 0727jps
     20r3r014_srnger,Mark_McP_oo5 rJps                              20131010 tstrnbul MCP 0614r.lpg                                                                                                    20131014 sh9.. Ualk rCP
                                                                                                                                                20130e04 ston€ shannon Mcp_0723jpe
     20r3r0r4_singer_Malk,M6P,00s2Jpq                               20111030 tsanbur McP 06r4z.lpq                                                                                    jpq                  2013r014 sinser Malk McP 0001jps
                                                                                                                                                201r0901 srom shannon_Mcp_0729
                                                                    20rrr0r0-htanbur McP,o6r4r jpe                                                                                    jpe                  2orrr0l4_sins{_Mark-McP       0002   jpq
                                                                                                                                               ?0r30e04-sronr,sh3nnon    McP   0710
     2013r0r4 siig€r Mrk McP 0054jp9                                20131010 ktadbul M6P 061aajpe                                                                                                         20rrr0l4_s'dq{,Mark-McP 000r lpe
                                                                                                                                               ?0rr0904 srone shainon McP o711jp9
     201r1014 5,i9n M,rr. MCP_0055jp9                               20rrr030 hranbuLMCP 06r4sjee                                               20r30904 srone shainon Mcp o7r2,Jps                        20rrlor4-sinqu Ma* McP 0004lps
     20rrr0r4-snqer M.4 McP 0056jp3                                 20r31010_ $aib! _McP_05r45lpq                                                                                                         20131014 5hser      Ma.r
                                                                                                                                               20110904 sron._shainon McP 0733 jpg                                                   CP_0005.1p9

     20rrr0r4 sneer M-k McP 00t7jpe                                 20r3r030_lsrmbu _McP_06r47 jpe                                                                                                        20r1r0r4_tns€r_Mr*-Mcp-0006tpq
                                                                                                                                               20r10904,sto4e_shrnnon McP 0734rp9
     20131014 Snger Ma* MCP 0053jps                                                                                                            ?0r30904 srone shrnnoi McP      0/r5rp9                    20l3r0l4,siqer M.lk      McP   0007jpe
     20131014 gnser     Ma     MCP 0059.jps                         201r1030    hhnbll     cP 06149rpq
                                                                                                                                               20130904 Ston. Shannoi MCp 0735.ipo                        20lrr01a snqer M.        M6P   0003jps
SGnnerHD:Us.6:admln:D.sktop:20130729_To_20131222       Crec.o   !npublish.dr          Sunday, Decenber     22.2013 ar 4 29:15   PM        scanner HD:Use6:admin D.sktop:20130729_To_20111222 Crecco   Unpubiished:       Sunday, D€cenber 22, 2011ar 4r29:16   PM




                                                                                                                                     37
                                             Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 38 of 155 Page ID #:38



                    Listing of "20130729-To_2013 1222_Crecco_Unpublished" (Page 44)                                                           Lasting of "20130729-To_2013   1222_Crecco_lJnpublished" (Page 43)
      201rr0r0-hranbur,McP_507r        jps                _20r]1030 htanbur McP 6r26jpe                                       2013r030   kt   nbur McP 06rr0.ioc                        2013r0r0 tsbnbur_McP 5020jp9
      2011r0ro_Lr'nbur,McP_5o74 jpq                                                                                                                                                     20r3r0r0 tsEnbur-McP 602rjps
     _20rrl030,rst.nbur,M6P_6075 jpe                                                                                          ,0rrr0ro_hradbur McP 06l52.lFq                           _2or3 l0r0_r5tanbur-M6P-5022    jpe
     _?0rrr030-r!t.nbu -McP 6076jpe                                                                                           20rrr0r0_Etaibu  M6P 06r5r je3                           ,20lrr0r0-naibu      McP   602rjpq
      20131010   tsi   bu McP 6077jps                                                                                         20111030 6hnbu   M6P 05154jps
      201rr030 Btrnbu McP 60/3.rps                                                                                            20r3r030 Bianbui McP 06155jpq
      20r31010 Btanb0r McP 6079.rp9                                                                                           20131010 kranbor McP_06rs6jpe                             20111010 tshnbrl McP 6026lps
      ,0l]10r0   rsranbur McP 5030.ipq                                                                                        20r3r0r0_rsradbur_McP 06rt7.rp9                           20rr r0r0_r3hdbur,McP_6027Jpq
      ?0rr]0l0,rsradbur,McP 603l jpe                                                                                          20rr10r0_rsradbur McP 06153.1ps                          ,2orr r0roJ,hdbur-McP-5023jpq
      2013r0r0 nanbur     McP 6033jrg                                                                                         20131010   biaibu   MGP-o5r5slpq                          20111030 htanbul McP 602ejpe
      20131030 tshnbu     McP 60s4jps                                                                                         20111010  mnbu M6P_05t60jpq                               20111010 Braibur McP      60l0jps
      20r11030   tshibr   McP 5035ips                     ED4 a9 396_V2 _C   roptsd   co py.J   p9                                                                                      20rlror0 naibu        603rjpg
                                                                                                                              20111030 tsranbu _McP,06t61 jpq                                               MCP
     ,z0rrl030,r,tanbu,McP 6036 jpe                                                                                           20r]l0ro-khnbur McP 06162jee                             _20Irr0r0,rsrinbu McP,60r2 jpq
     ,r0l]1030 hhnbul McP 60a7,jpe                                                                                            20lrr0r0   htanbur McP 0616ljps                          ,?0131030 kt.nbu McP 6033lpq
      20t]r0l0   Btanbur McP 6033.1p9                                                                                         201r1030 Btanbur MGP_o6154,jpq                            20rl1010 tshnbul MCP 6014rps
      2013101O Branbrr MCP_5039        jp9                20rr120r_sn.p.h.r M6P         0004        jp9                                                                                 20r31030 tstanbul MCP 6035.1ps
                                                                                                                              2011r010 Braibur_McP-o5155,tpq
                                                          20rrr?03,siapch.r McP                     jps
      20rrr0ro tsranbur McP_5090jpq                                                                                           20131030 *rib! McP 06166i@
                                                                                        0009                                                                                            20131030 bbnbur_McP 60r5jp9
                                                          2013r203 snrp.har M6P_00r0Jpq
     _20rrr0r0-nanbu McP 60erjpe                                                                                              201rr030 rstrnbu McP 06t67jps                            ,201rr030 lstanbur McP 5037jpq
                                                          20131203 snapchar,MoP_o0I                 jpq                                                                                 ,0131030 hrnbur M6P 6033jpe
     ,20131030 rlranbu McP 60e2jpq                                                              I
                                                                                                                              20Ir1030 ht.nbu McP 06r63jp9
      20131030 ahnbu McP,5ogrjps                          20rI20r_siap(har ircP         00121p9                                                                                         20131030   Braibr   MCP   604rjps
                                                                                                                              2013 r030 ts6nbur_McP_0616e jpq
      20r3t03o_tsranb!]_McP_50941pq                       20lrr2or,sdap(hat McP 00r3.lps                                                                                                20rr r0r0_ nanb!              jpe
                                                                                                                              20r3r0r0 kianbur_McP 06r70jp9                                                _M6P_5042
      2Orrr0r0,rrbnhur_McP_5095,1pq                       201r1203 snap.hat McP         00r4jps                               z0r3r0ro_hranbur McP 06r71.rps                            ?0rr r0r0_r3rinbu _M6P_501rJps
      20r3r$0    ktanbur McP 60e6jes                      20131201 5iaFhar_McP_00rs jp9                                                                                                 ,013r030 ktrnbur NicP 6044jpe
                                                                                                                              20r31030 rsraibu McP 05r7?.lpq
      20r31030 Branbur McP 6097jp9                        201r120r_snrp.har-M6P         0016        jpq
                                                                                                                              20111010   m,bu    _McP_05171.1ps
      20l]10r0_rsra4bur_McP,6093jpq                       ?0rr1203 snrp.hn McP 00r7.Jpg
                                                                                                                              20rrr0r0,rstanbu McP 06174 jp9                           -20r3 r0r0_rshdbur-McP_6045Jpq
      ,0rrr0r0 btanbu                                     2013r203 Snrp.har saP 0013lpq
                          McP 6099.i0c                                                                                        20rr1030 kranbur McP 06175jee                            -201rr0r0-rstadbul McP,6047jp!
     ,?0l]1030 ttinbu McP 6roojpe                         20r3120r snap.har u€P_00rslpq                                                                                                 20rr1030 rshnbur McP 60a3jpq
                                                                                                                              20131030 khnbur McP 06176jp9
      20111010 Bhnbu McP 6r0t.rps                         20rrr203_sdap(hat  McP 0020lps                                                                                                20131010 Branbul MCP 6049jpg
                                                                                                                               2011r0r0 tsranbu _McP,s996 jp9
      201110r0 tsranbur_MGP 5r0ztpq                       20rrr20r-sdap(hat McP 002r jpe                                                                                                z0rrr0r0   naib!r_McP_bo50jpe
                                                                                                                              2013r0r0,r3tanbul_McP 5997jps
                                                          20rr1203 5nap.hd_McP_0022 jpe                                                                                                 20131030 rnanbu M6P 6051jpe
     -r0rrr0r0 hhnbur     McP 6103lps                                                                                         _20131030 ktanb0r McP 5993jp9
     ,20r3r030 Btanbul McP 6104jps                        20rr1201 sdp.har_McP-0023 jp9                                                                                                 ,01rr0r0 kranbu     McP 605rjpe
                                                                                                                               20131030 Branbur McP_5999tpq
      ?0r31010 kranbur McP 6105jps                        2013r20r_snap.hat,M6P 0024 jpg                                                                                                20111030 tshnbu MaP 60s3jpg
                                                                                                                              20111010 tsranbur McP-5000jpe
      20r3r0ro,rsradbu,M6P-6l06joq                        201rr203 snrp.har McP 00?5.lps                                                                                               _20rr r0r0_reuibul_M€P,5054 lpq
                                                                                                                              ,20r310r0 hr.nbu McP 600r.1p9
     _r0rr10ro-rsr.ibu          6r07jpe                   2013r20r snap.har McP 00?5 ioc                                                                                                20131030 htanbur McP 60s5 ioq
                                                                                                                              -20111030 n..bu McP 6002jps
                          McP
      20111010 Bhnbu      MCP   6r03rps                   20rrr203_snap(har     McP 00271p9                                                                                             20r3r030 btanbur_McP_60561ps
                                                                                                                              2011r030_r3tanbu McP 600rjp9
      20r1r030_!eunbul_McP_5r09.lpq                       ?0rrr20l snap.h.t     McP 0023jp9
                                                                                                                             _20rrr0r0 krinbur McP 6004jes                             -20rrr0r0,rsianbur_McP_50571pq
      20r3r030 kranbur McP 6110.i0q                       20131203 Snap.hat     MCP_0019            jpq                                                                                 201r1030-rrhnbur McP 60s3.lps
                                                                                                                              201rr030 ktanbur McP 60o5jpq
      20131030 kianbuI_MCP      6Irr.lp9                  20rrt20r-si.p.h.t     McP 00r0            jp9
                                                                                                                              20Br0r0_riadbur McP 6006jps                               20r1r030 craibuI_MCP 6059jpq
      2013r0r0_rsranbur,McP-5      2   jrq                20r31203 snrp.hrt McP 003rjps                                                                                                ,20r3 10r0_ nanbu,MGP,5050jpq
      20r1r030 ktanbrr McP 6rr3jp9                        2013r20r_snap.hat     McP 00r2.rpg                                                                                            20131010 tstaibu McP 606rjp9
                                                                                                                              20t310ro,rianbul-M6P 6003.1p9
      20r110ro-kranb! -M6P_61 l4 jpq                      20111203 snap.hn McP 0033 rpg                                                                                                ,20rr r030_!3rinbu _M6P_5052 jps
                                                          20r3120r snap.har McP 00r4 toq
                                                                                                                             -20rrl0r0 n.ibu    McP 6009lps
     ,r0l]r0r0 hratrbu McP 6n5jps                                                                                             20131030 tshf,bu M6P_60r0jpq                              2013I030 lst.nbu McP 606rjpq
      201r1030_ *rnbu,McP_5lr5lpq                         20r]l?03 sdap.hat McP 003s.lps                                                                                               ,20r3 l0r0_rsranbul_McP-5051 jpg
                                                                                                                             _20rrl0r0 krrnbu McP 601rjps
                                                          201r1203 snap.hat McP_00l6jpe                                                                                                 ?0r3r030 htanbur McP 606s,jpq
     _20rrr0r0-naibu McP        6117,1pe                                                                                      20r310r0 kianbu McP_6012.jpq
      20111030 tshnbol_MCP,5rl3,lpq                       20l]1?0r snap.har     McP 0037jp9                                                                                            _z0rrr0ro-h.anbur,McP_6055.Jps
                                                                                                                             ,20lrr0r0   rstanbur McP   6013jps
      20r310r0-r3hnbur    McP   6lrejpe                   20131203 smp.har McP_00r3jpq                                                                                                  20131030 rshnbur McP 6057j0q
                                                                                                                              20131010 Btanbur McP 60t1Jp9
                                6l20jpe                   201r1203,snlp.hn McP 003e jpe
     -20Ir1030 ktanbur McP                                                                                                    20t31030,rlranbul,McP     60I9   jps
      201rr0ro-hradbur McP 6l22jpe                        2013r203 snrp.hn M6P_00101pq                                                                                                 20rr1030 hcnbur McP 605elE
                                                                                                                              2013r010 hraibur McP_60r5.lpq
                                                          201?1203 Snap(hat MCP 0041lps                                                                                                201r1010 naibu McP 6070lpg
     -201r1030 rianbur McP 6t23jpq                                                                                            20111030 naiblr-M6P 50l7tpe
      20r3r0r0_rsranbu                                    20r]1203 Snap.ha! MCP 0042lpq                                                                                                20rrr03o_ttaibu McP-607ljpq
                         -McP,5l24.lpq                                                                                        201r1030 nribu McP 60r3jpq
                                                          20r]1203 snae.har_McP-004r jpe                                                                                               20r11030 lsdnbu McP 6072jps
     -,01]10]0htiibuMcP6l,9rp9                                                                                                20r110r0 tsanbu McP 5019 ioq
scannerHD:UseuadminDeskrop2AltA729Io.Z0L3l222at.c.o_Llnpubtished:        Sunday, December 22, 2Ol3 ar 4 29 16 pM        S.ann.r HD:U5e6:adnin Desktop20ll0729_Io.2a111222-Ctecco   Unpublish€d:       Sunday, December       22,20I3 at4:29:16   PM




                                                                                                                   38
                                             Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 39 of 155 Page ID #:39




                     Listing of "20130729_To_20131222_Crecco_Unpublished"                        (Page 46)                                                Listing of "20130729_To_20131222_Crecco_Unpublished"                       (Page 45)

      20r3r203_siap.har_McP-01.6       Jpg
                                                                      ,0t]1,03   snap<hal McP    0,00jp9                                    20Ir120r-snap(hat McP 00aa       jps                          20r3120r_snap.har-McP_0095        Jps
      2013r203 sdp.har-M€P-0l,r7Jpq                                   20r]1203 SMp.hri MCP 0201jp9                                                                                                        z0rrrr03 snap(hat    McP 00s6.lpq
                                                                                                                                            20rr1203 snap.hai MCP 0045jps
      20rrr203-siap<har McP 0r4a lp9                                  ,01]1,0] sirg.hat    McP   0,0,jpg                                    20rr 120r-snap(hat McP 00a6 jpg                               20r31203_Snap.h.r_MGP_0097 lp9
      20rrr20r snap(hat McP-0l4elpq                                   ,0131,0? sirp.hd     McP   0,0]jpg                                                                                                  20r31203 snap.hat McP 00eBjpq
                                                                                                                                            20131203 snap.hat cP 00a7jps
      ?0rrr20l_5n:p.h    MCP 0150jp9                                  2013I?0r siap(hat McP 0?04lpq                                         20rrl20r-snap(h* McP 0043jpe                                  20r3r203_5nap(har_McP_0099.1p9

      201t120r siap(bar-McP-or5r jpq                                  ,01]1,03 snap.Mt McP 0,05,]pg                                         2013r20r snrp.hat M6P 0o49jp9                                 20II203   Snap.hat   MCP   0t00.ieq
      ,0131,03 snap.hat M6P 0ts,jpg                                   20r3r?03_snap.har_McP_0206.1pq                                                                                                      20131203 snap.hd MCa       010tjps
                                                                                                                                            20111203 Snap.h _M€P_00s0 jpq
      20I3120r snao.har,MGP_or5r jpq                                  2011120r snap.har McP 0207jp9                                                                                                      2013r203 snap.h.r McP 0102jpq
                                                                                                                                            20131203 Smtshd MCP 00srrpg
      20131201 tnap.hat McP 01sajps                                   2013r203_9n.p.har_McP_0203     j9q                                                                                                  201r1203 snap.hd MCP 0103jp9
                                                                                                                                            20131203   SnaFh    MCP 0052 toq
                                jpq                                   201?1203   Snap.h    MCP   0209jps                                                                                                 20111203   si.p.hrr McP 0l0ajpe
      20r31203 sn.p.hat McP-o1s5                                                                                                            20111203   SniFh    MCP-0053.jpq
      20111201 snap.h,i McP 0le6jpe                                   20r3r203_snap.hat-M6P_02r0     jpq                                                                                                 201r1201   s p.hn McP,010rjpg
                                                                                                                                            20131201_snap.h
                                                                                                                                                             -McP-00s4Jpq
      ?0lr l20r_snap.h{-McP_0r57 jpg                                  2011r203 snapchat McP 0211jps                                                                                                      20rrr?0r snao.h McP 0l06.ioq
                                                                                                                                            20r11203 snap(hai McP 005sjpe
      20r1120r smp.hd McP 0Mlpe                                       2013r?0r snD.har McP 0212.irq                                         2013!20r-Snap(hat   M6P 00s6     jp9                         20131203_Snap.har_McP-0107 jps

      20rrr20rJnap.har_McP,0r59.lpq                                   20r31?03 sn.p.hat McP 0213jpe                                                                                                      20r3r20r snae.hat McP 0l03.ioq
                                                                                                                                            ?013120r snap.hat i,lcP 00s7jpe
      20131203   s   pthd   McP 0160.1p9                              20rrr20r-snap(har McP 0214jps                                         20rru0r-snap(hat      00s3jps
                                                                                                                                                                M6P                                      20131203 sn:p(har-McP-0l09Jps
      ?0rrr?0r_siaprhat_McP-0r61       jps                            2013I203 snap.hat McP      02l5jps                                    ?0131203 sn.p.hat McP 0059jps                                20rrl20r-snap(hat McP 0110lpq
      201r120r siap(h McP 0r62lpq                                     2011120r snap.h,r_McP 02r6lpq                                                                          jp9                         2013r203 snap.hat McP 011l.tpe
                                                                                                                                            201r1203 Smp.hd,MCP_0050
      20r3120r_tn,p.h:r-MCP 0r6l jps                                  ,0tr1,03 snap.hrt     0,17jp9
                                                                                           M6P
                                                                                                                                            20r31203   silp.h   MCP 0061.jpg                             ?01rr20r,snap(hat-McP       0112   jpq
      201r120r-snap(har-McP_or5{Jpq                                   2011r20r lnap.hd McP 02rajps
                                                                                                                                            ?0r31201  siap.hd McP 0052 Jpg
      20131201 Snap.hat MCP 016!       jpg                            ,0Irl,or.snap.hal McP 0,19 jp9                                        ,0r3rr0r,siap.har McP 006r lpe                               2011r20r-snaprhar_McP_o114Jrs
      20rr120t-snaprhar_McP_or66 jpg                                  2013r?03 snap.hri McP 0220jpe                                                                                                      20rr120r-snaprh.t McP 0tlejp9
                                                                                                                                            20131203 snap.hrt McP 0064tps
      2013120r-snaprhd_M6P_0r67Jpq                                    20131201 S p.har MCP 0221jps                                                                                                       ?013u03 ft.p.h.r McP 01t6jpe
                                                                                                                                            20131203 Snap.har MCP 0065jpq
      ,0111r0r snap.har McP 0r6atpq                                   z0lrtz03.sn.9.hat McP 0,,, jpg                                        ?0tr1,03'sn:p.hat McP     0066   jpg                         20r31203-si!p.har_McP_0r17 jp9
      20r31203 Smp.hd MaP 0169.1p9                                    ?0r3I203 snrp.hat i,icP 022r.jpe                                                                                                   20l]]?0r snD.hat      0ll3.ioq
                                                                                                                                                                                                                               McP
                                                                                                                                            20rr1203 snap.hat McP 0067jps
      20131203 Snrchd MCP 0l70.leq                                    20131203 snap.hat_McP_0??4Jpq                                                                                                      20r3r20! snrp.hri McP 0r9.jp9
                                                                                                                                            20131203_Snap.har_McP-0063,jpq
      ,01r1103 smFh.r McP 0171jps                                     20rrr20r_snap(hat-McP-0?2s     lpq                                                                                                 20111203 5nap.h
                                                                                                                                            20r3120r_snap(hat-M6P  0069 jpq                                                -McP_0r20lps
      20111203 smFhai McP 0172jpe                                     20r312o3-snaerh.t    M6P   0226jpe                                                                                                 20r3r?0r,snapchar_McP,0r2l jpq
                                                                                                                                            20ll l203,snaP.h.t McP 0070 jps
      20r3r03_snapthar-McP_0r7r.jp9                                   20111201 Snap.hd MCP 0227jps                                                                                                       2013r203 Snap.hat     MCP 0122.rpg
                                                                                                                                            20rr120r snap.har MGP_007rjpe
      2013u03 snap(hat McP 0t7a&q                                     20111203 snap.har,M6P_0223trq                                                                                                      2013120r snap.hat McP 0r2rrrp9
                                                                                                                                            201312o3_snap.h _M€P_00721pq
      20131201 Snap.hat MCP 0175 jpg                                  20131203 sn.pchat McP 022ejps                                                                                                      201rr203-siap(h.t McP 0r2a.lpq
                                                                                                                                            20131203 sn.Fh.r McP 0073jpg
      20I11203-snap(har_McP_o176rpq                                   20131203   Sn4.hri   MCP 0230jps
                                                                                                                                            201r1203   snrFhn   MCP 0074rpg                              ,0Irl,03.snap.hat     M6P 01,5     jp9
      20lrl20r_snap(h.t_MoP_or7zlpq                                   20131201   S   p.hai MCP O231jp9
                                                                                                                                            20131203 5nap.har_McP_0075.1pq                               20r3120r snap.hat McP 0126jp9
      20111201 snap.hn McP 0lTajpe                                    ,013t,0]'siap(hat McP 0?3, jpg                                        ,013]r03-snap.har McP 0076.1pe                               20r3r203 snaodar McP 0r27.tDq
      20131203   smp.hd     McP   0179jp9                             ,0131,03 snap.h{ McP 0,1]jpg                                                                                                       20rrr20r siao.hlt     McP 0I23.i00
                                                                                                                                            ,013rr03 snap.hai McP 007/.jpe
      20r3r20r si.Fhn McP0130.ioq                                     20131203 Snap.hd,McP_0?r4lps                                                                                                       20131203 Siap.har MCP 0r29jp9
                                                                                                                                            20131203 Snap.har,McP-0073tpq
      ,0rrr?03 siapth.t McP,o13r jpe                                 2O13r203,Sn,p.hd_McP-0235 1pq                                                                                                       20131203 Snrp.har-McP_0rr0.jps
                                                                                                                                            20rt120r snap(hat   M6P 0079.i0c
      ,013},03 snap.hat M6P 01a,jpq                                  20rrr20r snar.h.r M6P 0236.ipq                                                                          jps                         20r3r201 snap.har_McP_0lrl jpq
                                                                                                                                            20r]r20r-sn.p.h{    McP   0040
      2013120t snap.h,t_MCP                                          20r1r203 snapchri McP 02r7jps
                                  0133 Jpq                                                                                                  2013120r Smp.hd MCP 003rjpg
      20rr120r_snap(hat_McP_0I34 Jpq                                 20131203 Siap.har MCP 0233jps                                                                                                       20131203 Snap.hat     MCP   0133rps
                                                                                                                                            20rr1203 Snap.har M€P_0032Jps
      ,0r3rr03 snap.h      0r3sjpe
                            M6P                                      z0rrl?0r,si.p.hat McP 0r3ejps                                          z0r3rr0r-snap.hi McP 00ar                                    2013t201 snapchat McP 0r34 toq
                                                                                                                                                                             Jpe
      20u1201 snap.har McP 0r36jpe                                   20r3r201-snrp(hai McP 0240 jps                                                                                                      201ru03_siap(hat McP 0r35.lpq
                                                                                                                                            2013r?03 snapchn McP 0034 rpg
      20rr1203 smp.hri McP 0r37jps                                   20r31203 snap.h* McP 02a1jpe                                                                                                        ,0t3rr03-snap.ha' M6P 0136jpe
                                                                                                                                            20131203 Snap.hai MCP 0035tpg
      20r3r20r,shap.hd-McP-0r$lpq                                    2013r203 sn,p.har_McP_0242      1pq                                                                                                 2011r203 Snap.hat MCP,or37Jp9
                                                                                                                                            2013120r_snap(har-McP-0036jpe
      ,0131,03 sn:pchat McP 01a9jpq                                  2013r20r,sn.p.har-McP-0243     jpq                                                                                                  20r3r203 5naprhd_MGP_oIr3lpq
                                                                                                                                            201ru0r-snarhat     MGP 0037.jpe
      20131203 5nap.hai MCP 0190.jps                                                                                                        20131203 Snap.har MCP 0033jp9                                2013r203 siap.h.r McP 013ejps
      2013120r-snap.h,t MCP-o19r Jps                                 ?0131203 Snap.hn MCP 0245jpq                                                                                                        ?0131203 Sirpdrr MCP 0140jps
                                                                                                                                            2013120r snrp.har McP_0039jpq
      20rr120r_snap(har_M6P_0r92Jpq                                  2011120i s p.hn McP 0245jps                                            201312oljmp.tar_M6P_00901pq                                  2013r20r snrp.har McP 0141Jp9
      ,013rr03 snrp.hat
                      McP 01e6jps                                    ?01]l?0].snip(hat McP 0,47 jp9                                         20r31203   sdFh.t   M6P   0091jes                            20rrr?0r snap.hat     McP   0l42.ioq
      2013r20r sn4.hd lrcP 0197jp9                                   ?0r3r20r_snrp(hat McP 02as jps
                                                                                                                                            ?0r:1203   sn.Fhr   McP 0092jps
      20rrr20r-siip.h.r,McP-or$ jp9                                  2011120r snap.hat McP 0249.jpg                                                                                                      2013120r snap.hai McP 0141ipq
                                                                                                                                            20131203 5nap.har_McP_0093 Jps
      2013r20r snaFhar McP 0r99Jrq                                   20131201 5nap.har_MCP 0?50,lps                                                                                                      20r1120r snap.har McP 0r45Jpq
                                                                                                                                            20131203 5napch:t_McP-0094.jpq
sGnn.r HD:Us€rs:admln Desktop:2o73o729.Io      2O!31222 Cr€c.o   Ljnpubl15hedj       sunday,   oecember22.20tt ar 4:29:16   pM        s(ann€r HD:Us€rt:adnin Desktop:20!3o729-lo 2o!3t222   A   r...o_Unpubtished:      5unday, D€c.mb€r          22,2013 at4:29:16   pM




                                                                                                                                 39
                                               Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 40 of 155 Page ID #:40



                      Listing of "20130729-To_20131222_crecco_Linpublished"                      (Page 48)                                               Listing of "20130729_To_2013 1222_Crecco_Unpublished" (Page 47)
      ,0131,15'co*i€r-Kev'n'McP 6,70jp9                                                                                                     2011r01 snap.hat_MGP_o2st.lps                                          2013rr15 co$der Kevii McP 62rgjpq
      ,0131?15-connel-X€vi McP 6,71]p9                                                                                                      20131203 sme.hat M6P_0252jpq                                           ?0111215 Co*ner xevin MCP 6220tps
                                                                                                                                            20111201 snap.h.t M€P 0253jp9                                          20rrr2 ls_co*n.r_(ev   n-McP_622    r,lps
                                                                                                                                            2013 1203_siap.hd-McP      0294   jpg                                  20rrr2rs_coni{_x€v     n,McP_6222,tpq
      201rurs conn.r      xev n McP_5274jpq                                                                                                 20Bl20r snap.hri McP       0255.jpg                                    20I31215 co ner Kcvln McP 622ljpe
      20rlur5 co*ier      Kev'n McP_52751pq                                                                                                 20r3r201 snap.hai McP     0256jps                                      20I1121s conner kwn McP 622ajpe
      201r12rs_co*id      Kevh_McP_5275       jpq                                                                                           20rr1203 snap.har McP     0257.1pq                                     20Ir1215 conier Kevh McP 622sjpe
      20rr1215    co*n.   rcvin McP 6277jpe                                                                                                 201rr01 smp(hit,M6P                                                    20Irr2rs_co*ier_Kevin_McP_5226  jpq
                                                                                                                                                                      02s3jps
                                                                                                                                           20131203_Snap.h.t_MCP  0259 jps
                                                                                                                                                                                                                   2Orrr2 rs,co{ner_xev'n_McP_6227 jpq
      2013121s    Co ner Kevn    MCP,5279Jpq                                                                                               20131203   si.pchn McP 0260jp9
      20r3r2r5_Co ner     Kev n,M6P_6   2   30.1rs                                                                                         20131203 snap.hn McP 025r.jps                                           201r1215 Co ncr Kan MCP 6229.1ps
      20rrrlr5 Conn.r     Kev   n Mot523r.lec                                                                                          20r312rs co3ner_Kevii_ 6P                                                   20r312r5 Co ner k€vn MCP 6230jp9
      20r31215 conne. kevin McP 62a2jpe                                                                                                    201312r5,co*ner Kev n McP 61a0jps                                       2orrl2ls,conner_Kerd-McP-52r l jpq
      ?01lur5 conner (ev'n       McP 62a3jps                                                                                               20111?r5_Co*d.. (ewn MCP 6131jpq                                        20rrr21t-conner,x€vm-McP,6232 jpq
      201312r5    Co{nn Kevh MCP-6?34lpq                                                                                                   20131215 co in K.vin McP_bl32Jpq                                        2O131215    Co(ier Kevi,   MCP   6233jps
      ,0rr12r5 co*ie_(evh_McP_6?35,lpq                                                                                                     2013121s conner K.vin_McP_6l33Jpq                                       201?1215    Co{ier (evii   MCP   6231jps
      20rr1215 co{n.r Kevri M6P 6236 ipq                                                                                                   2013121s co{n€r_kQvin_Mcp-5l34lpq                                       2011r2r5 Co{ner (ev'n MCP 62rS.lps
                                                                                                                                           20r3r215_Conner    K.v n MCP 6rA5.lp9                                   ?01312ls-co*ns-(evn McP 6236jpq
      2013I?rs co ner tuvn McP 6233jps                                                                                                     ,0rrr2rs_conner Kev n McP 6r36jps
      20rrr2 r5 co"ner,Kev n_McP_623ejpq                                                                                                   20131215 co*ne, Kevrn McP 6137.10c                                      20rr1215 Conner R€vn MCP 6?33jp9
      ,0lr l, l5-co{oel-Xevln-i/cP 6,90 jp9                                                                                                2013r 15 Co*iar_(ev,n_Mcp-6r33 jpe                                      201312r5_Co*ner Kev n MCP 6?39.lps
      201312 r5-conn{-(evid-McP 62er jpq                                                                                                   201112r5 Co*n.i_Kevin Mcp 6rsejpe                                       20r3r2 rs_co$ier_K.vm,M6P_5240 jps
      201r121s Conin Kevh        MCP 6292.jpg                                                                                              20r]12ls cofner kvin McP 6r90.Jps                                       20r31215 co*ner Kevin McP 62atjpe
      20tl12ts coni€r kevh       McP 529rJpq                                                                                               20131215 Conne.    Kev   n MCP_5r9rlpq                                  201312t5 conne. Kevin McP 6242jpe
      ,01r},1s'co*iel     Kevii-McP 6,94!p9                                                                                                20lr121s conner-K€v n Mcp 6192.rp9                                      2013 r2r5_Coft .r_(.v'n_McP_524rlpq
      ,0131,ls-co*nlr X.v n      McP   6,95!p9                                                                                             20r312ls_co*der Kev n MCP 6193jps                                       20rrr2r5,conn€r_Kev n_McP_6244.1pq
                                                                                                                                           20rr12rs_co*de. (evrn McP 61q1jps
      20r3   t2r5 conner_K€v n,McP_6297 j9q                                                                                                20131215 Coqner Kevin MCP 6l95.ioc                                      20111215 Conner Rcvn MCP 6246.10s
      ,0rrr2r5_conner_xev,n_McP-62e3    jpe                                                                                                20131215 co{n€i_Kevid-Mcp          srs6jpe                              20131215 Co*ner K€vn MCP 6?47jp9
      20r3r2rs conne. Kev,n McP 6299jp9                                                                                                    20rl12r5-conn.r xev'n McP 6197jpg                                       ,013I,15 coniel Xevh M6P 6,43jpq
      201r1215 Conns kvin MCP 6300jp9                                                                                                      20lr12r5 conner x€v,i McP 6r$lpq                                        20131215 co*ne. Kevm McP 62aejpe
      2011121s   conrer   Kevin McP    srorjpq                                                                                             ?013u15 conner     Kev   n McP_5reeJpq                                  201112r5   co*n(   Kevii M6P 62sojps
      z0rrlrr5 co*i€r rcvin McP 630r.tpe                                                                                                   2013121s_conner-Kev n McP 6200.1ps                                      20rrr2r5_cotuer_Kevin_McP_625rJpq
      ?013rrr5 co*n.r rkvn McP 630rtpe                                                                                                     2013r?rs_co*ne. kevin McP 620rjpg                                       20rrr21s-conn*,(aii-McP          6252Jpq
                                                                                                                                           201312r5 co*in_Kevin-Mcp           5202   jpq                           20131215 Co*ner kev,n MCp 6251.rps
                                                                                                                                           201312t5 co{ner,(4id McP 6203jpe                                        20r312 rs_Conner_kev   n_MCP_6ZS4.Jpq

                                                                                                                                           201112r5-conier Kev,n Mcp 6204Jps                                       ?0rr12rs,co{ner-K€v d McP,6z55)E
                                                                                                                                           20rrr21s connef,xrv i,M6p          620s.1p9                             20111215   Co(ier Kevn     MCP 62s6Jps

                                                                                                                                           2013121s_conder    Xev   n McP 6206.1p9                                 ,0rrr2   r5_co*ner_K€vm_MGP,E257lpq
                                                                                                                                           201r1215 Co*ner Kevrn MCP 6?07.ieq                                      20131215 co ne. Kev,i McP 6253jpe
                                                                                                                                           20131215_co*ner (evin McP 620a.jpe                                      201rr2r5_cd{nn_(evii_M6P_6259jps
                                                                                                                                           ?013121s Co*f,€r   kvin    MCP_6209jp9                                  201r1215 conn{ (ev,n McP 5260.ieq
                                                                                                                                           2013ur5,co*n€i lcv'd McP 6210jpe                                        20r3r2r5_Co{ner_Kevin_M€P-626r jpq
                                                                                                                                           20rr12l5 conn:r Kevin McP 62rrjpg                                       ?0rr1219 conder Kevn McP 626?.ioq
                                                                                                                                           ,01]1,15 conne..X€vii M6P 6,t,lpg                                       201112 r5-Co$rer_kry n_MCP 626l.Jpq

                                                                                                                                           20rlrzrs-conner X€v r MGP 6213lpq                                       20rr12ls co*i e r-x€v d-McP-6? 541 p!
                                                                                                                                           2013121e conner    Kev   i_M6p_5214jps                                  ,01]1,15 co*ner lcvn McP 6,65.ip9
                                                                                                                                           20rrr?rs conder                                                        20rrr2rs-co*n.i-Kevin-McP,5255        jpq
                                                                                                                                                              Kevrn McP       6215jp9
                                                                                                                                           201r12 r5 co*ner_(evrn_Mcp_62 l5          jpq
                                                                                                                                           20rlr2r5_co*i€. r(ev,n Mcp 6217.jps                                    20rrur5-conn(-rcvn-MGP_5253.jpq
                                                                                                                                           20rr12r5 co n€r Kevin McP,52l3jpq                                      20r3121e condlr ({'n i,lcP 626ejpe
Scanner HD UseB:admin:D.sktop:20130729               To 20I31222 Gre.co_Unpublish€d: Sunday, D€cember 22, 20l3 al4:29 l5   pM        scannerN0 tlse6 admin:Deskrop:2a!30729                fa 2otaI222_at..co_Ljnpubtish€.t:      Sunday, oecenber      22,20I3 at4:29:16   pM




                                                                                                                                40
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 41 of 155 Page ID #:41




   trackingupdates@fedex.com                                    December 30, 2013 6:48 AM
   To : michael @ michaelgrecco.com
   Reply-To : trackingmail @tedex.com
   FedEx Shipment 797496657553 Delivered




    This tracking update has been requested by:
    Company    Name:                     MGP, INC
    Name:                                Michael Grecco
    E-mai1:                              michael @michaelgrecco. com


    Our records indicate that the folfowing shipment has been delivered:
    Reference:                           Legal & Professional
    Ship (P,/U ) date:                   Dec   26t 2013
    Delivery date:                       Dec   30, 2013 9:33   AM
    Sign for by:                         R. WAI,KER
    DeLivery locatlon:                   WASHINGTON, DC
    DeLivered to:                        Receptioni st,/ Front Desk
    Service type:                        FedEx 2Day
    Packaging type:                      FedEx Envelope
    Nunice   r of pieces   :             1
    Weight:                              0.50 ]b.
    Special handling/Servi     ces   :   Adult Signature Requlred
                                         Deliver Weekday
    Tracklng nurdler:

    Shipper Information                        Recipient Information
    Michael Grecco                             VA Regi stratlons
    MGP, INC                                   UNITED STATES COPYRIGHT OFFICE
    310   3 17th Street                        101 INDEPENDENCE AVE SE
    SANTA MONICA                               WASHINGTON
    CA                                         DC
    US                                         US
    9040.5                                     24559


    Please do not respond to this message. This emaif was sent from an
    unattended mailbox. Thls report was generated at approximately B:48         AM CST
    an 72 /3A /2AI3.
    To fearn more about FedEx Express/ please visit         our website at



                                               41
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 42 of 155 Page ID #:42




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0008                   _0009                        _0010                   _0011




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0012                   _0013                        _0014                   _0015




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0016                   _0017                        _0018                   _0019




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0020                   _0021                        _0022                   _0023




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0024                   _0025                        _0026                   _0027
                                                42
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 43 of 155 Page ID #:43




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0028                   _0029                        _0030                   _0031




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0032                   _0033                        _0034                   _0035




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0036                   _0037                        _0038                   _0039




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0040                   _0041                        _0042                   _0043




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0044                   _0045                        _0046                   _0047
                                                43
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 44 of 155 Page ID #:44




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0048                   _0049                        _0050                   _0051




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0052                   _0053                        _0054                   _0055




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0056                   _0057                        _0058                   _0059




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0060                   _0061                        _0062                   _0063




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0064                   _0065                        _0066                   _0067
                                                44
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 45 of 155 Page ID #:45




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0068                   _0069                        _0070                   _0071




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0072                   _0073                        _0074                   _0075




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0076                   _0077                        _0078                   _0079




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0080                   _0081                        _0082                   _0083




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0084                   _0085                        _0086                   _0087
                                                45
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 46 of 155 Page ID #:46




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0088                   _0089                        _0090                   _0091




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0092                   _0093                        _0094                   _0095




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0096                   _0097                        _0098                   _0099




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0100                   _0101                        _0102                   _0103




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0104                   _0105                        _0106                   _0107
                                                46
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 47 of 155 Page ID #:47




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0108                   _0109                        _0110                   _0111




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0112                   _0113                        _0114                   _0115




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0116                   _0117                        _0118                   _0119




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0120                   _0121                        _0122                   _0123




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0124                   _0125                        _0126                   _0127
                                                47
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 48 of 155 Page ID #:48




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0128                   _0129                        _0130                   _0131




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0132                   _0133                        _0134                   _0135




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0136                   _0137                        _0138                   _0139




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0140                   _0141                        _0142                   _0143




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0144                   _0145                        _0146                   _0147
                                                48
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 49 of 155 Page ID #:49




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0148                   _0149                        _0150                   _0151




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0152                   _0153                        _0154                   _0155




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0156                   _0157                        _0158                   _0159




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0160                   _0161                        _0162                   _0163




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0164                   _0165                        _0166                   _0167
                                                49
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 50 of 155 Page ID #:50




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0168                   _0169                        _0170                   _0171




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0172                   _0173                        _0174                   _0175




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0176                   _0177                        _0178                   _0179




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0180                   _0181                        _0182                   _0183




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0184                   _0185                        _0186                   _0187
                                                50
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 51 of 155 Page ID #:51




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0188                   _0189                        _0190                   _0191




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0192                   _0196                        _0197                   _0198




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0199                   _0200                        _0201                   _0202




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0203                   _0204                        _0205                   _0206




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0207                   _0208                        _0209                   _0210
                                                51
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 52 of 155 Page ID #:52




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0211                   _0212                        _0213                   _0214




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0215                   _0216                        _0217                   _0218




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0219                   _0220                        _0221                   _0222




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0223                   _0224                        _0225                   _0226




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0227                   _0228                        _0229                   _0230
                                                52
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 53 of 155 Page ID #:53




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0231                   _0232                        _0233                   _0234




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0235                   _0236                        _0237                   _0238




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0239                   _0240                        _0241                   _0242




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0243                   _0244                        _0245                   _0246




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0247                   _0248                        _0249                   _0250
                                                53
      Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 54 of 155 Page ID #:54




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0251                   _0252                        _0253                   _0254




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP   20131203_Snapchat_MGP
        _0255                   _0256                        _0257                   _0258




20131203_Snapchat_MGP   20131203_Snapchat_MGP        20131203_Snapchat_MGP
        _0259                   _0260                        _0261




                                                54
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 55 of 155 Page ID #:55




                           EXHIBIT
                             “B”
                                       55
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 56 of 155 Page ID #:56




      YOUR MONEY              Jan 9, 2019

   50 Best Money Saving And Money Making Apps
       5 min read      by Mark Sander




                                              Apr 15, 2018

                                            With Stormy Economic Times
                                            Ahead, Americans With Retirement
                                            Funds Are Jumping On Gold
                                              5 min read   by Admin




                                            YOUR MONEY



                                                                  56
https://www.volleypost.com/                                                                                1/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 57 of 155 Page ID #:57




                                       May 1, 2018

                                    How To Get The Most Out Of Your
                                    Tax Refund
                                       5 min read       by Megan Roth




                                                    Grow Your Money
                                         Get tips on saving, investing and practical
                                                            nance



                                                     57,332
                                                  Registered users at Volleypost


                                      Your Email                           Get Tips




                                 The Latest
                                      LIFESTYLE




                                       Jan 23, 2019
                                                               57
https://www.volleypost.com/                                                                                2/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 58 of 155 Page ID #:58
                                    Top 6 Bene ts Of Assisted Living
                                    And How It’s Changing In 2019
                                       5 min read     by Ryan Kinnar




                                      YOUR MONEY




                                       Aug 6, 2018

                                    10 Smart Ways To Generate
                                    Passive Income
                                       5 min read     by Mark Sander




                                      INVESTING




                                       Aug 6, 2018

                                    Investing In Gold Can Help In
                                    Financial Standing
                                       10 min read     by Ryan Kinnar




                                      YOUR MONEY




                                       Jul 30, 2018
                                                              58
https://www.volleypost.com/                                                                                3/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 59 of 155 Page ID #:59
                                    Thirty Ways To Make Quick
                                    Money On The Side
                                      5 min read   by Ryan Kinnar




                                      SSD




                                      Jun 28, 2018

                                    Top 5 Common Social Security
                                    Disability Myths
                                      5 min read   by Megan Roth




                                 Most popular

                                      YOUR MONEY        Dec 28, 2016


                                    4 Brilliant Ways To Boost Your Income Right
                                    Now




                                      YOUR MONEY        May 19, 2018


                                    YouTube Monetization: Making Money Out
                                    Of Videos




                                      YOUR MONEY        Apr 30, 2018


                                    The Most Common Tax Scams During Tax
                                    Season



                                                           59
https://www.volleypost.com/                                                                                4/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 60 of 155 Page ID #:60


                                      YOUR MONEY          Apr 15, 2018


                                    Retire Rich With These 4 Very Useful Tips




                                      LIFESTYLE        Mar 22, 2018


                                    Check Out 14 Of The Most Beautiful And
                                    Costly Homes Of The Stars




                                                    Download Our App




                                      YOUR MONEY

                                       Jun 28, 2018

                                    6 Tips On How To Write A
                                    Check Safely
                                       5 min read     by Mark Sander




                                       Jun 28, 2018
                                      SSD


                                    How The Social Security
                                    Disability Veri cation Letter
                                    Helps
                                       5 min read     by Ryan Kinnar




                                                              60
https://www.volleypost.com/                                                                                5/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 61 of 155 Page ID #:61

                                      YOUR MONEY




                                      Jun 27, 2018

                                    Maslow’s Hierarchy Of Needs:
                                    The Human Motivation Theory
                                      5 min read   by Megan Roth




                                      SSD




                                      Jun 25, 2018

                                    The Importance Of Social
                                    Security Disability History On
                                    Work
                                      5 min read   by Ryan Kinnar




                                      INSURANCE




                                      Jun 25, 2018

                                    How Insurers Calculate Car
                                    Accident Compensation Claim
                                      5 min read   by Megan Roth
                                                           61
https://www.volleypost.com/                                                                                6/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 62 of 155 Page ID #:62



                                      YOUR MONEY




                                      Jun 15, 2018

                                    How To Safeguard Car Accident
                                    Compensation Claim
                                      5 min read   by Ryan Kinnar




                                      SSD




                                      Jun 15, 2018

                                    What Are The Social Security
                                    Disability Employment Rules
                                      5 min read   by Mark Sander




                                      YOUR MONEY




                                      Jun 10, 2018

                                    5 Ways To Get A Divorce Without
                                    Breaking The Bank
                                      5 min read   by Megan62
                                                           Roth
https://www.volleypost.com/                                                                                7/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document        - Practical Personal Finance
                                           y    g 1 Filed 02/14/19 Page 63 of 155 Page ID #:63




                                   YOUR MONEY




                                    Jun 10, 2018

                                  What Is The Average Income In
                                  America?
                                    5 min read    by Ryan Kinnar




                                   STOCK MARKET




                                    Jun 4, 2018

                                  Here Are The Best Ways To Value
                                  A Stock
                                    5 min read    by Megan Roth




                                   INSURANCE




                                    Jun 4, 2018

                                  4 Simple Ways To Reduce Car
                                  Insurance After Accident
                                    5 min read    by Ryan Kinnar
                                                           63
https://www.volleypost.com/                                                                      8/12
1/29/2019
        Case    2:19-cv-01153-DMG-AFM          Volleypost
                                          Document   1 -Filed
                                                          Practical Personal Finance
                                                                 02/14/19        Page 64 of 155 Page ID #:64
                                   5 min read by Ryan Kinnar




                                       SSD




                                       May 30, 2018

                                     How Social Security For Disabled
                                     Dependents Works
                                       5 min read    by Megan Roth




                                       SSD




                                       May 28, 2018

                                     Can Social Security Disability Be
                                     Garnished?
                                       5 min read    by Mark Sander




                                       SSD




                                       May 28, 2018

                                     Social Security Disability Taxable
                                     Or Not?
                                       5     i   d   b M     64
                                                             R th
https://www.volleypost.com/                                                                                    9/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 65 of 155 Page ID #:65
                                      5 min read   by Megan Roth




                                      LOANS




                                      May 27, 2018

                                    If Money Is Tight, Consider
                                    Getting A Personal Loan
                                      5 min read   by Mark Sander




                                      YOUR MONEY




                                      May 23, 2018

                                    Student Loan Debts May Be
                                    Cancelled For Disabled Veterans
                                      5 min read   by Ryan Kinnar




                                      YOUR MONEY




                                      May 23, 2018

                                    Explanation Of Bene ts – How
                                    You Save Money
                                                           65
https://www.volleypost.com/                                                                                10/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 66 of 155 Page ID #:66
                                      5 min read   by Megan Roth




                                                      More articles




   Your Money                                               Career

   Real Estate                                              Lifestyle

   Markets                                                  Stingy Zone
                                                           66
https://www.volleypost.com/                                                                                11/12
1/29/2019
        Case                               Volleypost
                2:19-cv-01153-DMG-AFM Document   1 -Filed
                                                      Practical Personal Finance
                                                             02/14/19        Page 67 of 155 Page ID #:67

   Contact Us Terms & Conditions Privacy Policy

   © 2018 All Rights Reserved Volleypost




                                                       67
https://www.volleypost.com/                                                                                12/12
1/29/2019
        Case                             Kobert Media
               2:19-cv-01153-DMG-AFM Document         | Intelligent
                                                 1 Filed            Content Marketing
                                                                02/14/19       Page 68 of 155 Page ID #:68




PERFORMANCE ADVERTISIN
                                              From Another World




                                                        68
http://www.kobertmedia.com/                                                                                  1/3
1/29/2019
        Case                                Kobert Media
                  2:19-cv-01153-DMG-AFM Document         | Intelligent
                                                    1 Filed            Content Marketing
                                                                   02/14/19       Page 69 of 155 Page ID #:69




                                                                               ABOUT


                                                              CONTENT MARKETING THAT CONVERTS




   Founded by a veteran team in the online advertising industry, we’ve created an agency solely focused on content marketing. People don’t click on unwanted ads, they
   read content that’s interesting to them. By creating illuminating content, targeted at the relevant audience we’re able to create intent and deliver campaigns that truly
                                                                       result in positive performance.




                                                                           SERVICES


                                                          Writing, designing, analyzing and optimizing




           Content Marketing
                                                                     Campaign Management
                                                                                                                                Conversion Optimization


            We create content that targets your                       We distribute your content and run                         We take care of the full conversion
            audience and brings them into the                         targeted campaigns on the top                              funnel, from analytics to optimization to
            conversion funnel.                                        distribution channels available.                           lead management.




                                                                                     69
http://www.kobertmedia.com/                                                                                                                                                    2/3
1/29/2019
        Case                              Kobert Media
                2:19-cv-01153-DMG-AFM Document         | Intelligent
                                                  1 Filed            Content Marketing
                                                                 02/14/19       Page 70 of 155 Page ID #:70




                                                                   C O N TA C T
        349 5TH AVE, NEW YORK / ROTHSCHILD 45, TEL-AVIV



        US 212-464-8557 / IL 972-XX-XXXXXXX                       Please fill in your information below and we'll get back to you asap

                                                                    Name
        HELLO@KOBERTMEDIA.COM


                                                                    Email


                                                                    Subject


                                                                    Message




                                                                         SEND MESSAGE




  © COPYRIGHT 2015, KOBERT MEDIA




                                                           70
http://www.kobertmedia.com/                                                                                                               3/3
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      71 of 155 Page ID #:71

                                     (/)


                                                                                           All Images        




   Great stories start here.
   Discover over 259 million royalty free stock images, stock footage, and music tracks.

   Abstract rainbow (/image-vector/abstract-rainbow-colors-circle-on-white-133376048) by AnaMarques (/g/AnaMarques)


                                  Stunning content, straightforward prices
                                       Find your plan (/subscribe)


   Royalty free stock images, photos, videos, and more for your creative projects




   Photos                                                    Vectors

   (/photos)                                                 (/vectors)




   Illustrations                                             Icons

   (/search/illustrations)                                   (/search/icons)




                                                           71
https://www.shutterstock.com/                                                                                         1/9
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      72 of 155 Page ID #:72




   Footage                                                   Music
   (video)                                                   (/music)




   Royalty free stock assets curated for you




   Black History Month                                       Valentine's Day

   (/featured-collections/black-history-month-138446332)     (/featured-collections/valentine-s-day-145634644)




                                                           72
https://www.shutterstock.com/                                                                                      2/9
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      73 of 155 Page ID #:73


   Pantone Living Coral                                                Chinese New Year

   (/featured-collections/pantone-living-coral-147605197)              (/featured-collections/chinese-new-year-138397252)




   Sign up and get a free image or photo every week




   Free Stock Image of the Week                                        Free Stock Vector of the Week
   by YUSHENG HSU (/g/yushenghsu)                                      by Speranto (/g/Speranto)

   Download ()                                                         Download ()

     Email Address

     Password



                                                          Create Account

   By creating an account, I agree to Shutterstock's Website Terms (/terms), Privacy Policy (/privacy), and Licensing Terms (/license).




   Explore Shutterstock's collections of creative assets




                                                                     73
https://www.shutterstock.com/                                                                                                             3/9
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      74 of 155 Page ID #:74




   Introducing Shutterstock Custom
   On-brand content created for you (http://custom.shutterstock.com/).




   Shutterstock for Final Cut Pro
   Access incredible stock content (https://www.shutterstock.com/discover/fcpx) as you edit.


                                                           74
https://www.shutterstock.com/                                                                                      4/9
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      75 of 155 Page ID #:75




   Explore Offset by Shutterstock
   A curated collection of premium images (https://www.offset.com).




                                                           75
https://www.shutterstock.com/                                                                                      5/9
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      76 of 155 Page ID #:76




   Learn about Shutterstock Premier
   A creative platform built for your team (https://premier.shutterstock.com/).




   Explore Shutterstock Select
   Our new premium stock footage (https://www.shutterstock.com/video/select)




                                                             76
https://www.shutterstock.com/                                                                                      6/9
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      77 of 155 Page ID #:77




   Tried and trusted
   How top companies use Shutterstock (https://www.shutterstock.com/special/partners).




   Browse by stock image category
   Abstract (/category/abstract)                                Interiors (/category/interiors)

   Animals/Wildlife (/category/animals-wildlife)                Miscellaneous (/category/miscellaneous)

   The Arts (/category/the-arts)                                Nature (/category/nature)

   Backgrounds/Textures (/category/backgrounds-textures) Objects (/category/objects)

   Beauty/Fashion (/category/beauty-fashion)                    Parks/Outdoor (/category/parks-outdoor)

   Buildings/Landmarks (/category/buildings-landmarks)          People (/category/people)

   Business/Finance (/category/business-finance)                Religion (/category/religion)

   Celebrities (/category/celebrities)                          Science (/category/science)

   Editorial (/category/editorial)                              Signs/Symbols (/category/signs-symbols)

   Education (/category/education)                              Sports/Recreation (/category/sports-recreation)

   Food and Drink (/category/food-and-drink)                    Technology (/category/technology)

   Healthcare/Medical (/category/healthcare-medical)            Transportation (/category/transportation)

   Holidays (/category/holidays)                                Vectors (/category/vectors)

   Illustrations/Clip-Art (/category/illustrations-clip-art)    Vintage (/category/vintage)

   Industrial (/category/industrial)




   Popular stock image searches
                                                               77
https://www.shutterstock.com/                                                                                      7/9
1/29/2019
        Case    2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                        Document       1 Vectors, Video, and Music
                                                            Filed 02/14/19         | Shutterstock
                                                                                Page      78 of 155 Page ID #:78
   Abstract (/search/abstract)                                            Food (/search/food)

   Background (/search/background)                                        Free Background (/search/free%20background)

   Summer (/search/summer)                                                Wooden Background (/search/wooden%20background)

   3d (/search/3d)                                                        Infographics (/search/infographics)

   Pattern (/search/pattern)                                              Illustrations (/search/illustrations)

   Art (/search/art)                                                      Water (/search/water)

   Logo (/search/logo)                                                    Symbols (/search/symbols)

   Birthday (/search/birthday)                                            Car (/search/car)

   Business (/search/business)                                            Sports (/search/sports)

   Flower (/search/flower)                                                Cryptocurrency (/search/cryptocurrency)




   Royalty free stock images, photos, and videos
   Shutterstock offers the best quality, royalty free stock images, photos, vectors, illustrations, footage, video, and
   music for nearly any application. From illustrations to vectors, when you need the perfect stock image for your
   website or blog, we have you covered. Our massive selection of stock footage and music tracks are the ideal
   choice to set the scene in your next short or feature film.




                                                  246,527,888 royalty-free stock images
                                               1,680,097 new stock images added this week


   Shutterstock.com
   Home (/)
   About Us (/about)
   Subscribe / Renew (/subscribe)
   Shutterstock Footage (https://www.shutterstock.com/video)
   Shutterstock Music (https://www.shutterstock.com/music/)
   Shutterstock Editorial (/editorial)
   Shutterstock Blog (https://www.shutterstock.com/blog/)
   Royalty Free Images (/explore/royalty-free-images)
   Stock Photos (/photos)
   Trending Topics (/sitemap/topics-trends-stock-photography)
   Press / Media (/press)
   Careers (/jobs)
   Become a Contributor (https://submit.shutterstock.com?pl=LOHPCTA-CTA&cr=LOHCTA)
   Affiliate Program (https://www.shutterstock.com/explore/affiliates)
   Reseller Partner Program (/international-reseller-program)
   Developers (https://developers.shutterstock.com/)
   Shutterstock for iOS (https://itunes.apple.com/us/app/shutterstock/id473347409?mt=8)
                                                                         78
https://www.shutterstock.com/                                                                                               8/9
1/29/2019
        Case         2:19-cv-01153-DMG-AFM Stock Images, Photos,
                                             Document       1 Vectors, Video, and Music
                                                                 Filed 02/14/19         | Shutterstock
                                                                                     Page      79 of 155 Page ID #:79
   Shutterstock for Android (https://play.google.com/store/apps/details?id=com.shutterstock.consumer&hl=en)
   Shutterstock Coupons (/coupons)
   Investor Relations (http://investor.shutterstock.com/)
   Editorial Sitemap (/editorial/sitemap)


   Help
   Support Center (/support/)
   Contact Us (/contactus)


   Sales
   1-866-663-3954 (tel:1-866-663-3954)
   1-646-419-4452 (US) (tel:1-646-419-4452)


   Follow Us



   Select a language
   Čeština (/cs/)      Português (/pt/)
   Dansk (/da/)        Suomi (/fi/)
   Deutsch (/de/) Svenska (/sv/)
   English (/en/)      Türkçe (/tr/)
   Español (/es/)      Русский (/ru/)
   Français (/fr/)     ไทย (/th/)
   Italiano (/it/)     한국어 (/ko/)
   Magyar (/hu/)       日本語 (/ja/)
   Nederlands          简体中文 (/zh/)
   (/nl/)
                       Norsk (/nb/)
   繁體中文 (/zh- Polski (/pl/)
   Hant/)


   Legal
   Website Terms of Use (/terms)
   License Agreement (/license)
   Privacy Policy (/privacy)
   Patents (/patents)



                                                    © 2003-2019 Shutterstock, Inc. All rights reserved.




                                                                           79
https://www.shutterstock.com/                                                                                           9/9
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 80 of 155 Page ID #:80




                           EXHIBIT
                             “C”
                                       80
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 81 of 155 Page ID #:81




                                       81
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 82 of 155 Page ID #:82




                                       82
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 83 of 155 Page ID #:83




                                       83
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 84 of 155 Page ID #:84




                                       84
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 85 of 155 Page ID #:85




                           EXHIBIT
                             “D”
                                       85
 2/11/2019
         Case                       Shutterstock
                 2:19-cv-01153-DMG-AFM           Reports Fourth
                                           Document             Quarter 02/14/19
                                                           1 Filed      and Full Year 2017 Financial
                                                                                        Page    86 Results
                                                                                                     of 155 Page ID #:86



Shutterstock Reports Fourth Quarter
and Full Year 2017 Financial Results

NEWS PROVIDED BY
Shutterstock, Inc. 
Feb 22, 2018, 07:02 ET




NEW YORK, Feb. 22, 2018 /PRNewswire/ -- Shutterstock, Inc. (NYSE: SSTK), a leading global technology company offering a creative
platform for high-quality assets, tools and services, today announced nancial results for the fourth quarter and full year ended
December 31, 2017.


Commenting on the company's performance, founder and CEO Jon Oringer said, "We had a strong nish to 2017, seeing customer
engagement at an all-time high – both in the number of paid downloads and the number of active users on our sites. Our
investments in our technology and products combined with pricing and packaging optimization across our entire platform are
enabling our customers to search, discover and license the perfect content to meet their needs better and faster than ever before. In
2017, with the addition of Shutterstock Custom, we took steps to provide our customers with custom content creation capabilities for
their speci c brand use-cases. We've helped streamline our customers' work ows through plug-ins and features including our ever
improving editing tool, Shutterstock Editor; and we broke new ground with our enhanced AI-driven search and discovery tools, all
with the goal of delivering on our commitment to meet our customers' broad array of unique content needs. Through our innovation
and execution, we continue to attract new customers and expand our work ow product offerings and penetrate deeper into
international markets. Earlier this year, we celebrated a milestone of having 1 billion licenses to date and we believe we are well-
positioned for strong, pro table growth in 2018 and beyond."


Full Year 2017 highlights as compared to Full Year 2016:


    Key Operating Metrics


     Paid downloads increased 2% to 172.0 million
     Revenue per download increased 9% to $3.13
     Images in our collection expanded 46% to 170.1 million images
     Videos in our collection expanded 47% to 9.1 million clips


    Financial Highlights


     Revenue increased 12.7% to $557.1 million (on a constant currency basis, increased 12.6%)
     Income from operations decreased 42% to $26.3 million
     Net income decreased 49% to $16.7 million
     Adjusted EBITDA decreased 8% to $88.0 million
     Diluted EPS decreased 48% to $0.47 per share


Fourth Quarter 2017 highlights as compared to Fourth Quarter 2016:

                                                                            86
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html      1/10
 2/11/2019
     KeyCase
         Operating Metrics        Shutterstock
               2:19-cv-01153-DMG-AFM           Reports Fourth
                                         Document             Quarter 02/14/19
                                                         1 Filed      and Full Year 2017 Financial
                                                                                      Page    87 Results
                                                                                                   of 155                      Page ID #:87

     Paid downloads increased 4% to 43.9 million
     Revenue per download increased 11% to $3.33


    Financial Highlights


     Revenue increased 16.6% to $151.8 million (on a constant currency basis, increased 13.9%)
     Income from operations decreased 46% to $7.2 million
     Net income decreased 79% to $2.1 million
     Adjusted EBITDA decreased 10% to $23.3 million
     Diluted EPS decreased 78% to $0.06 per share


FULL YEAR RESULTS


Revenue


Full year revenue of $557.1 million increased $62.8 million or 12.7% as compared to 2016, driven by continued growth in our customer
base resulting from the continued expansion of our product offerings to meet the needs of a more diverse customer base and
increased activity by our enterprise customers. These factors also drove a 9% increase in revenue per download and a 2% increase in
the number of paid downloads. Foreign currency movements had virtually no impact on the revenue growth from 2016 to 2017.


Revenue generated through our e-commerce platform increased approximately 6.0% as compared to 2016, to $348.0 million or
62.5% of total revenue in 2017. Revenue from direct sales to enterprise customers increased approximately 24.1% as compared to
2016, to $186.0 million or 33.4% of total revenue in 2017. Revenue from our other sales channels, including Webdam and content sold
through application program interfaces increased approximately 44.4% as compared to 2016, to $23.1 million or 4.1% of total revenue
in 2017.


Income from Operations


Income from operations of $26.3 million decreased $19.4 million or 42% as compared to the full year 2016. This decrease is driven by
increased operating expenses during the year, which were partially offset by the full year revenue growth. Operating expense
increases were primarily due to costs associated with increased employee expenses, sales and marketing expenses, and additional
costs related to technology and infrastructure enhancements, including depreciation.


Net Income


Net income available to common stockholders of $16.7 million, or $0.47 per diluted share, decreased $15.9 million as compared to
$32.6 million, or $0.91 per diluted share, for the full year 2016, primarily due to the decline in Income from Operations and an increase
in the effective tax rate, partially offset by favorable non-operating foreign exchange impact and the impact of contingent
consideration expenses in 2016 that did not recur in 2017. The higher effective tax rate during 2017 was primarily a result of recently
enacted tax legislation, commonly known as the Tax Cuts and Jobs Act ("TCJA"), which, among other things, required a non-cash
devaluation of our deferred tax assets and a one-time tax on earnings held in jurisdictions outside of the United States.


Adjusted EBITDA


                                                                            87
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html             2/10
 2/11/2019
Adjusted   EBITDA
         Case     of $88.0 million for the fullShutterstock
                2:19-cv-01153-DMG-AFM                       Reports
                                                year decreased
                                                      Document      Fourth
                                                                  $7.4     Quarter
                                                                      1million
                                                                           Filed   and
                                                                                   8% Full
                                                                                or02/14/19 Year 2017
                                                                                       as compared   Financial
                                                                                                  Page to the  Results
                                                                                                          88 full year 2016,
                                                                                                               of 155    Pagedriven
                                                                                                                                 ID primarily
                                                                                                                                    #:88 by
cost increases during 2017 related to our continued technology and infrastructure enhancements. We de ne adjusted EBITDA as net
income adjusted for foreign currency transaction gains and losses, expenses related to long-term incentives and contingent
consideration related to acquisitions, interest income and expense, income taxes, depreciation, amortization, and non-cash equity-
based compensation.


Adjusted Net Income


Adjusted net income was $40.8 million, or $1.16 per diluted share, for the full year as compared to $55.2 million, or $1.54 per diluted
share, for the full year 2016. We de ne adjusted net income as net income excluding the impact of one-time tax charges related to
the enactment of the TCJA, non-cash equity-based compensation, amortization of acquisition-related intangible assets, expenses
related to long-term incentives and contingent consideration related to acquisitions and the estimated tax impact of such
adjustments.


FOURTH QUARTER RESULTS


Revenue


Revenue of $151.8 million for the fourth quarter of 2017 increased $21.7 million, or 16.6%, as compared to the fourth quarter of 2016.
This increase is attributable to our continued growth in enterprise sales, as well as increased customer acquisition through our e-
commerce platform. Excluding the impact of foreign currency movements, revenue growth was approximately 13.9% in the fourth
quarter of 2017.


Revenue generated through our e-commerce platform increased approximately 9.7% as compared to the fourth quarter of 2016, to
$92.4 million or 60.8% of total revenue in the fourth quarter of 2017. Revenue from direct sales to enterprise customers increased
approximately 25.8% as compared to 2016, to $51.9 million or 34.2% of total revenue in 2017. Revenue from our other sales channels,
including Webdam and content sold through application program interfaces increased approximately 60.2% as compared to 2016, to
$7.5 million or 5.0% of total revenue in 2017.


Income from Operations


Income from operations of $7.2 million for the fourth quarter of 2017 decreased $6.0 million, or 46%, as compared to the fourth
quarter of 2016, due primarily to increases in employee cash compensation expenses and depreciation and amortization expense.
These increases are attributable to the Company's ongoing investments in improving its technology platform and operations.


Net Income


Net income of $2.1 million, or $0.06 per diluted share, for the fourth quarter of 2017 decreased $7.8 million, or 79%, as compared with
$9.9 million, or $0.27 per diluted share, in the fourth quarter of 2016 primarily due to the decline in Income from Operations and the
increase in effective tax rate during the fourth quarter of 2017 compared to 2016, driven in large part by the Company's adoption of
the TCJA.


Adjusted EBITDA


Adjusted EBITDA of $23.3 million for the fourth quarter of 2017 decreased $2.6 million or 10%, as compared to the fourth quarter of
2016 driven primarily by the Company's investment in its smaller but high-growth products and markets.
                                                                            88
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html        3/10
 2/11/2019
Adjusted   Net Income
         Case                       Shutterstock
                 2:19-cv-01153-DMG-AFM           Reports Fourth
                                           Document             Quarter 02/14/19
                                                           1 Filed      and Full Year 2017 Financial
                                                                                        Page    89 Results
                                                                                                     of 155                                                                             Page ID #:89

Adjusted net income was $10.6 million, or $0.30 per diluted share, for the fourth quarter of 2017 as compared to $15.1 million or $0.42
per diluted share, in the fourth quarter of 2016.


LIQUIDITY


Our cash, cash equivalents and short-term investments decreased by $25.7 million to $253.4 million at December 31, 2017 as
compared with $279.2 million at December 31, 2016. This decrease re ects approximately $49.6 million of cash used to acquire
Flashstock (now known as Shutterstock Custom), $25.0 million of cash used to repurchase shares of the Company's outstanding
common stock, $55.1 million of cash used for capital expenditures and a payment of contingent consideration of $10.0 million related
to the 2015 acquisition of PremiumBeat, which were partially offset by cash generated from operations. Cash taxes paid in 2017 were
$5.0 million in compared to $19.2 million in 2016.


Free cash ow was $18.7 million in the fourth quarter of 2017, an increase of $9.2 million from the fourth quarter of 2016. This change
was primarily driven by increased cash from operations partially offset by slight increases in capital expenditures and cash used to
acquire content. Free cash ow is de ned as cash provided by operating activities adjusted for capital expenditures and content
acquisition.


STOCK REPURCHASE PROGRAM


During the fourth quarter of 2017, we did not repurchase shares of our stock pursuant to our existing stock repurchase program. From
the inception of this program through December 31, 2017, we have repurchased 2.6 million shares of our stock for a total of
$100.0 million under the stock repurchase program at an average per-share price of $39.09. As of December 31, 2017, there remains
$100 million available for purchases under our share repurchase program.


The stock repurchase program, which commenced in November 2015, authorizes management to purchase shares from time to time
through open market purchases or privately negotiated transactions at prevailing prices as permitted by securities laws and other
legal requirements. The timing and amount of any future share repurchases will be determined by our management based on its
evaluation of market conditions and other factors. The repurchase program may be modi ed, suspended or discontinued at any time.


OPERATING METRICS


                                                Three Months Ended December 31,           Year Ended December 31,

                                                  2017                     2016                 2017            2016

                                                               (in millions, except revenue per download)
Number of paid downloads                              43.9                      42.1             172.0           167.9
Revenue per download (1)                             $3.33                     $3.01             $3.13           $2.88
Content in our collection (end of period)(2):
 Images                                              170.1                     116.2             170.1           116.2
 Videos                                                  9.1                      6.2               9.1            6.2




__________________________________________________________


(1)   Revenue per download metric excludes the impact of revenue not associated with content downloads.
(2)   Represents images (photographs, vectors and illustrations) and video clips available on shutterstock.com at the end of the period. We exclude content that is not uploaded directly to our site but is available to our
      customers through an application program interface and certain images that may be licensed for editorial use only.




FIRST QUARTER 2018 STRATEGIC TRANSACTIONS

                                                                                                             89
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html                                                                                        4/10
 2/11/2019
On  January 4, 2018,
         Case   2:19-cv-01153-DMG-AFM      Shutterstock
                     the Company invested $15.0 million Reports
                                                  Document      Fourth
                                                         in convertibleQuarter
                                                                  1 Filed      and Full
                                                                         preferred      Year 2017
                                                                                    shares
                                                                               02/14/19           Financial
                                                                                              issued
                                                                                               Page  by90   Results
                                                                                                        Zcool  Network
                                                                                                            of 155     Technology
                                                                                                                    Page   ID #:90Limited
("Zcool"), which is equivalent to a 25% fully diluted equity ownership interest, to further expand the Company's presence in fast-
growing markets. Zcool's primary business is the operation of an e-commerce platform in China whereby customers can pay to
license content contributed by creative professionals. Zcool has been the exclusive distributor of Shutterstock creative content in
China since 2014.


On February 15, 2018, Shutterstock entered into an agreement to sell certain assets constituting its digital asset management
business, known as Webdam, under which the buyer has agreed to assume certain contracts and liabilities of Webdam, for an
aggregate purchase price of $49.1 million, payable in cash, and subject to certain customary closing adjustments for a transaction of
this kind. We purchased Webdam in March 2014 for $14.4 million. For the year ended December 31, 2017, Webdam revenues were
approximately $16.2 million and Adjusted EBITDA attributable to Webdam for 2017 was not material.


FINANCIAL OUTLOOK


The Company's current expectations for the full year 2018, excluding the contribution of Webdam, are as follows:


     Revenue of $625 - $635 million, representing growth of approximately 15% - 17%
     Adjusted EBITDA of $105 - $110 million, representing growth of approximately 19% - 25%
     Income from Operations of $30 - $35 million
     Non-cash equity-based compensation expense of approximately $28 million
     Capital expenditures, including capitalized labor, of approximately $48 million
     Effective tax rate in mid-20's%


NON-GAAP FINANCIAL MEASURES


In addition to reporting results in accordance with United States generally accepted accounting principles (GAAP), Shutterstock also
refers to adjusted EBITDA, adjusted net income, revenue growth on a constant currency basis, adjusted EBITDA margin, adjusted
EBITDA growth on a constant currency basis and free cash ow. Shutterstock de nes adjusted EBITDA as net income adjusted for
foreign currency transaction gains and losses, expenses related to long-term incentives and contingent consideration related to
acquisitions, interest income and expense, income taxes, depreciation, amortization, disposals and non-cash equity-based
compensation; adjusted net income as net income excluding the impact of one-time tax charges related to the enactment of the
TCJA, the impact of non-cash equity-based compensation, the amortization of acquisition-related intangible assets and expenses
related to long-term incentives and contingent consideration related to acquisitions and the estimated tax impact of such
adjustments; revenue growth on a constant currency basis (expressed as a percentage) as the increase in current period revenues over
prior period revenues, utilizing xed exchange rates for translating foreign currency revenues for both periods; adjusted EBITDA
margin (expressed as a percentage) as the ratio of adjusted EBITDA to revenue; adjusted EBITDA growth on a constant currency basis
(expressed as a percentage) as the increase in current period adjusted EBITDA over prior period adjusted EBITDA, utilizing xed
exchange rates for translating foreign currency revenues and expenses for both periods; and free cash ow as cash provided by/(used
in) operating activities adjusted for capital expenditures and content acquisition. These gures have not been calculated in
accordance with GAAP and should be considered in addition to results prepared in accordance with GAAP and should not be
considered as a substitute for, or superior to, GAAP results. We caution investors that non-GAAP nancial measures are not based on
any standardized methodology prescribed by GAAP and are not necessarily comparable to similarly-titled measures presented by
other companies.


Management believes that adjusted EBITDA, adjusted net income, revenue growth on a constant currency basis, adjusted EBITDA
margin and adjusted EBITDA growth on a constant currency basis are useful to investors to provide them with disclosures of
Shutterstock's operating results on the same basis as that used by management. Additionally, management believes that adjusted
EBITDA and adjusted net income provide useful information to investors
                                                               90      about the performance of the Company's overall business
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html     5/10
 2/11/2019
because  such measures
         Case  2:19-cv-01153-DMG-AFM       Shutterstock
                       eliminate the effects of unusual Reports
                                                  Document      Fourth
                                                         or other      Quarter 02/14/19
                                                                  1infrequent
                                                                       Filed   and Full Year
                                                                                charges      2017
                                                                                           that   Financial
                                                                                                are
                                                                                               Page not91   Results
                                                                                                         directly
                                                                                                            of 155 attributable
                                                                                                                        Page ID to   #:91
Shutterstock's underlying operating performance and, with respect to revenue growth and adjusted EBITDA growth on a constant
currency basis, provide useful information to investors by eliminating the effect of foreign currency uctuations that are not directly
attributable to Shutterstock's business. Additionally, management believes that providing these non-GAAP nancial measures
enhances the comparability for investors in assessing Shutterstock's nancial reporting. Management believes that free cash ow is
useful for investors because it provides them with an important perspective on the cash available for strategic measures, after making
necessary capital investments in property and equipment to support the Company's ongoing business operations, and provides them
with the same measures that management uses as the basis for making resource allocation decisions.


Shutterstock's management also uses the non-GAAP nancial measures adjusted EBITDA, adjusted net income, revenue growth on a
constant currency basis, adjusted EBITDA margin, adjusted EBITDA growth on a constant currency basis and free cash ow, in
conjunction with GAAP nancial measures, as an integral part of managing the business and to: (i) monitor and evaluate the
performance of Shutterstock's business operations, nancial performance and overall liquidity; (ii) facilitate management's internal
comparisons of the historical operating performance of its business operations; (iii) facilitate management's external comparisons of
the results of its overall business to the historical operating performance of other companies that may have different capital
structures and debt levels; (iv) review and assess the operating performance of Shutterstock's management team and, together with
other operational objectives, as a measure in evaluating employee compensation and bonuses; (v) analyze and evaluate nancial and
strategic planning decisions regarding future operating investments; and (vi) plan for and prepare future annual operating budgets
and determine appropriate levels of operating investments.


A reconciliation of the differences between adjusted EBITDA, adjusted net income, and free cash ow, and the most comparable
 nancial measure calculated and presented in accordance with GAAP, is presented under the heading "Reconciliation of Non-GAAP
Financial Information to GAAP" immediately following the Consolidated Balance Sheets. We do not provide a reconciliation of
adjusted EBITDA guidance to net income guidance, as the impact of net non-operating foreign currency exchange gains or losses
which are excluded from adjusted EBITDA is inherently uncertain and dif cult to estimate and is unavailable without unreasonable
efforts. In addition, we believe such reconciliations would imply a degree of precision that would be confusing or misleading to
investors.


EARNINGS TELECONFERENCE INFORMATION


The Company will discuss its fourth quarter and full year nancial results during a teleconference today, February 22, 2018, at 8:30 AM
ET. The conference call can be accessed in the U.S. at (844) 634-1442 or outside the U.S. at (404) 537-3406 with the conference ID#
6469119. A live audio webcast of the call will also be available simultaneously at http://investor.shutterstock.com.


Following completion of the call, a recorded replay of the webcast will be available in the investor relations section of Shutterstock's
website. A telephone replay of the call will also be available until March 1, 2018 in the U.S. at (855) 859-2056 or outside the U.S. at (404)
537-3406 with the conference ID# 6469119.


Additional investor information can be accessed at http://investor.shutterstock.com.


ABOUT SHUTTERSTOCK


Shutterstock, Inc. (NYSE: SSTK), directly and through its group subsidiaries, is a leading global provider of high-quality licensed
photographs, vectors, illustrations, videos and music to businesses, marketing agencies and media organizations around the world.
Working with its growing community of over 350,000 contributors, Shutterstock adds hundreds of thousands of images each week,
and currently has more than 175 million images and more than 9 million video clips available.


                                                                            91
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html           6/10
 2/11/2019
Headquartered
         Case 2:19-cv-01153-DMG-AFM       Shutterstock
              in New York City, Shutterstock           Reports
                                             has Document
                                                  of ces aroundFourth Quarter
                                                                 1theFiled    and Full
                                                                       world02/14/19
                                                                               and     Year 2017
                                                                                   customers     Financial
                                                                                                      92 Results
                                                                                                 in more
                                                                                              Page         than
                                                                                                           of   150 countries.
                                                                                                              155    Page IDThe  company
                                                                                                                               #:92
also owns Bigstock, a value-oriented stock media agency; Shutterstock Custom, a custom content creation platform; Offset, a high-
end image collection; PremiumBeat a curated royalty-free music library; Rex Features, a premier source of editorial images for the
world's media; and Webdam, a cloud-based digital asset management service for businesses.


For more information, please visit www.shutterstock.com and follow Shutterstock on Twitter and on Facebook.


FORWARD-LOOKING STATEMENTS


Statements in this press release regarding management's future expectations, predictions, beliefs, goals, intentions, plans, prospects
or strategies, including statements regarding Shutterstock's future nancial and operating performance on both a GAAP and non-
GAAP basis and statements regarding Shutterstock's future growth and pro tability such as Shutterstock's expectations regarding
 nancial outlook, may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of
1995. Such forward-looking statements are subject to known and unknown risks, uncertainties and other factors including risks
related to any unforeseen changes to or the effects on liabilities, nancial condition, future capital expenditures, revenue, expenses,
net income or loss, synergies and future prospects; our inability to continue to attract and retain customers and contributors to our
online marketplace for creative content; competitive factors; our inability to innovate technologically or develop, market and offer
new products and services; unforeseen costs related to infringement claims, indemni cation claims and the inability to prevent
misuse of our digital content; our inability to increase market awareness of Shutterstock and our products and services; our inability
to effectively manage our growth; our inability to grow at historic growth rates or at all; technological interruptions that impair access
to our websites; assertions by third parties of infringement of intellectual property rights by Shutterstock, our inability to effectively
manage risks associated with operating internationally; our exposure to foreign exchange rate risk; our inability to address risks
associated with sales to large corporate customers; government regulation of the internet; increasing regulation related to the
handling of personal data; actions by governments to restrict access to our products and services; our inability to effectively expand
our operations into new products, services and technologies; our inability to protect the con dential information of customers;
increased tax liabilities associated with our worldwide operations, including our exposure to withholding, sales and transaction tax
liabilities; the effect of the TCJA; general economic and political conditions worldwide; our inability to successfully integrate
acquisitions and the associated technology and achieve operational ef ciencies; and other factors and risks discussed under the
heading "Risk Factors" in our most recent Annual Report on Form 10-K, as well as in other documents that may be led by
Shutterstock from time to time with the Securities and Exchange Commission. As a result of such risks, uncertainties and factors,
Shutterstock's actual results may differ materially from any future results, performance or achievements discussed in or implied by
the forward-looking statements contained herein. The forward-looking statements contained in this press release are made only as of
this date and assumes no obligation to update the information included in this press release or revise any forward-looking
statements, whether as a result of new information, future developments or otherwise, except as required by law.




                                                                            92
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html       7/10
2/11/2019
        Case                                    Shutterstock
                                         Shutterstock,
                         2:19-cv-01153-DMG-AFM         Inc.   Reports Fourth
                                                           Document          Quarter 02/14/19
                                                                        1 Filed      and Full Year 2017 Financial
                                                                                                     Page    93 Results
                                                                                                                  of 155 Page ID #:93
                                              Consolidated Statements of Operations
                                                  (In thousands, except for per share data)
                                                                (Unaudited)


                                                         Three Months Ended December 31,              Year Ended December 31,

                                                              2017                  2016              2017              2016


Revenue                                                  $     151,829         $      130,173     $    557,111      $   494,317


Operating expenses:
   Cost of revenue                                               64,590                52,637          233,102          203,129
   Sales and marketing                                           40,844                34,990          146,464          126,626
   Product development                                           15,210                12,989           52,486           47,789
   General and administrative                                    23,994                16,358           98,710           70,987

Total operating expenses                                       144,638                116,974          530,762          448,531

Income from operations                                            7,191                13,199           26,349           45,786
Other income (expense), net                                       1,637                (1,167)           3,732           (1,289)

Income before income taxes                                        8,828                12,032           30,081           44,497
Provision for income taxes                                        6,772                 2,177           13,354           11,869

Net income available to common stockholders              $        2,056        $        9,855     $     16,727      $    32,628



Net income per common share available to common
stockholders:

   Basic                                                 $           0.06      $           0.28   $        0.48     $      0.93

   Diluted                                               $           0.06      $           0.27   $        0.47     $      0.91



Weighted average common shares outstanding:

   Basic                                                         34,686                35,089           34,627           35,114

   Diluted                                                       35,149                35,881           35,291           35,861




                                                                                                      93
https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html        8/10
2/11/2019
        Case                                     Shutterstock
                                           Shutterstock,
                           2:19-cv-01153-DMG-AFM         Inc. Reports Fourth
                                                           Document          Quarter 02/14/19
                                                                        1 Filed      and Full Year 2017 Financial
                                                                                                     Page    94 Results
                                                                                                                  of 155 Page ID #:94
                                                         Consolidated Balance Sheets
                                                    (In thousands, except par value amount)
                                                                  (Unaudited)


                                                                                                December 31, 2017             December 31, 2016


ASSETS
Current assets:
   Cash and cash equivalents                                                                     $       253,428          $            224,190
   Short-term investments                                                                                         —                     54,972
   Accounts receivable, net                                                                                49,932                       38,107
   Prepaid expenses and other current assets                                                               37,109                       22,569

       Total current assets                                                                              340,469                       339,838
Property and equipment, net                                                                                85,698                       56,101
Intangibles assets, net                                                                                    34,197                       30,157
Goodwill                                                                                                   98,654                       49,271
Deferred tax assets, net                                                                                    9,761                       23,013
Other assets                                                                                                8,997                         3,398

Total assets                                                                                     $       577,776          $            501,778



LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
   Accounts payable                                                                              $          7,160         $               7,305
   Accrued expenses                                                                                        58,734                       41,106
   Contributor royalties payable                                                                           20,088                       20,473
   Deferred revenue                                                                                      157,803                       122,235
   Other liabilities                                                                                        1,957                       12,378

       Total current liabilities                                                                         245,742                       203,497
Deferred tax liability, net                                                                                 1,486                         2,147
Other non-current liabilities                                                                              15,963                         9,438

Total liabilities                                                                                        263,191                       215,082
Commitment and contingencies
Stockholders' equity:
   Common stock, $0.01 par value; 200,000 shares authorized; 37,270 and 36,926 shares
   issued and 34,712 and 34,816 shares outstanding as of December 31, 2017 and
   December 31, 2016, respectively                                                                            373                          369
   Treasury stock, at cost; 2,558 and 2,110 shares as of December 31, 2017 and
   December 31, 2016, respectively                                                                      (100,027)                       (77,567)
   Additional paid-in capital                                                                            272,657                       251,890
   Accumulated other comprehensive loss                                                                    (3,557)                      (17,061)
   Retained earnings                                                                                     145,139                       129,065

       Total stockholders' equity                                                                        314,585                       286,696

Total liabilities and stockholders' equity                                                       $       577,776          $            501,778




                                                                                                     Shutterstock, Inc.
                                                                            Reconciliation of Non-GAAP Financial Information to GAAP
                                                                                      (In thousands, except per share information)
                                                                                                        (Unaudited)


Adjusted EBITDA, adjusted net income and free cash flow are not financial measures under United States generally accepted accounting principles (GAAP). Such non-GAAP financial measures should not be construed
as alternatives to any other measures of performance determined in accordance with GAAP. We caution investors that non-GAAP financial measures are not based on any standardized methodology prescribed by GAAP
and are not necessarily comparable to similarly-titled measures presented by other companies.


                                                                                                Three Months Ended December 31,                                     Year Ended December 31,

                                                                                                 2017                                  2016                           2017                       2016


Net Income                                                                            $                  2,056                $               9,855         $            16,727        $            32,628
Add:
  Depreciation and amortization                                                                         10,542                                5,765                      35,490                     19,946
  Non-cash equity-based compensation                                                                     4,830                                6,970                      24,958                     28,080
  Other adjustments, net (1)                                                                              (899)                               1,167                      (2,480)                      2,940
  Provision for income taxes                                                                             6,772                                2,177                      13,354                      11,869

Adjusted EBITDA                                                                       $                 23,301                $             25,934          $            88,049        $            95,463

                                                                                                           94
https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html                                                                              9/10
 2/11/2019
         Case                                 Shutterstock
                           2:19-cv-01153-DMG-AFM           Reports
                                                     Document      Fourth
                                                             Three Months Quarter
                                                                      1 Ended     and 31,
                                                                              December
                                                                          Filed        Full YearYear
                                                                                  02/14/19        2017  Financial
                                                                                                     Ended
                                                                                                     Page  DecemberResults
                                                                                                              95 of31,
                                                                                                                       155 Page ID #:95
                                                                                                                        2017                          2016                       2017                       2016

Net income                                                                                                         $          2,056             $            9,855           $      16,727            $      32,628
 Add/(less):
      One-time effect of the Tax Cuts and Jobs Act on the provision for income taxes (2)                                      4,507                             —                    4,507                         —
      Non-cash equity-based compensation                                                                                      4,830                          6,970                  24,958                   28,080
      Tax effect of non-cash equity-based compensation (3)                                                                   (1,776)                        (2,515)                 (9,176)                 (10,048)
      Acquisition-related amortization expense                                                                                   825                          999                    4,801                    4,309
      Tax effect of acquisition-related amortization expense (3)                                                               (303)                         (367)                  (1,766)                  (1,584)
      Acquisition-related long-term incentives and contingent consideration                                                      738                          300                    1,252                    2,925
      Tax effect of acquisition-related long-term incentives and contingent consideration (3)                                  (271)                          (110)                  (460)                   (1,075)

Adjusted net income                                                                                                $         10,606             $           15,132           $      40,843            $      55,235

Adjusted net income per diluted common share                                                                       $           0.30             $             0.42           $        1.16            $        1.54



Weighted average diluted shares                                                                                              35,149                         35,881                  35,291                   35,861




                                                     Three Months Ended December 31,                               Year Ended December 31,

                                                           2017                          2016                       2017                    2016

Net cash provided by operating activities             $         36,527              $      24,545              $       108,037          $       100,723
 Capital expenditures                                           (17,436)                  (13,212)                     (55,062)                 (39,959)
 Content acquisition                                              (393)                    (1,831)                      (2,961)                  (8,045)

Free cash flow                                        $         18,698              $       9,502              $        50,014          $        52,719




_______________________________________________________________________________________________________________________


(1)      Included in other adjustments, net is foreign currency transaction gains and losses, expenses related to long-term incentives and contingent consideration related to acquisitions, and interest income and
         expense.
(2)      Represents approximately $3.7 million of non-cash charges related to a remeasurement of deferred tax assets related to the change in U.S. tax rates from 35% to 21% and approximately $0.8 million of cash
         charges related to a one-time U.S. cash tax for unrepatriated foreign earnings.
(3)      Estimated tax effect of adjusted net income adjustments reflects the consolidated blended tax rate as applied to the taxable portion of the adjustment.




                                                                                                             Shutterstock, Inc.
                                                                                                     Supplemental Financial Data
                                                                                                                (Unaudited)


Historical Operating Metrics
                                                                                                                                       Three Months Ended

                                                     12/31/17                  9/30/17              6/30/17                 3/31/17             12/31/16                  9/30/16                 6/30/16              3/31/16       12/31/15

                                                 (in millions, except revenue per download)
Number of paid downloads                               43.9                      41.9                 42.7                    43.5                  42.1                    41.2                    43.4                 41.2          39.8
Revenue per download (1)                         $     3.33                $     3.23           $     3.05              $     2.91          $       3.01              $     2.91              $     2.81           $     2.77    $     2.86
Content in collection (end of period): (2)
 Images                                               170.1                    155.8                144.7                   132.0                   116.2                 102.7                     92.1                 81.0          71.4
 Videos                                                   9.1                     8.3                  7.6                     6.9                    6.2                    5.4                     4.9                  4.2           3.7




_______________________________________________________________________________________________________________________


(1)      Revenue per download metric excludes the impact of revenue not associated with content downloads.
(2)      Images (photographs, vectors and illustrations) and video clips available on shutterstock.com at the end of the period. We exclude content that is not uploaded directly to our site but is available to our customers
         through an application program interface, custom content and certain images that may be licensed for editorial use only.




SOURCE Shutterstock, Inc.


Related Links

http://www.shutterstock.com


                                                                                                                                      95
 https://www.prnewswire.com/news-releases/shutterstock-reports-fourth-quarter-and-full-year-2017-financial-results-300602508.html                                                                                                               10/10
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 96 of 155 Page ID #:96




                           EXHIBIT
                             “E”
                                       96
1/29/2019
        Case                           Bios, Officers 1
                2:19-cv-01153-DMG-AFM Document        & Executive Team - About Shutterstock
                                                          Filed 02/14/19        Page 97 of 155 Page ID #:97




          Images
                Photos
                Vectors
                All Categories
          Footage
          Music
          Editorial
                Entertainment
                News
                Sports
                Royalty
          Blog
          Tools
                Shutterstock Editor
                Mobile App
                Plugins

          1-866-663-3954

           English
                Čeština
                Dansk
                Deutsch
                English
                Español
                Français
                Italiano
                Magyar
                Nederlands
                Norsk
                Polski
                Português
                Suomi
                Svenska
                Türkçe
                Русский
                ไทย
                한국어
                日本語
                简体中文
                繁體中文

          Discover Offset.com
          Pricing
          Sign In
                                                         97
https://www.shutterstock.com/about                                                                            1/5
1/29/2019
        Case                           Bios, Officers 1
                2:19-cv-01153-DMG-AFM Document        & Executive Team - About Shutterstock
                                                          Filed 02/14/19        Page 98 of 155 Page ID #:98
  Search for royalty-free stoc
   All Images

          All Images
          Photos
          Vectors
          Illustrations

          Editorial

          Footage

          Music




  About Us
  Shutterstock is a leading global technology company offering a creative platform for high-quality assets, tools
  and services.

  The company licenses images, video, music, and editorial assets -- as well as custom content tailored to a
  brand’s needs. Shutterstock offers a variety of plans for individuals, teams, and enterprise customers as well as
  creative editing and collaboration capabilities. The Shutterstock portfolio of brands includes Bigstock, Offset,
  PremiumBeat, Rex Features and Shutterstock Custom.

  Jon Oringer
  Founder, Chairman and CEO

  @JonOringer

  Jon founded Shutterstock in 2003 with thousands of his own digital photographs. A serial entrepreneur, he
  recognized the need for licensable images at an affordable cost and created the first global subscription image
  marketplace. Since then, Shutterstock has grown into a portfolio of brands serving businesses, marketing
  agencies and media organizations around the world with all the creative and editorial assets needed. Jon holds an
  MS in Computer Science from Columbia University and a BS in Computer Science and Mathematics from The
  State University of New York at Stony Brook.

  Steven Berns
  Chief Operating Officer and Chief Financial Officer

  @StevenBerns

  Steven is the Chief Operating Officer and Chief Financial Officer of Shutterstock. He is helping drive the
  strategic vision of the company, while leading the company’s financial and legal functions. Steven has nearly 30
  years experience in global financial management, acquisitions, and business operations, including as Chief
  Financial Officer at the Tribune Media Company, a television and digital media company, and Revlon, a
  worldwide cosmetic and beauty products company. Berns is a Certified Public Accountant and received a B.S.
  from Lehigh University and an MBA from the Stern School of Business at New York.
                                                          98
https://www.shutterstock.com/about                                                                                    2/5
1/29/2019
        Case                           Bios, Officers 1
                2:19-cv-01153-DMG-AFM Document        & Executive Team - About Shutterstock
                                                          Filed 02/14/19        Page 99 of 155 Page ID #:99
  Marty Brodbeck
  Chief Technology Officer

  @MartyBrodbeck

  As Chief Technology Officer, Marty manages the technology organization, partnering with the product and
  marketing teams to drive development and implementation of products that solve customers’ problems. Marty
  has over 20 years experience delivering solutions at scale during his tenure as CTO at companies including
  Pearson, Pfizer and Diageo. He has a strong track record leading companies through cloud, big data and product
  engineering transformations and aligning business strategies with technology solutions to deliver revenue and
  increase productivity. Marty holds a B.A. from the University of Richmond and an M.S. from the Stevens
  Institute of Technology.

  Lisa Nadler
  Chief Human Resources Officer

  @lnadl3r

  Lisa is the Chief Human Resources Officer of Shutterstock. In this role, she is focused on attracting and
  developing the best talent and building a culture of engagement, agility and innovation. Lisa has held leadership
  positions at Citibank, Gartner, Madison Square Garden, and most recently was the CHRO at Sotheby’s.
  Throughout her career, she has built strategic programs focused on delivering business results, developing
  differentiated talent strategies, improving performance management, and changing and aligning culture to
  business strategy. Lisa holds a BS in Engineering from Lehigh University.

  David Petts
  Chief Revenue Officer

  @PettsSSTK

  David is the Chief Revenue Officer of Shutterstock. In this position he contributes to shaping the company
  strategy as part of the executive team, as well as leading the company’s sales and customer success functions.
  David has a wealth of experience in global sales leadership, go-to-market optimization, sales operations and
  customer success management. David has held global sales and customer success roles at ShoreTel, Nokia and
  HP/Compaq, covering SaaS, software and product solutions, to businesses of all sizes. David received a B.S. in
  Economics and Quantitative Studies from Queen Mary University of London, UK.

  Louis Weiss
  Chief Marketing Officer

  @weissl

  Louis leads Shutterstock's global marketing teams. He has a 25+ year track record of driving significant revenue
  growth in marketing leadership, strategy, and general management roles, including as Chief Marketing &
  Merchandising Officer of the Vitamin Shoppe, an omnichannel retailer/e-tailer of nutritional supplements, and as
  President & Chief Marketing Officer of Plated, a meal-kit delivery company. He holds a B.S. in Economics,
  magna cum laude, from the Wharton School at the University of Pennsylvania.

                                                         99
https://www.shutterstock.com/about                                                                                    3/5
1/29/2019
      Case                            Bios, Officers
              2:19-cv-01153-DMG-AFM Document      1 & Executive Team - About Page
                                                      Filed 02/14/19         Shutterstock
                                                                                      100 of 155 Page ID #:100
  Heidi Garfield
  General Counsel

  @heidigarfield

  Heidi is Shutterstock’s General Counsel & Corporate Secretary and is responsible for overseeing the global legal
  and compliance functions for the company. She has been working at the company for over four years since she
  started as Corporate Counsel in 2012. Prior to joining Shutterstock, Heidi was an intellectual property associate
  at Greenberg Traurig LLP, and before that, a litigation associate at Sidley Austin LLP. Heidi received her J.D.
  from Washington University School of Law and her B.S. from Syracuse University.

  SHUTTERSTOCK STATS:

  246,527,888 royalty-free stock images

  /

  1,680,097 new stock images added this week

  Shutterstock.com


          Home
          About Us
          Subscribe / Renew
          Shutterstock Footage
          Shutterstock Music
          Shutterstock Editorial
          Shutterstock Blog
          Royalty Free Images
          Stock Photos
          Trending Topics
          Press / Media
          Careers
          Become a Contributor
          Affiliate Program
          Reseller Partner Program
          Developers
          Shutterstock for iOS
          Shutterstock for Android
          Shutterstock Coupons
          Investor Relations

  Help


          Support Center
          Contact Us

  Sales


          1-866-663-3954
          1-646-419-4452 (US)
                                                         100
https://www.shutterstock.com/about                                                                                4/5
1/29/2019
      Case                            Bios, Officers
              2:19-cv-01153-DMG-AFM Document      1 & Executive Team - About Page
                                                      Filed 02/14/19         Shutterstock
                                                                                      101 of 155 Page ID #:101
  Follow Us


          Facebook
          Twitter
          Vimeo
          Instagram

  Select a language


          Čeština
          Dansk
          Deutsch
          English
          Español
          Français
          Italiano
          Magyar
          Nederlands
          Norsk
          Polski
          Português
          Suomi
          Svenska
          Türkçe
          Русский
          ไทย
          한국어
          日本語
          简体中文
          繁體中文

  Legal


          Website Terms of Use
          License Agreement
          Privacy Policy
          Patents

  © 2003 - 2019 Shutterstock, Inc. All rights reserved.




                                                          101
https://www.shutterstock.com/about                                                                               5/5
1/29/2019
      Case                              Kobert 1
              2:19-cv-01153-DMG-AFM Document   Media | Intelligent
                                                  Filed            Content Marketing
                                                             02/14/19       Page 102 of 155 Page ID #:102




                                                      102
http://www.kobertmedia.com/                                                                                 1/3
1/29/2019
      Case                                Kobert 1
                2:19-cv-01153-DMG-AFM Document   Media | Intelligent
                                                    Filed            Content Marketing
                                                               02/14/19       Page 103 of 155 Page ID #:103




                                                                               ABOUT


                                                              CONTENT MARKETING THAT CONVERTS




   Founded by a veteran team in the online advertising industry, we’ve created an agency solely focused on content marketing. People don’t click on unwanted ads, they
   read content that’s interesting to them. By creating illuminating content, targeted at the relevant audience we’re able to create intent and deliver campaigns that truly
                                                                       result in positive performance.




                                                                           SERVICES


                                                          Writing, designing, analyzing and optimizing




           Content Marketing
                                                                     Campaign Management
                                                                                                                                Conversion Optimization


            We create content that targets your                       We distribute your content and run                         We take care of the full conversion
            audience and brings them into the                         targeted campaigns on the top                              funnel, from analytics to optimization to
            conversion funnel.                                        distribution channels available.                           lead management.




                                                                                    103
http://www.kobertmedia.com/                                                                                                                                                    2/3
1/29/2019
      Case                              Kobert 1
              2:19-cv-01153-DMG-AFM Document   Media | Intelligent
                                                  Filed            Content Marketing
                                                             02/14/19       Page 104 of 155 Page ID #:104




                                                                 C O N TA C T
        349 5TH AVE, NEW YORK / ROTHSCHILD 45, TEL-AVIV



        US 212-464-8557 / IL 972-XX-XXXXXXX                     Please fill in your information below and we'll get back to you asap

                                                                  Name
        HELLO@KOBERTMEDIA.COM


                                                                  Email


                                                                  Subject


                                                                  Message




                                                                       SEND MESSAGE




  © COPYRIGHT 2015, KOBERT MEDIA




                                                           104
http://www.kobertmedia.com/                                                                                                             3/3
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 105 of 155 Page ID #:105




                            EXHIBIT
                              “F”
                                       105
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 106 of 155 Page ID #:106




  These terms and conditions together with the Privacy Policy located at
  https://www.volleypost.com/privacypolicy govern your use of this website; by using this
  website, you accept these terms and conditions in full. If you disagree with these terms and
  conditions or any part of these terms and conditions, you must not use this website.

  You must be at least [18] years of age to use this website. By using this website and by
  agreeing to these terms and conditions you warrant and represent that you are at least [18]
  years of age.

  License to use website
  Unless otherwise stated, Volleypost and/or its licensors own the intellectual
                                                                    inte         property rights
  in the website and material on the website. Subject to the license below, all these inte
                                                                                      intellectual
  property rights are reserved.

  You may view, download for caching purposes only, and print pages from the website for
  your own personal use, subject to the restrictions set out below and elsewhere in these
  terms and conditions.

  You must not:

                 republish material from this website (including republication on another website);
                 sell, rent or sub-license material from the website;
                 show any material from the website in public;
                 reproduce, duplicate, copy or otherwise exploit material on this website for a
            commercial purpose;
              edit or otherwise modify any material on the website; or
              redistribute material from this website [except for content specifically and
            expressly made available for redistribution].
  Acceptable use
  You must not use this website in any way that causes, or may cause, damage to the website
  or impairment of the availability or accessibility of the website; or in any way which is
  unlawful, illegal, fraudulent or harmful, or in connection with any unlawful, illegal, fraudulent
  or harmful purpose or activity.

  You must not use this website to copy, store, host, transmit, send, use, publish or distribute
  any material which consists of (or is linked to) any spyware, computer virus, Trojan horse,
                                                     106
https://www.volleypost.com/terms/                                                                        1/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 107 of 155 Page ID #:107
  worm, keystroke logger, rootkit or other malicious computer software.

  You must not conduct any systematic or automated data collection activities (including
  without limitation scraping, data mining, data extraction and data harvesting) on or in
  relation to this website without Volleypost’s express written consent.

  You must not use this website for any purposes related to marketing without Volleypost’s
  express written consent.

  Restricted access
  Access to certain areas of this website is restricted. Volleypost reserves the right to restrict
  access to other areas of this website, or indeed this entire website, at Volleypost’s
  discretion.

  If Volleypost provides you with a user ID and password to enable you to access restricted
  areas of this website or other content or services, you must ensure that the user ID and
  password are kept con dential.

  Volleypost may disable your user ID and password in Volleypost’s sole discretion without
  notice or explanation.

  User content
  In these terms and conditions, “your user content” means material (including without
  limitation text, images, audio material, video material and audio-visual material) that you
  submit to this website, for whatever purpose.

  You grant to Volleypost a worldwide, irrevocable, non-exclusive, royalty-free license to use,
  reproduce, adapt, publish, translate and distribute your user content in any existing or future
  media. You also grant to Volleypost the right to sub-license these rights, and the right to
  bring an action for infringement of these rights.

  Your user content must not be illegal or unlawful, must not infringe any third party’s legal
  rights, and must not be capable of giving rise to legal action whether against you or
  Volleypost or a third party (in each case under any applicable law).

  You must not submit any user content to the website that is or has ever been the subject of
  any threatened or actual legal proceedings or other similar complaint.

  Volleypost reserves the right to edit or remove any material submitted to this website, or
  stored on Volleypost’s servers, or hosted or published upon this website.
                                                     107
https://www.volleypost.com/terms/                                                                        2/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 108 of 155 Page ID #:108
  No warranties
  This website is provided “as is” without any representations or warranties, express or
  implied. Volleypost makes no representations or warranties in relation to this website or the
  information and materials provided on this website.

  Without prejudice to the generality of the foregoing paragraph, Volleypost does not warrant
  that:

                 this website will be constantly available, or available at all; or
                 the information on this website is complete, true, accurate or non-misleading.
  Nothing on this website constitutes, or is meant to constitute, advice of any kind. If you
  require advice in relation to any legal, nancial or medical matter you should consult an
  appropriate professional.

  Volleypost nor the Website are an inte
                                    intermediary, broker/dealer, investment advisor, or
  exchange and do not provide investment advice or investment advisory services.



  Limitations of liability
  Volleypost will not be liable to you (whether under the law of contact, the law of torts or
  otherwise) in relation to the contents of, or use of, or otherwise in connection with, this
  website:

                 to the extent that the website is provided free-of-charge, for any direct loss;
                 for any indirect, special or consequential loss; or
               for any business losses, loss of revenue, income, profits or anticipated savings,
            loss of contracts or business relationships, loss of reputation or goodwill, or loss or
            corruption of information or data.
  These limitations of liability apply even if Volleypost has been expressly advised of the
  potential loss.

  Reasonableness
  By using this website, you agree that the exclusions and limitations of liability set out in this
  website disclaimer are reasonable.

  If you do not think they are reasonable, you must not use this website.

  Other parties
  You accept that, as a limited liability entity, Volleypost has an inte
                                                                    interest in limiting the personal
                                                     108
https://www.volleypost.com/terms/                                                                        3/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 109 of 155 Page ID #:109
  liability of its of cers and employees. You agree that you will not bring any claim personally
  against Volleypost’s of cers or employees in respect of any losses you suffer in connection
  with the website.

  Without prejudice to the foregoing paragraph, you agree that the limitations of warranties
  and liability set out in this website disclaimer will protect Volleypost’s of cers, employees,
  agents, subsidiaries, successors, assigns and sub-contractors as well as Volleypost.

  Unenforceable provisions
  If any provision of this website disclaimer is, or is found to be, unenforceable under
  applicable law, that will not affect the enforceability of the other provisions of this website
  disclaimer.

  Indemnity
  You hereby indemnify Volleypost and undertake to keep Volleypost indemni ed against any
  losses, damages, costs, liabilities and expenses (including without limitation legal expenses
  and any amounts paid by Volleypost to a third party in settlement of a claim or dispute on
  the advice of Volleypost’s legal advisers) incurred or suffered by Volleypost arising out of
  any breach by you of any provision of these terms and conditions, or arising out of any claim
  that you have breached any provision of these terms and conditions.

  Breaches of these terms and conditions
  Without prejudice to Volleypost’s other rights under these terms and conditions, if you
  breach these terms and conditions in any way, Volleypost may take such action as Volleypost
  deems appropriate to deal with the breach, including suspending your access to the website,
  prohibiting you from accessing the website, blocking computers using your IP address from
  accessing the website, contacting your inte
                                         internet service provider to request that they block
  your access to the website and/or bringing court proceedings against you.

  Variation
  Volleypost may revise these terms and conditions from time-to-time. Revised terms and
  conditions will apply to the use of this website from the date of the publication of the revised
  terms and conditions on this website. Please check this page regularly to ensure you are
  familiar with the current version.

  Assignment
  Volleypost may transfer, sub-contract or otherwise deal with Volleypost’s rights and/or


                                                     109
https://www.volleypost.com/terms/                                                                        4/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 110 of 155 Page ID #:110
  obligations under these terms and conditions without notifying you or obtaining your
  consent.

  You may not transfer, sub-contract or otherwise deal with your rights and/or obligations
  under these terms and conditions.

  Severability
  If a provision of these terms and conditions is determined by any court or other competent
  authority to be unlawful and/or unenforceable, the other provisions will continue in effect. If
  any unlawful and/or unenforceable provision would be lawful or enforceable if part of it
  were deleted, that part will be deemed to be deleted, and the rest of the provision will
  continue in effect.

  Entire agreement
  These terms and conditions together with the Privacy Policy located at
  https://www.volleypost.com/privacypolicy constitute the entire agreement between you
  and Volleypost in relation to your use of this website, and supersede all previous agreements
  in respect of your use of this website.



  The information contained in the web site is general legal information and should not be
  construed as legal advice to be applied to a speci c situation. We do not undertake to update
  any materials in our web site to re ect subsequent legal or other developments, but only to
  re ect new laws or legal information that are available to the public. Online readers should
  not act on this information without seeking professional counsel. Reading the information at
  this web site no attorney-client relationship or a visitor-client relationship is formed by using
  this web site in any fashion. An attorney-client relationship with any of our sponsoring
  Attorneys, non-attorney advocate-client relationship or a business relationship with a non-
  attorney is ONLY created after:

               the attorney or non-attorney advocate agrees to accept your case, and
               you have entered into a signed written contract with one of the attorneys or non-
            attorney advocates, and
               you have paid all agreed retainer fees to one of the attorneys or non-attorney
            advocates.
  In sum, an attorney-client relationship or non-attorney advocate-client relationship can only
  be established by mutual written consent between you and the attorney; or non-attorney
                                                     110
https://www.volleypost.com/terms/                                                                        5/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 111 of 155 Page ID #:111
  advocate.



  PLEASE NOTE: Sending e-mail to this site does not establish an attorney-client relationship
  or non-attorney advocate-client relationship as this site and Volleypost are not law rms. No
  attorney-client relationship or non-attorney advocate-client relationship is created by the
  information provided here or by any consultation with our sponsoring law rm’s attorneys
  or staff or non-attorney advocate’s employees. By submitting information to this site you are
  giving permission to this site to review the information and possibly forward the information
  to a sponsoring attorney, non-attorney advocate, or other Volleypost partner and have that
  entity contact you via phone, email, text message or regular mail.

  By submitting information to us, you also agree to receive special offers and marketing
  communication from Volleypost and/or one of our af liates. You may opt out of these
  communications at any time by clicking the “unsubscribe” link in the marketing email or by
  notifying Volleypost in writing that you no longer wish to receive these communications.

  You should not act or rely on any information at this web site without seeking the advice of
  an attorney or non-attorney advocate. The determination of whether you need services and
  your choice of an attorney or non-attorney advocate are very important matters that should
  not be based solely on web sites or advertisements.

  Persons already represented by counsel should inform us of such representation.
  Sponsoring attorneys and non-attorney advocates do not wish to be contacted by anyone
  who has retained an attorney or other person to assist them in a social security disability
  case or any other legal matter.

  This site is provided on an “AS IS” basis and all warranties are expressly disclaimed, including
  the warranties of merchantability and tness for a particular purpose. We make no
  representation, guarantee or warranty as to the legal ability, competence, or quality of
  representation or service by any attorney, law rm, non-attorney advocate or any advertiser.
  We disclaim all responsibility for any loss of any kind resulting in any way from any errors on
  this site or omissions therefore, from any errors or omissions of said parties, and from any
  infringement, direct or indirect

  As the information on this site is acquired from various public and private sources, no
  responsibility is assumed for the accuracy or timeliness of any information provided herein.
  These materials provide only general information about the matters discussed. The
                                                     111
https://www.volleypost.com/terms/                                                                        6/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 112 of 155 Page ID #:112
  application of any law referenced, to a particular transaction or dispute can vary signi cantly
  depending upon the factors unique to that situation. Therefore, we strongly recommend
  that you obtain advice from a licensed attorney or non-attorney advocate who can
  adequately assess your unique situation. With respect to attorneys and purposes of meeting
  the requirements of numerous states’ Supreme Court Rules on ethics, the following
  additional disclosures are made:

  If you have any questions or concerns regarding this notice, you should contact us at:

  Kobert Media (DBA Volleypost)
  1397 2nd ave #133
  New York, NY 10021

               Legal service is a serious matter and the decision to choose an attorney should
            not be based solely on an advertisement or advertising.
               Additional information about each attorney is available upon written request from
            each sponsoring attorney or law firm.
               No representations are made that any sponsoring attorney or law firm are
            Specialists. Certain State Bar Associations require additional attorney disclaimers
            regarding certification as a Specialists. The following is a list of state-specific
            disclaimers:
  Alabama
  No representation is made that the quality of the legal services to be performed is greater
  than the quality of legal services performed by other lawyers.

  Alabama Rules of Professional Conduct Rule 7.2(e) (1997).

  Alaska
  The Alaska Bar Association does not accredit or endorse certifying organizations.

  Alaska Rules of Professional Conduct Rule 7.4(a)(2) (1998).

  Florida
  The hiring of a lawyer is an important decision that should not be based solely upon
  advertisements. Before you decide, ask us to send you free written information about our
  quali cations and experience.

  Florida Rules of Professional Conduct Rule 4-7.2(d) (1997).


                                                     112
https://www.volleypost.com/terms/                                                                        7/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 113 of 155 Page ID #:113
  Hawaii
  There is no procedure for review or approval of specialist certi cation organizations in
  Hawaii.

  Hawaii Rules of Professional Conduct Rule 7.4(c) (1997).

  Illinois
  The Supreme Court of Illinois does not recognize certi cations of specialties in the practice
  of law and that the certi cate, award or recognition is not a requirement to practice law in
  Illinois.

  Illinois Rules of Professional Conduct Rule 7.4(c)(2) (1997).

  Iowa
  The determination of the need for legal services and the choice of a lawyer are extremely
  important decisions and should not be based solely upon advertisements or self-proclaimed
  expertise. This disclosure is required by rule of the Supreme Court of Iowa.

  Memberships and of ces in legal fraternities and legal societies, technical and professional
  licenses, and memberships in scienti c, technical and professional associations and societies
  of law or eld of practice do not mean that a lawyer is a specialist or expert in a eld of law,
  nor do they mean that such a lawyer is necessarily any more expert or competent than any
  other lawyer.

  A description or indication of limitation of practice does not mean that any agency or board
  has certi ed such lawyer as a specialist or expert in an indicated eld of law practice, nor
  does it mean that such lawyer is necessarily any more expert or competent than any other
  lawyer.

  All potential clients are urged to make their own independent investigation and evaluation
  of any lawyer being considered. This notice is required by rule of the Supreme Court of
  Iowa.

  See Iowa Code of Professional Responsibility DR 2-101(A), DR 2-101(C), DR 2-105(A)(3)(c)
  (1997).

  Massachusetts
  If a Massachusetts lawyer holds himself or herself out as “certi ed” in a particular service,
    eld or area of law by a non-governmental body, the certifying organization is a private

                                                     113
https://www.volleypost.com/terms/                                                                        8/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 114 of 155 Page ID #:114
  organization, whose standards for certi cation are not regulated by the Commonwealth of
  Massachusetts.

  See Massachusetts Code of Professional Responsibility DR 2-105(B) (1997).

  Mississippi
  The Mississippi Supreme Court advises that a decision on legal services is important and
  should not be based solely on advertisements.

  Free Background information is available upon request to a Mississippi attorney.

  The listing of any area of practice by a Mississippi attorney does not indicate any
  certi cation of expertise therein.

  See Mississippi Rules of Professional Conduct Rule 7.2(d), Rule 7.4(a), Rule 7.6(a) (1997).

  Missouri
  Neither the Supreme Court of Missouri nor the Missouri Bar reviews or approves certifying
  organizations or specialist designations.

  Missouri Rules of Professional Conduct Rule 7.4 (1997).

  Nevada
  Neither the state bar of Nevada nor any agency of the State Bar has certi ed any lawyer
  identi ed here as a specialist or as an expert. Anyone considering a lawyer should
  independently investigate the lawyer’s credentials and ability.

  Nevada Rules of Professional Conduct Rule 198 (1997).

  New Jersey
  Any certi cation as a specialist, or any certi cation in a eld of practice, that does not state
  that such certi cation has been granted by the Supreme Court of New Jersey or by an
  organization that has been approved by the American Bar Association, indicates that the
  certifying organization has not been approved, or has been denied approval, by the Supreme
  Court of New Jersey and the American Bar Association.

  See New Jersey Rules of Professional Conduct Rule 7.4(b) (1997).

  New Mexico
  Any certi cation by an organization other than the New Mexico Board of Legal
  Specialization does not constitute recognition by the New Mexico Board of Legal
                                                     114
https://www.volleypost.com/terms/                                                                        9/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 115 of 155 Page ID #:115
  Specialization, unless the lawyer is also recognized by the board as a specialist in that area of
  law.

  See New Mexico Rules of Professional Conduct Rule 16-704(D) (1997).

  Rhode Island
  The Rhode Island Supreme Court licenses all lawyers in the general practice of law. The
  court does not license or certify any lawyer as an expert or specialist in any eld of practice.

  Rhode Island Rules of Professional Conduct Rule 7.4 (1998).

  Tennessee
  Unless otherwise indicated, Tennessee attorneys are not certi ed as specialists by the
  Tennessee Commission on Continuing Legal Education and Specialization in the areas of
  practice listed on their pro les.

  See Tennessee Code of Professional Responsibility DR 2-101(C)(3) (1998).

  Texas
  Unless otherwise indicated, Texas attorneys are Not Certi ed by the Texas Board of Legal
  Specialization in the areas of practice listed on their pro les.

  See Texas Disciplinary Rules of Professional Conduct Rule 7.04(b)(3) (1999).

  Washington
  The Supreme Court of Washington does not recognize certi cation of specialties in the
  practice of law. Any certi cate, award, or recognition by a group, organization or association
  used by a Washington attorney to describe his or her quali cations as a lawyer or
  quali cations in any subspecialty of law is not a requirement to practice law in the State of
  Washington.

  See Washington Rules of Professional Responsibility Rule 7.4(b) (1997).

  Wyoming
  The Wyoming State Bar does not certify any lawyer as a specialist or expert. Anyone
  considering a lawyer should independently investigate the lawyer’s credentials and ability,
  and not rely upon advertisements or self-proclaimed expertise.

  Wyoming Rules of Professional Conduct for Attorneys at Law Rule 7.4 (1997).


                                                     115
https://www.volleypost.com/terms/                                                                        10/11
1/29/2019
      Case    2:19-cv-01153-DMG-AFM DocumentTerms & Conditions
                                             1 Filed           - Volleypost
                                                        02/14/19         Page 116 of 155 Page ID #:116




   Your Money                                          Career

   Real Estate                                         Lifestyle

   Markets                                             Stingy Zone


   Contact Us Terms & Conditions Privacy Policy

   © 2018 All Rights Reserved Volleypost




                                                     116
https://www.volleypost.com/terms/                                                                        11/11
1/29/2019
      Case                                Website
              2:19-cv-01153-DMG-AFM Document      Terms of02/14/19
                                             1 Filed       Use - Shutterstock
                                                                         Page 117 of 155 Page ID #:117
                                     (/)
                                           Search for royalty-free stock images                         All Images         




                   Policies
                     Terms of Use (/terms)       Privacy Policy (/privacy)



                    1. ACCEPTANCE OF TERMS
                    2. INTELLECTUAL PROPERTY; LIMITED LICENSE TO USERS
                    3. SHUTTERSTOCK TRADEMARKS
                    4. INFORMATION YOU PROVIDE
                    5. YOUR CONTENT
                    6. INFRINGEMENT CLAIMS / DMCA NOTICES
                    7. LIMITATIONS
                    8. RESTRICTION AND TERMINATION OF USE
                    9. LINKS TO THIRD PARTY SITES
                   10. WARRANTIES AND DISCLAIMERS
                   11. INDEMNIFICATION
                   12. MISCELLANOUS




                      Please read these Terms of Use carefully before accessing or using this website, software,
                      apps, and/or plug-ins made available by Shutterstock or its affiliates (individually and
                      collectively, the "Site").



                   1. ACCEPTANCE OF TERMS

                   1.1 You agree to and are bound by the terms and conditions set forth below and in any modified or additional terms that
                   Shutterstock, Inc. ("Shutterstock") may publish from time to time (collectively, the "Terms of Use"). If you do not agree to
                   all of the terms and conditions contained in the Terms of Use, do not access or use this Site.

                   1.2 Shutterstock may change these Terms of Use from time to time. Your continued access or use of the Site constitutes
                   your acceptance of such changes. Your access and use of the Site will be subject to the current version of the Terms of
                   Use, rules and guidelines posted on the Site at the time of such use. Please regularly check the "Terms of Use" link on
                   the home page of shutterstock.com to view the then-current terms. If you breach any of the Terms of Use, your license to
                   access or use this Site shall automatically terminate.



                   2. INTELLECTUAL PROPERTY; LIMITED LICENSE TO USERS

                   2.1 Subject to your compliance with these Terms of Use, any applicable license agreement with Shutterstock, and the
                   law, you may access and use the Site. Shutterstock remains the sole owner of all right, title, and interest in the Site and
                   reserves all rights not expressly granted under these Terms of Use. Shutterstock may modify, replace, or discontinue the
                   Site or any part thereof at any time, for any reason, with or without notice, in Shutterstock’s sole discretion. Shutterstock
                   provides the Site on an "as is" and "as available" basis.

                   2.2 All content on this Site, including but not limited to Images, Footage, Music, and related metadata (collectively the
                   "Shutterstock Content"), as well as the selection and arrangement of the Shutterstock Content, are protected by
                   copyright, trademark, patent, trade secret and other intellectual property laws and treaties. Any unauthorized use of any
                   Shutterstock Content violates such laws and this Terms of Use. Except as expressly provided herein or in a separate
                   license agreement between you and Shutterstock, Shutterstock does not grant any express or implied permission to use
                   the Site or any Shutterstock Content. You agree not to copy, republish, frame, link to, download, transmit, modify, adapt,
                   create derivative works based on, rent, lease, loan, sell, assign, distribute, display, perform, license, sublicense or
                   reverse engineer the Site or any Shutterstock Content. In addition, you agree not to use any data mining, robots or
                   similar data and/or image gathering and extraction methods in connection with the Site or Shutterstock Content.

                   2.3 Unless you enter into a license agreement with Shutterstock you may not download, distribute, display and/or copy           
                   any Shutterstock Content.

                   2.4 You may not remove any watermarks or copyright notices contained in the Shutterstock Content.




                                                                               117
https://www.shutterstock.com/terms#anchor_intellectual_property                                                                                        1/5
1/29/2019
      Case                                Website
              2:19-cv-01153-DMG-AFM Document      Terms of02/14/19
                                             1 Filed       Use - Shutterstock
                                                                         Page 118 of 155 Page ID #:118
                   3. SHUTTERSTOCK TRADEMARKS

                   3.1 For the purposes of these Terms of Use, the term, "Trademark(s)" means all common law or registered trademarks,
                   logos, service marks, trade names, Internet domain names, or other indications of origin now or in the future used by
                   Shutterstock.

                   3.2 Nothing contained herein grants or shall be construed to grant you any rights to use any Shutterstock Trademark,
                   unless expressly conferred by these Terms of Use.

                   3.3 You agree that you will not use Shutterstock's Trademarks in any manner that might tarnish, disparage, or reflect
                   adversely on such Trademarks or Shutterstock.

                   3.4 You agree that you will not contest or otherwise challenge (e.g., in any legal action or otherwise), or assist or
                   encourage any other person or entity to contest or challenge, the validity of any of Shutterstock Trademarks or the
                   Trademark rights claimed by Shutterstock.

                   3.5 You agree that you will not use any Shutterstock Trademark or any variant thereof including misspellings) as a
                   domain name or as part of a domain name regardless of the top-level domain, or as a metatag, keyword, or any other
                   type of programming code or data.

                   3.6 You may not at any time, adopt or use, without Shutterstock's prior written consent any word or mark which is similar
                   to or likely to be confused with Shutterstock's Trademarks.

                   3.7 The look and feel of the Shutterstock website, including all page headers, custom graphics, button icons, and scripts,
                   is the trade dress and/or trademark or service mark of Shutterstock and may not be copied, imitated or used, in whole or
                   in part, without the prior written consent of Shutterstock.

                   3.8 All other trademarks, product names, and company names or logos used or appearing on the Shutterstock website
                   are the property of their respective owners. Reference to any products, services, processes or other information, by trade
                   name, trademark, manufacturer, supplier or otherwise does not constitute or imply endorsement, sponsorship or
                   recommendation thereof by Shutterstock, unless expressly so stated.

                   3.9 You may not use a Shutterstock trademark, logo, Image or other proprietary graphic of Shutterstock to link to the
                   Shutterstock website without the prior written consent of Shutterstock.

                   3.10 You may not frame or hotlink to the Shutterstock website or any Image without the prior written consent of
                   Shutterstock.



                   4. INFORMATION YOU PROVIDE

                   4.1 Shutterstock (or third parties acting on its behalf) may collect information related to your use of the Site. Third-party
                   platforms through which you access the Site may collect information related to your use of such third-party platform and
                   make such information available to Shutterstock subject to your agreement with the applicable third-party platform.
                   Shutterstock’s collection and use of all such information shall at all times conform to this Terms of Use, the Shutterstock
                   Privacy Policy, and applicable law.

                   4.2 Shutterstock will use and protect your personal information, such as your name and address, in accordance with the
                   Shutterstock Privacy Statement, the contents of which are incorporated by reference into these Terms of Use.



                   5. YOUR CONTENT

                   5.1 For any image, footage, text, audio, or any other content that you upload or post to the Site (“Your Content”), you
                   represent and warrant that: (i) you have all necessary rights to submit Your Content to the Site and grant the licenses set
                   forth herein; (ii) Shutterstock will not need to obtain licenses from any third party or pay royalties to any third party with
                   respect to Your Content; (iii) Your Content does not infringe any third party's rights, including intellectual property rights
                   and privacy rights; and (iv) Your Content complies with these Terms of Use and all applicable laws.

                   5.2 By uploading Your Content, you grant Shutterstock a limited, worldwide, non-exclusive, royalty-free license and right
                   to copy, transmit, distribute, publicly perform and display (through all media now known or hereafter created), and make
                   derivative works from Your Content for the purpose of allowing you to edit and display Your Content using the Site and
                   archiving or preserving Your Content for disputes, legal proceedings, or investigations. The above licenses will continue
                   unless and until you remove Your Content from the Site, in which case the licenses will terminate within a commercially
                   reasonable period of time. Notwithstanding the foregoing, the license for legal archival/preservation purposes will
                   continue indefinitely.

                   5.3 You may not upload, post, or transmit any video, image, text, audio recording, or other content that:                        
                       Infringes any third party's copyrights or other intellectual property rights or any right of publicity or privacy;

                       Contains any pornographic, defamatory, or otherwise unlawful or immoral content.

                       Exploits minors;

                       Depicts unlawful or violent acts;
                                                                                 118
https://www.shutterstock.com/terms#anchor_intellectual_property                                                                                         2/5
1/29/2019
      Case                                Website
              2:19-cv-01153-DMG-AFM Document      Terms of02/14/19
                                             1 Filed       Use - Shutterstock
                                                                         Page 119 of 155 Page ID #:119
                       Depicts animal cruelty or violence towards animals;

                       Promotes fraudulent schemes or gives rise to a claim of deceptive advertising or unfair competition; or

                       Violates any law, statute, or regulation.

                   5.4 You may not use any Shutterstock Content for any purpose without first obtaining a license to use such Shutterstock
                   Content. Any use of Shutterstock Content by you shall be governed by the applicable license agreement separately
                   entered into between you and Shutterstock. Displaying and/or distributing to the public any watermarked or unlicensed
                   Shutterstock Content (whether incorporated into a derivative work or alone) constitutes copyright infringement.



                   6. INFRINGEMENT CLAIMS / DMCA NOTICES

                   6.1 If you believe that any Image or other material made available by Shutterstock infringes upon any copyright that you
                   own or control, you may notify Shutterstock in the manner set forth in our DMCA Copyright Infringement Notice Policy
                   (/terms/dmca-notice).



                   7. LIMITATIONS

                   7.1 You agree that you shall not:

                       Engage in any conduct that shall constitute a violation of any law or that infringes the rights of Shutterstock or any
                       third party.

                       Violate any applicable laws or regulations related to the access to or use of the Site, or engage in any activity
                       prohibited by these Terms of Use.

                       Violate the rights of Shutterstock or any third party (including rights of privacy and publicity) or abuse, defame,
                       harass, stalk or threaten another.



                   8. RESTRICTION AND TERMINATION OF USE

                   8.1 Shutterstock may block, restrict, disable, suspend or terminate your access to all or part of the Site and/or
                   Shutterstock Content at any time in Shutterstock's discretion, without prior notice or liability to you. Any conduct by you
                   that, in Shutterstock’s sole discretion, restricts or inhibits any other person or entity from using or enjoying the Site is
                   strictly prohibited and may result in the termination of your access to the Site without further notice.



                   9. LINKS TO THIRD PARTY SITES

                   9.1 In the event that the Site is available through any third-party platform, or if Shutterstock provides links from
                   the Site to any third-party platform or permits any third party to link from its platform to the Site, you understand
                   and agree that Shutterstock makes no warranty of any kind, express or implied, and accepts no responsibility
                   for any content or practices of such third parties or their platforms. Such platforms are not under the control of
                   Shutterstock, and Shutterstock provides and/or permits these links only as a convenience to you. The inclusion
                   of any link does not imply affiliation, endorsement, or adoption by Shutterstock.



                   10. WARRANTIES AND DISCLAIMERS

                   10.1 Your use of the Site is at your own risk. The Site is provided by Shutterstock under these terms of use "as
                   is" without warranty of any kind, either express, implied, statutory or otherwise. Shutterstock expressly
                   disclaims any and all warranties of any kind, whether express or implied, to each and any service available from
                   the Site, including, but not limited to the implied warranties of merchantability, fitness for a particular purpose,
                   non-infringement, and any other warranty that might arise under any law. Without limiting the foregoing,
                   Shutterstock makes no warranty that: (i) the Site will meet your requirements; (ii) access to the Site will be
                   uninterrupted; (iii) the quality of the Site will meet your expectations; and (iv) any errors or defects in the site,
                   services or materials will be corrected. Shutterstock makes no representations or warranties that the Site will be
                   permitted in your jurisdiction, that any of Your Content submitted by you will be available through the Site or will
                   be stored by the Site, that the Site will meet your needs, or that Shutterstock will continue to support any
                   particular feature of the Site. To the extent any disclaimer or limitation of liability does not apply, all applicable         
                   express, implied, and statutory warranties will be limited in duration to a period of thirty (30) days after the date
                   on which you first used the Site, and no warranties shall apply after such period.



                   11. INDEMNIFICATION
                                                                               119
https://www.shutterstock.com/terms#anchor_intellectual_property                                                                                       3/5
1/29/2019
      Case                                       Website
                     2:19-cv-01153-DMG-AFM Document      Terms of02/14/19
                                                    1 Filed       Use - Shutterstock
                                                                                Page 120 of 155 Page ID #:120
                          11.1 You agree to defend, indemnify and hold harmless Shutterstock, its subsidiaries, affiliates, licensors, employees,
                          agents, third party information providers, Submitters and independent contractors against any claims, damages, costs,
                          liabilities and expenses (including, but not limited to, reasonable attorneys' fees) arising out of or related to your conduct,
                          your use or inability to use Site, your breach or alleged breach of the Website Terms of Use or of any representation or
                          warranty contained herein, your unauthorized use of the Shutterstock Content, or your violation of any rights of another.



                          12. MISCELLANOUS

                          12.1 Any controversy or claim arising out of or relating to this Agreement, or the breach thereof, shall be settled by
                          binding arbitration administered under the Commercial Arbitration Rules of the American Arbitration Association or of the
                          International Centre for Dispute Resolution in effect on the date of the commencement of arbitration, rather than in court,
                          and judgment on the award rendered by the arbitrator(s) may be entered in any court having jurisdiction thereof or having
                          jurisdiction over the relevant party or its assets. The place of arbitration shall be the state and county of New York. The
                          language of the arbitration shall be English. There shall be one arbitrator. Each party shall bear its own costs in the
                          arbitration. Shutterstock shall also have the right to commence and prosecute any legal or equitable action or proceeding
                          before any court of competent jurisdiction to obtain injunctive or other relief against you in the event that, in the opinion of
                          Shutterstock, such action is necessary or desirable.

                          12.2 These Terms of Use are governed by and shall be construed in accordance with the laws of the State of New York,
                          without respect to its conflict of laws principles.

                          12.3 In the event of any conflict between these Terms of Use and any license agreement you enter with Shutterstock, the
                          terms of such license agreement shall control.

                          12.4 These Terms of Use shall be construed neither against nor in favor of any party, but rather in accordance with the
                          fair meaning of the language hereof. The invalidity or unenforceability of any part of these Terms of Use shall not affect
                          the validity or enforceability of the balance hereof.




                                                                                    SHUTTERSTOCK STATS:
                                               246,527,888 royalty-free stock images      /   1,680,097 new stock images added this week



   Shutterstock.com                                    Help                                      Select a language                    Legal
   Home (/)                                            Support Center (/support/)                Čeština       Português              Website Terms of Use (/terms)
                                                                                                 (/cs/terms)   (/pt/terms)
   About Us (/about)                                   Contact Us (/contactus)                                                        License Agreement (/license)
                                                                                                 Dansk         Suomi
   Subscribe / Renew (/subscribe)                                                                                                     Privacy Policy (/privacy)
                                                                                                 (/da/terms)   (/fi/terms)
   Shutterstock Footage                                Sales                                     Deutsch       Svenska
                                                                                                                                      Patents (/patents)
   (https://www.shutterstock.com/video)                1-866-663-3954                            (/de/terms)   (/sv/terms)
   Shutterstock Music                                  1-646-419-4452 (US)                       English       Türkçe
   (https://www.shutterstock.com/music/)
                                                                                                 (/en/terms)   (/tr/terms)
   Shutterstock Editorial (/editorial)
                                                       Follow Us                                 Español       Русский
   Shutterstock Blog                                                                             (/es/terms)   (/ru/terms)
   (https://www.shutterstock.com/blog/)
                                                                                                 Français      ไทย (/th/terms)
   Royalty Free Images (/explore/royalty-free-                                                   (/fr/terms)
                                                                                                               Italiano
   images)
                                                                                                               (/it/terms)
   Stock Photos (/photos)
                                                                                                 한국어           Magyar
   Trending Topics (/sitemap/topics-trends-                                                      (/ko/terms)   (/hu/terms)
   stock-photography)
                                                                                                 日本語           Nederlands
   Press / Media (/press)                                                                        (/ja/terms)   (/nl/terms)
   Careers (/jobs)                                                                               简体中文          Norsk
                                                                                                 (/zh/terms)   (/nb/terms)
   Become a Contributor
   (https://submit.shutterstock.com?                                                             繁體中文 (/zh- Polski
   pl=LOHPCTA-CTA&cr=LOHCTA)                                                                     Hant/terms) (/pl/terms)
   Affiliate Program
   (https://www.shutterstock.com/explore/affiliates)
   Reseller Partner Program (/international-
   reseller-program)
   Developers
   (https://developers.shutterstock.com/)
   Shutterstock for iOS
   (https://itunes.apple.com/us/app/shutterstock/id473347409?                                                                                                         
   mt=8)
   Shutterstock for Android
   (https://play.google.com/store/apps/details?
   id=com.shutterstock.consumer&hl=en)
   Shutterstock Coupons (/coupons)
   Investor Relations
   (http://investor.shutterstock.com/)
                                                                                              120
https://www.shutterstock.com/terms#anchor_intellectual_property                                                                                                           4/5
1/29/2019
      Case                                     Website
                   2:19-cv-01153-DMG-AFM Document      Terms of02/14/19
                                                  1 Filed       Use - Shutterstock
                                                                              Page 121 of 155 Page ID #:121
   Editorial Sitemap (/editorial/sitemap)



                                                         © 2003-2019 Shutterstock, Inc. All rights reserved.




                                                                                                               




                                                                              121
https://www.shutterstock.com/terms#anchor_intellectual_property                                                    5/5
1/31/2019
      Case                            Shutterstock1Terms
              2:19-cv-01153-DMG-AFM Document             of Service
                                                      Filed         & License Page
                                                              02/14/19        Agreements
                                                                                    122 of 155 Page ID #:122




          Images
                Photos
                Vectors
                All Categories
          Footage
          Music
          Editorial
                Entertainment
                News
                Sports
                Royalty
          Blog
          Tools
                Shutterstock Editor
                Mobile App
                Plugins

          1-866-663-3954

           English
                Čeština
                Dansk
                Deutsch
                English
                Español
                Français
                Italiano
                Magyar
                Nederlands
                Norsk
                Polski
                Português
                Suomi
                Svenska
                Türkçe
                Русский
                ไทย
                한국어
                日本語
                简体中文
                繁體中文

          Discover Offset.com
          Pricing
          Sign In
                                                        122
https://www.shutterstock.com/license                                                                           1/15
1/31/2019
      Case                            Shutterstock1Terms
              2:19-cv-01153-DMG-AFM Document             of Service
                                                      Filed         & License Page
                                                              02/14/19        Agreements
                                                                                    123 of 155 Page ID #:123
  Search for royalty-free stoc
    All Images

          All Images
          Photos
          Vectors
          Illustrations

          Editorial

          Footage

          Music


  The current Terms of Service are printed below. To view previous versions of the Terms of Service, click here.

  SHUTTERSTOCK


  Terms of Service


  Shutterstock License Agreement(s)


  Dear Shutterstock Customer:

  The following Terms of Service ("TOS") is a legal agreement between you or the employer or other entity on
  whose behalf you are entering into this agreement ("you" or "Customer") and Shutterstock (as such term is
  defined in Section 25 below) and sets forth the rights and obligations with respect to any Content licensed by
  you. By entering into this TOS, you verify that your country of residence is the same as your billing address.

  Please revisit this TOS when you purchase any Content licenses. Shutterstock reserves the right to modify the
  TOS at any time in its sole discretion. Prior to such changes becoming effective, Shutterstock will use
  reasonable efforts to notify you of any such change. Such notice may be made by email to the email address on
  file in your Shutterstock account, an announcement on this page, your login page, and/or by other means.
  Modifications to this TOS will only apply to prospective purchases (including any automated renewals). By
  licensing Content following any such modifications, you agree to be bound the TOS as modified.

  THIS IS A SINGLE SEAT LICENSE AUTHORIZING ONE NATURAL PERSON TO LICENSE,
  DOWNLOAD AND USE CONTENT. UNLESS YOU UPGRADE TO A "TEAM SUBSCRIPTION" OR
  "PREMIER PLATFORM" ACCOUNT, NO OTHER PERSONS (INCLUDING EMPLOYEES, CO-WORKERS
  OR INDEPENDENT CONTRACTORS) MAY ACCESS YOUR ACCOUNT OR USE CONTENT LICENSED
  THROUGH YOUR ACCOUNT.

  IF YOU PURCHASE A "TEAM SUBSCRIPTION" THE RIGHT TO LICENSE, DOWNLOAD AND USE
  CONTENT IS LIMITED TO THE NUMBER OF USERS PERMITTED BY THAT TEAM SUBSCRIPTION.
  SHUTTERSTOCK’S "PREMIER PLATFORM" GRANTS ACCESS AND USAGE RIGHTS TO UNLIMITED
  USERS AMONG OTHER ADDITIONAL RIGHTS.

  If you require access and usage rights for more than one natural person, please contact Customer Service
  (Phone: Inside US 1-866-663-3954, Outside US 1-646-419-4452 Email: Customer Support or our Premier
  Team). For clarity, if a user is acting in an employment capacity, the employer will be deemed the licensee for
  the purposes of the license.


                                                         123
https://www.shutterstock.com/license                                                                                2/15
1/31/2019
      Case  2:19-cv-01153-DMG-AFM Document     Shutterstock1Terms of Service
                                                               Filed         & License Page
                                                                       02/14/19        Agreements
                                                                                             124 of 155 Page ID #:124
          "Content" means all content available for license from the Shutterstock website, including Images,
          Footage, Editorial, and Music (as defined herein.)

          "Footage" means any moving images, animations, films, videos or other audio/visual representations,
          video elements, visual effects elements, templates, graphics packs, and motion design projects excluding
          still images, recorded in any format.

          "Image(s)" means still photographs, vectors, drawings, graphics, and the like.

          "Music" means any musical compositions, master recordings, and any other recordings containing sounds
          or a series of sounds, in all formats, now known and hereinafter developed.

          "Editorial" means still photographs and footage appearing under the Editorial tab/section.

          "Visual Content" shall refer collectively to Editorial, Images, and Footage.

  PART I – VISUAL CONTENT LICENSES


       1. Shutterstock hereby grants you a non-exclusive, non-transferable right to use, modify (except as expressly
          prohibited herein) and reproduce Visual Content worldwide, in perpetuity, as expressly permitted by the
          applicable license and subject to the limitations set forth herein:

               a. IMAGE LICENSES

                        i. A STANDARD IMAGE LICENSE grants you the right to use Images:

                                1. As a digital reproduction, including on websites, in online advertising, in social media,
                                   in mobile advertising, mobile "apps", software, e-cards, e-publications (e-books, e-
                                   magazines, blogs, etc.), email marketing and in online media (including on video-
                                   sharing services such as YouTube, Dailymotion, Vimeo, etc., subject to the budget
                                   limitations set forth in sub-section I.a.i.4 below);

                                2. Printed in physical form as part of product packaging and labeling, letterhead and
                                   business cards, point of sale advertising, CD and DVD cover art, or in the advertising
                                   and copy of tangible media, including magazines, newspapers, and books provided no
                                   Image is reproduced more than 500,000 times in the aggregate;

                                3. As part of an "Out-of-Home" advertising campaign, including on billboards, street
                                   furniture, etc., provided the intended audience for such campaign is less than 500,000
                                   gross impressions.

                                4. Incorporated into film, video, television series, advertisement, or other audio-visual
                                   productions for distribution in any medium now known or hereafter devised, without
                                   regard to audience size, provided the budget for any such production does not exceed
                                   USD $10,000;

                                5. For your own personal, non-commercial use (not for resale, download, distribution, or
                                   any commercial use of any kind)

                       ii. AN ENHANCED IMAGE LICENSE grants you the right to use Images (which rights are in
                           addition to 1-5 above and exclusive to Enhanced Image Licenses):

                                1. In any manner permitted under a Standard Image License, without any limitation on the
                                   number of reproductions, impressions, or budget;

                                                                 124
https://www.shutterstock.com/license                                                                                        3/15
1/31/2019
      Case    2:19-cv-01153-DMG-AFM Document     Shutterstock1Terms of Service
                                                                 Filed         & License Page
                                                                         02/14/19        Agreements
                                                                                               125 of 155 Page ID #:125
                         2. Incorporated into merchandise intended for sale or promotional distribution
                            (collectively "Merchandise"), including, without limitation, textiles, artwork, magnets,
                            wall-art, calendars, toys, stationery, greeting cards, and any other physical reproduction
                            for resale or distribution, provided that such Merchandise incorporates material creative
                            or functional elements apart from the Image(s).

                                3. In wall art (and without requiring further creative or functional elements) for decorative
                                   purposes in a commercial space owned by you or your client, and not for sale.

                                4. Incorporated as elements of digital templates for sale or distribution.

                      iii. If the Standard or Enhanced Image licenses do not grant the rights you require please contact
                           Customer Service. (Phone: Inside US 1-866-663-3954, Outside US 1-646-419-4452
                           Email: Customer Support)

               b. FOOTAGE LICENSES

                        i. A FOOTAGE USE LICENSE grants you the right to use Footage:

                                1. in a multi-media production displayed or distributed via the web, on social media, using
                                   so-called "Apps", or as otherwise disseminated in accordance herewith (see restrictions
                                   for distribution limitations), provided the audience for such production does not exceed
                                   500,000;

                                2. in connection with a live performance, provided the audience for all such performances
                                   does not exceed 500,000 people;

                                3. on websites.

                       ii. If the Footage Use License does not grant the rights you require, please contact Customer
                           Service. (Phone: Inside US 1-866-663-3954, Outside US 1-646-419-4452 Email: Customer
                           Support)

                      iii. A FOOTAGE COMP LICENSE grants you the right to use watermarked, low resolution
                           Footage as a comp (the "Comp Footage") solely in test, sample, comp, or rough cut
                           evaluation materials. Footage Comp Licenses do not permit you to display or distribute to the
                           public or incorporate into any final materials any such Footage. Comp Footage can be edited,
                           but you may not remove or alter the Shutterstock watermark. Comp Footage is available to
                           license under the Footage Use License at the time it is downloaded as Comp Footage, but
                           Shutterstock makes no guarantees and shall have no obligation to ensure that Comp Footage
                           will be available for license at any time thereafter.

               c. EDITORIAL LICENSE

                        i. AN EDITORIAL LICENSE grants you the right to make a single, editorial use of an item of
                           Editorial content, which single use may be distributed worldwide, in perpetuity.

                       ii. A "single use" for the purposes of this license permits the use of Editorial content in a single
                           context (i.e., a news story, blog post, page of a publication) a single time, provided you shall
                           have the right to distribute that use in-context across unlimited mediums and distribution
                           channels. For example, the use of Editorial content to illustrate a printed article, maybe reused
                           on a blog, on social media, etc., provided it is in-context to the original printed article. Any
                           use not in-context to the original printed article would require an additional license.

                      iii. An "editorial use" for the purposes of this license shall be a use made for descriptive purposes
                           in a context that is newsworthy or of125
                                                                 human interest and expressly excludes commercial uses
https://www.shutterstock.com/license                                                                                       4/15
1/31/2019
      Case    2:19-cv-01153-DMG-AFM Document   Shutterstock1Terms of Service
                                                               Filed         & License Page
                                                                       02/14/19        Agreements
                                                                                             126 of 155 Page ID #:126
                      such as advertising or merchandising.

                       iv. Any use of Editorial Content licensed hereunder is further subject to those express restrictions
                           set forth in Part I, Section 4 (prohibiting any use distributed via broadcast/cable/OTT, on
                           publication covers, and in print runs in excess of 500,000) as well as any “special restrictions”
                           (e.g., geographical or industry-specific usage restrictions) indicated on the image detail page
                           and/or included in the metadata attached to an item of Editorial Content.

                       v. All Editorial content shall be deemed "Editorial Use Only" for the purposes of this TOS.

                       vi. Not all Editorial content is available for license from the Shutterstock website, nor may it be
                           available from all subscriptions. You understand that the Editorial content available for
                           license can change at any time and you shall have no right to demand to license any particular
                           item of Editorial content. If you want to license any Editorial content not available for license
                           from the website, please contact Customer Service. (Phone: Inside US 1-866-663-3954,
                           Outside US 1-646-419-4452 Email: Customer Support)

       2. RESTRICTIONS ON USE OF VISUAL CONTENT

          YOU MAY NOT:

               a. Use Visual Content other than as expressly provided by the license you purchased with respect to
                  such Visual Content.

               b. Portray any person depicted in Visual Content (a "Model") in a way that a reasonable person would
                  find offensive, including but not limited to depicting a Model: a) in connection with pornography,
                  "adult videos", adult entertainment venues, escort services, dating services, or the like; b) in
                  connection with the advertisement or promotion of tobacco products; c) in a political context, such
                  as the promotion, advertisement or endorsement of any party, candidate, or elected official, or in
                  connection with any political policy or viewpoint; d) as suffering from, or medicating for, a physical
                  or mental ailment; or e) engaging in immoral or criminal activities.

               c. Use any Visual Content in a pornographic, defamatory, or deceptive context, or in a manner that
                  could be considered libelous, obscene, or illegal.

               d. Modify Visual Content designated "Editorial Use Only" in a manner that changes the context of
                  what is depicted.

               e. Use Visual Content designated "Editorial Use Only" (including, but not limited to, Editorial content)
                  for commercial purposes, including for reference, in any advertising, merchandise or other non-
                  editorial contexts.

                f. Resell, redistribute, provide access to, share or transfer any Visual Content except as specifically
                   provided herein. For example and not by way of limitation, the foregoing prohibits displaying
                   Content as, or as part of, a "gallery" of content through which third parties may search and select
                   from such content.

               g. Use Visual Content in a manner that infringes upon any third party's trademark or other intellectual
                  property, or would give rise to a claim of deceptive advertising or unfair competition.

               h. Use any Visual Content (in whole or in part) as a trademark, service mark, logo, or other indication
                  of origin, or as part thereof.

                i. Falsely represent, expressly or by way of reasonable implication, that any Visual Content was
                   created by you or a person other than the copyright holder(s) of that Visual Content.
                                                               126
https://www.shutterstock.com/license                                                                                      5/15
1/31/2019
      Case                           Shutterstock1Terms
            2:19-cv-01153-DMG-AFM Document              of Service
                                                     Filed         & License Page
                                                             02/14/19        Agreements
                                                                                   127 of 155 Page ID #:127
       3. RESTRICTIONS SPECIFIC TO FOOTAGE

               a. Use any Footage in a multi-media production distributed via broadcast, cable network, OTT video
                  service (e.g. Netflix, Hulu, Amazon), or in theaters.

               b. Use "stills" derived from Footage except solely in connection with the in-context marketing,
                  promotion, and advertising of your derivative works incorporating Footage.

       4. RESTRICTIONS SPECIFIC TO EDITORIAL

               a. Use any Editorial content in a multi-media production distributed via broadcast, cable network,
                  OTT video service (e.g. Netflix, Hulu, Amazon), or in theaters, or in related promotional materials.

               b. Use any Editorial content on a publication cover, jacket, or other packaging related to the underlying
                  use.

               c. Use any Editorial content in a publication with a print run in excess of 500,000 copies.

       5. CREDIT AND COPYRIGHT NOTICES

               a. The use of Images and Footage in connection with news reporting, commentary, publishing, or any
                  other "editorial" context, shall be accompanied by an adjacent credit to the Shutterstock contributor
                  and to Shutterstock in substantially the following form:

                  "Name of Artist/Shutterstock.com"

               b. Editorial credits shall take the following form:

                  "Name of Artist / Agency / Shutterstock"

               c. If and where commercially reasonable, the use of Images or Footage in Merchandise or an audio-
                  visual production shall be accompanied by a credit to Shutterstock in substantially the following
                  form:

                  "Image(s) or Footage (as applicable), used under license from Shutterstock.com"

               d. Credit attributions are not required in connection with any other use of Footage or Images unless
                  another stock content provided is afforded credit in connection with the same use. For clarity,
                  attribution is always required for Editorial content.

               e. In all cases the credit and attribution shall be of such size, color and prominence so as to be clearly
                  and easily readable by the unaided eye.

  PART II - MUSIC LICENSES


       1. "Production" means all versions of a single audio-visual project or all versions of a single audio-only
          project in which Music is synchronized to narration in the context of a podcast episode, radio
          documentary, radio advertisement, or other similar audio-only production.

       2. MUSIC LICENSES

          Shutterstock grants you a non-exclusive, non-transferable right to synchronize Music in a Production,
          which Production may be distributed worldwide, in perpetuity, pursuant to the license you purchase (from
          among the two license types set forth below), and subject to the restrictions set forth in Part II Section 3
          hereof:
                                                             127
https://www.shutterstock.com/license                                                                                        6/15
1/31/2019
      Case    2:19-cv-01153-DMG-AFM Document    Shutterstock1Terms of Service
                                                                Filed         & License Page
                                                                        02/14/19        Agreements
                                                                                              128 of 155 Page ID #:128
               a. STANDARD MUSIC LICENSE: A Standard Music License grants you the non-exclusive right to
                  synchronize Music in a Production (and in in-context trailers and promotional materials), distributed
                  via web based-viewing platforms or used in non-web based "industrial" contexts, which
                  include trade shows, conferences, corporate Events, internal corporate Use, and point of sale.

               b. ENHANCED MUSIC LICENSE: An Enhanced Music License grants you the non-exclusive right
                  to synchronize Music in a Production (and in-context trailers and promotions therefor), solely
                  subject to the restrictions set forth in Part II Section 3 hereof.

               c. COMP MUSIC LICENSE: A Comp Music License grants you the right to synchronize
                  watermarked Music solely in test, sample, comp, or rough cut evaluation materials related to a
                  Production. The Comp Music License expressly prohibits distributing Music to the public in any
                  form or incorporating Music into any final materials. You may not remove or alter the Shutterstock
                  watermark from Music under any circumstances

       3. RESTRICTIONS ON THE USE OF MUSIC.

          YOU MAY NOT:

               a. Sub-license, re-sell, rent, lend, assign, gift or otherwise transfer or distribute to any third-party the
                  Music or the right to use the Music separate and apart from the Production in which (pursuant to
                  your license) it is embodied;

               b. Resell, redistribute, provide access to, share or transfer any Music except as specifically provided
                  herein;

               c. Manufacture, distribute, sell or otherwise exploit "records", CDs, mp3s or any other audio product
                  embodying sound alone which incorporates Music, other than an audio-only Production expressly
                  described in the definition of "Production" above. For the purpose of this sub-section the term
                  "records" means all forms of reproductions, whether now known or hereafter devised, manufacture
                  or distributed primary for home use, school use, or juke box use, embodying sound alone (excluding
                  synchronized material);

               d. Use the Music in connection with other material that is pornographic, defamatory, libelous, obscene,
                  immoral, illegal or that otherwise violates any right(s) of any third party(ies);

               e. Violate export laws, restrictions or regulations, by shipping, transferring or exporting Music into
                  any country in violation of any export laws, restrictions or regulation;

                f. Use, sell, sublicense, reproduce, distribute, display, incorporate into or otherwise make Music, in
                   whole or in part, available as, or as part of, production library content, or downloadable files or
                   include the Music or any derivative work incorporating the Music in any other stock product,
                   library, or collection;

               g. Remix, mashup, or otherwise alter the Music, except that you may engage in basic editing of the
                  Music (e.g., setting start/stop points, determining fade-in/fade-out points, etc.) in connection with
                  the exercise of the license granted under this agreement;

               h. Use Music in an audio-only Production in which music is the primary content.

       4. Except for that Music designated "PRO-free," in the event any public performance licenses are required in
          connection with your use of the Music authorized under this TOS, you shall be responsible for obtaining
          such licenses at your sole expense. Notwithstanding anything to the contrary contained in this TOS: (a) in
          the event the laws of any jurisdiction require that, in order to avoid infringement or the violation of any
          third party rights, licenses be obtained from collection societies or similar entities for or in connection
                                                              128
https://www.shutterstock.com/license                                                                                          7/15
1/31/2019
      Case   2:19-cv-01153-DMG-AFM Document      Shutterstock1Terms of Service
                                                                 Filed         & License Page
                                                                         02/14/19        Agreements
                                                                                               129 of 155 Page ID #:129
          with activities otherwise authorized under this TOS, you shall be responsible for obtaining and paying for
          such licenses at your sole expense; and (b) this agreement does not include any so-called "moral rights" or
          like rights. You will file complete and accurate “cue sheets” with the appropriate Performing Rights
          Organization(s) and furnish a copy of each such cue sheet to Shutterstock via email to
          cuesheets@shutterstock.com. This obligation shall apply to all Music except that Music designated "PRO-
          free."

       5. You may publish Productions incorporating Music on third party "user-generated" content distribution
          platforms (e.g., YouTube) (each a "UGC Platform"). You may not claim ownership of the Music or
          otherwise register any Music with any UGC Platform even as synchronized with your own Production. If
          you become aware that any third party claims any ownership interests in any Music, you agree to
          promptly notify Shutterstock of each such claim.

       6. When incorporating the Music in the type of Production in which copyright attribution is customary, you
          shall provide credit in substantially the following form:

          "'[Music Title]' performed by [Artist], used under license from Shutterstock"

  PART III - WARRANTIES AND REPRESENTATIONS


       1. Shutterstock warrants and represents that:

               a. Shutterstock's contributors have granted Shutterstock all necessary rights in and to the Content to
                  grant the rights set forth in Part I or Part II as applicable.

               b. Footage and Images in its original unaltered form and used in full compliance with this TOS and
                  applicable law, will not: i) infringe any copyright, trademark or other intellectual property right; ii)
                  violate any third parties' rights of privacy or publicity; iii) violate any US law, statute, ordinance, or
                  regulation; or iv) be defamatory, libelous, pornographic or obscene.

               c. Editorial content in the original unaltered form and used in full compliance with this TOS and
                  applicable law, will not infringe a third party’s copyright, it being understood that the foregoing
                  warranty does not apply to elements depicted in the Editorial content.

       2. While Shutterstock makes commercially reasonable efforts to ensure the accuracy of keywords and
          descriptions, as well as the integrity of Visual Content designated "Editorial Use Only",
          SHUTTERSTOCK MAKES NO WARRANTIES AND/OR REPRESENTATIONS REGARDING ANY:
          I) KEYWORD, TITLES OR DESCRIPTIONS; OR II) AUDIO IN FOOTAGE. For the sake of clarity,
          Shutterstock will not indemnify or have any liability in respect of any claims arising from inaccurate
          keyword, titles or descriptions, any audio in Footage.

       3. SHUTTERSTOCK MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER OTHER
          THAN THOSE EXPRESSLY MADE IN THIS "WARRANTIES AND REPRESENTATIONS"
          SECTION.

  PART IV - INDEMNIFICATION AND LIABILITY


       1. Subject to the terms hereof, and provided that you have not breached the terms of this or any other
          agreement with Shutterstock, Shutterstock will defend, indemnify, and hold you harmless up to the
          applicable "Limit of Liability" set forth below. Such indemnification is solely limited to Customer’s direct
          damages arising from a third-party claim directly attributable to Shutterstock’s breach of the express
          warranties and representations made in Part III hereof, together with associated expenses (including
          reasonable attorneys’ fees). Indemnification is conditioned upon you notifying Shutterstock, in writing, of
          any such claim or threatened claim, no later than five (5) business days from the date you know or
                                                              129
https://www.shutterstock.com/license                                                                                       8/15
1/31/2019
      Case    2:19-cv-01153-DMG-AFM Document     Shutterstock1Terms of Service
                                                                 Filed         & License Page
                                                                         02/14/19        Agreements
                                                                                               130 of 155 Page ID #:130
          reasonably should have known of the claim or threatened claim. Such notification must include all details
          of the claim then known to you (e.g., the use of Content at issue, the name and contact information of the
          person and/or entity making the claim, copies of any correspondence received and/or sent in connection
          with the claim). The notification must be emailed to Shutterstock at legal-notices@shutterstock.com, with
          a hard copy to Shutterstock, 350 5th Avenue, 21st Floor, New York, New York, 10118, Attention: General
          Counsel, via certified mail, return receipt requested; or ii) overnight courier, recipient’s signature required.
          Shutterstock shall have the right to assume the handling, settlement or defense of any claim or litigation to
          which this indemnification applies. You agree to cooperate with Shutterstock in the defense of any such
          claim and shall have the right to participate in any litigation at your own expense. You agree that
          Shutterstock is not liable for any legal fees and/or other costs incurred by you or on your behalf prior to
          Shutterstock having a reasonable opportunity to analyze such claim’s validity.

       2. Shutterstock shall not be liable for any damages, costs or losses arising as a result of modifications made
          to the Content or due to the context in which you use the Content.

       3. Limits of Liability: Shutterstock’s total maximum aggregate obligation and liability (the "Limit of
          Liability") arising out of each of Customer’s:

               1. Standard Image Licenses shall be USD $10,000.

               2. Enhanced Image Licenses shall be USD $250,000.

               3. Footage Use Licenses shall be USD $10,000.

               4. Editorial Licenses shall be USD $25,000.

               5. Standard or Enhanced Music Licenses shall be USD $10,000.

          If you have questions about the foregoing, please contact Customer Service. (Phone: Inside US 1-866-
          663-3954, Outside US 1-646-419-4452 Email: Customer Support)

       4. You will indemnify and hold Shutterstock, its officers, employees, shareholders, directors, managers,
          members and suppliers, harmless against any damages or liability of any kind arising from any use of the
          Visual Content other than the uses expressly permitted by this TOS. You further agree to indemnify
          Shutterstock for all costs and expenses that Shutterstock incurs in the event that you breach any of the
          terms of this or any other agreement with Shutterstock.

  PART V - ADDITIONAL TERMS


       1. Except when required by law, Shutterstock shall be under no obligation to issue refunds under any
          circumstances. All fees are non-refundable, even if your subscription is terminated before its expiration.
          You authorize Shutterstock to charge you all subscription fees for the duration of the term agreed to at the
          time of purchase. In the event that Shutterstock determines that you are entitled to a refund of all or part of
          the fees you paid, such refund shall be made using the payment method originally used by you to make
          your purchase. If you reside in the European Union and you cancel your account within fourteen (14) days
          of making payment to Shutterstock, provided that you have not yet downloaded or licensed any Visual
          Content, Shutterstock, will refund the payment made by you in connection with such cancelled account.
          To cancel your account, please contact Customer Service. (Phone: Inside US 1-866-663-3954, Outside US
          1-646-419-4452 Email: Customer Support).

       2. Following the expiration of your subscription plan, such plan will automatically renew on the same terms
          as your original plan purchase. You can disable automatic renewal at any time prior to renewal using your
          account settings. You expressly grant Shutterstock the right to charge you for each automatic renewal until
          you timely disable automatic renewal.
                                                             130
https://www.shutterstock.com/license                                                                                    9/15
1/31/2019
      Case    2:19-cv-01153-DMG-AFM Document      Shutterstock1Terms of Service
                                                                  Filed         & License Page
                                                                          02/14/19        Agreements
                                                                                                131 of 155 Page ID #:131
       3. If Shutterstock is required to collect indirect and/or transactional taxes (such as sales tax, value-added tax,
          goods and services tax, et al) under the laws of your state or country of residence, you shall be liable for
          payment of any such indirect tax. Where Shutterstock or you are required to collect or remit direct or
          indirect taxes, you may be required to self-assess said tax under the applicable laws of your country of
          residence.

       4. "Non-transferable" as used herein means that except as specifically provided in this TOS, you may not
          sell, rent, load, give, sublicense, or otherwise transfer to anyone, Content or the right to use Content. You
          may however, make a one-time transfer of Content to a third party for the sole purpose of causing such
          third party to print and/or manufacture your goods incorporating Content subject to the terms and
          conditions herein. If you become aware that any social media website uses any Content in a manner that
          exceeds your license hereunder, you agree to remove all derivative works incorporating Content from such
          Social Media Site, and to promptly notify Shutterstock of each such social media website's use. You agree
          to take all commercially reasonable steps to prevent third parties from duplicating any Content. If you
          become aware of any unauthorized duplication of any Content please notify us via email
          at support@shutterstock.com.

       5. Upon notice from Shutterstock or if you learn that any Content is subject to a threatened or actual claim of
          infringement, violation of another right, or any other claim for which Shutterstock may be liable, or if
          Shutterstock removes any Content due to perceived business risk as determined in Shutterstock's
          reasonable discretion and gives you notice of such removal, you will remove the Content from your
          computer systems and storage devices (electronic or physical) and, if possible, cease any future use of the
          removed Content at your own expense. Shutterstock shall provide you with comparable Content (which
          comparability will be determined by Shutterstock in its reasonable commercial judgment) free of charge,
          but subject to the terms and conditions of this TOS.

       6. If you use any Content as part of work product created for or delivered to a client or customer, you will
          disclose the identities of such clients or customers to Shutterstock, upon Shutterstock’s reasonable request.

       7. Arbitration.

               1. Any controversy or claim arising out of or relating to this TOS, or the breach thereof, shall be
                  settled by binding individual (not class) arbitration administered under the Commercial Arbitration
                  Rules of the American Arbitration Association or of the International Centre for Dispute Resolution
                  in effect on the date of the commencement of arbitration, rather than in court, and judgment on the
                  award rendered by the arbitrator(s) may be entered in any court having jurisdiction thereof or having
                  jurisdiction over the relevant party or its assets. The place of arbitration shall be the state and county
                  of New York. The language of the arbitration shall be English. There shall be one arbitrator to be
                  mutually agreed by the parties. Each party shall bear its own costs in the arbitration. Both parties
                  agree that the following claims are exceptions to the Arbitration Agreement and will be brought in a
                  judicial proceeding in a court of competent jurisdiction: (i) any claim related to actual or threatened
                  infringement, misappropriation or violation of a party’s copyrights, trademarks, trade secrets,
                  patents, or other intellectual property rights; (ii) any claim seeking emergency injunctive relief
                  based on exigent circumstances (e.g., imminent danger or commission of a crime, hacking, cyber-
                  attack) (iii) any claim arising solely from Customer’s alleged failure to pay fees due to Shutterstock.
                  This arbitration provision will survive termination of this TOS.

               2. YOU AND SHUTTERSTOCK AGREE THAT EACH MAY BRING CLAIMS AGAINST THE
                  OTHER ONLY IN YOUR OR ITS INDIVIDUAL CAPACITY AND NOT AS A PLAINTIFF OR
                  CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE ACTION. Unless
                  both you and Shutterstock agree, no arbitrator or judge may consolidate more than one person’s
                  claims or otherwise preside over any form of a representative or class proceeding. The arbitrator
                  may award injunctive relief only in favor of the individual party seeking relief and only to the extent
                  necessary to provide relief warranted by that party’s individual claim. You and Shutterstock
                                                              131
https://www.shutterstock.com/license                                                                                     10/15
1/31/2019
      Case    2:19-cv-01153-DMG-AFM Document  Shutterstock1Terms of Service
                                                              Filed         & License Page
                                                                      02/14/19        Agreements
                                                                                            132 of 155 Page ID #:132
                 acknowledge and agree that we are each waiving the right to a trial by jury as to all arbitrable
                 disputes under this TOS.

               3. If a court decides that applicable law precludes enforcement of any of the limitations in this Part V,
                  Section 7 as to a particular claim for relief, then that claim (and only that claim) must be severed
                  from the arbitration and may be brought in court.

       8. Any controversy or claim arising out of or relating to this Agreement, or the breach thereof, shall be
          settled by binding arbitration administered under the Commercial Arbitration Rules of the American
          Arbitration Association or of the International Centre for Dispute Resolution in effect on the date of the
          commencement of arbitration, rather than in court, and judgment on the award rendered by the
          arbitrator(s) may be entered in any court having jurisdiction thereof or having jurisdiction over the
          relevant party or its assets. The place of arbitration shall be the state and county of New York. The
          language of the arbitration shall be English. There shall be one arbitrator. Each party shall bear its own
          costs in the arbitration. Shutterstock shall also have the right to commence and prosecute any legal or
          equitable action or proceeding before any court of competent jurisdiction to obtain injunctive or other
          relief against you in the event that, in the opinion of Shutterstock, such action is necessary or desirable.

       9. this TOS shall be construed neither against nor in favor of any party, but rather in accordance with the fair
          meaning of the language hereof. this TOS are governed by and shall be construed in accordance with the
          laws of the State of New York, without respect to its conflict of laws principles.

     10. If you are entering into this TOS on behalf of your employer or other entity, you warrant and represent that
         you have the full right and authority to do so. In the event that you do not have such authority, you agree
         that you will be personally liable to Shutterstock for any breaches of the terms of this TOS. You hereby
         grant Shutterstock a worldwide, non-exclusive, limited license to use your trademarks in Shutterstock's
         promotional materials, including a public customer list. Shutterstock's use of your trademarks shall at all
         times conform to your then-current trademark use policies as made available to Shutterstock and shall at
         all times inure to your benefit. Shutterstock further agrees that it will use commercially reasonable efforts
         to terminate any particular use of your trademark no later than thirty (30) days from the date of receipt by
         Shutterstock of your email request to legal-notices@shutterstock.com.

     11. The number of Content downloads available to you is determined by the product you purchase. For the
         purposes of this TOS, a day is defined as the twenty four (24) hour period beginning at the time your
         product is purchased. A month is defined as a calendar month beginning on and including the date that
         you purchase your product and ending on that date which is the earlier of (i) the same date as your
         purchase in the following month or (ii) the last day of the following month. By way of example, if you
         purchase a monthly subscription on March 5, it will renew on April 5. If you purchase a monthly
         subscription on August 31, your subscription will renew on September 30.

     12. Neither party may assign this agreement, without the prior written approval of the other party, except that
         Shutterstock may assign this agreement to a subsidiary, an affiliated company within the Shutterstock
         group, the entity that results from a merger or other corporate reorganization involving Shutterstock, or an
         entity that acquires all or substantially all of Shutterstock’s assets or capital stock.

     13. Unless otherwise specified in the coupon, any coupon or discount code applied to a purchase hereunder
         shall apply only to the first payment made in connection with such purchase.

     14. If any individual term of this TOS is found to be invalid or unenforceable by any legal or regulatory body
         of competent jurisdiction, such finding will be limited solely to such invalid or unenforceable part, without
         affecting the remaining parts of such individual term, or any other part of this TOS, so that this TOS shall
         otherwise remain in full force and effect.

     15. You expressly agree that any feedback provided to you by Shutterstock or its representatives
         regarding any questions you may have about this TOS or your use of Content licensed hereunder, is
                                                             132
https://www.shutterstock.com/license                                                                                     11/15
1/31/2019
      Case   2:19-cv-01153-DMG-AFM Document    Shutterstock1Terms of Service
                                                               Filed         & License Page
                                                                       02/14/19        Agreements
                                                                                             133 of 155 Page ID #:133
          solely for the purpose of interpreting this TOS and is not legal advice. Shutterstock cannot render
          legal advice to you and expressly disclaims any liability of any kind related to any feedback
          provided by Shutterstock or its representatives.

     16. It is expressly understood and agreed that this TOS is entered into solely for the mutual benefit of
         the parties herein and that no benefits, rights, duties, or obligations are intended by this TOS as to
         third parties.

     17. In the event that you breach any of the terms of this or any other agreement with Shutterstock,
         Shutterstock shall have the right to terminate your account without further notice, in addition to
         Shutterstock's other rights at law and/or equity. Shutterstock shall be under no obligation to refund
         any fees paid by you in the event that your account is terminated by reason of a breach.

     18. Except as expressly set forth herein, Shutterstock grants no rights and makes no warranties, with
         regard to the use of personally identifiable information that may be contained in the Content, music
         or other audio in Footage, trademarks, trade dress or copyrighted designs or works of art or
         architecture depicted in any Visual Content. Shutterstock only has model or property releases
         where expressly indicated on the Shutterstock website.

     19. Shutterstock's liability under any individual license purchased hereunder shall not exceed the
         "Limit of Liability" applicable to the license in effect at the time customer knows or should have
         known of the claim, and is without regard to the number of times the subject Content is licensed or
         used by you.

     20. Except as specifically provided in Part IV hereof, in no event, will Shutterstock's total aggregate
         liability to you or any third party claiming through you, arising out of or in connection with your
         use of or inability to use the Shutterstock websites and/or Content contained thereon (whether in
         contract, tort or otherwise) exceed the monetary amount actually received by Shutterstock from you
         for the applicable Content license.

     21. Neither Shutterstock nor any of its officers, employees, managers, members, shareholders, directors
         or suppliers shall be liable to you or to any other person or entity for any general, punitive, special,
         indirect, consequential or incidental damages, or lost profits or any other damages, costs or losses
         arising out of your use of the Content, Shutterstock's breach of this agreement, or otherwise, unless
         expressly provided for herein, even if Shutterstock has been advised of the possibility of such
         damages, costs or losses.

     22. Except as expressly set forth in Part III, all Content is provided "as is" without warranty of any
         kind, either express or implied, including, but not limited to the implied warranties of non-
         infringement, merchantability, or fitness for a particular purpose. Some Content may contain
         elements that require additional clearance if the Content is modified or used in a particular context.
         If you make such modification or use Content in such context, you are solely responsible for
         obtaining any additional clearances thereby required.

     23. Shutterstock does not warrant that the Content, Shutterstock websites, or other materials will meet
         your requirements or that use will be uninterrupted or error free. The entire risk as to the quality,
         performance and use of the Content is solely with you.

     24. In the event that you use fraudulent credit card information to open an account or otherwise engage
         in any criminal activity affecting Shutterstock, Shutterstock will promptly file a complaint
         with www.ic3.gov, the internet crime complaint center, a partnership between the Federal Bureau of
         Investigation (FBI) and the National White Collar Crime Center.

     25. Shutterstock contracting party:

                                                           133
https://www.shutterstock.com/license                                                                                    12/15
1/31/2019
      Case                            Shutterstock1Terms
              2:19-cv-01153-DMG-AFM Document             of Service
                                                      Filed         & License Page
                                                              02/14/19        Agreements
                                                                                    134 of 155 Page ID #:134
               a. Visual Content.

                           For licenses fulfilled through December 31, 2018:

                                i. if you are located in the United States or Canada, or if you created your account before
                                   August 3, 2015, "Shutterstock" means Shutterstock, Inc., a Delaware corporation with
                                   its office at Shutterstock, Inc., 350 Fifth Avenue, 21st Floor, New York, NY 10118,
                                   United States.

                               ii. if you are not located in the United States or Canada, and created your account on or
                                   after August 3, 2015, "Shutterstock" means Shutterstock Netherlands, B.V.,
                                   incorporated under the laws of the Netherlands, having its principal place of business at
                                   Herengracht 495, 1017 BT Amsterdam, the Netherlands.

                           Effective January 1, 2019, and notwithstanding anything to the contrary herein, for licenses
                           fulfilled thereafter, "Shutterstock" means Shutterstock, Inc., a Delaware corporation with its
                           office at Shutterstock, Inc., 350 Fifth Avenue, 21st Floor, New York, NY 10118, United
                           States.

               b. Music. If you are licensing Music, "Shutterstock" means Shutterstock Canada ULC, with an address
                  at 4398 St-Laurent, Suite 103, Montreal, QC H2W 1Z5, Canada

               c. Editorial. Your rights to Editorial content licensed hereunder are granted jointly by Rex Features
                  Ltd. with its registered office at Third Floor Counting House, Hays Galleria, 51-57 Tooley Street,
                  London SE1 2QN and Shutterstock, Inc.

  EFFECTIVE DATE: December 13, 2018

  SHUTTERSTOCK STATS:

  247,060,683 royalty-free stock images

  /

  1,778,611 new stock images added this week

  Shutterstock.com


          Home
          About Us
          Subscribe / Renew
          Shutterstock Footage
          Shutterstock Music
          Shutterstock Editorial
          Shutterstock Blog
          Royalty Free Images
          Stock Photos
          Trending Topics
          Press / Media
          Careers
          Become a Contributor
          Affiliate Program
          Reseller Partner Program
          Developers
          Shutterstock for iOS
                                                                134
https://www.shutterstock.com/license                                                                                     13/15
1/31/2019
      Case                           Shutterstock1Terms
             2:19-cv-01153-DMG-AFM Document             of Service
                                                     Filed         & License Page
                                                             02/14/19        Agreements
                                                                                   135 of 155 Page ID #:135
          Shutterstock for Android
          Shutterstock Coupons
          Investor Relations

  Help


          Support Center
          Contact Us

  Sales


          1-866-663-3954
          1-646-419-4452 (US)

  Follow Us


          Facebook
          Twitter
          Vimeo
          Instagram

  Select a language


          Čeština
          Dansk
          Deutsch
          English
          Español
          Français
          Italiano
          Magyar
          Nederlands
          Norsk
          Polski
          Português
          Suomi
          Svenska
          Türkçe
          Русский
          ไทย
          한국어
          日本語
          简体中文
          繁體中文

  Legal


          Website Terms of Use
          License Agreement
          Privacy Policy
          Patents
                                                       135
https://www.shutterstock.com/license                                                                          14/15
1/31/2019
      Case 2:19-cv-01153-DMG-AFM Document     Shutterstock1Terms of Service
                                                              Filed         & License Page
                                                                      02/14/19        Agreements
                                                                                            136 of 155 Page ID #:136
  © 2003 - 2019 Shutterstock, Inc. All rights reserved.




                                                          136
https://www.shutterstock.com/license                                                                                   15/15
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 137 of 155 Page ID #:137




                            EXHIBIT
                              “G”
                                       137
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 138 of 155 Page ID #:138




                                       138
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 139 of 155 Page ID #:139




                                       139
   12/4/2018
         Case                                Evan Spiegel’s1Net Filed
                     2:19-cv-01153-DMG-AFM Document             Worth: Everything
                                                                        02/14/19  to Know - Volleypost
                                                                                        Page      140 of 155 Page  ID #:140
                                                                                                              The Stingy Zone




                                           Home (https://www.volleypost.com)
                                           Your Money (https://www.volleypost.com/category/your-money/)



       The Stingy
         Zone
                                           Evan Spiegel’s Net
                       Social Security
                                           Worth: Everything
                                           to Know
                         Disability




                         Check for
                         Disability


(https://www.volleypost.com/social-
security-disability/)
                       Personal Loans




                      Get a Personal
                           Loan


(https://www.volleypost.com/best-
                                                                 Share on Facebook
personal-loans-online/)                                (http://www.facebook.com/sharer.php?                                  Shar
                                                        u=https://www.volleypost.com/evan-                                 subject
                                                            spiegels-net-worth-snapchats-
                          Workers
                        Compensation

                                                                      founder/)

                                                June 2018
                        Work Injury            Mark Sander
                          Comp
                                             (https://www.volleypost.com/author/marksander/)
(https://www.volleypost.com/workers-
                                                Your Money
compensation/)                               (https://www.volleypost.com/category/your-money/)
                         Auto Injury




                                           If you have been using the photo- and video-sharing app Snapchat for a
                       Auto Accident
                                           while, then you know at least who Evan Spiegel is. He is none other than
                           Comp            the co-founder and CEO of Snap Inc., which is the name of the said ag-
                                           ship app. Born in 1990 in Los Angeles, California, Spiegel is the brain-
(https://www.volleypost.com/car-           child behind the idea for its product which he developed while attending
accident-compensation/)
                                           Stanford University with the help of Bobby Murphy. The app, which was
                      Debt Termination     initially named Picaboo, was released sometime in 2011 and has since
                                           then accumulated steam. It was only a matter of time before its co-
                                           founders became billionaires when Snapchat went public in early 2017.
                                           If you are wondering about Evan Spiegel’s net worth, below is a more
                                           detailed breakdown.
                        Bankruptcy
                        Evaluation


(https://www.volleypost.com/filing-for-
bankruptcy/)
                        Credit Score
                                           What Is Evan Spiegel’s Net Worth?
                                                                                140
   https://www.volleypost.com/evan-spiegels-net-worth-snapchats-founder/                                                        1/5
   12/4/2018
         Case                      Entering 2018, the
                     2:19-cv-01153-DMG-AFM            Snapchat
                                                      Evan
                                                   Document      co-founder
                                                           Spiegel’s
                                                                   1Net Filed
                                                                        Worth: Everything
                                                                                02/14/19  to Know - Volleypost
                                                                                                Page      141 of 155 Page ID #:141
                                           (http://www.digitalspy.com/tech/apps/feature/a663482/who-is-evan-
                                           spiegel-7-things-you-need-to-know-about-the-snapchat-founder-dat-
                                           ing-miranda-kerr/) had an estimated worth of around $3.2 billion by
                       Check Your
                         Credit            Forbes. This was largely based on his 18 percent ownership in the very
                                           company he co-founded. Eventually, it marked a signi cant drop-off
(https://www.volleypost.com/best-free-     when the company decided to go public in March 2017. At that time, it
credit-report-sites/)
                                           closed its rst day of trading, which reportedly had around $24.48 per
                         Mortgage
                        Refinancing        share and was even up 44 percent from its IPO Snap. This resulted in
                                           Spiegel amassing 37 million additional shares, and thus led to his net
                                           worth (https://www.volleypost.com/donald-trump-net-worth-2018/)
                                           hitting nearly $5.5 billion. As of this writing, however, Evan Spiegel’s net
                                           worth sits at $2.5 billion.
                         Check
                       Reﬁnancing


(https://www.volleypost.com/save-
thousands-of-dollars-a-year-through-
the-home-affordable-refinance-plan/) ()

                      Robo Advisors




                       Start Saving




         All
   Comparisons
  (https://www.volleypost.com/all-
   comparisons/)             Evan Spiegel’s net worth is mostly the result of snapchate




                                           Below are some interesting facts about Evan Spiegel:
   Most Popular                               He became the youngest public company CEO when Snap started
                                           trading during the aforementioned date.
                             The
                             US
                                              His co­founder Bobby Murphy was actually his former fraternity
                                           brother in Stanford University.
                                              Spiegel and Murphy each own about 18% of Snap. However, they
                                           still have voting shares that enable them to gain control over the
                                           board.
   (https://www.volleypost.com/what-
   you-need-to-know-
   about-social-
   security-disability-                    There are approximately 170 million people who use Snapchat. These
   benefits/)
                                           are mostly teens and millennials, all of whom use the app to send disap-
  Government is
                                           pearing messages.
  Compensating Americans
  with a Disability, Reaching
  up to $2,788 Per Month in
  2018                                     Snapchat Founding at Stanford
  (https://www.volleypost.com/what-
  you-need-to-know-about-                  Evan Spiegel became part of the Kappa Sigma fraternity at the afore-
  social-security-disability-              mentioned university, the same institution where his future Snapchat
  benefits/)                               CTO Bobby Murphy. The duo decided to collaborate on some few other
  Injured in an Auto                       projects, which included a college admissions website called Future
  Accident? US Residents                   Freshmen. Apparently, they decided to abandon it later on. It was in the
  Should Check If You                      spring of 2011 when the idea to create
  Qualify For Full
                                                                             141 Snapchat surface. This was after
   https://www.volleypost.com/evan-spiegels-net-worth-snapchats-founder/                                                             2/5
12/4/2018
      Case                     Reggie Brown, another
                 2:19-cv-01153-DMG-AFM          Evan Kappa
                                              Document        Sigma
                                                     Spiegel’s1      brother,
                                                               Net Filed
                                                                   Worth:      mentioned
                                                                          Everything
                                                                           02/14/19  to Knowabout    his
                                                                                             - Volleypost
                                                                                           Page      142 de-of 155 Page ID #:142
                                        sire to send disappearing photos. Spiegel, without hesitation, seized on
                                        the idea and recruited Murphy (who already graduated at that time) to
                                        join the project.

(https://www.volleypost.com/injured-
in-an-auto-accident-                The three went on to camp out that summer at Spiegel’s home
you-probably-didnt-
                                    (https://www.volleypost.com/check-out-14-of-the-most-beautiful-and-
get-all-the-
compensation-you-                   costly-homes-of-the-stars/) in Paci c Palisades. They together build a
deserve/)                           business that had designated roles: Spiegel helm the CEO and designer
Compensation                        role, Murphy took the CTO and developer sits, and Brown became their
(https://www.volleypost.com/injured-
                                    chief marketing of cer. Although the app was yet to reach its full poten-
in-an-auto-accident-you-
probably-didnt-get-all-the-         tial, the three decided to launch an early version of it and called Picaboo.
compensation-you-                   The latter gave users the ability to send photos that could quickly disap-
deserve/)                           pear while revealing and then erasing any trace of evidence of illicit
                                    activities.



                                      Apparently, in August, the original promise of the project was stained
                                      following a squabble. Both Murphy and Spiegel ousted Brown, as they
                                      moved forward with a new app name called Snapchat. Although sales
 (https://www.volleypost.com/injured-
 at-work-you-should-                  did not immediately go high, something clicked as soon as winter came.
 check-if-you-qualify-                The app managed to achieve a total user count of 20,000 in January
 for-compensation/)
                                      2012. This even went high in April of the same year, after accumulating
Injured at Work? You
                                      about 100,000 users. It was revealed that the surge in demand became
Should Check If You
Qualify for Full                      the catalyst for a massive increase in server bills. Fortunately, the two
Compensation                          founders were saved after a whopping investment of $485,000 came
(https://www.volleypost.com/injured-courtesy of Lightspeed Venture Partners in the following month. Just a
at-work-you-should-check-
                                      few weeks shy of his graduation, Spiegel decided to drop out of Stanford
if-you-qualify-for-
compensation/)                        to focus on his company

                         US



                                        Marriage
                                        One could say that Evan Spiegel’s net worth is very desirable, but this is
(https://www.volleypost.com/what-       nothing compared to his marriage with Miranda Kerr (http://www.busi-
you-need-to-know-                       nessinsider.com/evan-spiegel-net-worth-miranda-kerr-richest-people-
about-bankruptcy-
                                        2017-11). Yes, that is right – Spiegel’s signi cant other is none other
filing/)
                                        than the titular Australian supermodel. He is de nitely enjoying a rock
Residents in Debt are
Getting a Fresh Start by                star lifestyle, so to speak. The two got engaged in July 2016 and, later
Using These Bankruptcy                  that year, bought a house in the high-class L.A. neighborhood of Brent-
Options
                                        wood. They nally exchanged “I Do’s” in their backyard in May 2017.
(https://www.volleypost.com/what-
you-need-to-know-about-
bankruptcy-filing/)
                                        Kerr appears to be an enthusiastic supporter of Spiegel’s company.
                         Best
                                        When announcing their engagement, she used the app’s very own Bit-
                         Free
                                        mojis to reveal the news on Instagram. She even went to slam Mark
                                        Zuckerberg’s Facebook for allegedly stealing her husband’s ideas. In No-
                                        vember 2017, the couple announced that they were expecting their rst
                                        child. Apart from modeling, Kerr also owned a cosmetic line called Kora
(https://www.volleypost.com/best-
                                        Organics. It is safe to say that the 35-year-old is somewhat wealthy in
free-credit-report-
sites/)                                 her own accord, as she has an estimated worth of $45 million.
Credit Report Sites
(https://www.volleypost.com/best-
free-credit-report-sites/)

Best Personal Loans                                                       142
https://www.volleypost.com/evan-spiegels-net-worth-snapchats-founder/                                                              3/5
12/4/2018
      Case       2:19-cv-01153-DMG-AFM DocumentShare
                                         Evan Spiegel’s    on
                                                           Worth:Facebook
                                                      1Net Filed  Everything
                                                                   02/14/19  to Know         143 of 155 Page ID #:143 Shar
                                                                                     - Volleypost
                                                                                   Page
                                                     (http://www.facebook.com/sharer.php?                                              subject
                                                      u=https://www.volleypost.com/evan-
                                                          spiegels-net-worth-snapchats-
                                                                    founder/)
(https://www.volleypost.com/best-
personal-loans-
online/)
Online
(https://www.volleypost.com/best-
                                        Related Articles You May Like
personal-loans-online/)

                         With
                         New




                                          (https://www.volleypost.com/bill-gates-net-   (https://www.volleypost.com/elon-musk-net-
(https://www.volleypost.com/life-
                                          worth/)                                       worth-skyrocketed/)
insurance-rates-
dropping-                                   Bill Gates Net Worth: Why it      Elon Musk Net Worth: How His
dramatically-2018/)
                                                    Really Matters                  Wealth Skyrocketed
Reform, Life Insurance
                                          (https://www.volleypost.com/bill- (https://www.volleypost.com/elon-
Rates are Dropping
Dramatically in 2018 and                           gates-net-worth/)          musk-net-worth-skyrocketed/)
Americans are Savings
Thousands
(https://www.volleypost.com/life-
insurance-rates-dropping-
dramatically-2018/)

                         US
                                         (https://www.volleypost.com/floyd-              (https://www.volleypost.com/jeff-bezos-net-
                                         mayweather-net-worth-revealed/)                 worth-richest-person/)

                                            Floyd Mayweather Net Worth         Jeff Bezos Net Worth: The
                                                     Revealed                Richest Person in the World
(https://www.volleypost.com/debt-        (https://www.volleypost.com/floyd (https://www.volleypost.com/jeff
relief-americans/)                        mayweather-net-worth-revealed/)       bezos-net-worth-richest-
Residents in Debt Could                                                                 person/)
Be Eligible for Dramatic
Debt Relief
(https://www.volleypost.com/debt-
relief-americans/)




 Newsletter
  Signup
Get Tips On Saving,
    Investing
  And Everyday
     Finance


40,067
Registered Users At
    Volleypost

          Email                                                                    143
https://www.volleypost.com/evan-spiegels-net-worth-snapchats-founder/                                                                    4/5
    12/4/2018
          Case                               Evan Spiegel’s1Net Filed
                     2:19-cv-01153-DMG-AFM Document             Worth: Everything
                                                                        02/14/19  to Know - Volleypost
                                                                                        Page      144 of 155 Page ID #:144
         Subscribe

         1,317      38,750
  (https://www.facebook.com/volleypost)
                (http://volleypost.com/feed)


     Download our App




(https://play.google.com/store/apps/details?
id=volleypost.com.volleypost&hl=en_CA)




(https://itunes.apple.com/us/app/volleypost/id1397585373?
mt=8)




                                         Your Money (https://www.volleypost.com/category/your-money/) |
                                              Career (https://www.volleypost.com/category/career/) |
                                          Real Estate (https://www.volleypost.com/category/real-estate/) |
                                            Lifestyle (https://www.volleypost.com/category/lifestyle/) |
                                            Markets (https://www.volleypost.com/category/markets/) |
                                            Stingy Zone (https://www.volleypost.com/all-comparisons/)

                                                  Search


                                                      Contact Us (https://www.volleypost.com/contact-page/)
                                                     Terms & Conditions (https://www.volleypost.com/terms/)
                                                    Privacy Policy (https://www.volleypost.com/privacy-policy/)


                                                                        All Rights Reserved Voleypost 2016




                                                                                     144
    https://www.volleypost.com/evan-spiegels-net-worth-snapchats-founder/                                                    5/5
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 145 of 155 Page ID #:145




                            EXHIBIT
                              “H”
                                       145
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 146 of 155 Page ID #:146




                                       146
        Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 147 of 155 Page ID12/21/18,
Evan Spiegel forbes shutterstock - Google Search                                     #:14711:00 PM


                      Evan Spiegel forbes shutterstock


                      All     News      Images        Shopping    Videos     More     Settings       Tools                           SafeSearch


     bobby murphy           net worth       leaders       billionaires      richest     snapchat             miranda kerr     youngest      youngest billion




   Snapchat CEO Evan Spiegel's…              $1.5 billion from Powerball would…       The World's Youngest Billi…           Snapchat CEO Evan …
   businessinsider.com                       marketwatch.com                          forbes.com                            businessinsider.com




   Evan Spiegel | BoF 500 | The P…            Youngest American Billionai…        Snapchat cofounder Bobb…             CHIANGMAI THAILAND A…
   businessoffashion.com                      time.com                            businessinsider.com                  shutterstock.com



                                                                                         CHIANGMAI THAILAND April 30 20…
                                                                                         Shutterstock
                                                                                         CHIANGMAI, THAILAND - April 30, 2015:
                                                                                         Photo of Forbes article page about Evan

                                                                                                             Add
                                                                                             Visit                  Collections     Share
                                                                                                              to


                                                                                         Related images:




             450 × 320 - Images may be subject to copyright. Learn More


                                                                                         Get help - Send feedback




https://www.google.com/search?hl=en&biw=1150&bih=734&tbm=isch&sa=…j2j0j3......1....1..gws-wiz-img.uMcgZppmj9o#imgrc=rTRz86ebLZFVzM:         Page 1 of 6

                                                                           147
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 148 of 155 Page ID #:148




                                       148
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 149 of 155 Page ID #:149




                                       149
        Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 150 of 155 Page ID12/21/18,
Evan Spiegel forbes shutterstock - Google Search                                     #:15011:00 PM




   Meet the richest person the sa…           the billionaires who got riche…    Evan Spiegel Expecting T…         Youngest American Billiona…
   msn.com                                   msn.com                            everydaykoala.com                 time.com




   The World's Youngest Billion…            Miranda Kerr Just Got Engaged…         309 best PEOPL…          Forbes Youngest Billionaires
   forbes.com                               elitedaily.com                         pinterest.com            townandcountrymag.com




   World's Top 10 Youngest Bi…           fabulous life of Snap CEO Ev…         Self-Made Billionaires ...          The Unspoken Truths Ab…
   investopedia.com                      amp.pulse.ng                          gobankingrates.com                  forbes.com




   kissing Snapchat CEO Evan …              dennizn's Portfolio on Shutt…      Meet the richest millennial…      Summer Chastant Meredith …
   upi.com                                  shutterstock.com                   businessinsider.com               shutterstock.com




   The World's Richest Billionaires Under…           Snapchat Just Got Sued at …        Forbes Magazine…         Bill Gates richest man ...
   moneywise.com                                     vanityfair.com                     thewrap.com              theregister.co.uk




https://www.google.com/search?hl=en&biw=1150&bih=734&tbm=isch&sa=…j2j0j3......1....1..gws-wiz-img.uMcgZppmj9o#imgrc=rTRz86ebLZFVzM:        Page 2 of 6

                                                                         150
        Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 151 of 155 Page ID12/21/18,
Evan Spiegel forbes shutterstock - Google Search                                     #:15111:00 PM




   92 Calif. Billionaires On F…        Co-Founder and CEO Evan Spie…         Offered to Pay a Monster A…          fabulous life of Snap CE…
   patch.com                           gobankingrates.com                    thewrap.com                          amp.pulse.ng




   Evan Spiegel Be Post-Snap IPO ...               Snap CEO Evan Spiegel…      The 14 Youngest …       Forbes list of billionaires in 2016
   entrepreneur.com                                businessinsider.com         bestlifeonline.com      yourstory.com




   Youngest America…            Snapchat shares soar as comp…        dennizn's Portfolio on Shutter…       Forbes 30 Under 30: 30 succes…
   time.com                     dailymail.co.uk                      shutterstock.com                      verdict.co.uk




                                              a day ago
   The World's Richest Billionaires …         George Lucas is America's …      billionaires who got riches…     Youngest billionaires in the…
   moneywise.com                              robbreport.com                   lovemoney.com                    businessbreakingnews.net




   Guess Who The Rich…            kissing Snapchat CEO …        Forbes Youngest …       The 11 richest millenni…       The world's younges…
   patch.com                      upi.com                       townandcountry…         americarichest.com             msn.com




https://www.google.com/search?hl=en&biw=1150&bih=734&tbm=isch&sa=…j2j0j3......1....1..gws-wiz-img.uMcgZppmj9o#imgrc=rTRz86ebLZFVzM:     Page 3 of 6

                                                                       151
        Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 152 of 155 Page ID12/21/18,
Evan Spiegel forbes shutterstock - Google Search                                     #:15211:00 PM




   Youngest Billionaires ...               Forbes 30 Under 30: 30 succes…       World's Top 10 Youngest Billion…          The 14 Youngest B…
   bankrate.com                            verdict.co.uk                        investopedia.com                          bestlifeonline.com




   Spiegel Imágenes, fotos y ve…           Leaders Can Gain Trust When…        10 Times These Millionaires Were…           Jennifer Sklias Ga…
   shutterstock.com                        forbes.com                          gobankingrates.com                          shutterstock.com




   Forbes' list of richest people i…       Snapchat Just Got Sued at a…      Spiegel Imágenes, fotos y …         rich list for tech billionaires ...
   infoworld.com                           vanityfair.com                    shutterstock.com                    dailymail.co.uk




   Mark Zuckerberg ...                  Spiegel Imágenes, fotos …     The 11 richest millennials in…      Successful Millennial Entreprene…
   nasdaq.com                           shutterstock.com              marketwatch.com                     inc.com




   billionaires who got riche…         The Snapchat success story             Youngest billionaires in the wo…        Snapchat Facts That …
   lovemoney.com                       vz.ae                                  businessbreakingnews.net                dlgmedia.nyc




https://www.google.com/search?hl=en&biw=1150&bih=734&tbm=isch&sa=…j2j0j3......1....1..gws-wiz-img.uMcgZppmj9o#imgrc=rTRz86ebLZFVzM:         Page 4 of 6

                                                                       152
        Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 153 of 155 Page ID12/21/18,
Evan Spiegel forbes shutterstock - Google Search                                     #:15311:00 PM




   Business Care About Snapchat ...                kissing Snapchat CEO E…    career rise of Snap CE…        Top 10 Most Handsome Billion…
   fundbox.com                                     upi.com                    worldnews.easybranch…          careeraddict.com




                                          a day ago
   Snapchat founder Evan Spi…             Google News - Jornalista - Mai…      These Millennials Into Milliona…     The 14 Youngest Billio…
   bluesocialagency.co.uk                 news.google.com                      gobankingrates.com                   bestlifeonline.com




   10 ways to make your first…          Forbes 30 Under 30: 30 …       Raise Money As A Mark…         The Top 10 Best Blogs on Forbes 400
   msn.com                              verdict.co.uk                  forbes.com                     notey.com




   MONTREAL CANADA…                 50 best Forbes Mag…        Youngest American Billionaires:…     4 pieces of wearable tech to look out for
   shutterstock.com                 pinterest.com              time.com                             yourstory.com




   fabulous life of Snap CEO…          Miranda Kerr loo…        Snapchat Update: Wh…       Search Results for “1” …       Forbes Youngest …
   amp.pulse.ng                        dailymail.co.uk          themarketingscope.com      adweek.com                     townandcountry…




https://www.google.com/search?hl=en&biw=1150&bih=734&tbm=isch&sa=…j2j0j3......1....1..gws-wiz-img.uMcgZppmj9o#imgrc=rTRz86ebLZFVzM:    Page 5 of 6

                                                                        153
        Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 154 of 155 Page ID12/21/18,
Evan Spiegel forbes shutterstock - Google Search                                     #:15411:00 PM




   Entrepreneurs Who are Bringing …            billionaires who got riche…    How Did Snapchat Reac…          Youngest Billionaires ...
   entrepreneur.com                            lovemoney.com                  growthhackers.com               bankrate.com




   The Top 10 Best Blogs on For…            Top 10 Most Handsome Billionair…      Why Is Silicon Vall…       kissing Snapchat CEO Evan S…
   notey.com                                careeraddict.com                      theatlantic.com            upi.com




https://www.google.com/search?hl=en&biw=1150&bih=734&tbm=isch&sa=…j2j0j3......1....1..gws-wiz-img.uMcgZppmj9o#imgrc=rTRz86ebLZFVzM:       Page 6 of 6

                                                                        154
Case 2:19-cv-01153-DMG-AFM Document 1 Filed 02/14/19 Page 155 of 155 Page ID #:155




                                       155
